Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 1 of 98 PagelD #: 778

 

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

 

ERIC PETERSON
05/04/2021

 

ealtime
Aeporters

“Because your time matters”

 

713 LeeStreet
Charleston, WV 25301

(304) 344-8463
scheduletealtime@gmail.com

Realtimereporters.net

 

 
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 2 of 98 PagelD #: 779
WILLIAM ALLEN MEANS v.

ERIC PETERSON

 

E.M. PETERSON, et ai. 05/04/2021
Page 3
1 IN THE UNITED STATES DISTRICT COURT FOR THE 1 EXAMINATION INDEX
SOUTHERN DISTRICT OF WEST VIRGINIA 2 BY MR. FORBES 6
2 AT CHARLESTON
3 3 BY MR. RUGGIER. . 277
4 wk Re we we eK BR we we eR KR wR Ke we eR KR KR RR we KR KR 4
5 WILLIAM ALLEN MEANS,
6 Plaintiff, 5
7 vs. CIVIL ACTION 6
NO. 2:20-cv-00561 7
8 E.M. PETERSON, D. HARVEY,
and THE CITY OF SOUTH 8
9 CHARLESTON, 9
10 Defendants.
41 we ee ek Re we RR kK eR KR KR eR KR KR KR RR KR RK KR OK 10
12 11
13
Continuation of the deposition of Eric 12
14 Peterson taken by the Plaintiff under the West Virginia 13
Rules of Civil Procedure in the above-entitled action, 14
15 pursuant to notice, before Angela L. Curtis, a
Certified Court Reporter, at Pullin, Fowler, Flanagan, 1s
16 Brown & Poe, 901 Quarrier Street, Charleston, West 16
Virginia, on the 4th day of May 2021.
7 17
18 18
REALTIME REPORTERS, LLC 19
19 ANGELA L. CURTIS, CCR
713 Lee Street 20
20 Charleston, WV 25301 21
(304) 344-8463
21 realtimereporters.net 22
22 23
: 2
Page 2 | Page 4
APPEARANCES: 1 EXHIBIT INDEX
2 2 Exhibit 1 Motion for Protective Order Previously
APPEARING FOR THE PLAINTIFF: Marked
3 3
. . Exhibit 2 Criminal Complaint 44
Dante diTrapano, Esquire 4
4 CALWELL LUCE DITRAPANO, PLLC Exhibit 3 Charleston Gazette Article 36
500 Randolph Street 5
5 Charleston, WV 25302 Exhibit 4 Pursuit Path 1 Video
W. Jesse Forbes, Esquire 6
FORBES LAW OFFICES, PLLC Exhibit 5 Pursuit Path 2 Video
7 1118 Kanawha Boulevard, East 7
Charleston, WV 25301 : Exhibit 6 Radio Communication with Metro
8 Exhibit 7 Bystander Video
9 APPEARING FOR THE DEFENDANTS: 5
10 Duane J. Ruggier, II, Esquire Exhibit 8 Case Report 208
PULLIN, FOWLER, FLANAGAN, BROWN & POE, PLLC 10
11 James Mark Building Exhibit 3 Photographs 216
901 Quarrier Street il
12 Charleston, WV 25301 Exhibit 10 Photograph of License Plate 234
13 v
44 Exhibit 11 Emergency Response and Vehicle
13 Pursuit Policy 235
15 14 Exhibit 12 Electronic Picture
16 15 Exhibit 13 Ambulance Report 268
17 16
18 17
19 18
20 19
a1 20
21
22 22
23 23
24 24

 

 

 

Realtime Reporters, LLC

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 3 of 98 PagelD #: 780

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

ERIC PETERSON
05/04/2021

 

—_ Page 5

Fidks GBERRIGH? This is a continuation

of the videotaped deposition of E.M. Peterson taken by
the plaintiff in the matter of William Allen Means vs.
E.M. Peterson, et. al. being civil action number
2:20-CV-00561 in the US District Court for the
Southern District of West Virginia at Charleston
held at the offices of Pullin, Fowler, Flanagan,
Brown and Poe in Charleston, West Virginia on this
gfth day of May 2021.

My name is Chris Leigh and | am the
certified legal video specialist. The court reporter
is Angie Curtis. We're now on the record. The time is
approximately 1:08 p.m. Would counsel please introduce
themselves and whom they represent?

MR. FORBES: Jesse Forbes and Dante
diTrapano on behalf of Billy Means.

MR. RUGGIER: Duane Ruggier on behalf of
Officer Peterson and Officer Harvey.

VIDEO OPERATOR: Would the court reporter
,Please swear in the witness?

ERIC PETERSON

was called as a witness by the Plaintiff, pursuant
to notice, and having been first duly sworn,
testified as follows:

1
2
3
4
5
6
7
8
1

15
17
19

2

Page 6

; EXAMINATION
3 BY MR. FORBES:
4 Q. Would you state your name for the record
5 please, sir?
6 A. Eric M. Peterson.
Q. And how are you employed?
3 A. City of South Charleston.

Q. I know we started your deposition a little
over a week ago and had to take a break and some of
this may be repetitive, but | understand you've had
your deposition taken at least twice before; is that
right?
A. Yes.
Q. Okay. Just give you some ground rules. I'm
1 going to ask questions. If you don't understand my
question, ask me to rephrase it, tell me you don't
understand, tell me that you're not sure what I'm
asking. I'll be happy to try to rephrase it, okay?
20 A. Yes, sir.
Q. If you answer the question that | ask, I'm
going to assume that you understood what | was asking
and that you gave me an answer based on your
understanding of what it was | was asking you. Is that

| _ fair?

13
14

 

Realtime Reporters, LLC

Page 7
1 A. Yes.
2 @Q. If we start going back and forth, we're going
3 to try not to talk over one another. I'm really bad
4 about that, but hopefully we won't do that because it
5 makes it really difficult for the court reporter to
6 take things down, okay?
7 A. Yes.
8 @Q. Are you under the influence of any drugs,
9 alcohol or medications that would in any way impact
10 your ability to testify truthfully here today?
11. A. No.
12 Q. If you need a break at any time, let me know.
13 The only caveat with that would be you can't have a
14 break while there's a question pending, but once you
15 answer the question you're more than willing -- you're
16 more than able to take a break at any point, okay?
17. =A. Yes.
18 QQ. Allright. | went through this with you last
19 time, but I'll do it again. As you know, there's been
20 a Federal investigation into the subject matter that's
21 at issue in this civil suit; right?
22 A. Yes.
23 Q. And you understand you have Fifth Amendment
24 protections. | know you have counsel here. | asked
Page 8
1 you last time, you said you didn’t have criminal
2 counsel retained in this, but you understand you would
3 have certain protections and you have the ability to
4 assert the Fifth Amendment today. Are you choosing to
5 move forward and testify anyway?
6 A. Yes.
7 Q. And you understand that there's no statute of
8 limitations for felonies in West Virginia and I'm not
9 representing to you in any way and don't have any
10 knowledge of what any law enforcement agency may or may
11 not be doing, but you understand that by testifying
12 here today that whatever you say would be in a public
13 record and could potentially be used against you?
14. A. Yes.
15  Q. Allright. Let me ask you, is it Corporal
16 Peterson, Sergeant Peterson?
17‘ A. ‘It's corporal, but I'm Officer Peterson to me.
18 Q. Okay. Allright. So, Officer Peterson, tell
19 me about the two prior depositions you had. What were
20 those about?
21 +A. The prior deposition that | had here was for a
22 case, it was Robinson versus the City and myself and
23 Detective Moyer and | don't remember the male's first
24 name, but | do remember his last name.

 

 

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 4 of 98 PagelD #: 781

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

 

1. Q. What was that case about?

2 A. Itwasa malicious prosecution, | believe, is

3 how it was titled. It was, | believe, almost nine

4 years ago.

5 Q. Okay. The deposition was nine years ago or

6 the incident or both?

7 A. Ibelieve that the incident was nine years ago

8 and the deposition was taken a year after.

9 Q. Okay. So the deposition was probably about

10 eight years ago or so to the best of your recollection?

~ Page 9 |

11 A. To the best of my recollection.
12. @Q. Okay. And what was the result of that case?
13. A. That case was just settled within the last two

14 months, | believe.

15  Q. Okay, so there was a settlement and money paid
16 out?

17 =A. I|believe so.

18 Q. Okay. Did not go to trial?

19 A. No, sir.

20 Q. Do you know what court that was pending in?
21 ~+~A. It was the -- it was the Federal courthouse

22 here in Charleston.
23 Q. Okay. All right. And what was the other
24 deposition that you took part in?
Page 10 |
1 A. That was a case of a person against Walmart,
2 butt don't believe | was named or my coworker at the
3 time was named and | don't remember the person's name,
4 but it was against Walmart.

5 @Q. Okay.

6 A. Both of these incidents arose out of an

7 incident at Walmart.

8 QQ. The same incident?

9 A. No, sir, two separate incidents.

10 QQ. Okay. Allright. This second one against

11 Walmart, what was suppose to have happened there?
12 A. Ibelieve that they thought Detective Moyer

13 and | were asset protection officers and we were

14
15
16
17
18
19

actually police officers, so | believe that they
thought us detaining a person in their atrium or
entryway was illegal.

Q. Okay, so some sort of wrongful detention and
they thought you guys worked for Walmart, but you were
plain clothes South Charleston officers at Walmart?

20 =A. Thatis correct.
21 @. Okay. The first one, the Robinson case you
22 mentioned, that was a malicious prosecution case that

23
24

also arose out of Walmart. What supposed to have
happened there?

 

ERIC PETERSON
05/04/2021

Page 11

1 A. Allegedly the defendant in the case assisted
2 two other people in taking merchandise, iPads

3 specifically, from Walmart and basically stealing them.
4 QQ. Okay and what was the allegation that they

5 claimed the prosecution to be malicious on?

6 A. So the first two defendants, one | believe

7 pled guilty and the other two defendants, which were

8 Davis and Robinson, Detective Moyer and | refiled

9 charges on and they, to my knowledge, that's what they
10 based malicious prosecution on.

 

11. @Q. What was the result of that case?
12. A. What's that, sir?

13 @Q. Did it go to trial, was it dismissed, was it

14 settled?

15 A. Itwas a preliminary hearing and Mr. Davis, |

16 believe, pled to a misdemeanor and Mr. Robinson did
17 not -- did not have any charges. They were dismissed.
18 @Q. Criminal charges were dismissed?

19 A. Yes, sir.
20 @Q. On the civil end, was a settlement reached on
21 that case?

22 ~2A. ‘That's the one | was speaking about when we

23 first started speaking.

24 @Q. Okay.

Page 12

1 A. This firm represented me. | have not spoke to

2 the new attorney that handled that. Former represented

3 by Molly Poe and Moyer has spoke with that attorney and

4 Moyer relayed that to me, but | have not -- Moyer

5 relayed to me that that was settled within the last two

6 months.

7 Q. Okay. Got ya. Do you know anything, any

8 details about amounts or anything like that?

9 A. No, sir.

10 Q. Okay. Now, I know we stopped your deposition
11 last week because of this issue that came up during the
12 questioning where you had been interviewed by the FBI
13 in this case.

14 And we were able to get a copy of that and it was

15 provided to us by your counsel after the last -- after

16 we took the break in this deposition last week. In

17 reviewing that, it appears to me that your FBI

18 interview was on March 11th of 2021, this year. Is

19 that your understanding?

20 A. That is correct.

21. Q. Okay. And so and in that interview you

22 mentioned a phone call that you had with one of the

23 agents prior to that March 11th date; right?

24 =A. #CYes, sir.

 

 

Realtime Reporters, LLC

schedulerealtime@gmail.com 304-344-8463
E.M. PETERSON, et al.

Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 5 of 98 PagelD #: 782
WILLIAM ALLEN MEANS v.

1 QQ. Okay, so at least as early as March 11th of
2 2021 you yourself, Officer Peterson, were aware there
3 was an FBI investigation into the subject matter here;
4 correct?

5 A. Sir, | received a phone call from that agent

6 two days, | believe it was, prior our meeting.

7 Q. Okay.

8 A. He asked if 1 could meet on the next day,

9 which would have been on a Wednesday, | believe that
10 was Tuesday, | was not available on Wednesday so my
11 next date to meet with him would have been March 11th.
12 It was Thursday, March 11th.

13. @. So you would have received a call from him on
14 March 9th, is that your understanding?

15 A. Ibelieve it was March 9th.
16 Q. Okay.
17 A. Butit wasn't any sooner than the week of the

18 8th through whatever that -- the 8th through the 12th.
19 @Q@. Okay, so it was the week of the 8th through
20 the 12th is the first time you heard directly from the
21 FBI asking to interview you?
22 =A. Yes.
23. Q. Okay. Had anyone at the Department told you
24 they were going to call, lieutenant, chief, anybody
Page 14

1 else say, hey, the FBI called and they're going to give
2 you a shout?

3. A. Ibelieve that's what we spoke about before we

4 cancelled this last week or continued this last week.

5 Lieutenant Gordon told me that the FBI had reached out
6 to the Department and wanted to speak with Harvey and
71.

8 Q. Was that conversation with Lieutenant Gordon,
9 was that also the week of March 8th or was that

10 earlier?

11 A. That would have been the same, either the

12 8th -- that would have been the same week. That was
13 either the 8th or 9th or whatnot.

14 Q. Of March?
15 A. Yes, sir.
16 QQ. Gotit and was that conversation with

17 Lieutenant Gordon, was that in person, over the phone,
18 through messaging?

19 A. Ibelieve | was in the gym in the station.

20 Q. Okay. All right, but was it face to face, the

21 conversation?

22 ~=«A«. «Yes, Sir.

23 Q. Okay. Have you text messaged with anyone, not

24 lawyers, not lawyers’ staff, but anyone else regarding

 

Realtime Reporters, LLC

Page 13

ERIC PETERSON
05/04/2021

: Page 15.
1 the FBI investigation or them wanting to interview you

2 or anything along those lines?

3. A. Aside from Mr. Ruggier?

4 @Q. Yeah, | don't want to know about --

5 A. Right, I'm just asking --.

6 Q. Yep, yep, yep, yep, not anything with your
7 lawyer --

8 MR. RUGGIER: Or me or your criminal

9 attorney.

10 MR. FORBES: He doesn't have a criminal

11 attorney; right?

12. A. | don't have a criminal attorney.

13. @Q. Do you have a criminal attorney?

14. A. No, sir. No, sir.

15 MR. FORBES: He doesn't have a criminal

16 attorney; right?

17 MR. RUGGIER: He does not, but just in

18 case he spoke to somebody in regard to that, | want to
19 be sure that he doesn't talk about that also.

20 Q. Okay, but you testified you've not spoken to a
21 criminal lawyer?

22 A. thave not, no, sir.
23 «=Q. All right.
24 =A. And, no, sir, | have not spoke about this case

Page 16
1 with anyone except Mr. Ruggier.

2 Q. Tobe clear, you've not text messaged with

3 anyone, any other officers, any officers in South

4 Charleston, any other employees of South Charleston,

5 you haven't messaged with them through text messaging
6 or e-mails about this investigation, have you?

7 A. The only other communication that | had

8 regarding the FBI the week of March 8th through the

9 12th was with Lieutenant Gordon, Chief Rinehart,

10 Mr. Ruggier and Patrolman Harvey. | don't recall

11 texting anyone.

 

12. Q. Okay and that's what -- let me just -- let's

13 just kind of break it down, make sure | understand.
14. A. Okay.

15 QQ. Let's start with texting, okay?

16 A. Uh-huh.

17. Q. Again, | don't want to know about

18 communication with Mr. Ruggier.

19 A. Sure.

20 Q. But other than him or his office, have you
21 texted with anyone about the FBI investigation?
22 A. Not that! recall.

23. Q. Okay. And this would have been within the
24 last two months basically; right?

13-16

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 6 of 98 PagelD #: 783
ERIC PETERSON

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

05/04/2021

 

Page 17
1 A. Yes.

2 Q. Okay. Do you think there's a text that maybe

3 you're just not thinking of?

4 A. Idon't recall. I'm not much of a text

5 messager, sir.

6 Q. Okay andi don't know. Some people are, some

7 people aren't.

8 A. Ijust got a smart phone in 2014 or ‘15 |

9 believe. | was still carrying a flip phone. | don't

10 recall texting anyone about an FBI investigation, about

11 this FBI investigation.

12 QQ. Okay. Well and let's take that one step

13 further. What about this case at all in general?

14. ‘A. No, sir. When we spoke to Mr. Ruggier, we --

15 no, sir, no, sir, not that | recall.

16 Q. Okay. All right. Just to be very clear, |

17 don't want you to --

18 A. Right.

19 Q. I’mnot asking you about communications with

20 your lawyer and please don't tell me about

21 communications with your lawyer, okay? Best you can,

22 try to answer my question without doing that.

23  ~=So, okay, so then how about conversations about the

24 FBI investigation, have you talked to anyone, again,
Page 18 |

1 other than your lawyer, have you talked to anyone else?

2 Have you talked to Harvey about the FBI investigation,

3 for instance?

4 A. Since we all came here on a -- and then we

5 talked about this last week. It was a Friday before

6 that motion was filed. We sat in this room

7 specifically and talked about this case and that. This

8 case meaning the civil case.

9 Q. Don’t tell me about the conversation, but who

10 was present at that meeting?

1 A. Chief Brad Rinehart, Lieutenant Gordon and
12 Patrolman Harvey.

13. @. Okay. And, again, without telling me the
14 substance of the conversation, Harvey, Rinehart,
15 Gordon, you and a lawyer were present having a
16 conversation?

17. =A. Yes.

18 Q. Okay.

19 MR. FORBES: Are you asserting that's

20 privileged conversation, Duane?

21 MR. RUGGIER: lam.

22 @Q. Officer Peterson, to your knowledge has
23 Lieutenant Gordon been named as a defendant in this
24 lawsuit?

 

Page 19
A. No, sir.

Q. Has Chief Rinehart been named as a defendant
in this lawsuit?

A. No, sir. Not that I'm aware of.

Q. To your knowledge, at the time you had this
6 meeting, and you say this would have been the Friday
7 before the deposition or when, I'm sorry, tell me when
8 this meeting was.
9 A. The Friday before March 30th.
10 Q. Oh, okay. So it would have been the Friday
11 before March 30th?
12 A. The original deposition, yes, sir.
13. Q. Understood. All right, so let me look at the
14 calendar. That would have been, from what | can see,
15 March 26th is the Friday immediately before. So you
16 think this was about March 26 of 2021?
17. A. The best! can recall.
18 @Q. Okay. Did you all ride to the meeting
19 together or separately?

1
2
3
4
5

20 =A. No, sir, | drove myself. | came directly from
21 work.

22 @. Okay.

23 A. Ido not know how the others arrived.

24 @Q. Understood. All right. Other than this

Page 20

1 meeting, have you had any conversations with, let's

2 start with Lieutenant Gordon about this case or the FBI
3 investigation?

4 Az. Yes.

§ Q. Tell me when those occurred and what the

6 substance of them were?

7 A. Lieutenant Gordon assisted in, | guess, some

8 of the documentation needed for this case.

9 Q. Okay. Putting things together for discovery

10 responses in this case?

11 A. Yes.

12 Q. Okay and so you and he would have had

13 conversations. Again, | don't want to know about the
14 ones that the lawyer was part of, but just

15 conversations between you and Lieutenant Gordon I do
16 want to know about. What was discussed in those
17 conversations?

18 A. The -- | believe he looked at the prior cases

19 that the City had. | believe he was involved in

20 looking up the prior cases that the City was asked

21 about.

22 Q. Prior cases with Mr. Means?
23 =«A. Yes.
24 @Q. Okay.

 

 

 

Realtime Reporters, LLC

schedulerealtinme@gmail.com 304-344-8463

17-20
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 7 of 98 PagelD #: 784

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

ERIC PETERSON

 

Page 21
A. And I'm not sure -- that was the direction of

our conversation in regards to the discovery requests.

Q. Okay and what about with Patrolman Harvey,
what conversations have you had with him about this
case?

A. We have not had many conversations about this
since this all -- like | said, we knew this case was
filed in August, so we haven't had many conversations
in regards to this at all.

Q. Sure. So the few conversations you've had,
what were those about?

A. About this case, about he did contact me in
regards his contact from the FBI. He asked if | had
been contacted by the FBI, | said yes. And then --

Q. Did he tell you whether he had spoken to the
FBI?

A. Yes.

Q. What did he tell you?

A. He told me that he had not spoken, he has not
spoke to the FBI.

 

NSC AONAHEBWHD =

12
13
14
15
16
17
18
19
20

21 @Q. Did he tell you why not?
22 =A. Hedid not.
23  Q. Did you ask him if he was going to speak to
24 the FBI?
Page 22
1 A. No. He said he'd retained counsel.
2  @Q. Sodo you know when this conversation was?
3 Would it have been that same week?
4 A. Yes.
5 @Q. Of March 8th?
6 A. Yes, sir, 8th through the 12th.
7 QQ. Somewhere in that range?
8 A. It was guaranteed that conversation happened
9 between the 8th through the 12th.
10 QQ. Was this a phone conversation or an in person
11 conversation?
12. A. Inperson conversation.
13 Q. Okay. Would it have taken place at the
14 station?
15 A. No, it actually took place at my office.
16 QQ. Where is your office?
17 A. The South Charleston Middle School, 400 Third
18 Avenue.
19 Q. Got ya. did Harry come to you there?
20 =A. Hedid.
21 Q. Did he come to you solely to talk about the

22 FBI investigation?
23 ~A. No, he does stop in every once in a while, but
24 on this week specifically, yes, he did come to ask me

 

Realtime Reporters, LLC

 

05/04/2021
Page 23
1 if |was going to speak to them and what my thoughts
2 were.
3 QQ. How did he know you had been contacted by the
4 FBI?
5 A. How did he know | had been contacted by the
6 FBI?
7 Q. Yeah.
8 A. | would say, | can't speak for Harvey, | would
9 say that the Chief or Lieutenant Gordon had notified
10 Patrolman Harvey of that. | don't -- | don't know.
11. @Q. Don't know for sure --
12. A. No, sir.
13. @. -- but you would assume that either the Chief
14 or Lieutenant Gordon must have told Harvey?
15 MR. RUGGIER: I'll just object to the
16 form of the question. That's not necessarily what his
17 testimony was, but go ahead.
18 Q. Okay. Tell me what your testimony is. |
19 don't want any --
20 =A. ‘| don’t know how he learned originally of me
21 being contacted by the FBI.
22 Q. Okay. But somehow he came to see you ito talk
23 about it?
24 =A. sCY€S, Sir.
Page 24
1 @Q. Did he call first or message first or just
2 show up?
3. A. Idon't recall.
4 @Q. Do you all text each other?
5 A. Notas much as we used to, but yes, sir.
6 Q. Okay. What's the last text you have from
7 Patrolman Harvey?
8 A. Idon't know.
9 @Q. Do you have those on your phone?
10. A. No, sir.
11. @. How do you get your text messages?
12 A. Oh, | receive text messages on my phone.
13. @. Yeah.
14. A. Iclear my phone daily.
15  Q. You clear out all your messaging on your phone
16 daily?
17 A. Yes, sir. | always have. | prioritize my day
18 used on my text messages.
19 Q. Okay. When did you start clearing out your
20 phone daily?
21 A. When I received an Apple iPhone from the City.
22 @Q. Is your cell phone issued by the City?
23 A. No longer, no, sir.
24 Q. But it was until some point?

21-24

schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 8 of 98 PagelD #: 785

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

 

Page 25 |
1 A. Until 2018.

2 Q. You told me you first got a smart phone in,

3 what, like 2014, 2015?

4 A. Yes, sir.

5 @Q. So somewhere from whenever you got that up

6 until 2018 you cleared your phone out of all messages
7 everyday?

8 A. Atthe end of the day | delete my text

9 messages, yes, sir and every so often | take my -- |

10 don't know how to operate the Apple iCloud. | don't

11 have many apps on my phone. | take my photos and put
12 them on a hard drive.

13 @. Okay.

14. A. Orsave them to a thumb drive.

15 @. All your photos you put on.a thumb drive?
16 A. Yes, sir.

17. @Q. Oryou put them up into the cloud?

18 A. I don't know how to operate the cloud, that's

19 what I'm saying. I'm old fashioned in terms of that.
20 They normally go on a thumb drive or an external hard
21 drive.

22 @Q. Do you know if your text messaging that you
23 clear off your phone is also on the iCloud?
24 =A. ~Ido not.
Page 26.
1 Q. But it could be, you just don't know?
2 A. Yes, sir.
3  Q. Okay. Does Patroiman Harvey have an iPhone,
4 do you know?
5 A. I'm not sure what brand phone he has.

6 Q. So any texts between you and Patrolman Harvey
| 7 regarding this case with Billy Means, as far as your

8 phone's concerned, would be deleted?

9 A. They're deleted off the device that | have in

10 my hand, yes, sir.

11. Q. Okay. Well, is that different than a phone,

12 the device you have in your hand?

13. A. No, sir, I'm just telling you, if you're
| 14 saying they're stored in the cloud, | don't know --
15 Q. I don’t know whether they are or not. | guess
16 what I'm trying to make clear is that you've got --
17 your phone is what you clear out, not like an iPad or
18 something else, we're just talking about your phone is
19 where these messages would have been during the day
20 when you had them; right?
21 +A. Ihave an iPhone 6, yes, an old iPhone 6, yes,
22 sir.
23 «QQ. Allright. What's your number?
24 A. What's my telephone number?

 

 

Realtime Reporters, LLC

ERIC PETERSON

 

05/04/2021
Page 27 |
1. @Q. Yes, on the iPhone 6?
2 A. (304)533-0461.
3  Q. Do you know Harvey's number?
4 A. Ido not, sir.
§ Q. You got it stored in your phone?
6 A. Yes, sir.
7  @Q. Has he texted you, Harvey, or you texted him,

8 either way, back and forth, since this civil case was
9 filed?

10 A. Oh, yes, sir.
11. Q. And you've deleted those everyday at the end
12 of the day; correct?

 

13 A. Yes, sir.

14 Q. Okay. Let’s go back to March, the March 8th
15 week. Were you at the middle school everyday that
16 week?
17. =A. I|don't recall. | should be. Monday through

18 Friday I'm there.

19 Q. Your schedule, you generally would be; right?
20 A. Yes, sir.

21 = Q. Iwas trying to see if we could pinpoint a day
22 when he came to see you.

23. A. Okay.

24 Q. Sounds like maybe you just don't know, just

Page 28
1 some time that week?

2 =A. ‘Yes, sir.

3  Q. Okay, so did he message you or you message him
4 that week?

5 A. Idon't recall.

6 QQ. Okay.

7 A. |see Patrolman Harvey in passing. He was at

8 the office that week, so | also seen him at the office

9 the week of the 8th through the 12th.

10 @Q. Okay. So you might have bumped into him at
11 the office too, you're not sure?

12. A. I|know he was at the office the week of the

13 8th through the 12th because | believe he spoke to the
14 Chief in regards to this.

15  Q. Were you present for that conversation?
16 A. No, sir.
17. = @Q. Did Patrolman Harvey tell you about that

18 conversation?

19 A. No, sir. He said he was there --

20 MR. RUGGIER: I'm going to object -- go

21 ahead and answer. I'm going to object along the lines
22 of this is work product. Once the lawsuit's been

23 filed, conversations which are done are always in

24 anticipation of litigation. | let you go on this for a

 

25-28

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 9 of 98 PagelD #: 786
WILLIAM ALLEN MEANS v.

ERIC PETERSON

 

 

E.M. PETERSON, et al. 05/04/2021
[_ —_ Page 29 Page 31
1 while, but -- 1 there you there at the school?
2 MR. FORBES: These are two defendanisin 2 A. Yes, sir, it's a resource.
3 this lawsuit that are communicating back and forth and 3 Q. You're in there. Door open or shut?
4 deleting messages and | don't see how on earth the two 4 A. Shut.
5 of them could be work product. 5 Q. And what was said?
| 6 Thisisn't somebody from your office that's part 6 A. {don't recall the words exactly. He just

 

7 this conversation. These are two separate defendants
8 in this case that chose to get the same law firm to

9 represent them, but | don't see how this is work

10 product.

11
12
13
14
15
16
17
18
19
20
21
22
23
24

MR. RUGGIER: If they're doing something
in anticipation of litigation, | think that it would be
work product. It's during the litigation of the case.

How is it not work product?

MR. FORBES: Are you saying that their
conversations where they have these texts and then
deleted them were at your direction?

MR. RUGGIER: No, I'm not saying that at
all. No, I'm not saying that at all.

MR. FORBES: | hear your objection. |
think this is relevant material and that we can ask
about the conversations that he's had with another
defendant witness and officer in the case that are not
done with an attorney present or a member of the law

Page 30
1 firm present.
2 The two of them chase to meet and discuss
3 things and | think it’s both relevant and that it's not
4 objectionable. Are you instructing him not to answer?

5 MR. RUGGIER : The objection is noted.

6 MR. FORBES: Okay.

7 MR. RUGGIER: Or | presume you note the
8 objection.

9 MR. FORBES: | think she's going to note

10 the objection.

11 MR. RUGGIER: Somebody better note the

12 objection.

13 MR. FORBES: |'m confident the objection

14 is noted somewhere.

15 Q. Allright, so let's talk about these

16 conversations some more. The March 8th week, you guys
17 are at South Charleston Middle, Harvey comes to see
18 you. Anybody else present --

19 A. No, sir.

20 @Q. -- when you guys had that conversation? What
21 room were you in?

22 =A. Inmy office.

23. + @. And you have a separate office just for you as
24 the -- is it resource officer or what do they call

7 came to ask me in regards to speaking to the FBI and |
8 told him | arranged a time to meet with the FBI.

9 @Q. Okay. And did he tell you that he was not
10 going to talk to the FBI?

11. A. He told me that he had retained counsel,

12 Mr. Dascoli.

13. @Q. Have you ever spoken to Mr. Dascoli?

14 A. No, sir.

15 @Q. Did you all watch the video together on that

16 date, the video the bystanders took, you heard their
17 testimony, you were here for it last time, that video
18 the bystanders took, did you and Harvey watched it that

19 day?
20 =A. No, sir.
21 Q. Have the two of you ever watched it together?
22 =A. Not -- not that | recall.
23 Q. How many times have you watched it?
24 A. Up until | met with the agents, probably three
Page 32
1 times.

2 Q. Was Harvey with you on any of those three

3 times?

4 A. Notthat! recall.

5 Q. Okay. Do you think you're just not

6 remembering that he might have been? It seems you
7 watched this thing three times and you're not sure who
8 was with you when you watched it.

9 A. Idon't recall anybody being with me. When |

10 was -- when | was -- when | first saw the video, |

11 don't recall anybody being with me. I don't recall

12 viewing the video with Patrolman Harvey.

13. @Q. Okay, so on the week of March 8th meeting with
14 Harvey, he mentions he's got a criminal lawyer,

15 Mr. Dascoli. Did you ask him why he got a criminal

16 lawyer?

17. +A. No, sir.

18 QQ. Did he ask you if you had a criminal lawyer?
19 A. Yes, sir.

20 Q. What did you tell him?

21 A. No.

22 Q. Did you tell him why you didn't get one?

23 =A. I told him | didn't receive criminal counsel
24 because | didn't do anything illegal in this instance.

 

 

Realtime Reporters, LLC

29-32

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 10 of 98 PagelD #: 787

 

WILLIAM ALLEN MEANS v. ERIC PETERSON
E.M. PETERSON, et al. 05/04/2021
l - — Page 33 Page 35

1

3

5

7
8

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

NOohwONDM —

8
9
10
11
112
13
14
15
16
17
18
119
20
21
22
23
24

Q. Was he worried that he might have done

2 something illegal?

A. Not that! recall. He's never said that he

4 did anything illegal on that date.

Q. Has he said he did anything illegal on any

6 other dates?

A. No, sir.
Q. Okay. Did you wonder why he got a criminal

9 lawyer if he didn't do anything wrong?

A. No, sir. | believe he's the member of like a
fraternal police fund or something. You pay a certain
amount yearly and it entitles you to legal advice, so |
believe he retained Mr. Dascoli based on that FOP
membership.

Q. Do you know when he hired Dascoli?

A. | do not.

Q. Did you all talk about, at that meeting the
week of March 8th, what the FBI might ask you about?

A. No, sir.

Q. What was the purpose of the meeting, near as
you can tell, between you and Patrolman Harvey the week
of March 8th?

A. So | believe, | don't know another word, we
were flabbergasted in terms of the FBI wanting to

Page 34
investigate he and | in regards to this matter.

That was the only -- he wasn't there that long, you
know, but, | mean, he came over and said that he, |
believe that he said, | don't remember exact words, but
he could not believe that.

Q. So he said something to the effect of he was
flabbergasted or couldn't believe?

A. I'm saying flabbergasted in lack of a better
term. We were kind of blind sided.

Q. So you felt blind sided?

A. Yes, sir.

Q. And did Patrolman Harvey express to you that
he felt blind sided somehow, is that the right word?
I'm just trying to figure out what he was saying.

A. | don't recall --

Q. And | understand you may not know the
specifics.

A. | don't recall or know his emotion, but |
don't believe that he -- to characterize this, | don't
think he saw this coming. | don't think that he
understood.

Q. But during the same conversation he mentions
that he has a criminal lawyer?

A. Yes.

 

Realtime Reporters, LLC

1. Q. If somebody doesn't see something coming, does
2 it make a lot of sense that they go out and hire a

3 criminal lawyer?

4 A. Only -- the only thoughts | have on that

5 process is, and when | say retained, | guess this fund

6 provides you legal advice. | think that he just

7 contacted Mr. Dascoli initially in regards to legal

8 advice in this situation. So | don't know that

9 necessarily --

10 Q. You don't know the details of that?

11. A. No, sir. No, | don't know anything in regards

12 to his conversations with Mr. Dascoli or why he

13 retained him or why he spoke to him regarding legal

14 advice.

15 @Q. When he shows up at the school to talk to you
16 and you say seems blind sided, he already had a

17 criminal lawyer he mentions to you during the same
18 conversation?

19 A. Yes, but | believe he retained Mr. Dascoli

20 when he found out in regards to his -- the

21 investigation.

22 Q. Do you know when he found out?

23 =A. Idonot.

24 Q. Do you know if it was the same week as you or
Page 36

1 it could have been earlier?

2 A. Idonot.

3  Q. You just don't know either way?

4 A. Idonot.

5 @Q. Allright, so you guys are discussing this and

6 you say you feel blind sided or flabbergasted about it.
7 What's the rest of the conversation like?

8 A. We didn't have much of a rest of conversation.

9 We spoke about how his work was going. He asked how |
10 liked being at the school and then he went about his

11 business and there's a certain point in the morning

12 when | get busy, so that ended -- that ended our

13 conversation.

14 Q. This would have been in the morning?

15 A. Yes,sir,

16 Q. Do you know about what time?

17. +A. It would have been prior 10:30.

18 Q. Does he have to sign in or out of the school

19 when he comes in?

20 A. No, sir.
21 Q. Is that normal?
22 ~=A. Idon't believe -- | don't believe I've ever

23 signed into -- I'm a law enforcement officer in the
24 City, so | go in -- in every school system we're asked

 

 

33-36

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 11 of 98 PagelD #: 788

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

ERIC PETERSON
05/04/2021

 

 

Page 37
1 to do walk throughs, so we badge in and walk through.

2 Q. Okay, so you just show up and walk in and
3 nobody says anything?

4 A. Yes, sir.

5 Q. Allright. Was he wearing a uniform?

6 A. Idon't recall. He is not in a uniformed

7 service anymore.

8 @Q. That's whatI thought. He said he's with

9 Metro Drug Unit now; right?

10 A. Yes, sir.

11. @. Do you know how long he's been with them?

12 A. Ibelieve since December or January, December

13 of 2020 or January of this year.

14 Q. But he would have been with them in this

15 March, this March time frame that we're talking about?
16 A. Yes, sir.

17. Q. Okay. Did you all talk during this meeting

18 about the allegations that the FBI might be looking at

19 here?
20 A. We have not spoke to the FBI, so we didn't
21 know the substance of their line of questioning.
22 @Q. You knew it was about the Billy Means case;
23 right?
24 =A. Yes, sir.
Page 38
1 @Q. And you knew the bystander video existed;
2 right?
3. A. Yes, sir.

4 Q. Did you all talk, during this conversation
5 March 8th, about the accusation that Patrolman Harvey
6 had stomped on Billy's head?

7 A. No, sir.

8 QQ. That wasn't brought up at all?

9 A. No, sir.

10  Q. When did you all have the conversation where
11 he told you that he didn’t think he stepped on his

12 head?

13. A. Sometime after that video was released in,

14 what was it, August or September of 2020.

15 Q. Okay. Where did that conversation take place?
16 A. Probably -- we were still working a shift

17 together. Probably in the office.

18 QQ. The best you recall, how did it come up to

19 talk about that?

20 A. Detective Cook notified us of it. He runs our

21 Facebook page and notified us that there was a video

22 out there and then we observed the video. We viewed
23 the video | guess is what I'm --

24 Q. How did you view the video? You described to

 

/ Page 39
1 me you're not exactly a tech guy so tell me how you

2 accessed it.

3. A. Idon't recall if it was on Cook's device or

4 if it was on his - what am | trying to say - PC.

5 QQ. Do you think that was in somebody's office?

6 A. Itwas atthe station.

7 Q. And where in the station?

8 A. Inthe patrol office.

9 Q. Is that like -- I've been down there, but I'm
10 not sure what it all, you know, what's the patrol
11 office versus something else. Is that a private
12 office? Is that just an area everybody's in? What's
13 the patrol office?

14. A. The patrol office is shared with whoever is on

15 that shift.

16 Q. So whoever is working that shift would share
17 the office that day or that time frame?

18 A. Yes, sir.

19 Q. Okay. So you guys watched it there and you're
20 not sure, could have been Detective Cook's, like, cell
21 phone or iPad?
22 A. He doesn't have an iPad, sir. It was viewed
23 either -- it was viewed from Facebook.
24 @Q. Okay.

Page 40

1 A. Oneither his device or pulled up on the PC.

2 Q. Okay, so by device we're talking about a cell

3 phone?

4 A. Yes. Sorry.

5 @Q. Okay. All right. No, that's okay. | mean,

6 use whatever words you want, | just want to make sure
7 if we read this later we understand what we're talking
8 about. So probably viewed it on Detective Cook's

9 device or on a PC and when you say a PC, we talking
10 about a laptop or a desk top, like a bigger, thicker

11 computer?

 

12 A. Adesk top.

13. Q. Okay. Did Cook pull it up to play it for you
14 all?

15 A. I|believe so and when you say you all, | think

16 that Cook and | viewed it.

17 Q. Okay.

18 A. And then Harvey was notified or vice versa. |

19 viewed the video first with Detective Cook. | don't

20 know that Patrolman Harvey viewed the video first with
21 Detective Cook.

22 Q. Okay. So you and Detective Cook watched it
23 together. Harvey was not there for that viewing.

24 A. That's -- from the best of my recollection

 

 

Realtime Reporters, LLC

37-40

schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 12 of 98 PagelD #: 789

WILLIAM ALLEN MEANS v.

ERIC PETERSON

 

E.M. PETERSON, et al. 05/04/2021
Page 41 Page 43 |
1 Detective Cook and | viewed that for the first time, 1 A. I'mirying to recall. | don't recall the date
2 yes. 2 that he showed me that video and | don't recall if it

3 Q. Anybody else present when you all watched it?
4 A. Notthat! recall.

5  @Q. And so when you say you and Harvey had a

6 conversation at that time, was that after you both had
7 watched the video or after you had watched the video?
8 A. That was after we had -- he had viewed the

9 video and | had viewed the video.

10 ©Q. Okay, but you all didn't view it together at
11 the same time?

12 =A. Notthatl recall.

13 Q. Okay. And how long after you watched the

14 video did you have the conversation with Harvey?

15 A. It would have -- | believe the same day.

16 @Q. Who all was present for that conversation?

17. A. Just he and | that | recall.

18  Q. And how did it come up that he said he stepped

 

19 over or whatever?
20 A. How did it come up, sir?
21  Q. Yeah, | mean, I'm just trying to figure out

| 22 how the conversation went.
|23 A. Interms of the conversation, the first point
| 24 of interest was the taser comment and then it went on
Page 42
1 through the stomp comment and Patrolman Harvey made it
2 clear to me that he was stepping over Mr. Means to, |
3 believe, transition his weight or search him to
4 handcuff him.
5 Q. Do you believe that, that he was stepping
6 over?
7 A. Interms of a step over, it appears he stepped
8 over Mr. Means as opposed to stomp. A stomp, | would
9 believe, in my personal opinion, would be a downward
10 motion and then your knee would come back up and then
11 reset on the ground. A step is one complete motion.
12 Q. Okay and we'll waich the video in a little bit
|13 and get more into that. So this conversation takes
|14 place at the station. What did Detective Cook say to
15 you when you watched the video with him?
| 16 A. Detective Cook just made us aware of the
17 video. He is like the -- | would say he's the computer
18 guy or the Facebook guy of the Department. So he
19 brought it to my attention.
20 Q. Do you remember about what time frame this
would have been?
A. No, sir.
Q. Do you know if it was before or after this
lawsuit was filed?

Realtime Reporters, LLC

3 was prior to this lawsuit being filed or not.

4 Q. How close in time to the incident, the May

5 2nd, 2020 incident, was Detective Cook telling you
6 about this video?

7 A. Sorry. Repeat the question.

8 Q. Sure. So the incident with Billy Means

9 happens on May 2nd, 2020; right?

10 A. Uh-huh.

11. Q. That's correct; right?

12 A. Yes, sir.

13. QQ. To the best of your knowledge. May 2nd, 2020.

14 About how long after that do you and Detective Cook
15 watch this video roughly and | understand you may not
16 know exactly. Just give me your best estimate.

17. ~—~A. Right. When | spoke earlier, | believe | said

18 August or September.

19 Q. Okay.

20 A. Ibelieve that's when we viewed the video.

21 Sitting here today | don't remember the actual date

22 that you all filed this lawsuit.

23 Q. Understood. Okay.
24 =A. =| don't know if it was before or after is the

Page 44
1 issue.

 

2 Q. That's fine. But the incident itself in May,
3 it was several months later when you became aware of
4 the video.

5 A. Yes, sir.

6 Q. Okay and that's several months after you had

7 written your report, filed the criminal complaint,

8 things like that; correct?

9 A. Yes, sir.

10 Q. Okay. Let's go ahead and take a look at --

11 we'll make this -- this would be Exhibit 2 to the

12 continued deposition.

13 PETERSON DEPOSITION EXHIBIT NO. 2
14 (Criminal Complaint was

15 marked for identification purposes as

16 Peterson Deposition Exhibit No. 2.)

17 MR. FORBES: Duane, it's the criminal

18 complaint. You want a copy?

19 MR. RUGGIER: Yeah, I'll take one.

20 Q. Take a look at that. That's a four page
21 document I just handed you.

22 =A. ‘Sir, did you say four?

23 = Q. I think it's four. I know it says 3 of 5, but
24 i don't see 5.

 

41-44

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 13 of 98 PagelD #: 790

WILLIAM ALLEN MEANS v.

ERIC PETERSON

 

 

E.M. PETERSON, et al. 05/04/2021
rf Page 45 Page 47
1 A. Number 5 is the victim witness sheet, sir. 1. @Q. Okay. | couldn't tell if that was a 7 or a 2.
2 @Q. Got ya. 2 It's your belief it was on the 7th is when this was
3 A. They redact that. 3 filed, that would have been five days later?
4 Q. Okay. There you go. 4 A. Yes, sir. When we went throughout the rest of
5 A. Excuse me. 5 the day | continued to take calls. | believe this was
6 MR. RUGGIER: We're always helpful. 6 filed when | came back on shift.
7 MR. FORBES: I'm noticing that. 7  Q. Okay and that would have been then on the 7th.
8 QQ. You tell me when you've had a chance to 8 A. So that was a Sunday day shift. | was off
9 review. 9 Monday. It would have been a Tuesday, Wednesday,
10 MR. RUGGIER : You got parts you want to 10 Thursday night shift, but we would have to look at a
11 ask him about? 11 calendar.
12 MR. FORBES: I'm asking about a few 12  Q. There's a record somewhere of the exact day.
13 things throughout. 13 A. lunderstand. | believe it was the 7th.
14 Q. You don't need to sit there and read the whole 14 Q. Okay. Fair enough. When you signed this you
}15 thing. | just want to make sure you recognize what it 15 signed it stating that everything in it, to the best of
16 is and know it. You're welcome to read it all if you 16 your knowledge, was true because you were swearing that
17 want. 17 it was all true; right?
18 A. Yes, sir. 18 A. Yes, sir.
19 QQ. Did you have a chance to read over that? 19 @Q. What did you charge William Means with in this
20 «=A. Yes, sir. 20 criminal complaint?
21. @. Whatis that four page document! just handed 21 A. Fleeing a law enforcement with reckless
22 you marked as Exhibit 2? 22 indifference.
23 +A. Thatis the criminal complaint that | filed. 23. Q. What's reckless indifference?
24 Q. And you're the officer that filed this; 24 ~=~A.« _=It's where it places, | mean, would you like
Page 46 | Page 48
1 correct? 1 me to read via the Code?
2 A. Yes, sir. 2 Q. Just what's your understanding of what
3 Q. And that's your signature on Page 1 on the 3 reckless indifference is? If it's the Code, you can
4 front there for complainant's signature? 4 read that.
5 A. Yes, sir. 5 A. Well, | mean that's what | write the reports
6 Q. And then there's a spot where the magistrate | 6 and! base my investigations on is the West Virginia
7 found probable cause and issued an arrest warrant; 7 Criminal Code. | mean, so he didn't pull over this
8 correct? 8 motorcycle and he fled law enforcement at risk with
9 A. Yes, sir. 9 safety to others.
10 QQ. That's because this was a sworn and affirmed 10 Q. Okay. And the Code section that you've cited
11 statement by you; right? 11 here in the complaint states that "who operates the
12 A. Yes, sir. 12 vehicle in a manner showing a reckless indifference to
13. Q. Okay. And so you, when you filed this, this 13 the safety of others." Is it your belief that at the
14 is an under oath sworn statement; correct? 14 time of this pursuit on May 2nd, 2020 that the way that
15 A. Yes, sir. 15 William Means was operating the motorcycle and driving
16 @Q. Okay. And you would have filed this on May 16 was reckless?
17 2nd, 2020? 17. A. Not initially.
18 A. No, sir, | filed this on, appears to be, May 18 Q. Okay. Well, let me ask it this way:
19 7th. 19 A. Uh-huh.
20 QQ. Seventh? 20 Q. This pursuit goes on for about 17 minutes or
21 A. Yes, sir. 21 so.
22 Q. Okay. Well, yeah, okay, | see where the 22 =A. ‘Sir, if | timed it correctly, there was pre --
23 magistrate signs on 5-7. 23 ! left Chick-fil-A and saw Mr. Means coming out of
24 A. Uh-huh. 24 Oakhurst Drive so there's about two to three minutes,

 

 

 

Realtime Reporters, LLC

45-48

schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 14 of 98 PagelD #: 791

WILLIAM ALLEN MEANS v.

ERIC PETERSON

 

E.M. PETERSON, et al. 05/04/2021
Page 49 Page 51
1 if | timed it correctly, the time | initiated to the 1 perspective, how much time are we talking at the end?
2 time of Mr. Means's crash is 12 minutes and 7 seconds 2 A. Okay, so Patrolman Harvey joins in at about
| 3 or 12 minutes and 9 seconds of us pursuing him until he 3 five to six minutes, so we're looking at the last four
| 4 crashes. So there is a portion of that which is 4 minutes or three minutes. The last part, once you turn
| 5 preemptive. 5 off of Brounland Road onto Emmons Road, that portion
6 QQ. What do you mean by preemptive? 6 initially again, like | say, wasn't that reckless, but
7 A. Like I'm trying to get other people to help 7 then it became reckless.
| 8 me, I'm watching and waiting to see what he's going to 8 QQ. Okay. When you say wasn't that reckless, |

9 do. Some people fled for me from the minute I've got
110 behind them, so I'm trying to notify other people.
11 There's, like | said, when | left Chick-fil-A | saw
12 Mr. Means traveling, he turned off Oakhurst Drive onto
13 119, but | didn't catch up with him until the South
14 Ridge Boulevard interchange and that's when | was able
15 to visually inspect the motorcycle and see the
16 registration and see Mr. Means.
17 Q. At what point in that do you start the radio

18 back and forth over Metro?

19 A. At what point did I?

20 QQ. Yeah.

21 A. What point did | start a conversation with
22 Metro?

23 Q. Correct.

24 A. Probably when | left -- probably when I'm in

Page 50
1 the intersection between Green Road and South Ridge

2 Boulevard.

3 Q. Okay and it’s 12 minutes and how many seconds?
4 A. The time | initiated it, which is the time he

5 turned off 119, to the time he crashes is 12 minutes

6 and 7 seconds or 12 minutes and 9 seconds.

7 Q. hear you. So you're saying the 12 minutes 7
8 seconds starts when he turned off 119.

9 A. That's when | initiated my traffic stop on

10 Mr. Means.

11. @. You would agree with me that during that time
12 frame, that 12 minutes and 7 seconds, there are

13 portions where the driving is reckless.

14 +A. Yes, sir. In the end portions, yes, sir.

15 QQ. Only in the end portions?

16 A. Like | say, so initially no. Initially he

17 does break the speed limit. There is one hairpin curve
18 that | can remember, but he slowed, he slowed down. He
19 would have had to cross into traffic to slow down, but

20 he went around that turn very slow placing his foot

21 down. Then in the end there are three different

22 straightaways and out of the two, he accelerated on the
23 last two.

24 Q. When you say the end, from a time frame

 

9 mean, based on what you've written in your complaint
10 and what your reports are, there's periods where he's
11 going considerably fast and then there's periods where
12 the pursuit and he slow down; right?

13. A. Straight -- from what | remember and from what

14 I've written here, the straight stretches were the only

15 portions he accelerated on.

16 Q. Okay.

17. A. He never really -- he didn't accelerate

18 extremely through the set of woods either. The

19 straight stretches were the portion that he accelerated |
20 on.

21 Q. In asking you these questions, it’s pretty

22 obvious to me that you've spent some time preparing for
23 this deposition; right?

24 A. Well, sir, it's just I've been in these

 

Page 52
1 situations with pursuits and this initially wasn't, it

2 wasn't that reckless, like | said, at first. That's

3 the only way | can -- | can assess it.

4 @Q. Ihear ya. Let me back up to the question

5 though because you've timed this up 12 minutes and 7
6 seconds from the time he turns off 119. Walk me

7 through what you reviewed for your deposition here

8 today. What have you looked over?

9 A. Well, that was -- that was from the radio

10 traffic. That's what | remember from the radio

11 traffic.

12 @Q. So you've listened to the radio traffic?
13. A. Yes, sir.

14 Q. Okay. When did you last listen to that?
15 A. Probably -- when was my last deposition

16 scheduled?

17 @Q. Would have been about eight days ago, | think.
18 A. The 26th, was that correct?

19 Q. I believe so.

20 =A. Ilistened to it on that morning. And | don't

21 know that I've listened to it -- | don't believe |

22 listened to it afterwards, but | listened to it on that

23 morning, yes, sir.

24 Q. Okay. Did you watch the bystander video that

 

 

Realtime Reporters, LLC

49-52

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 15 of 98 PagelD #: 792

WILLIAM ALLEN MEANS v.

ERIC PETERSON

 

E.M. PETERSON, et al. 05/04/2021
[ Page 53 Page 55
1 day? 1 @Q. Okay. What else have you read or looked at
2 A. Notthatl remember. The last time | remember 2 prior to your deposition here today?

3 viewing the bystander video | was with the FBI.

4 Q. Okay. That was March 11th?
5 A. That is correct.
6 Q. What else have you reviewed for your

7 deposition here today?

8 A. The report. Not necessarily the criminal

9 complaint because it goes on along with the narrative

10 of my report.

11. QQ. “Okay.

12 A. And the Code, excuse me, the Policy and

13 Procedure and --

14 Q. When did you review the Policy and Procedures?
15 A. I've looked over it. I've looked over it, |

16 don't know, | don't know the last day. | know | looked

17 at that time, the morning of the 22nd, because | was

18 preparing to --

19 Q. The morning we were going to be here on the

20 26th?

21 A. Twenty-sixth, excuse me, yeah.

22 @Q. So you would have read over the -- when you

23 say policy and procedures, what are you talking about?
24 ~ A. That was the South Charleston Police Policy

Page 54
1 Procedure Manual.
2 Q. Is that something as a South Charleston police
3 officer you're suppose to be familiar with?

4 A. Yes, sir.

5 @Q. And as part of your job duties, are you

6 suppose to be aware of what's in that manual?

7 ~A. Yes, sir.

8 Q. And you have to follow what's in that manual;
9 correct?

10 A. Yes, sir. It's a guidance, yes, sir.

11. Q. There's portions of the manual that have the
12 word shall in there; right?

13. A. Shall?

14 @Q. Yeah.

15 A. Yes.

16 Q. And shall wouldn't just be some kind of

17 guideline, it's a directive, isn't it?

18
19
20
21
22
23
24

A. | believe you'd have to ask the writer of the
policy that.

Q. Okay. Well, you're charged with having to
know what the policy is. If it says shall in the South
Charleston Police Policies and Procedures, you're
suppose to follow that; right?

A. Yes, sir.

 

3 A. Prior to my deposition, prior to April 26th as

4 well, I've looked at a lot of stuff. | mean, | don't

5 remember, recall everything. | know | looked at

6 Mr. Means's hospital paperwork. | know | looked at his

7 indictment, his plea, his sentencing. | don't recall

8 what else | looked at.

9 @Q. Okay. Did you read a copy of the draft

10 transcript of Patrolman Harvey's deposition?

11. A. Yes, sir.

12. Q. Okay. When did you read that?

13. A. Idon'’t know what date | received it.

14 Whatever day | received it. | did skim through it, but

15 | didn't read it in its entirety. | mean, | don't have

16 the time to read it in its entirety.

17 Q. lunderstand. That's how people are going to
18 feel after your deposition too. So we were here on

19 April 26th. We conducted Patrolman Harvey's deposition
20 from 9:00 a.m. until | think around 2:00, so somewhere
21 in that neighborhood.

22 Then we were suppose to start your deposition,

23 which we did begin, but then we had to stop because
24 there was this FBI interview that we didn't have a copy

Page 56
1 of. And then so we postponed the rest of your

2 deposition, you were under oath at that point and |

3 already begun to ask you questions; right?

4 A. Yes, sir.

5 @. And then since that time you were able to get

6 a draft copy of Patrolman Harvey's deposition from the
7 morning of the 26th and you read over or skimmed over
8 those prior to today?

9 A. Yes, sir.

10 Q. Okay. We've been going about an hour and |

11 need to hit the restroom. Let's take a quick break,

12 okay?

13. A. Okay.

14 VIDEO OPERATOR: Time is 2:02 p.m. We're

15 off the record.

16 (A brief recess was taken after which the

17 deposition continued as follows:)

18 VIDEO OPERATOR: Time is 2:15 p.m. We're

19 on the record.

20 BY MR. FORBES:

21 Q. Allright. We're back here, Officer. Let me

22 ask you this: There came a time, we received this as
23 part of the case, where | guess you and somebody else,
24 a sergeant maybe, went back and out took some kind of

 

 

 

Realtime Reporters, LLC

53-56

schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 16 of 98 PagelD #: 793

WILLIAM ALLEN MEANS v.

ERIC PETERSON

 

E.M. PETERSON, et al. 05/04/2021
[ Page 57 Page 59
| 1 video of the pursuit route. Was that you that took 1 Q. Is there a reason you rotated off of that?

2 that video? 2 A. |In2018?

3. A. \Idrove and Sergeant Moyer took the video. 3  @Q. If that’s when it was, yeah.

4 Q. Okay. Anybody else in the vehicle? 4 A. Yes, sir.

5 A. Just Sergeant Moyer and I. 5 Q. Why?

6 Q. What did you guys do that for? 6 A. I|had an off duty incident.

7 A. For this part of -- actually, | believe we did 7 QQ. What was the off duty incident?

8 it before the grand jury in the criminal case to play 8 A. Soin October of 2017 | was at a get together

9 if there was a trial to show the pursuit path. 9 and after the get together on the way home my fiance

10 Q. Okay. Did anyone ask you to do that or you 10 and I were in an argument over another officer's

11 guys just go on your own? 11 Snapchats and messages to her and that officer is

12. =A. Did it on our own. 12 married and | don't have those Snapchats because I've

13. Q. And it looked like you had some kind of GoPro 13 never had a Snapchat and | don't know how to operate a

14 or something set up in the window to do that. What 14 Snapchat.

15 kind of camera was that? 15 Q. You struck me that way about what you said

16 A. That's Officer Messer's GoPro. 16 earlier about the smart phone.

17 Q. Let me ask you this: In your cruiser that
18 day, and you had the SUV on May 2nd, 2020; right?
19 A. Yes, sir.
20 @. In that vehicle, did you have a dash cam?
21 A. No, sir.
22 Q. Have you ever had a dash cam?
23. «A. Yes, sir.
24 Q. When was that?
Page 58
1 A. The first time, sir?
2 @Q. Yeah.
3. A. First time in 2008 when | was hired.
4 Q. Okay, so there was dash cam in South

5 Charleston vehicles in 2008 or at least the one you

6 had?

7 A. 2008, | believe, until | left my patrol

8 assignment in 2011.

9  Q. Maybe we should walk through that because it

10 gota little disjointed where we started last time and

11 then started again here before we keep going down this
12 road. You've been with South Charleston, did you say,

 

17
18
19
20
21
22
23
24

OoOnN ooh Wh —

_
o Oo

11
12

A. [don't know, | don't have the messages that
she received prior to Snapchat either, but they were of
sexual content and so instead of handling it as |
should, | contacted that other officer's wife in that
seven to ten minute drive home which lead to an
argument between my fiance and I.

At a point where | wasn't wanting to talk about
this situation anymore | asked to exit the vehicle. |

 

Page 60
exited the vehicle in taking what | thought was going

to be my keys and my cell phone because they had been
in her purse. She was -- she had been drinking earlier
in the evening too. She left. | walked to another
location and contacted somebody to come pick me up.

She contacted -- she normally has some of the
numbers of guys on the shift of mine, but she didn't
have the -- any numbers on the shift that was out, so
she called and stated that | wouldn't give her her
purse back.

Low and behold she didn't have her purse, but
regardless, it didn't matter, she came out looking for

 

 

13 13 years? 13 me. | stayed standing in the same position that | was

14. A. 2008 is when | began. 14 when she pulled up because | knew there were cameras in

15 QQ. Okay and so walk me through your time starting 15 the area to record the, you know, the discussion.

16 with South Charleston to now, the positions you've 16 Two patrol officers showed up and | was -- | began

17 held. 17 recording the incident on the phone that | had at the

18 A. In 2008 through 2011 with the patrol division. 18 time. That was a City assigned phone that | was

19 2011 through 2018 | was with street crimes, which is a 19 speaking of to you earlier. So | was disrespectful to

20 plain clothes unit, and then 2018 to 2020 | was in 20 them and | was intoxicated in public.

21 patrol and 2021 I've been in the school system. 21 ~=So after that, | left and stayed the night at the

22 Q. Okay. Is the street crimes unit, is there 22 Fairfield and she went home and | came home the next

23 still a street crimes unit in South Charleston? 23 day. This was more of a conduct unbecoming against the

24 =A. «Yes, sir. 24 two patrolmen and the other officer and his wife and |
Realtime Reporters, LLC 57-60

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 17 of 98 PagelD #: 794

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

ERIC PETERSON
05/04/2021

 

Page 61
1 was intoxicated in public.
2 QQ. Who was the other officer?
3 A. Which one, sir?
4 Q. The one that your wife had the Snapchat
5 messages with?
6 A. Patrolman Parsons. Actually, sir, he's not

| 7 Patrolman Parsons, he's got a different title, but it

8 was Officer Parsons.

9 @Q. Officer Parsons. And were you charged with
10 anything criminally that night?

11 A. No, sir.

12 Q. Have you ever been charged with a criminal
13 offense?

14 «A. Yes, sir.

15  Q. What was that?

16 A. In 2003 | was at -- | don't know what it was

17 called at the time. It was Banana Joe's.

18 Q. It's been a lot of things.

19 A. Something at the time, | believe it was Banana

20 Joe's because there was a boat inside at the time.
21. Q. Yeah.

22  ~A. | was with a group of people and one of my

23 friends was up on the boat dancing. The bouncer placed
24 his hands on him to get down. | stepped in between

Page 62 |

1 them. | couldn't really calm my friend down where he

2 needed to be at the time.

3 Wehad been drinking. Some other bouncers came and
4 at the time | believe the police department was having

5 a problem with that establishment and it was pretty

6 much a point and go once we goi to the door.

7 When we got to the door, there was some officers

8 working that corner and we were loaded into the -- we

9 were placed under arrest for public intoxication,

10 loaded into a wagon and taken to a place called Cares

11 that no longer exists. | think you're familiar with

12 it.

13. Q. Yeah, I've had clients at Cares.

14. A. Yes, sir. In that instance | was charged with

15 public intox.

16 Q. Other than the public intox charge, have you

17 ever been charged criminally with anything else?

18 A. No, sir.

 

19 @Q. Okay and that was in '03 prior to your

20 becoming a police officer?

21 A. Yes, sir.

22 Q. Were you with TSA at that point?

23 A. No, sir.
24 =. Okay. Other than TSA and South Charleston, do

L

Realtime Reporters, LLC

Page 63
1 you have any other law enforcement experience?

2 A. No, sir. Well, forgive me, no, sir, | don't.

3  @Q. That's all right. What were you thinking it

4 might be?

5 A. lwasa security guard, but that's not law

6 enforcement. | was downtown Charleston so | contacted
7 those guys a lot.

8 QQ. Where were you a security guard at?

9 A. When the Heari of Town split up into the two
10 entities they are now, ! don't know what it was named
11 after that, but it was a construction site and it got

12 -- | was hired there and | was a security guard and it
13 was very, very busy.

14 @Q. Sure. About what years were you there?

15 A. [don't recall.

16 Q. Before the TSA job or after?

17. +A. Qh, I'm sorry, it was before.

18 QQ. So back, this 2017 incident.

19 A. Yes, sir.

20 @Q. Asaresult of that, were you given any formal

21 discipline by South Charleston?

22 =A. + Yes, sir.
23  Q. Okay and what was that?
24 =A. :$«~After that incident | was suspended with pay.

Page 64
1 | went to my local PCP and asked to receive some

2 alcohol counseling or reduction counseling. |

3 completed that and then | took a suspension.

4 Q. How long was the suspension?

5 A. Idon't recall the amount of -- | don't recall
6 the hours, but it would be 20 shifts.

 

7 Q. Was that without pay or with pay?

8 A. Twenty shifts was without pay.

9 Q. Okay. And you were, after that - I'm not sure
10 what the right word for it is - removed from the street
11 crimes unit or transferred?

12 A. Wehad a conversation after that. | been

13 working in plain clothes for seven years. That

14 environment was no longer conducive to -- I'm not

15 trying to say that environment. It was better that |

16 went back to the road and started working on myself.

17 Q. Have you continued with those, like counseling
18 or anything like that, since this time?

19 A. So!saw acertain person for a lengthy period

20 of time, then | did a return to duty session and | do

21 still see someone, but that's for -- it's not

22 necessarily for -- it's not necessarily related to the

23 alcohol.

24 @Q. Okay. Is it anger management?

61-64

schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 18 of 98 PagelD #: 795

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

 

Page 65
1 A. Qh, no, sir, no. It's -- | don't know how to

2 -- | don't know what you would word it. It's not

3 depression or anything like that. It's more

4 relationship wise.

5 Q. Butit's some sort of formal counseling for
6 something along those lines?

7 A. Yes. It's more -- it's more of a trust issues

8 and communication issues with my fiance.

9 @Q. Okay. 2017 you were married?

10 A. I'mnot married, no, sir.

11. QQ. Atthe time in 2017 were you married?

12. A. | was engaged. | still am.

13. Q. Was it your fiance having the issue with the
14 other patrolman?

15 A. Sir, we didn't really have an issue, she and

16 |. I had the issue with him. | contacted his wife

17 with no proof. That enlies (sic), | mean, that just

caused a storm. So -- | don't know how to characterize
it. I didn't have any evidence or proof that she had

ever sent anything back. The Snapchat that he sent her
was unopened at 1:24 in the morning.

22 @Q. Do you know what was on it?

23 ~=A. No, but! do know that there was a video that

24 was sent of sexual nature and it wasn't him or it

18
19
20
21

Page 66 |
1 wasn't his Mrs., but it was intercourse and he said he

2 sent it to the wrong person. That was the first
3 instance. And then the second instance was the Snap in
4 the middle of the night.
5 Someone else had made a Snap and | believe they
6 have a wall or something where it's posted and this has
| 7 been described to me, when | say lack of proof, | don't
8 know. She posted something on her wall, another

 

9 person --
}10 Q. Okay.
11. A. -- which included my fiance. It was them

12 together at the female's apartment dancing to a video,
13 making a video and just like a dancing video and he

14 commented on that and asked where she was in the night
15 time hours.

16 Q. Okay. Did you and your fiance break up after
17 that or are you still together?

18 A. No, sir.

19 MR. RUGGIER: I'm just going to object

20 and note I've let this go on for a little while. |

21 mean, you can go so far with -- this has nothing to do
22 with the case or even, frankly, him as far as his

23 potential as being something of relevance in the

24 lawsuit. Note my objection. You can keep asking

 

ERIC PETERSON
05/04/2021

Page 67

 

1 questions.

2 MR. FORBES: I'll note your objection,

3 but it's a suspension without pay due to an incident

4 and I'm just asking some questions about the incident

5 and I'm trying to be tactful in asking them, but, you

6 know, | think | have to ask them.

7 Q. So, on the evening that lead up to all this

8 the two of you had been drinking somewhere. Where was
9 that?

10 A. Itwas a Halloween party that a coworker of

11 hers and a coworker of mine had thrown. They're

12 actually married, a couple, | work with him and she

13 works with her, so we were at a Halloween party and

14 that other person and his Mrs. was there as well.

15  Q. You were ata Halloween party. Was this South |
16 Charleston or elsewhere?

 

17 +A. It was in the county.
18 Q. Within the county?
19 A. Yeah.
20 @Q. You leave the Halloween party. Who was |
21 driving when you left?
22 A. She was.
23 =©Q. ‘Is it her vehicle or yours?
24 A. Hers.

Page 68 |
1 @Q. At what point did you tell her you wanted to

2 get out of the car?

3 A. When we were about a minute to two minutes

4 from being to our apartment.

5 Q. Where was that?

6 A. Atthe time Parkland Terrace apartments. It's

7 apart of the South Charleston Housing Authority. It's

8 over by Jones Street and Park Avenue in South

9 Charleston.

10 @Q. You said you wanted to stay somewhere where
11 there were cameras?

12 A. Yes, sir.

13. Q. Okay, so where was that at?

14. +A. That was at Parkland Terrace apartments.
15 QQ. So you were just right outside of the

16 apartments is where you got out of the vehicle?

17 ‘A. ‘I got out on Pennsylvania. Okay,

18 Pennsylvania, Greenway, Park, Jones and Goshorn are all
19 covered by cameras so | got out on Pennsylvania and

20 walked to Jones Street.

21 QQ. All those streets in, for lack of a better

22 word, sort of downtown South Charleston have camera
23 surveillance on them?

24 A. No,sir. Parkland Terrace apartments are on

 

 

Realtime Reporters, LLC

65-68

schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 19 of 98 PagelD #: 796

WILLIAM ALLEN MEANS v.

ERIC PETERSON
05/04/2021

 

E.M. PETERSON, et al.

1 all those streets. It's a multi duplex apartments with

2 asenior living section, a community building, an

3 office section and then two, three and four bedroom

4 units.

5 QQ. Parkland Terrace has the cameras?

6 A. Yes, sir.

7  Q. And you knew those would be able to see where
8 you were standing?

9 A. Yes, sir.

Page 69

10 @Q. Do you know if there was footage from the
11 incident?

12. A. Idonot know.

13. Q. Do you know if anyone at South Charleston

14 received footage of the incident?

15 A. Idonot know.

16 Q. You said you went to your primary care

17 physician and got some alcohol counseling classes. Do
18 you attend any type of alcohol meetings or anything at

19 this point?

20 =A. I donot, no, sir.

21 Q. Do you drink?

22 =A. Yes, sir.

23. Q. Howdo you describe your drinking?
24 A. Far less than what | used to drink and in

Page 70
terms of the choice.

1
2 Q. Whatdo you mean by choice?

3 A. Ino longer drink Jagermeister, sir. | no

4 longer drink any dark liquor. | don't drink Jack

5 Daniels or Jim Beam and those were my -- those were my
6 poison.

7 Q. Got ya. When did that stop?

8 A. When did that stop?

9 Q. Uh-huh.

10 A. Thenin 2017.

11 Q. So you still drink, but you make different

12 decisions about what type of alcohol you drink now?

 

13 +A. Yes, sir.

14 @Q. Okay. So other than that incident, have you
15 ever been disciplined by South Charleston?

16 A. Other than that incident?

17 Q. Correct.

18 A. Yes.
(19 Q. Tell me about that,

20 ~=A..:s In that instance, it was 2011 or 2012. It was

21 when | first started out in the plain clothes unit. |

22 was seeing some -- I was seeing a female. She had
23 assisted us with a case.

24

| just started in that unit. She assisted us with

Page 71
1 acase and she was living with another male that was

2 married and we had sexual relations twice in her

3 driveway in a vehicle.

4 Q. What kind of vehicle?

5 A. Inanunmarked, | can't say company vehicle.
6 In an unmarked vehicle that we had seized, that

7 Detective Moyer and | seized at the time.

8 QQ. Was ita vehicle that was being used for the
9 South Charleston street crimes unit?

10 A. Yes, sir, so we can say a City assigned

11 vehicle | guess would be better.

12 QQ. Probably makes sense.
13. A. That was one of the problems. Those two
14 instances he, | don't know -- | don't know if he

 

15 oversaw them, | don't know if he -- somehow he found
16 out about them.

17. Q. The husband?

18 A. No, he's not married to her, sir, it was --

19 Q. Oh, okay.

20 =A. He's from a different county, but has a

21 business here and was seeing this girl that worked for

22 him and they were staying in an apartment together.
23. Q. Okay.
24 A. So the next instance was Detective Moyer and |

|
Page 72
1 took junch breaks at some points. Detective Moyer went

2 to eat with his wife that day and | went and saw her
3 and we began to have a sexual encounter.

4 However, we got a call in that area and we had

5 started in that act in terms of clothing, but we had

6 not got in that act, so that was when | was on the

7 clock, okay, and then the second one were the two in
8 the driveway off duty.

9 Q. Did you have to go to the call?

10 A. IJleft and went to the call, yes, sir.

11. Q. Okay. All right.

12. A. But my suspension was -- this male had brought
13 a manilla folder to the office addressed with my name

14
15
16
17
18
19
20
21

onit. It wasn't given to me. It was opened by
someone else, given to someone else and then passed on
to the Chief's office a week later, from my
understanding, when he gave it. When | didn't talk to
him or have contact with him, he got my phone number at
the time and called me.
Q. And this is the guy that was living with the
girl?
22 A. Yes, sir.
23. Q. Okay. Who owns the business in South
24 Charleston?

 

 

 

Realtime Reporters, LLC

69-72

schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 20 of 98 PagelD #: 797

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

ERIC PETERSON

05/04/2021

 

 

Page 73

A. Yes, sir, he says, hey, man --

Q. What business does he own?

A. I'm not sure what -- | know she worked for
him, but I'm not sure what she does, you know what I'm
saying? I'm not sure what business they had.

Q. Okay.

A. You know, it was something to do with
computers or software. We didn't talk --

Q. Do you know the guy's name?
10 A. Idon't. He did call me, though, and asked me
11 why | didn't get or what was the deal was, | didn't get
12 the thing or whatever and | didn't know what he was
13 talking about, but at that point | spoke to him and
14 said, hey, whatever, this is over. So it wasn't
15 lengthy, but that did happen. He did turn in that
16 manilla envelope in to --
17 @Q. What was in that envelope?
18 A. lItwas saying, hey, you know, | know you're
19 with so and so. Like | said, | don't know the

1
2
3
4
5
6
7
8
9

 

20 terminology of it because | didn't have it.
21 @Q. Sure.
22 ~A. And, you know, | know you're a police officer

23 and this and that. | know that you're at my house on
24 this date or whatever, but those were the three
Page 74

1 instances and --

2 Q. What was your discipline from that?

3. A. On that | took -- on that it was unpaid five

4 shifts off.

5 Q. Is there -- was there some sort of write up

6 you were given from that or just was it just a meeting
7 where it's, hey, you're going to lose five shifts?

8 A. Soon both they give you a document that says

9 these are the policy violations you - | don’t know what

10 I'm trying to say - that you didn't adhere to and this

11 is your punishment. Do you wish to accept this

12 suspension of five shifts off or do you wish to have

13 hearing?
114 @. Okay. So they give you something, South
15 Charleston does, the police department, that says that
16 we believe you violated these provisions of the

17 Policies and Procedures?

18 A. Yeah. It's the section, it's printed out and

19 says something like officer unbecoming -- unbecoming an
20 officer and disrespect towards peers and something that
21 happened on both.
22 Q. Does it have like a recommended discipline

23 you're going get or you have a right to a hearing in
24 front of, | assume, their Civil Service Commission or

 

 

Realtime Reporters, LLC

Page 75
1 whatever the equivalent is there?

2 A. I'mnotsure, sir. I'm accountable. | took

3 both. | understood those policy -- policies and | did

4 not argue them | guess is what I'm trying to say.

5 Q. Both of those, for lack of a better word,

6 writes ups, | don't know what they're called, both of
7 those disciplinary measures, write ups, would be

8 reflected in your personnel file at South Charleston at
9 this point, do you know?

10 A. I'mnot sure how they keep their records, sir.

11. Q. That's not your job; right, to keep their

12 records?

13. A. I've not seen my personnel file, sir.

14 Q. You mentioned the female, do you know her
15 name?

16 A. Idon't recall her name. | believe her first

17 name was Amber, but | don't remember her last name.

18 Q. I thought you said that she assisted with a
19 case.

20 A. Shedid.

21. Q. What does that mean?

22 A. She gave us information on a prior case

23 probably three to six months earlier in the year on --

24 I can't remember the girl's name that she assisted with
Page 76

1 either.

2 Q. Was ita drug case, a theft case?

3 A. Itwasadrug case. We primarily, Detective

4 Moyer and | primarily worked drug cases.

5 @Q. I thought so. | wanted to make sure what we

6 were talking about. So this person who might have been

7 named Amber had given you information on a drug case

8 three to six months prior to this sexual relationship?

9 A. Yes.
10 Q. Okay. How did you come into contact with this
11 Amber for her to give you information?

12 <A. Wemether at the 7 Eleven at the corner of
13 Rock Lake and -- Rock Lake and Kentucky Street. It's
14 now closed.

Q. I guess maybe that was a bad question. How
does it come about that she knows to give you
information or wants to give you information?

A. She was meeting with the other female, and I
can't remember her name at the time, and she was, |
believe she was purchasing pills off of that -- off
that other girl. I'm not sure. And then again, |
don't remember the substances, | don't remember the
content of all that, but that's how we met.

Q. | know it's been while, we're talking about

19
20
21
22
23
24

schedulerealtine@gmail.com 304-344-8463

 

73-76
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 21 of 98 PagelD #: 798
WILLIAM ALLEN MEANS v.

ERIC PETERSON

 

E.M. PETERSON, et al. 05/04/2021
] Page 77 Page 79 |
1 ten years ago, nine or ten years ago sounds like. But. 1 Q. Okay.
2 how does a person, let's assume her name's Amber, 2 A. Those are both -- those are both the policy

 

3 decide, hey, I'm going to tell two plain clothes South
4 Charleston police officers I'm going to go purchase
5 pills. Did you guys arrest her at some point? I'm

6 trying to figure out how you started with her to get to
7 this spot?

8 A. I'msorry. | know what you're saying now.

9 Yes.
10 @. I think it was my question frankly.

11. A. Yes, we caught her with the pills on that

12 date. The date at the 7 Eleven.

13 @Q. Okay.

14. A. She had initially said they were her pills,

15 her prescription pills. | believe Detective Moyer

16 wrote her for the without valid script through the City

17 of South Charleston and then | think at sometime during
18 that week, the weeks leading up to or whatever, she

19 contacted us and said, hey, | want to provide

20 information on this girl.

21. + @Q. Do you know if Amber's citation was dismissed
22 as a result of that information being provided?

23 =A. Idon't recall.

24 @Q. Okay.

Page 78

1. A. Naturally in that line of work, yes, sir, most

2 of the time that is the way those things operate.

3 @. Some kind of quid pro quo where she's going to
4 give you information and --

5 A. For deferral.

6 Q. - or you guys decide to defer or not convict

7 her of this citation?

8 A. Yes, but! do not recall the outcome of her

9 specific citation.

10 Q. Okay. Other than these two incidents we

11 talked about, any other discipline with South

12 Charleston?

13. A. No, sir. Both of my -- both of those

14 situations did occur from off duty activity and I've

15 not had a written formal complaint on me in my official
16 capacity at the South Charleston Police Department.

17. @Q. AndIhaven't seen, obviously, these

18 complaints. The 2011, 2012 incident at least you agree
19 part of the substance of that was doing things in the
20 City assigned vehicle and having to respond to calls;
21 right, or a call?

22 A. Twoinsiances. First is the sexual encounters

23 and the second is that girl provided us with

24 information previous.

3 issues.

4 QQ. Understood. Do you remember what the policy
5 issues were with the 2017 incident that were listed?

6 A. Yeah. The officer unbecoming, the public

7 intoxication, the disrespect to fellow officers for me

8 recording. There is one more.

9 Q. Okay.

10 A. Something about use of position and | don't

11 recall.

12. @. The two officers, the plain clothes guys that

13 came, did not arrest you or charge you with anything;
14 right?

15 A. They were uniformed officers, sir.

16 Q. I'msorry.

17 +A. They were patrolmen.

18 @Q. I'msorry. So two patrolman that came, they

19 didn't arrest you or charge you with anything; correct?
20 =A. ~No, sir.

21 Q. Do you think maybe that's what the third prong
22 was related to, somehow telling these guys not to do
23 that? I'm trying to understand how it went down.

24 =A. :~No, sir, not at all. | was somewhat

Page 80
1 belligerent in speaking and telling them | had a ride

2 and | wasn't going to speak to either of them with her

3 present, so | separated myself from the situation and

4 walked over to Thomas Hospital in the ER bay and that's
5 where | sat until another one of the officers arrived

6 and then the ride that came to pick me up. But, no,

7 sir, in regards to that, no, sir.

8 Q. You didn't go into the hospital, you just went
9 to the bay area and hung out?

 

10 A. Yes, sir.

11. Q. Okay. Okay. Do you know who the other

12 officer that picked you up was?

13. A. Ido.

14 Q. Who was it?

15 A. Jake Dent.

16 @Q. And the two officers that came that responded

17 to the call, who was that?

18 A. Itwas Cole and Harvey.
19 Q. Patrolman Harvey that's involved in this case?
20 A. Yes, sir. He was the second officer. Cole

21 was the first.

22 Q. In 2017 was there dash cam in the cruisers?
23. =A. No, sir.
24 @. Okay. All right. Let me -- let's back away

 

Realtime Reporters, LLC

77-80

schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 22 of 98 PagelD #: 799

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

ERIC PETERSON
05/04/2021

 

Page 81
1 from that for a second and let's go back to in 2008

2 when you started, | think is what you said, that there
3 was dash cam in the cruisers?
4 A. Yes, sir.
5 Q. Okay. When did that change?
6 A. Idon't recall. | believe we still had them
7 in 2011, but I'm not positive. Then | went from 2011
8 to 2018 | was in street crime so | don't know.
9 Detective Moyer and | purchased our own cameras in
10 street crimes to wear on our shirt collar or whatever.
11 They weren't the highest quality. They were $200 total
12 Ithink. But they -- a lot of our work was recorded
13 either by a device and/or a Sony Handycam, but we also
14 had, we did, for a period time have lapel, what they
15 would call a lapel cameras.
16 @Q. And those are like little tiny cameras,
17 somewhat difficult to see?
18 <A. No.
19 Q. Okay. Allright. That's a different lapel
20 camera than what I'm used to.
21 =A. They look like thumb drives. In times, you
22 got to think about the time, they were -- they looked
23 like thumb drives so they'd either be pinned to our
24 collar or if we had a shirt with a pocket in it or
Page 82
1 something like that.
2 Q. So they're sort of like an early body cam?
3 A. They were audio and video.
4 @Q. Yeah. Okay.
5 A, Buta lot of our work that cooperating
6 individuals did was used from other soures more of what
7 you spoke of and we also used a Sony Handycam.
8 @Q. Okay. And you and Moyer bought those on your
9 own?
10 A. Wedid.
11. @. Did you have those -- from the time you bought
12 them, do you know about what year you would have bought
13 them?
14. =A. Idon't. | know will the guy’s name we bought
15 them from was Jack with, | believe, Advanced
16 Technology, but | don't recall his last name and he's
17 not with that company anymore because we'd see them
18 yearly at conferences and he's no longer there.
19 QQ. What kind of conferences?
20 =A. ~The -- the, sorry, my mic fell off. The
21 Narcotics Officers Association conference and the
22 conference, the Southern Law Enforcement conference in
23 Gatlinburg.
24 Q. So you bought these cameras from Jack at

 

Page 83 |
1 Advanced Technology somewhere after you joined street |

2 crimes?

3. A. Yes, sir.

4 Q. Okay. And did you have them up until you left

5 street crimes?

6 A. No, they malfunctioned.

7 Q. About when was that?

8 A. Idon't recall.

9 QQ. About how long did you have these cameras?

10 A. Nottoo long. The battery life on them was

11 horrible. We did send them back. The manufacturer

12 took them back and | don't know that we got anything in

13 return.

14 Q. When you used them, how would you download the
15 footage from them?

16 A. They have acard, an SD card. You take the SD

17 card and plug it into a reader.

18 Q. Is that the only camera other than the Sony

19 dash -- was it dash cam?

20 =A. No, sir, Sony Handycam.

21  Q. Handycam, I'm sorry, Sony Handycam and these
22 lapel cameras, other than those, did you have any other
23 cameras the time you were in street crimes?

24 A. Oh, in street crimes?

Page 84
1 @Q. Yeah.

2 A. No. Outside, and forgive me, outside of the

3 recording devices that we used to record our

4 transactions like the drug transactions, but they

5 weren't with -- they weren't with Detective Moyer and |

6 purchasing from someone. They were with the informant,
7 or an individual. See what I'm saying? Those were

8 recording devices, but those weren't devices that

9 Detective Moyer and | used to --

10 Q. They would be what type of recording devices
11 that you're talking about now? Like some person that
12 is going to make a purchase uses their own phone to
13 record it?

 

14 A. No, sir.
15 Q. Allright. Tell me what you mean.
16 A. Weused a bunch of different things. |

17 believe one of them was a Monster can with a camera
18 inside.

19 Q. Okay.

20 =A. Pens. There was a hat. | think maybe we had
21 some -- there were many different devices, but the only
22 thing that Detective Moyer and | used ourselves to film
23 | guess what would be the public or the suspect is a

24 Sony Handycam and the lapel cams.

 

Realtime Reporters, LLC

81-84

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 23 of 98 PagelD #: 800

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

1 @Q. Okay. The devices that would go in a Monster
2 can or hat or whatever, where did you get those?

3 A. Those were purchased by the Department for use
4 in the street crimes division.

5 @Q. Okay. Any other cameras during your time in
6 street crimes?

7 A. Notduring my time in street crimes.

8 @Q. Any dash cam for any of the vehicles during

9 your time in street crimes?

 

10 A. No, sir.
11. @Q. Okay, so you leave regular patrol around 2011,
12 you go to street crimes, you go back into regular

13 patrol in 2018. Are there dash cams at that point in

14 the cruisers?

15 A. No, sir.

16 QQ. Do you know when that changed?

17. A. Sorry, sir?

18 Q. Well, in 2011 there's dash cams in the

19 cruisers, 2018 there's not. | understand you're not in

20
21

patrol during, but you're at South Charleston, I'm just
wondering do you know when that -- about when that

22 changed?
23 A. |donot know when they phased the dash cams
24 out of the cruisers. They were all in the rear view
Page 86

1 mirror, the old rear view mirror type concept cameras,

2 but | don't know when they phased them out of the

3 cruisers.

4 @. Do you know why they phased them out of the
5 cruisers?

6 A. I|donot.

7 @Q. Okay, so you go back into patrol in 2018. Did

8 there come a time when you bought your own dash cam?
9 A. Yes, sir.

10 @Q. When was that?

11. A. May of 2018.

12  @Q. When did you go back into patrol?

13. A. February.

14 Q. February 2018 you go back into patrol?

15 A. Yes, sir.

16 Q. May 2018 you buy your own dash cam?

17. =A. $+Yes, sir.

18 Q. Okay. Where did you buy it?

19 A. Amazon.

20 Q. And do you have the documentation of buying
21 that camera?

22 =A. Ido.

23. =Q. I thought you might because I saw on the FBI

24 interview that you all produced it looked like you

 

Page 85

ERIC PETERSON
05/04/2021

: Page 87
1 handed it to them at one point and | guess they handed

2 it back or something. Is that something that you've
3 kept during this time, the documents, or did you go
4 back and print them off?

5 A. Went back and printed them off.

6 Q. Okay. When did you buy -- that's how -- is

7 that how you know you bought it in May of 2018?

 

8 A. Yes, sir.
Q9 Q. How much did it cost.
10 A. Sixty-seven dollars plus tax probably. I'm

11 just giving you an estimate. | don't know if that's

12 approximate.

13 @. Well, you bought it online in 2018, might not
14 have been tax, | don't know. You bought it through
15 Amazon.

16 A. Yes, sir.

17. Q. Okay and you used your own money to do that;
18 right?

19 A. Yes, sir.
20 Q. How much is your rate of pay right now? |
21 +A. It's 18 and some change.

22 Q. In 2018 about how much, around the same or --
23 A. Idon't know, sir. It would have been in the

24 17 mark I'd say, 17.35 maybe, I'm not positive.

Page 88
1. @Q. Somaking 17 some dollars an hour as a South
2 Charleston police officer you took it upon yourself to
3 spend your own money to purchase a dash cam for your
4 cruiser?

5 A. Yes.

6 Q. Did you use it in your cruiser?

7 A. Yes.

8 QQ. Why did you do that?

9 A. To document the events that unfolded before
10 me.

11. @. Having video is real handy, isn't is?

12 A. Yes.

13. @Q. Tells people what really happened?

14. =A. Yes.

15 QQ. Do you still have dash cam in your cruiser?
16 A. No, sir.

17. Q. Why not?

18 A. I|had to take it out.

19 Q. Why?

20 =A. Was given a policy memo instructing us to take

21 them out of our vehicles.

22 Q. When was that?
23 «OA. «=(I'msorry?
24 Q. When?

 

 

Realtime Reporters, LLC

85-88

schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 24 of 98 PagelD #: 801

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

ERIC PETERSON
05/04/2021

 

 

Page 89 ]
A. September of 2019.

Q. Okay. Who gave you the policy memo?

A. lt was an e-mail and then our lieutenant came
4 around and made sure that the -- there weren't any

5 videos in our car or video cameras in our car.

6 Q. Which lieutenant did that?

7 A. In2019. | don't remember if it was

8 Lieutenant Vineyard or if | was working for Lieutenant
9 Paskal. The lieutenants at the time came around. The
10 guys on my shift started this and we all placed them
41 primarily almost in the same exact location so they're
12 visible and they're placed on the windshield so if

13 you're walking around and looking during inspections,
14 you're going to know if they're in the car or not.

1
2
3

15 Q. How often are inspections done?

16 A. On Sundays once a month.

17 Q. Is that done -- who does the inspection?

18 A. Supervisor on duty.

19 Q. What rank is the supervisor on duty usually?
20 ~=A. ‘Lieutenant or the Sergeant.

21 Q. Okay. So there wouldn't have been any

22 mistake. | mean, these cameras that you all bought
23 would have been visible from all these inspections from
24 May of 2018 until September of 2019; right?

Page 90

1 A. Yes.

2 Q. Okay. How did the cameras function? Was
3 there an SD card or something along those lines?
4 A. Yes.

5 Q. How many of you all bought the cameras?

6 A. Onmy shift | know that Patrolman Messer and |

7 hadone. Officer Bean had one. So out of the seven, |
8 think maybe three or four of us did. I'm not positive
9 about the other members.

 

10 Q. Sure. When did you get the e-mail saying take

11 them out?

12. A. September of 2019.

13. @Q. Who sent you the e-mail?

14. A. Came from the Chief's office.

15  Q. When you say the Chief's office, was there an
/16 e-mail address associated with somebody that sent it to

17 you.

18 <A. Ibelieve it was the Chief, sir.

19 @Q. Okay. Do you still have that e-mail?
| 20 =A. Ido.

21 = Q. What did it say?

22 ~=A.« =(It talked about the retrieval of the footage

23 and there's no way to oversee it as it's not deleted
24 and/or misused, shared with other individuals, others

Page 91
1 outside the police department.

2 | think it possibly would have talked about policy,

3 there not being policy to cover that. I'm not sure of

4 the exact content, but from what | remember.

§ Q. Do you know if South Charleston has policies

6 regarding dash cams and body cams written into their
7 Policy and Procedures?

8 A. Ido not.

9 @Q. Was that e-mail the first communication you

10 had that the dash cams were going to have to come out?
11. A. Yes.

12 @Q. Is this how -- go ahead.

13. A. Ibelieve it come to some supervisors. This

14 was -- | don't believe this was in the e-mail, but | do

15 know that some supervisors were concerned about the
16 storing and retrieval and chain of these videos, like

17 where they were going, where they were being stored and
18 who was using them, who was viewing them.

19 Q. So they were worried people that might not be
20 seeing these videos would get them somehow?

21 +A. Ibelieve so. | mean, | can't speak for those

22 supervisors, but | remember hearing some supervisors
23 were concerned about the chain of custody with these

24 videos.

 

Page 92
1 Q. Had any of the videos to your knowledge gotien

2 out to like the media or other people they might have
3 been concerned about?

4 A. No, sir.

5 Q. How long after the e-mail did the lieutenants

6 come around to make sure they were out of the cars?
7 A. Ithink it was -- I think it would have been

8 the next monthly inspection that they addressed that.

9 Q. Soit would have been September, October 2019,
10 somewhere in there?

11. A. My shift, we took them down after the memo

12 came out. The next shift we showed up for duty, we

13 took them out.

 

14 @Q. Because that's a directive of your superior

15 officer telling you to get them out of there; right?

16 A. Yes.

17 @Q. And you've got to follow what the Chief says?
18 «#4A. Yes.

19 Q. So they come out of your car September 2019.
20 The incident with Billy Means was May 2020; right?
21 A. Yes.

22 Q. Do you still have the camera, the dash camera?
23. «A. «Yes.

24 @Q. You still have your SD cards with your footage

 

 

Realtime Reporters, LLC

schedulerealtine@gm

89-92
ail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 25 of 98 PagelD #: 802

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

ERIC PETERSON
05/04/2021

 

Page 93
and stuff on them?

A. I believe so.

Q. Did anyone in the Department, when they sent
this memo around from the Chief and then the
Lieutenants come around, everybody says get them out of
the vehicles, did anyone at the Department offer you
guys a repository for that information?

A. Sorry, meaning somewhere to store it?

Q. Yeah.

A. Okay, so | believe that was a problem. |
believe that was addressed in the memo as a problem.
Me, in turn, so whatever | recorded | would download
and place in the case file, so that’s what | did with
my recordings.
Q. How would you download it and place it in the
case file? | mean, physically tell me how you do that.
A. The desk top that is in the office, | plug
into the card reader and save a copy on that desk top
and burn it to a disk and place it in the case file?
Q. So if the case file got sent to the prosecutor
or turned over in discovery or whatever, your video of
what happened is going to be in there; right?
A. Yes.
Q. And that was your procedure that you followed?

oOnN OO 2 @h =

10
14

12
13
14
15
16
17
18
19
20
21
22
23
24

Page 94°

A. Yes.

Q. Did anyone, after they told you to get the

dash cams out of the vehicles in September 2019, did
anyone at the Department offer you guys an alternative
like, hey, we'll buy dash cams and put them in?

A. You said after? Did you say after? I'm

sorry.

Q. Yeah, let's go after, yeah.

A. Soin the beginning of the year 2020 Sergeant
Moyer is my sergeant which we work together in street
crimes. He, Lieutenant Gordon and | believe Sergeant
Bean were on a committee and they started looking at
different brands, three specific types of brands and
when they looked at those three brands, they started to
do, | guess, studies of them to look into purchasing
them.

So then they set up -- | know they did some Zoom
meetings with the companies. The they did cost
analysis studies. The software storage studies, a
bunch of different things factored into these that I'm
not privy to, only he and I's conversation.

So, yes, they began to look at them the beginning
of that year, the beginning of before May 2020 up
through Corona time which would be March or after

 

1
2
3
4
5
6
7
8

| 9
10
"1
12
13
14
15
16
17
18
19
20
24
22
23
24

 

Page 95
1 because they were doing Zoom meetings with the camera

2 companies and then they did finally select a company to
3 go with. It's the same company that Charleston PD and
4 Huntington PD use.

5  @Q. Do you know when that decision was made?
6 A. Idon't.

7 @. Are there dash cams in the cruisers yet?

8 A. No, sir.

9 QQ. Okay. We're in 2021 at this point.

10 A. Yes, sir. | know they've been purchased, but

11 they're not in the vehicles or on our bodies. When the
12 mayor looked at them | know he wanted the Cadillac
13 version, so | believe what was purchased was the

14 camera, the in car camera, as well as the body camera.
15 MR. RUGGIER: You all right? You need a
16 break or anything?

17 THE DEPONENT: I'm okay.

18 QQ. Yeah, if you need a break at any point, you
19 just tell me. We'll take another one here in a little
20 bit. I'm going to hand you this.

21 MR. FORBES: Let's mark this as Number 3.
22 PETERSON DEPOSITION EXHIBIT NO. 3
23 (Charleston Gazette
24 Article was marked for identification
Page 96
1 purposes as Peterson Deposition Exhibit
2 No. 3.)
3 THE DEPONENT: Is there some water over
4 there by chance? My sinuses are --
5 MR. RUGGIER : There is not. We'll get

6 you some waier here.

 

7 MR. DITRAPANO: I'll go grab one in the

8 kitchen.

9 THE DEPONENT: Thank you.

10 Q. I'mgoing to hand you what we've marked as |

11 Exhibit No. 3.

12 MR. FORBES: Duane, this is that article
13 from last time if you want to look at it. It's the

14 same one. | did not have an extra copy, so if you --
15 that's the exhibit.

16 QQ. I'll hand you that. Take a look at that for
17 me, Officer Peterson, if you will.

18 A. Excuse me. Okay.

19 Q. You had a chance to take a look at that?
20 That's a Charleston Gazette article, isn't it, from
21 January 2015?

22 =A. Yes, sir.

23 @Q. Itinterviews some people in South Charleston.
24 Interviews Bob Houck who at the time was South

 

 

Realtime Reporters, LLC

93-96

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 26 of 98 PagelD #: 803

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

ERIC PETERSON
05/04/2021

 

 

Page 97
1 Charleston's assistant chief of police. Do you know

2 him?

3. A. Yes, sir.

4 @Q. Is he still with South Charleston?

5 A. Yes, sir.

6 QQ. He's in there saying that "The mayor wants us

7 to have them, Houck said. He's concerned with
8 everything going on.” And this is an article entitled
9 Body Cameras For Police Officers on the Rise in West
10 Virginia in January of 2015.
11. =‘ There's actually some quotes from South Charleston
12 mayor Frank Mullens at the time saying "He's been an
13 advocate of putting cameras on officers for a number of
14 years, but said current events show the need is clear.
15 Couple of years ago there was a complaint. Two sides
16 are always opposite. If we'd had the camera on, we
17 would have known what was going on, Mullens said. |
18 think what's going on around the country highlights the
19 need for cameras. It's good for everybody. It's good
20 for the police and good for citizens. | can't see a
| 21 negative thing about it.” And then Houck, in the
22 article, said he thought it likely that nearly every
23 police department in the area was looking into devices.
24 This is in 2015. Did you know South Charleston was

 

Page 98
looking at getting cameras back in 2015?

A. lremember them talking about it, yes, sir.

Q. Okay. Go ahead.

A. Go ahead.

Q. No, go ahead.

6 A. |remember them talking about the cost, not

7 necessarily of the -- and then again this is speaking

8 through Detective Moyer at the time. He's been on

9 these committees.

10 Not the cost of the equipment, the cost of the

11 software, the cost of the software storage and the

12 licensing fees possibly is what that was. Not

13 preventing them, but the extreme cost of what it was.

14 @Q. And actually it looks like Houck is, on over

15 on Page 4 of this, they talk about "One of the problems
16 officers have had with a number of the models on the
17 market is storage, Houck said. Some of the devices
18 require videos to be saved into a cloud based system.
19 Forced user to subscribe to the system to access the
20 videos. Houck doesn't care for that method. We'd

21 rather have it stored to a hard drive here, Houck said.
22 One model the Department looked at allowed the officers
23 to look at the videos, but gave only supervisors, such
24 as himself, the ability to erase them and even then

14
2
3
4
5

 

 

Realtime Reporters, LLC

Page 99.
1 that can be a challenge with that particular device.”

2 And then they talk about where to --

3 A. Mount them.

4 Q. - mount them and he says "The officers had

5 concerns when the officers brought in the first model
6 for testing. They were at first like, big brother,

7 y'all are trying to watch everything we're doing, but

8 now they kind of get it, Houck said. They started

9 liking the idea. Supervisors liked it because it keeps
10 the officers in check and could dispel any complaints
11 we might get." Houck mentions that officers have told
12 people on traffic stops that they're filming the

13 interaction. Do you know what he's talking about

14 there?

15 A. I'msorry, where it is it?

16 Q. Bottom of 4. Bottom of Page 4. It says

17 "Officers have told people on traffic stops they're

18 filming the interaction, Houck said."

19 Next paragraph on 5 says "The officers have had
20 cameras in their vehicles for years, but in their

21 latest round of police vehicle purchases they didn't
22 choose that add on, Houck said.”

23 ~=—‘ Then they talk about the plan to buy 40 cameras for
24 each of the Department's officers. Then he says "Houck

 

Page 100
1 said the cameras are about $500 a piece and there could

2 be grants. The mayor was quoted as saying It's a shame
3 it's had to come to this point with all this going on

4 because we've needed this."

5 Then he says, the mayor's quoted at the end "Quite

6 frankly, if you're not doing anything wrong, you don't

7 have anything to hide." Now that's 2015. As we sit

8 here today in 2021, you're in your uniform; right?

9 A. Yes, sir.

10 Q. You got a body cam on there?
11. A. No, sir.
12. Q. Have you had a body cam at any point when

13 you've been with South Charleston? We've talked about
14 that street crime stuff where you went and bought it
15 yourself. Other than that, have you worn a body cam?

16 A. No, no, sir.
17 Q. Has the Department ever issued you a body cam?
18 A. No, sir. The only thing | can add to that is,

19 like | said, they've purchased them. They've purchased
20 one for each officer in each cruiser.

21 It's not going to be a shared type of system. Each
22 police officer will have their own body camera and each
23 cruiser will have its own body camera.

24 @Q. The cruiser will have its own dash camera?

 

 

97-100

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 27 of 98 PagelID #: 804

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

ERIC PETERSON
05/04/2021

 

 

 

Page 101
A. Dash camera, I'm sorry, not body cam.

Q. Okay, so that's been purchased now, here we're
in May of 2021 and they're still not installed?

A. Yes, sir.

Q. Do you know when they were purchased?

A. No, sir.

Q. Does South Charleston still do trash service
8 twice a week?
9 A. Yes, sir.
10 Q. That been true the whole time you've been an
11 officer there?

1
2
3
4
5
6
7

12 A. Yes, sir.

13. @Q. How many cruisers does South Charleston have
14 roughly?

15 A. Idon't know, sir. We have a larger fleet

16 than we've ever had since I've been there.

17. @Q. About how many officers are in South

18 Charleston?

19 A. We're slated for 50, but | do not know our

20 current. | know we're down right now, but | don't know
21 our number of police officers that we have.

22 @Q. Are there 50 cruisers?
23 A. Idon't know. There are a lot.
24 Q. There's lot of cruisers; right? Okay. All

Page 102
1 right. Tell you what, let's take a look at that video

2 you did when you went back on this route from May 2nd.
3 Do you need a break?

4 A. No. Thank you.

5 @Q. All right.

6 A. Ido need to stretch though.

7 Q. That's fine.

8 VIBEO OPERATOR: | only have about ten

9 minutes left on my disk.

10 MR. FORBES: Okay. Just flag me and

11 we'll pause it.

12  Q. We'll mark this as Exhibit 4. This is Pursuit
13 Path 1. I'm going to bring it down here and show it to
14 you. This video looks to be about 17 and a half

15 minutes. | might bring it down to you if | stop

16 unplugging it. Seventeen and a half minutes long.
17 MR. FORBES: Duane, it's the same video
18 from last time.

19 MR. RUGGIER: Yeah.

20 (Whereupon an excerpt of Exhibit 4,

21 Pursuit Path 1 video, was played after which the

22 deposition continued as follows:)
23 @Q. Do you recognize this video?
24 =A. Ido.

Page 103
1 Q. Okay. Who took it?

2 A. That's the video that Sergeant Moyer and |

3 took.

4 Q. Okay. We talked about it a little bit

5 earlier, but you and Sergeant Moyer actually did this
6 yourself, you took this video?

7 A. Yes, sir.

8 QQ. Hang on. I've -- there's always got to be a

9 technical problem, particularly when | do this stuff.
10 Let me try this again.

11 (Whereupon an excerpt of Exhibit 4,

12 Pursuit Path 1 video, was played after which the

13 deposition continued as follows:)

14 @Q. Where are we starting from here?

15 A. This is my day. | was in Chick-fil-A. That's

16 Sergeant Moyer.

17 @. Iwas wondering whose head that was. Harvey |
18 thought it might have been your head. |
19 A. lam gray, but not on that side as much as he

20 is. I'm at Chick-fil-A getting -- there's a man that |
21 pumps gas at our City garage, works nights, I'm getting |
22 breakfast for him and my breakfast and we're going to

23 go back to the garage and eat it.
24 Q. Okay. When you say this, you're talking about

 

Page 104
the May 2nd, 2020; right, that's what you were --

Not this day.

This is a recreation of that; right?

Uh-huh.

Q. So May 2nd, 2020 you're at Chick-fil-A going

6 to get breakfast and take it back to the garage to eat
7 it. At what point do you see the motorcycle that Billy
8 Means is on?

1
2 Az
3.
4 A.
5

9 A. Can we go through --
10 Q. Oh, yeah, absolutely.
11 (Whereupon an excerpt of Exhibit 4,

12 Pursuit Path 1 video, was played after which the

13 deposition continued as follows:)

14 A. Sol've gotten breakfast for Rick and |, the

15 maintenance guy at the garage, there's a dispatcher
16 over here, Stanley, he's from Metro Communications. |
17 pull over here, talk to him briefly.

18 Q. Where was Stanley at?

19 A. I'mgoing to show you. Stanley is parked

20 right here in this truck.

21. Q. | wondered why you guys went around there.
22 A. He works 7:00 to -- 7:00 in the morning to

23 7:00 in the evening. He had taken off an hour into his
24 shift. He needed some help. We spoke briefly. He's

 

 

Realtime Reporters, LLC

101-104

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 28 of 98 PagelD #: 805

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

ERIC PETERSON
05/04/2021

 

Page 105
1 going to go get some help. He's directly in front of

2 me in his truck, his Chevy Silverado truck.

3. @Q. You go out this exit behind Buffalo Wild

4 Wings?

5 A. This is where | first see Mr. Means. So
| 6 Stanley is in front of me. It's now Mr. Means at the
7 red light, okay? Mr. Means is at the red light,
8 stopped at the red light.
9 @Q. So here we are here 1 minute, 6 seconds into
10 this. You're coming off that little exit behind BW3s?
11. A. Uh-huh.
12 @Q. And you said Billy's on a bike at the red
13 light. Is he coming up Davis Creek going this way
14 or-

15 <A. He's -- if you go ahead please.
16 Q. Yep.
17 (Whereupon an excerpt of Exhibit 4,

18 Pursuit Path 1 video, was played after which the
19 deposition continued as follows:)

20 A. Okay, now, if you want to stop it there, stop
21 it there please. He's at this light.

22 Q. Okay.

23. =A. Okay.

24 Q. We're at 1 minute, 10 seconds.

Page 106 |

1 A. Yes, sir.

2 @Q. He's at the light like coming out of Davis

3 Creek facing toward the India Center here?

4 A. Yes, sir, he is.

5 Q. Okay and there's the red light right there and
6 he's in the left lane?

7 A. Right, but Stanley's between us.

8 @Q. Okay, so you gota vehicle between you and --
9 A. Yeah. Well, yes.

10 @Q. I'msorry. You go ahead. | won't put words
11 in your mouth.

—
nh

A. Right now Stanley is going to go to Charleston
so Stanley is behind Mr. Means now and signaling to go
to right, but we're still at the red light so I pulled
in behind Mr. Means at that point.
Q. Let me ask you a question because | thought
you said you had breakfast and you were going to take

a ot —- —
NO of ©

18 it back to eat it.

19 A. Uh-huh.

20 Q. Okay. To go back you would have turned right?
21 =A. Yes, sir. That motorcycle caught my

22 attention, yes, sir.

23. Q. Whaton the motorcycle caught your attention?
24 =A. The -- it looked pieced together and also it

 

Page 107
1 was spray painted completely black. And in prior

2 experience, time after time, | can tell you a couple,
3 these people altered, there was a specific female that
4 would rent cars and alter the car every time she rented
5 it and that was by painting it and this thing was jet
6 black painted and that's what caught my attention.
7 Q. Okay, so at that point you decided not to go
8 back and eat your breakfast, but instead to follow
9 Billy Means's bike. You didn't know it was Billy
10 Means, but you decided to follow this black motorcycle?
11. +A. Iwas going to get closer. So at this point
12 this light is turning green as I'm pulling out here and
13 he's turning left to go south on 119 because | was not
14 able to catch up to Mr. Means until he gets to the
15 South Ridge light to relay the registration, take a
16 better look at this motorcycle.
17. Q. Okay.
18 A. | gota gocd look at it when it turned here in
19 front of me because | was directly behind it now.
20 @Q. Enough ofa look to skip breakfast, turn left
21 and follow it?
22 A. Yes.
23 @Q. Okay. At that point you had not run the plate
24 or seen the expired registration?
Page 108
A. Sir, those motorcycle tags are small.
Q. lunderstand.
A. What I'm saying is | got it at the next light.
4 He stopped at the next light, so | got it at the next
5 light.
6 @Q. Allright. Let's go through that. So we're
7 at 1 minute, 10 seconds.
8 (Whereupon an excerpt of Exhibit 4,
9 Pursuit Path 1 video, was played after which the
10 deposition continued as follows:)
11. Q. The light sort of turns green on you when
12 you're following the motorcycle, but here you've got to
13 wait through a red light?
14. A. Yes.
15 Q. I'm going pause it here. So this is the light
16 into, | mean, you say into South Ridge into like where
17 the Walmart and stuff is; right?
18 <A. Thatis correct.
19 Q. We're on 119. This is at 2 minutes and 10
20 seconds in the video. Is this the light you're saying
21 you pulled up behind him and saw the plate? Walk me
22 through what happened. | don’t want to put words in
23 your mouth.
24 A. That was where | was first able to relay the

1
2
3

 

 

Realtime Reporters, LLC

105-108

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 29 of 98 PagelD #: 806

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

1 communication to Metro Communications.

2 Q. Where were you first able to see the

3 registration?

4 A. Oh, he had a registration on the motorcycle.

5 | mean, as he rounded that turn, as we pulled onto 119,
6 | could see that there was a registration or what

7 appeared to be a registration on the vehicle, you know,
8 some people --

| 9 Q. But to read it. I'm just saying --
10 A. | was not able to read it until this light.
11. Q. That's what I'm getting at. So it's this

12 light right here, the light where you would turn into

13 Walmart, 2 minute, 10 seconds, that's the light where
14 you're able now to read the registration and then relay
15 it to Metro?

16 A. Yes and this is where he -- this is where he
17 looked back. This is where he started to look back.
18 Q. Okay.

19 A. This is where | believe that he noticed me in

20 this stretch of highway for the first time.
21 Q. You, at this point, did not have your lights
22 or sirens activated?
23 =A. ~No, sir.
24 @Q. Allright. | think we may need to change
Page 110
1 tapes. Let's go off the record to do that.
2 VIDEO OPERATOR: Time is 3:18 p.m. We're
3 off the record.
4 (A brief recess was taken after which the
5 deposition continued as follows:)
6 VIDEO OPERATOR: Time is 3:46 p.m. We're
7 onthe record.
8 BY MR. FORBES:
9 @Q. Allright. Officer Peterson, let's continue
10 through this video. Part 1.
11 (Whereupon an excerpt of Exhibit 4,
12 Pursuit Path 1 video, was played after which the
13 deposition continued as follows:)
14 qQ. Allright. So now we're leaving that light by
15 the Walmart. Tell me when you attempt to actually pull
16 him over, where does that take place?
17 ‘A. Okay, so we're going down through here and he
18 still continues to look back to see if I'm here. No
19 lights, no siren. You have to understand, this has
20 changed. This used to be down to one lane, okay, so
21 this was coned off and there was only one lane of
22 operation.
23 @Q. So they're doing construction and there's only
24 one lane at the time?

 

 

 

Page 109 ]

Realtime Reporters, LLC

ERIC PETERSON
05/04/2021

1 A. Yeah, this is where they just redid that
2 paving up through here, so this is down to one lane and

3 there's traffic in front of him.

4 Q. When you say he's looking back at you, he’s

5 operating the motorcycle and he's looking backward in
6 your direction? |
7 A. Which is hard to do, yes, sir.

8 Q. Okay. But you're not aitempting to stop him

9 at that point?

10 A. No, sir.

11. @Q. And just to be clear, at that point it’s nota

12 crime to look back at you?

13. A. Notatall.

14 @Q. Okay. All right and it's not a crime to drive

15 a black motorcycle; right?
16 A. No, sir. |
17. Q. Okay.
18 <A. But previous experience, if I'm behind a

19 motorcyclist, a majority of motorcyclists aren't

20 looking back at me continuously. Even when I'm driving

21 | continuously want to be concerned with what's in

22 front of me.

23. He had vehicles in front of him and | would want to

24 be concerned of what's in front of me, especially on a
Page 112

1 motorcycle the way people drive, potholes extensive and

2 whatnot.

3  Q. Let me ask you this: Do you think at that

4 point when he's looking back at you that he’s driving

5 in some reckless manner and you're going to stop him

6 for that?

7 A. He's not at ail. | think he was seeing what |

8 was doing.

9 Q. Nothing up to this point where we are in this

10 video gave you a reason to stop his vehicle?

11. A. Oh, yes, sir. Yes, sir. | ran his tag at the

12 South Ridge light and they came back that the tag was

13 expired.

14 Q. Okay, so you had a reason at that point to

15 stop him for an expired tag; right?

16 A. Yes.

17 @. Okay. Any other reason you had to stop him at

18 that point?

19 A. Just the suspicion of the -- well, it was

20 improperly registered, so expired and improperly

21 registered, okay? Like | said in the audio, he's

22 looking back at me.

23. We haven't approached the 74 mile marker. We're

24 coming up on it and we had a previous pursuit on -- in

 

109-112

schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 30 of 98 PagelD #: 807

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

ERIC PETERSON
05/04/2021

 

| Page 113
| 1 April, somewhat of the same instance in this same

2 stretch of highway and so that's why I'm telling --
|} 3 @. Not with Billy Means?
| 4 A. No, sir.
5 Q. Okay. All right.
6 A. Itwas a pursuit and it started in the same
7 stretch of highway and that's exactly why I related to
8 those guys, Harvey and Moyer, who we left Chick-fil-A
| 9 with and | said, hey, because | knew they were close
10 because we all just pulled out of there.
11. @Q. So that prior pursuant doesn't have anything
12 to do with William Means, you're just saying there had
13 been a prior pursuit you had been involved in in April
14 in this stretch of road?
15 A. Yes.
16 Q. Okay.
17. +A. And 1 knew we were coming up on the 74 marker
18 and that was the pivotal point where | kept relaying in
19 the previous suit where this guy was, had started to
20 flee from and where he was running back to on foot
21 after he left his vehicle.
22 @Q. Okay. So where we are in this video right
23 now, we're approaching the 74 mile marker. We're at 2
24 minutes and 46 seconds into the video and at this point

Page 114
1 you've got a reason to stop him for an expired tag and

2 an improper registration; right?

3. A. Yes, sir.

4 Q. Okay. No other reasons that you would have
5 been justified in stopping him at this point?

6 A. No, sir.

7 (Whereupon an excerpt of Exhibit 4,

8 Pursuit Path 1 video, was played after which the

9 deposition continued as follows:}

10 Q. And just tell me, now we're playing the video
11 again, tell me when you attempt to, and | don't know
12 what you do, if you turn your lights on or what you do?
13. A. Okay.

14 @Q. You just tell me when that occurs.

15 A. Thisis the construction | was telling you

16 about, okay. Now, then again, on the audio, I'm

17 telling the other officers and the dispatcher there's

18 traffic in front of him, he darts over, okay, so once

19 he darts over into this turning lane, this left hand

20 turning lane.

21 @Q. Okay. Okay and this is -- we're at 3 minutes,
22 21 seconds. That narration, is that you on there?
23. A. Uh-huh.

24 qQ. Ithink the words were "Initia! stop location

 

Page 115
1 to the left.”
2 A. To the left. I'm going to show you.
3 @Q. So he turns off --
4 A. This is where | initiate my sirens and my
5 lights.
6 Q. Were you across 119 when you started or where
7 does that --
8 A. Righthere. Right as | was coming through
9 this intersection, we know this is here, I've been out
10 here previously.
11. Q. We're at 3 minutes and 34 seconds on the
12 video. I'm saying this to make sure the transcript is
13 right because she can't see the video, so | want to
14 make a record where we're at here, so we're at 3
15 minutes, 34 seconds.
16 A. Ijust don't want it to get misinterpreted
17 with the audio from the dispatch conversation.
18 Q. Yeah and we'll listen to the audio ina
19 minute. When | say 3:34, I'm talking about Video 1
20 that we've marked as the last exhibit here we're
21 talking about.
22 ~# We'll talk about the audio in a second. But the
23 record's going to read that we're on this exhibit, 3
24 minutes, 34 seconds, and it’s about there that you

Page 116
believe is where you initiate your lights?

1
2 A. This is where | initiated a traffic stop on
3 Mr. Means.

4 Q. Okay. Got it. All right.

5 (Whereupon an excerpt of Exhibit 4,
6

7

8

 

Pursuit Path 1 video, was played after which the
deposition continued as follows:)
Q. All right, so what happens next?

9 A. This is where he continues to flee. This is
10 where he starts to flee.
11. @. Sohe does not stop at this point?
12 A. Hedoes not stop. He does not go extremely
13 fast on this portion of highway. I'll show you the
14 first portion where he gets up to --

15 QQ. What road is this here?
16 A. Trace Fork.
17. QQ. So we're turning onto Trace Fork at about 4:09

18 on the video.

19 A. This is his initial -- this is his initial

20 acceleration.

21 Q. About how fast was he going?

22 A. Whatever | relayed in the -- whatever |

23 relayed in the -- well, it's probably going to be more
24 in the audio, sir.

 

 

Realtime Reporters, LLC

113-116

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 31 of 98 PagelD #: 808

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

ERIC PETERSON

 

Page 117.
1 QQ. Okay. All right. We can listen to the audio

2 ina minute.
3. A. I gave you a variance in there, as slow as and
4 as much as.

5 Q. Got ya.
6 A. So this is the first --
7 Q. Yeah because | see a line in here on Page 2 of

8 Exhibit 2, which is the criminal complaint, | see a

9 line that says, Paragraph 3, "! observed the motorcycle
10 continue to travel on Trace Fork Road with speeds
11 ranging from 15 miles an hour to a top speed of 53
12 miles per hour to the intersection with Heavenly
13 Drive.” So is it fair to say that as you followed him

14 on Trace Fork he was varying between 15 miles an hour
15 up to 53 miles an hour?

16 A. Between Trace Fork and Heavenly Drive. This

17 section along with the next section to Heavenly Drive,

18 those were his various speeds.

19 Q. Okay. Allright. As you followed him along
20 Trace Fork, his various speeds up to Heavenly Drive
21 were 15 to 53?

22 =A. Yes, sir.

23 (Whereupon an excerpt of Exhibit 4,

24 Pursuit Path 1 video, was played after which the

Page 118 |

1 deposition continued as follows:)

2 Q. Okay. Let me know when we get to Heavenly

3 Drive. What was the speed limit on Trace Fork?

4 A. Twenty-five | believe.

5 Q. Soif somebody's going 53, they're going more
| 6 than twice over the speed limit?

7 A. Like | said, we'll have to listen to the

8 audio. | would agree, yes, they're going double the

9 speed limit. I'm not sure which section of highway.

10 Q. Yeah, well, let me, I'll show you back on

11 Exhibit 2. Looks to me like, and those are your words,
12 "l observed the motorcycle continue to travel on Trace
13 Fork Road with speeds ranging from 15 miles per hour to
14 atop speed of 53 miles per hour to the intersection

15 with Heavenly Drive where it turns onto Heavenly Drive.
16 The posted speed limit for this roadway is 25 miles an
17 hour."

18 A. Yes.

19 Q. Okay.

20 (Whereupon an excerpt of Exhibit 4,

21 Pursuit Path 1 video, was played after which the

22 deposition continued as follows:)

23 @Q. Allright. When did you all take this video?

24 ~A. Idon't know, sir. | don't know.

 

 

Realtime Reporters, LLC

05/04/2021
— — Page 119
1 @Q Okay.
2 A. It was prior, like | said, it was going to --
3 | intended it for use for the prosecutor's office.
4 Q. Okay. I mean, maybe the fall of 2020 or do

5 you have any range at all?

6 A. Idon'tremember. It's still very well -- the
7 vegetation is still green, so it was before fall.

8 Q. Right. So probably before fall of 2020, the
9 video would have been taken somewhere in that range?
10 <A. {remember that it was shot on a Sunday and

11 not a Saturday, | do remember that.

12 @Q. The incident took place on a Saturday.
13 A. itdid.
14 @Q. And this video you went out on a Sunday around

15 the same time?

16 A. Wedid and there's a church up here and |

17 stopped and spoke to some church members on the way
18 out. That's why | remember it being on a Sunday and

19 not a Saturday.

20 @Q. Had those church -- .
21 A. There's the speed limit, 35.
22 Q. There's 35 and we're at 7 minutes and 16

23 seconds. At some point on this roadway it goes to 35.
24 A. And we're still on Trace Fork.

Page 120
1 QQ. When you spoke to those church members, had

2 they seen any of the pursuit?

3. A. Sir, they didn't even have a clue why we were

4 out there. They just waived and we stopped and there

5 it goes back to 25.

6 QQ. That's at 7 minutes and 38 seconds. Still

7 there's another 25 and we're ai 7 minutes and 44

8 seconds. About how fasi are you all going?

9 A. I don't remember, sir.

10 QQ. Think it would be over or below the posted

11 speed? I'm sorry, before we ask that question, what
12 road did we just turn on there?

13. A. We're still on Trace Fork. Actually, | don't

14 know if you can back up. | don't know if we've turned
15 on Heavenly yet.

16 QQ. Yeah, let me back up because we turned on
17 something there.

 

18 A. No, that's Parker Drive to the left.

19 Q. Parker is down?

20 A. Sol believe we're still on Trace Fork.

21 @. Do you have any sense of what kind of speeds

22 you were going?
23 ~=A..:~This is the first point where he slowed down
24 really, really slow and this is where | talk about him

 

 

117-120

schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 32 of 98 PagelD #: 809

WILLIAM ALLEN MEANS v.

ERIC PETERSON

 

 

E.M. PETERSON, et al. 05/04/2021
Page 121 Page 123
1 placing his foot down on the pavement. 1 Heavenly Drive.
2  Q. Yeah and it sounds like in your report you 2 @. So this is the intersection with Heavenly
3 made some comments about, maybe on the audio and we'll 3 Drive?
4 listen to it in a second, you're not sure this guy 4 A. Uh-huh.
5 knows how to drive or something along those lines. 5 Q. In your report in Exhibit 2, in the complaint,
6 A. Sir, it was a question as to whether he could 6 Exhibit 2 here it says --
7 operate his motorcycle or the motorcycle was failing. 7 A. Excuse me.
8 Like the mechanical abilities of the -- limit abilities 8 @Q. -- right after where | read a minute ago about
9 of the -- 9 the intersection with Heavenly Drive, where it turned
10 Q. So you were concerned the motorcycle itself 10 on to Heavenly Drive. The posted the speed limit for
11 physically was failing or somehow falling apart? 11 this roadway is 25. “I observed the motorcycle
12 A. I'mjust talking about the motor, whether the 12 operator, while negotiating sharp and slight turns,
13 motor was able to -- he slowed way down in that corner 13 cross into the opposite lane of travel which did not
14 and put his foot down. 14 travel into the path of any oncoming vehicles at high
15 Q. Okay. 15 and low speeds. Also puiting his foot down on the
16 A. Not too many riders place their foot down. 16 pavement seeming to indicate he was unsure of his or
17 @Q. Sounds like -- go ahead. I'm sorry. 17 the motorcycle's abilities." Are you talking about
18 A. Not too many riders that I've encountered 18 that happening kind of throughout or on Heavenly Drive?
19 place their foot down on the motorcycle in movement. 19 A. That section of the roadway between Trace Fork
20 Atstop lights and whatnot, that's understandable, but 20 and Heavenly Drive.
21 in movement, even at some higher speeds, he would place 21 @Q. Okay, so in your estimation, at that point in
22 his foot down which | didn't know if the motorcycle was 22 this pursuit he's going into the opposite lane of
23 slowing down via mechanical problem or if he was not 23 travel while negotiating turns?
24 able to balance the motorcycle. 24 A. Well, the report's written after it based on
Page 122 | Page 124
1 QQ. You were concerned one way or the other that 1 my recollection of events.
2 either he wasn't able to drive this thing properly or 2 Q. Right.
3 the vehicle itself wasn't going to handle it? 3 A. And, like | said, | hadn't redriven this until
4 A. I'mnot going to say properly because I'm not 4 we went and redid this -- this retake or what you want.
5 a motorcycle rider. 5 Q. The video we're watching now?
6 Q. Okay. 6 A. ldo remember the serious sharp turn to the
7 A. I'mjust going to say that I've seen 7 left where -- that's where he slowed to the 15 miles an
8 motorcyclists ride motorcycles and his operation or 8 hour and placed his foot down or whatnot. | guess we
9 ability was different than most motorcycles that | -- 9 when come up here more so he's going to place his foot
10 Q. Different in some negative way? It wasn't 10 down as well. I'm not seeing -- I'm not seeing a lot
11 different like he’s the world's greatest motorcycle 11 of more like S type turns is what I'm saying.
12 operator you ever saw; right? 12 Q. Yes, in the video, right.
13 A. Yes. Yes, different. 13. A. But! wrote that on that, you know, that date.
14 Q. Allright. Let's continue this and you tell 14 Q. Atsome point during this pursuit that goes on
15 me when you get to Heavenly. 15 I'think you said 12 minutes and 7 seconds or so?
16 (Whereupon an excerpt of Exhibit 4, 16 A. Oddly, yes.
17 Pursuit Path 1 video, was played after which the 17. Q. Yeah. At some point during that time frame
18 deposition continued as follows:) 18 he's going into the opposite lane of travel as he's
19 A. Pause it here please. 19 negotiating turns; right?
20 @Q. Okay. We're at 9 minutes and 20 seconds. 20 =A. Inthe S turn he would have been, if the
21. ~=A. Can you let it play like a millisecond more to 21 roadway were marked, this roadway is not marked, this
22 see if this -- . 22 stretch of roadway. He was in the opposite lane of
23 Q. Yeah. 23 traffic.
24 =A. =I believe this is Heavenly Drive. It is 24 Q. And ifacar had been coming around the

 

 

Realtime Reporters, LLC

121-124

schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 33 of 98 PagelD #: 810

WILLIAM ALLEN MEANS v.

ERIC PETERSON

 

E.M. PETERSON, et al. 05/04/2021
Page 125 Page 127
1 opposite lane of traffic he would have struck it; 1 his lane, but first time | remember him going into the
2 right? 2 opposite lane of traffic was that S turn we just saw
3 A. Possibly but there were no -- we didn't pass 3 where he slowed down. Now, at his speed, | don't know

4 any motor vehicles going --

5 Q. Luckily?
6 A. I'msorry.
7 QQ. Luckily?
8 A. Wedid pass traffic coming opposite our

9 direction, but we never passed anything going the same
10 direction, nor did he swerve or make any aggressive

11 movements until, like | said, when | said earlier

12 initially this was low to variant speed and in control.
13. @Q. Right. Would you say he's in control when
14 he's doing the -- "I," that’s you; right, you're I,

15 "observed the motorcycle operator while negotiating
16 sharp and slight turns cross over into the opposite
17 lane of travel."

18 A. What was the question again?

19 QQ. Would you describe that as being in control?
20 A. He's notin control. He was in control of his

21 motorcycle, but he's only in contro! of his motorcycle,
22 not control of what anybody else does, but there wasn't
23 anybody else on the roadway at that time of morning.
24 Q. As he goes around the curve, if he's in the
Page 126 |

1 opposite lane of travel, you wouldn't have anyway of
2 knowing that; right, | mean that's just luck?

3 A. Well, | don't know from his vantage point what

4 he saw and what he didn't see.

5 @Q. Let's talk about your vantage point. These

6 are your words. | didn’t write this.

7 A. Right.

8 @Q. You wrote it and swore ito it; right?

9 A. Yes.

10 Q. Okay. Swore that you observed this?

11. A. Idid.

12  @Q. Tell me what you observed when you observed
13 the motorcycle operator while negotiating sharp and

14
15
16
17
18
19
20
21
22
23
24

slight turns cross into the opposite lane of travel?

A. He did, around that S turn, cross into what
would be the opposite lane of travel if the roadway
were marked.

Q. This says turns, with an S. We're talking
about more than one turn.

A. Well, we're going to go through some more
turns, but at the same time, this very turn, | believe
that he’s rounding this turn with his right foot down.

Q. Okay. In the wrong lane?

A. No, wouldn't be the wrong lane. That would be

 

4 if he would have been able to avoid oncoming traffic or

5 not, but he did cross into oncoming traffic.

6 Q. We're at 9 minutes and 22 seconds right now in
7 the video. So far you can identify that one S turn?

8 A. Yes, sir. This would be a turn that |

9 remember.

10 Q. You've only described one so far where he's in
11 the wrong lane of travel; right, that you can recall?

12 A. Yes.
13. Q. Okay.
14 (Whereupon an excerpt of Exhibit 4,

15 Pursuit Path 1 video, was played after which the

16 deposition continued as follows:)

17. Q. Nowat some point in this you describe going

18 through a rough gravel access road with ruts and some

19 water in it. Tell me when we get to that.

20 A. Okay.

21. Q. What's that little talk, is that GPS or

22 something, connection restored?

23. A. ‘That's -- here's another turn. I'm not

24 positive that he was in the opposite lane of traffic, |
|

 

Page 128
1 but | know that's where he placed his foot down

2 rounding the turn again. This stop sign he violated.

3  Q. Yeah, I noticed you put in the report he just,
4 I mean, didn't look to me like any of the stop signs |
5 you mentioned -- well, let me rephrase that. Reading
6 your complaint and your report, it sounds like he ran
7 all the stop signs that you encountered. /

8 A. lremember there, | believe there were three,

9 but I'm not positive. This would be the first that |

10 remember.

11. @Q. Did you stop at them?

12. A. Idon't remember.

13. @. Did you just pursue him?

14. A. | pursued him through that intersection. |

15 was getting ready to say I'm not real sure -- this used
16 to be a one lane, so this is no longer a one lane. I'm
17 not sure why the stop is here.

18 Q. Okay, but you didn't stop at it, you just

19 pursued him?

20 =A. Thatis correct. We slowed. Then again, he's
21 not going extremely fast at this point.

22 @Q. And this is, we're at 10 minutes and 55

23 seconds in the video.

24 (Whereupon an excerpt of Exhibit 4,

 

 

Realtime Reporters, LLC

125-128

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 34 of 98 PagelD #: 811

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

ERIC PETERSON
05/04/2021

 

Page 129
1 Pursuit Path 1 video, was played after which the

2 deposition continued as follows:)

3  Q. You said that used to be a one lane. It’s not
4 much more than that now, is it?

5 A. I|believe there was a slip repair there, sir,

6 and | believe that it stopped with alternating traffic.

7 You see here?

8 @Q. Yeah.

9 A. Okay. That is one lane.

10 Q. Okay. That's at 11:09 on the video.

11. A. And there's the opposing stop sign.

12. Q. So you all ran through both of those stop
13 signs?

14. A. No, sir, that was for the opposite direction.
15  Q. I got you. You just ran through one stop sign
16 at that point; right?

17
18
19
20
21
22

A. In that stretch of highway, that was the first
stop sign that was violated I believe.
Q. Okay.
(Whereupon an excerpt of Exhibit 4,
Pursuit Path 1 video, was played after which the
deposition continued as follows:)
A. Here's where he’s turning.
Q. Okay, so we're at 11:55 on the video. Is this
Page 130
where we start this gravel road that's described in
your complaint?
A. Yes, sir.
Q. So the pursuit is now going down along this
5 gravel road with ruts and stuff?
6 A. Thatis correct. This is -- at the time that
7 lindicated with the dispatcher that he's, | believe,
8 to him, for him to be attempting to take off the
9 backpack that he was wearing.
10 Q. What color was that backpack?
11 A. | believe it was black. | don't recall, I'd
12 have to look at the photos that were taken from the
13 scene.
14 Q. He just had one back pack on; right?
15 A. Yes. It was dark colored, that's all | -- we
16 both stopped here, slowed to a stop.
17 @. Okay. | was going to ask you about that.
18 Again, back to Exhibit 2, the complaint says that
19 “Motorcycle then turned down off Heavenly Drive onto a
20 dirt gravel access road with multiple ruts and
21 potholes. The motorcycle operator slowed operation of
22 the motorcycle due to the rough terrain, continued to
23 look over his shoulder as he appeared to try and take
24 off the backpack without success. | observed some

 

Page 131
1 parts of the motorcycle start to fall off from the

2 frame and hit the roadway due to the rough ride.” Do
3 you know what parts those were?

4 A. Idon't, sir.

5 QQ. Did you ever go back and look for them?

6 A. No, sir.

7 Q. Do you know if anybody else from the

8 Department did?

9 A. No.

10 @Q. “lobserved the motorcycle approaching a creek

11 bed with four foot of water flowing in it.” Is that

12 the creek bed?

13 A. Yes, sir. This has all been filled in with

14 new gravel.

15 @Q. Okay, so we're at 13 minutes, 31 seconds. The
16 time you guys go back and take this pursuit or path
17 video or whatever there's gravel there that wasn't

18 there at the time of the May 2nd pursuit?

19 A. Acouple different things have happened.
20 QQ. Sure.
21 +A. The first section of highway that was coned

22 off, which is that section that you saw prior where |
23 told you that it was the initial stop location, has
24 been opened up.
Page 132
1 ‘This entire section from the top of Heavenly Drive
2 to, this is Rabel Mountain, has been all filled with
3 this gravel. This is, | guess, a smoother surface and
4 this is also filled in.

5 Q. Soit was a lot rougher, this road, when you
6 all -
7 A. Notin terms of the, | guess, the roadway per

8 se. | mean, it wasn't -- you can hear my handcuffs

9 beat up against the spotlight. My handcuffs are

10 hanging from the spotlight.

11. Q. Onthe audio you're talking about?

12 A. Onthis. On this. That would determine the

13 roughage of the road.

14 @. I'm saying it would have been rougher on May
15 2nd before they filled it all in; is that right?

16 A. {twas in parts | guess. This is still, if

17 you saw the ruts to the left of the roadway, that

18 roadway still appears the same. This is, in terms of

19 this though, this is filled in and not as deep as it

20 once was.

21 @. Now, you describe in here, Exhibit 2, “I

22 observed the motorcycle approaching a creek bed with
23 four foot of water flowing in it." Do you know if it
24 was four feet of water?

 

 

Realtime Reporters, LLC

129-132

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 35 of 98 PagelD #: 812

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

ERIC PETERSON
05/04/2021

 

 

1 A. Sir, | guesstimated based on where it came up
2 toon my cruiser. That's not an approximate.
3 @Q. I'm just asking that because four feet is
4 pretty daggone high. | just went through this and I'm
5 fairly familiar with what water can do to a car, so
6 it's my understanding most even SUVs have sort of a
7 limit of how many inches of water they can travel
8 through. Do you know what your SUV would have been
9 capable of on May 2nd, 2020 traveling through?
10. =A. Idon't.
11. @Q. When you're saying four feet, you're
12 estimating that, could have been three feet, could have
13 been five feet, you didn't measure?
14 =A. Ididn't go back and stick a measurement
15 device in. That's just based on what it felt like on,
16 | guess, maybe the fender and door well of my --
17. Q. On May 2nd, 2020 when you're doing, you know,
18 these estimates of how much water is in there, that's
19 just your best guess under the circumstances?
20 =A. Thatis aguess.
21 @Q. Okay. Allright. You say "I stopped my
22 vehicle at this point as | thought the operator may
23 stop and not try to cross the water." So you stopped
24 before the water?
Page 134
1 A. I stopped here, yes and I -- yes. | thought
2 about getting out of my cruiser and attempting to
3 tackle the motorcyclist. He started to accelerate and
4 go through the water. Had we had somebody on the other
5 side, that may have even been possible because there
6 was little to no speed going through this creek.
7 Q. Soif there had been somebody on the other
8 side, they could have stopped him and you wouldn't have
9 had to continue this?
10 A. Idid request additional resources from prior
11 initiating the stop even, but, yes, had there been
12 somebody on this, | would have preferred them to try to
13 tackle this operator.
14 @Q. Okay. It says "l observed the motorcycle
15 speed up and the operator place his feet up in the air
16 in alignment with the handlebars of the motorcycle and
17 travel through the water. | observed the motorcycle
| 18 then travel up a hillside and turn left onto" -- is it
19 Rabel?
20 =A. Rabel.
21. Q. -- "Rabel Mountain Road.” So you're saying to
22 get over this water he put his feet up on the --
23 A. He didn't put them on the handlebars. He
24 brought them in alignment with the handlebars. |

 

Page 133 |

Realtime Reporters, LLC

Page 135
1 can't -- | mean, I'm motioning, but he brought them up

2 in alignment with, not up on them. He didn't place

3 them up on them, but he brought them up beside the --

4 Q. Brought his feet up beside the handle and

5 level with the handlebar?

6 A. Yes, sir.

7 Q. Allright. It says then "I moved through the

8 creek and continued to follow the motorcycle on Rabel
9 Mountain Road. As we approached the intersection with
10 Brounland Road, | observed Unit 145 Patrolman Harvey
11 off to the right of the roadway waiting to assist.”

12 Can you show me where you first encountered Patrolman
13 Harvey?

14 (Whereupon an excerpt of Exhibit 4,

15 Pursuit Path 1 video, was played after which the

16 deposition continued as follows:)

17 A. It's voice illustrated on here.

18 @Q. I thought so. | just want to make sure we've

19 got it on here. I've listened to it. | want to make

20 sure there's no confusion about where you get with

21 Harvey. That's the same Harvey we talked about with
22 your incident in 2017 that was on the scene; right?

23 =A. Yes, but we -- | wasn't working directly with

24 Patrolman Harvey at that time.

Page 136
| understand. | just want to make sure --

Yes, there's not -- there -- yeah.
There's not two Harveys, this is the same guy?
Yes.
Okay.
. Entrance where we're coming up toward The
Ridges.
Q. We're near The Ridges right now at 14:53?
9 A. | believe this is where Harvey joined me, but
10 hold on for just a second. If there's not another
11 driver, that’s where -- yeah.
12. Q. Okay and you even narrate that. We're right
13 at 15 minutes on the video and there's even narration.
14 Is that you talking on the narration saying this is
15 where Harvey joins?
16 A. Yes.
17 QQ. Okay. Allright. Now, at that point after
18 Harvey joins the pursuit, he takes over radio
19 communications with Metro; is that right? At some
20 point does he take over the radio with Metro?
21 A. Heis now the back up officer, yes, sir.
22 @Q. Allright. Okay. Let's get out of Exhibit 4.
23 This is Exhibit 4. | want to go ahead and show you
24 real quick the second part of that video. We're going

>O>O>O

1
2
3
4
5
6
7
8

 

 

133-136

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 36 of 98 PagelD #: 813

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

ERIC PETERSON
05/04/2021

 

 

Page 137
1 to mark that Exhibit 5. Just call it Pursuit Path 2.

2 It starts a little bit later.

3 A. Okay.

4 (Whereupon an excerpt of Exhibit 5,

5 Pursuit Path 2 video, was played after which the

6 deposition continued as follows:)

7  @. Now, you also took this video; right? | mean,
8 was it just that the data was so big you had to split
9 this thing into two parts?

10 <A. Yes. This is the same day, same video.

11. Q. Same day. It's just a continuation of the

12 pursuit path, but it's called Pursuit Path 2 because
13 you guys just split it in two parts the way it was

14 produced; right?

15 A. Yes.

16 Q. Okay. All right. We'll come back to that.

17 We're going to mark this. This is the radio with

18 Metro. Maybe.

19 (Whereupon an excerpt of Exhibit 6, Radio
20 Communication with Metro, was played after which the
21 deposition continued as follows:)

22 ~=A..: It is, sir, that's it.
23 Q. Always some technical difficulty. | got
24 another way to pull that up that's betier.
Page 138
1 (Whereupon an excerpt of Exhibit 6, Radio

2 Communication with Metro, was played after which the
3 deposition continued as follows:)

4 Q. Now, this is the Metro, for lack of a better

5 word, sort of chatter back and forth. Is that you

6 talking in this?

7 A. That's me talking and then Harvey stated he's

8 at the City garage, where you at and then the

9 dispatcher has also received some of my information.
110 @. This audio is 30 some minutes long. Let's go
11 ahead and sort of continue it for now.

12 (Whereupon an excerpt of Exhibit 6, Radio

13 Communication with Metro, was played after which the
14 deposition continued as follows:)

15 @Q. Allright, so at 1:51 in that and you're

16 telling Metro if he decides to flee. He hasn't tried
17 to flee from you at this point; right?

18 <A. No, sir.

19 Q. Okay, but you're already telling Metro, hey, |
20 need you to do some stuff in case he decides to flee?
21 =A. Yes, sir. When you're involved in something

22 like this, and I've been here a while, it's good to get

23 everybody coming. | probably wouldn't have thought
24 about that as a younger officer, but I've been involved

 

Page 139
1 ina lot of these and some with motorcycles recently

2 and --
3 6 «A.
4 Az

Was the one in April with a motorcycle?

Yes, sir.

5 Q. What color was that motorcycle?

6 A. Idon'trecall. That was -- so | didn't

7 initiate the pursuit. | was the second officer in the

8 pursuit and it crashed. That didn't last two minutes.

9 QQ. Was the driver hurt?

10 A. He got up and fled on foot.

11. @. Okay.

12. A. [was injured. That was one of my injuries in
13 my career. | was injured and off for -- | had just

14 come back to work when this one happened.

15 @. So April of 2020 you're the second officer in
16 a two minute pursuit with a motorcycle where there's a
17 wreck. How were you injured?

18 A. That gentlemen took off down a ravine off of

19 214 which would be at the Childress Road intersection.
20 Then again, being a little bit older, the other officer

21 took off on foot after him, | used my vehicle and

22 positioned myself probably 50 yards in front and got
23 out and he was running to me unbeknownst.

24 ‘| jumped over a guardrail to scale the ravine and

Page 140
apparently somebody comes by there everyday and throws

out a 12 pack of bottles. | fell and rode that
embankment on a broken beer bottle and it gashed my
hip. | didn't know that.

| got down there and did place the male under
arrest and then after my adrenaline beeped down, the
other officer got me, my pants were ripped and | was
bleeding in the creek bed below me.

Q. Did you have to have stitches?
10 A. Idid.
11. Q. How many?
12 A. Idon'trecall. They were the inside out
13 ones. They're fairly new. | don't know, 12 to 14
14 possibly. And then the other one was -- the other one
15 was suppose to be glued.
16 ‘This was right in the beginning of Corona time. |
17 met with an intern and | met with a doctor and they
18 both had a difference of opinion, so they sewed one and
19 left the other one.
20 =Q._Is that all healed up at this point?
21. =A. Itis. And then that motorcycle -- that
22 motorcycle was improperly registered, but | don't
23 believe it was stolen.
24 Q. Was the reason for the pursuit of that

ON Oak WDM =

o

 

 

 

Realtime Reporters, LLC

137-140

schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 37 of 98 PagelID #: 814

WILLIAM ALLEN MEANS v.

ERIC PETERSON
05/04/2021

 

 

 

E.M. PETERSON, et al.

Page 141
1 motorcycle improper registration?

2 A. Idon't recall. The officer that initiated it

3 initiated it around the same part, which was what we

4 said, 74, he turned -- the mile marker 74 on 119, he

5 turned the opposite direction.

6 Instead of turning out towards Trace Fork, he

7 turned back on to 214, stopped and he had a passenger.
8 He stopped and dropped the passenger off. He moved to
9 the next intersection and went into some gravel and

10 laid the bike down. It was a street bike as well.

11. @. So this is about a month after that, not even;
12 right, because you said that other one is in April and
13 this is May 2nd.

14 A. I don't remember the exact date. 1 know it

15 was in April because that's when | was --

16 Q. So within a month of the pursuit of the

17 motorcycle that went the other way in April, you're now
18 following Billy Means and so it's kind of fresh in your
19 mind, so you're radioing them, hey, get things ready in
20 case he decides to flee?

21. ~~A.._=‘If you look at the last probably four years of

22 my radio traffic or three years, | don't like people

23 behind me, | like people around. | like somebody

24 behind me calling radio traffic and helping out in case

Page 142
1 they bail on foot, but | like people positioned

2 elsewhere.

3 If it's a vehicle, | like people positioned in

4 front of me with stop sticks. You'll hear me say that
5 a lot on audio traffic, with stop sticks.

6 Q. How many motorcycle pursuits would you say
7 you've had in your career?

8 A. [know that I've been involved directly or --

9 | know that I've been involved directly or like the

10 second or third car in over 50 pursuits in my career.
11. Q. Total or just with motorcycles?

12 A. Idon't know how many of them were

13 motorcycles, sir. | believe there were five last year
14 alone.

15 QQ. Five motorcycle pursuits last year?

16 A. I'm saying | believe that | was involved in

17 four or five last year alone.

 

18 Q. Okay. Four or five pursuits.
(19 A. Motorcycle pursuits, sir.
20 Q. Okay.
/21 A. 1 don't know about -- we pursued a tractor
22 trailer.
23 Q. That's fine. You don't know, you don't know.

24 That's fine. I'm just wanting to make sure it was

Realtime Reporters, LLC

Page 143 |
1 clear. So last year, in the year 2020, you yourself

2 were involved in four or five pursuits with

3 motorcycles?

4 A. Yes, sir.

5 Q. What were the reasons for those pursuits as
6 best as you can recall? This one's improper

7 registration and a dead sticker.

8 MR. RUGGIER: Objection to the form of

9 that question. That's inaccurate.

10 Q. Okay. This one is an improper registration
11 and dead sticker; right?

12 MR. RUGGIER: Objection to the form of
13 the question. It's proper form. That's fine.

14. A. Forgive me, are we talking about Mr. Means?
15  @Q. Mr. Means, yeah.
16 A. Sir, the reason | stayed with Mr. Means,

17 again, is because that bike was spray painted and it,
18 through my career, I've seen people attempt to spray
19 paint motor vehicles and motorcycles to cover their
20 color and their identity, their make and model.
21 ‘That's the reason | didn't turn and take Rick
22 breakfast that day. That's the reason | stayed with
23 the motorcycle. | believed it to be stolen | guess is
24 what I'm saying.

Page 144
1 @Q. Iunderstand what you're saying, but | think
2 we went through this earlier. | want to make sure I'm
3 clear. At the time you initiated lights and sirens,
4 the only legal reason you had to stop that motorcycle
5 was the improper registration and the expired sticker;
6 correct?
7 A. The only legal reason, yes.
8 Q. Allright. The one in April had an improper
9 registration?
10 A. We're going to have to refer to the officer
11 that initiated the pursuit. It did have improper
12 registration that, like | said, lasted less than two
13 minutes and | was the back up officer on that.
14 Q. Fairenough. The other two or three, justas |
15 best as you can recall, what were the reasons for the
16 stops?
17. A. Ifl recall the last two, one of them was
18 stolen out of a state out west, don't remember the
19 exact state. It crashed and it was stolen. And the
20 other one, I'm not positive. | don't remember if it
21 was stolen or if the offender was wanted, but that one
22 crashed as well.
23 ~~ And then the last one, the reason for -- the reason
24 for stopping the last one, it was, and I'm saying last

 

141-144

schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 38 of 98 PagelD #: 815

WILLIAM ALLEN MEANS v.

ERIC PETERSON

 

E.M. PETERSON, et al. 05/04/2021
= Page 145 Page 147
one, that | can remember, it was night time and it was 1 A. -- across 119 there.
a speeding offense and it crashed as well. 2 @Q. Allright. Let's keep listening.

Q. Okay. All right. I'm going to continue with
this, but | tell you what, I think you can hear it from
down here and this way -- I'm going to be hovering all
over you again in a second with more videos, so I'm
going to move it down here and you tell me if you can't
hear and I'll move it back down that way.

(Whereupon an excerpt of Exhibit 6, Radio
10 Communication with Metro, was played after which the
11 deposition continued as follows:)
12  Q. That's at 2 minutes and about 28 seconds on
13 the audio. Who are you telling you'll wait if they
14 want?
15 A. Harvey and Moyer.
16 Q. Okay, so you're discussing with them on the
|17 audio that you could wait for them to engage or try to
}18 pull him over, is that -- walk me through it.
119 A. We're on 119 and I'm thinking -- and we're in
20 construction. | don't know if you've traveled that
21 section of roadway, but at that time, that section of
22 roadway was closed off. The lanes were closed off.
23 From that position, probably to 73 mile marker, 72
24 mile marker, to way on the other side of Childress Road

OMAnN Oa Ph WD =

 

Page 146
1 so we had a huge stretch blocked off by cones and then

2 some construction equipment sitting in those opposite

3 lanes, so he either had the grass or the roadway. That

4 was my thinking prior to him exiting the freeway.

5 Q. Okay. Prior to him making that turn, you're

6 thinking you got plenty of time for backup to show up?
7 A. (Witness indicates.)

8 @Q. When he makes the turn, at that point there's

9 no time for backup?

10. =A. ‘It's very briefly after | said that that he

11 decides to turn off the roadway or off 119.

12 (Whereupon an excerpt of Exhibit 6, Radio

13 Communication with Metro, was played after which the

14 deposition continued as follows:)

15 @Q. Now, that's at 2:38 and you're saying

16 disregard, you're going to wait for them, he's probably
17 going to go?

18 A. Disregard, I'm not going to wait for them.

19 Looks like he's going to go which means he's now moving
20 over to get into the left hand -- actually | don't even

21 remember if the left hand turning lane was open there

22 or not and the section coned off or if he just

23 darted --

24 @Q. Okay.

 

Realtime Reporters, LLC

3 (Whereupon an excerpt of Exhibit 6, Radio

4 Communication with Metro, was played after which the
5 deposition continued as follows:)

6 @Q. At that point you're telling Metro he's going

7 flee from you. Has he made the turn at that point?
8 A. He's made the turn.

9 (Whereupon an excerpt of Exhibit 6, Radio

10 Communication with Metro, was played after which the
11 deposition continued as follows:)

12 Q. That's at 3 minutes and 5 seconds and you're
13 saying he just turned on to Trace Fork and the speed is
14 about 25?

15 A. Correct.

16 (Whereupon an excerpt of Exhibit 6, Radio

17 Communication with Metro, was played after which the
18 deposition continued as follows:)

19 Q. We're at 3 minutes and 28 seconds. You all
20 are on Trace Fork, | presume, at this point?

21 +A. Yes because | tell us when we get to Heavenly,
22 so yes, sir.

23 QQ. He's at, did you say 47 miles an hour?

24 A. Forty-three or forty-seven. If you'd like to

Page 148
play it back. | don't remember what I said.

Q. Let's play it back.
A. |believe you're correct, | believe | said 47
miles an hour.

(Whereupon an excerpt of Exhibit 6, Radio
Communication with Metro, was played after which the
deposition continued as follows:)

Q. Forty-seven; right?
9 A. Yes, sir.
10 @Q. That's at 3 minutes and 27 seconds on the
11 audio?
12 A. Yes, sir.
13  Q. That's on Trace Fork that we saw earlier is
14 probably a 25 mile an hour zone; right?
15 A. Twenty-five or thirty-five, whichever. It did
16 indicate 25 and 35, but yes.
17 (Whereupon an excerpt of Exhibit 6, Radio
18 Communication with Metro, was played after which the
19 deposition continued as follows:)
20 Q. We're at 3:54. Did you just ask them to
21 notify County and State?
22 =A. Yes, sir, but | thought that | said that
23 before.
244 @.

1
2
3
4
5
6
7
8

I think you might have. [ think | heard it

 

145-148

schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 39 of 98 PagelD #: 816

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

 

1 right there too.

2 A. Idid say that there, yes, sir, that's me, but

3 | thought | said it prior even initiating the traffic

4 stop because | thought he might flee.

5 QQ. Yeah and that's to make sure you're going to

6 have other officers on the other end of whatever route
7 he’s on looking for him; right?

8 A. Yes, sir because | kept asking for assistance

9 at Rabel Mountain because | believe that's where he was
10 going to come out, but it didn't seem like -- | don't

11 know if | was getting relayed or | don't know what the

12 thought was there.

13 (Whereupon an excerpt of Exhibit 6, Radio

14 Communication with Metro, was played after which the

15 deposition continued as follows:)

16 Q. That's at about 4 minutes and 10 seconds. Who
17 are you talking to there?

18 <A. That's Harvey.

19 @Q. That's Harvey and he was asking whether it was
20 that other route towards Childress Road; right?

21 A. Hewas confused. He thought that we turned
22 right and went up 214.

23. «Q. Got ya.

24 (Whereupon an excerpt of Exhibit 6, Radio

Page 150
1 Communication with Metro, was played after which the

2 deposition continued as follows:)
3. @Q. Okay. That starts at about 4:40. Who is that
4 speaking?
5 That's Lieutenant Paskel.
Did you understand what he said there?
Yes, sir.
What do you think he said?
He said if the speeds pick up or he starts to
get reckless, let him go.
Q. And Lieutenant Paskel was your supervisor that
day; right?
A. Yes, sir.
Q. And you have to follow what he tells you to
do; correct?
A. Yes, sir.

(Whereupon an excerpt of Exhibit 6, Radio
Communication with Metro, was played after which the
deposition continued as follows:)

Q. Okay. That's you. | just paused it at 4
minutes, 56 seconds. That's you saying copy, sir, and
then you say that you don't think he can ride meaning
you don’t think the motorcyclist knows what he's doing;
right?

on a
POP O,Y

 

Page 149,00

Realtime Reporters, LLC

ERIC PETERSON
05/04/2021

Page 151

 

1 A. Like we said earlier, it's either his ability

2 to control that motorcycle or its mechanical ability.

3  Q. Then you say we're not even speeding, but then
4 you say 47 miles an hour which is definitely speeding;
5 right?

6 A. | agree with you. At the time | didn't see

7 the posted speed limits on that roadway, so.

8 Q. You saw that video a minute ago. It didn't

9 look like the type of place 47 miles an hour is going
10 to be the speed limit, does it? | mean, you're an

11 officer, been around a long time.

12 A. lagree. We're in West Virginia. There's

13 some 45 miles an hour roadways. What I'm saying is |
14 didn't realize it was 25 or 30 miles an hour until |

15 wrote that report.

16 @Q. Okay. But you knew he was going 45 at that
17 point or 47 maybe at that point when you're relaying

18 back to the supervisor who's saying if speeds pick up
19 or he goes reckless let him go.

20 =A. _+=Interms of reckless or speeds for a

21 motorcycle, | would have to say I've seen, in my

22 career, motorcyclists become very reckless at speeds

23 above, you know, 60, 65, 80, 85, 90, 100, 120 miles an
24 hour.

Page 152
Q. You don't have to wait until they get to 65,

1
2 80, 85, 90 or 120 miles an hour to stop somebody for
3 reckless driving, do you?
4 A. Sir, [don't even -- | don't know if I could
5 keep up with that motorcycle at that point.
6 Q. Okay. Have you ever charged anyone with
7 reckless driving?

8 A. Idon't know, in my career, if | have.

9 Q. Okay.

10 A. Iftdid, it probably would have been a

11 citation, but | don't recall if I've ever charged

12 anybody with it.

13. @. You charged Mr. Means, from this incident that
14 we're dealing with right here on May 2nd, 2020, with
15 fleeing with reckless indifference; right?

16 A. Yes.

17 Q. Soatsome point in this pursuit it got

18 reckless; right?

19 A. As|Isaid, sir, eartier, I'm constantly

20 reevaluating things and right now, | mean, I'm not

21 going to label it as a -- this initial part we haven't

22 come into contact with - | can't even say it - contact

23 with any vehicle or pedestrians or livestock, so at

24 this point right now, it's initially | don't have that

 

 

 

149-152

schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 40 of 98 PagelD #: 817

 

 

WILLIAM ALLEN MEANS v. ERIC PETERSON
E.M. PETERSON, et al. 05/04/2021
7 7 Page 153 Page 155 |
1 action as reckless. 1 Q. Yeah.
2 @Q. Okay. 2 A. Okay.
3 A. Interms of -- in terms of Code, there's 3 Q. We're six minutes into this audio here and

4 fleeing and then there's fleeing with reckless. Later

5 on, you know, as | stated earlier when we hit those

6 straight stretches, | wasn't looking down at my

7 speedometer. | know it's premature, but when Harvey

8 took over this, the radio communication on this thing,

9 I quit.

10 ‘If you hear in my narrative, my audio narrative, |

11 try to give the biggest picture, the best picture,

12 talking about my speeds. | try to give the speeds. |

13 try to give what's going on so | can paint it because |

14 don't have a video. | try to paint it in a picture for

15 that report and for that criminal complaint so | can

16 fall back on it. So that's why I'm saying these

17 different things.

18 Q. Okay.

19 (Whereupon an excerpt of Exhibit 6, Radio

20 Communication with Metro, was played after which the

21 deposition continued as follows:)

22 Q. That's at 5:18 you say he's gone down to 15

23 miles an hour and you Say he can't ride. Doesn't sound

24 to me like you're describing at this point a mechanical
Page 154 |

1 problem, you're saying this guy doesn't know what he’s

2 doing.

3 A. | thought it was odd for him to place his foot

4 down on the pavement of a roadway, possibility of

5 snapping your ankle or crashing the motorcycle.

6 Q. But you didn't get on there and say | think

7 this is odd. You say this guy can't ride.

8 A. Based on the other motor -- again, I'm saying

9 I don't have -- | guess what I'm saying is I'm not an

10 expert in riding motorcycles. | don't -- | haven't

11 ridden a motorcycle in a long time. I'm basing that on

12 previous people that have fled from me or previous

13 people that I've seen operate motorcycles.

14 @Q. At the time in the moment when you're sitting

15 there communicating back to your lieutenant and Metro,

16 your view is this guy can't ride the motorcycle?

17. A. When I stated that, that's what I, at the

18 time, that's what | believed.

19 (Whereupon an excerpt of Exhibit 6, Radio

20 Communication with Metro, was played after which the

21 deposition continued as follows:)

22 QQ. Let meask you this: We're six minutes in

23 this. | haven't heard any siren.

24 =A. :=«Six minutes in the tape?

 

4 I've yet to hear any siren at all. Did you have your
5 siren on?

6 A. lunderstand. And | noticed that in your

7 filing. So then again, this is me being, I'm alone,

8 first of all, this is me being a 13 year guy on the

9 job. Initially when we talk about lights and sirens,

10 initially when | came around that corner to light them
11 up, | hit two horn sounds and the yelp.

12 | mean, you can even see that on some TV shows. |
13 can't really tell you what it's like, but it's two loud

14 audible (indicates) and then (indicates). | don't know
15 how you transcribe that.

16 @Q. That's for her.
17. =~ A. Right. Okay, so that's to indicate that I'm
18 going to light him up and stop him. My lights are on.

19
20
21
22
23
24

My lights were on and if you look back on that video, |
turned my lights on when | initiated that --

Q. When you say video?

A. I'm talking about the reenactment video if
that's what we want to call it.

Q. Okay.

Page 156

A. You can clearly see those on the signs and on
the houses approaching, but obviously | can't run
lights and sirens. | ran | think maybe three houses
in. The first reason is | like to communicate loud and
clear to the dispatchers and the other guys that are
coming with me.

| have a three position switch. So the 3 position
is audio or, excuse me, audible and visual, it's the
9 siren and the lights. The second position is both the
10 lights. The third position, well, I'm saying that
11 backwards. Number 3 is audio and visual. Number 2 is
12 front and rear visual and Number 1 is rear only. Like
13 if you're just coming up on something and you want to
14 hoard off traffic.
15 Sol turned that switch back to 2 to communicate
16 with other officers and with the dispatcher, not to
17 be -- not to be misunderstood or mistaken, misheard.
18 The second reason is | have a hearing impairment from a
19 shotgun blast in my left ear. | don't hear as well as
20 | used to.
21 I've been injured on this job four times, so I'm
22 breaking apart here, but hearing is one thing. So |
23 turn that back from 3 to 2 repeatedly when I'm
24 transmitting. In the section on -- do you want to

1
2
3
4
5
6
7
8

 

 

Realtime Reporters, LLC

153-156

schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 41 of 98 PagelD #: 818

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

ERIC PETERSON
05/04/2021

 

Page 157
1 continue to go or you want me to continue?

2 Q. No, no, you go ahead. | want to hear.

3 A. Only the section when we go down in the woods,
4 | turned -- when we turn down in the woods, maybe I'd
5 say about 50 yards, | thought that was a dead end. |

6 thought he was going to bail on me.

7 — | believe that | turned it back to 2 during that

8 entire time to communicate with the dispatcher and

9 second of all, if he bailed out of the car and I'm on
10 my hand held, if it's getting out, number one, because
11 we're in West Virginia, | don't want that siren

12 drowning out my hand held so they can't understand or
13 hear where I'm at.

14 Soin the portion of that - what am | trying to say

15 - wooded area, | don't know that it was on until we get
16 back up on Rabel Mountain Road, then it was on.

17 Q. You're saying it was on, you're saying the

18 siren was on?

19 A. Lights were always on, right, my front and

20 rear lights were always on. The siren was on when |
21 initiated the stop and when I'm not communicating with
22 the dispatcher.

23 @Q. When you say the siren was on, | thought you
24 said when you tried to initiate the stop you just hit
Page 158 |

1 this horn twice and the woop sound or whatever.

2 A. Which is a siren.

3 @Q. Okay. | want to make sure. When! think ofa

4 siren, I'm thinking, you know, the constant kind of

5 (indicating) whatever that --

6 MR. FORBES: Good luck transcribing that.

7  @Q. So, you know, I'm thinking that type of deal.

8 When you're talking about it, | mean, are you saying

9 essentially there were the two horn blasts and the woop
10 when you first tried to pull him over and then nothing
11 again audible until Rabel?

12 A. Qh, no, sir. No, sir.

13. QQ. Ihaven’t heard any yet. I'm six minutes into

14 this. I'm just trying to figure out.

15 A._T[hit the two horns and the siren when |

16 initially, at my initial stop location where he's

17 turned off 119 on Trace Fork Road. Then I'm, like |

18 said, between 3 and 2 each time I'd like to transmit

19 something to the dispatcher and that's a combination of
20 different things.

21 ~My radio right now is up to 31, it’s the loudest it

22 will go, in my car right now that's where it stays.

23 Not my car radio, my radio to the dispatcher. Second

24 of all is | want to clearly communicate with the

 

Page 159
1 dispatcher and the other officers where I'm at, what

2 I'm doing and I'm by myseif at this point.

3 So when you hear me transmit, that siren is off,
4 okay, it's back from 2 to 3. When I'm not in

5 transmission it's on, it's loud blaring, it's on. It's

6 absolutely on.

7 @Q. Okay, so you're taking the time to turn that
8 off in order to --

9 A. It's not the time, sir, it's just, it’s a

10 second. It's off and on.

11. Q. Okay.

12 A. Imean, | can't even characterize it as a

13 second | wouldn't guess, but, | mean, it's a switch.

14 Q. Where is the switch located?

15 A. It's right here.

16 Q. Middle by the seat?

17 A. Right by -- okay, so I'm having to drive.
18 Q. Right.

19 A. I'mhaving to radio. | switch that off and

20 radio back in.

21 Q. So you're taking your hand off the radio, you

22 got one hand on the wheel.

23 =A. No, sir. | got my hand on the -- the radio is

24 in my hand the whole time. We don't have that dispatch
Page 160

1 like some other police officers have.

2 | don't know what you've seen, but some of them

3 operate from the -- I've got to hold it, it would be

4 like holding this -- it's holding this in my hand right

5 here at the level.

6 Q. You're sitting there holding the little hand

7 held unit you brought with you here. It would be like

8 holding that in your hand and you're holding that down

9 to click the switch off.

10 =A. It's all right here together, sir. It's all

11 right here together.

12 @Q. Okay.

13. A. T's all right here together. All | got do is

14 hold this button in -- make sure that's off. Hold this

15 button in and flip the switch and I'm driving. It's

16 mounted all right here together.

17. Q. You're driving with one hand?

18 A. I'mdriving with one hand.

19 Q. Throughout this whole thing pretty much;

20 right? At least until Harvey shows up?

21 + A. tdon't recall, but, | mean, if,

22 unfortunately, if I've got my hand on my hand held

23 radio and that switch, yes.

24 @Q. You're aware there are police cars that have

 

 

 

Realtime Reporters, LLC

157-160

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 42 of 98 PagelD #: 819

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

ERIC PETERSON
05/04/2021

 

Page 161
1 it where you can talk and keep both hands on the wheel;

2 right?

3. A. That's why | wanted to make you aware of what
4 equipment we have. We don't have that. We never have
5 unfortunately.

6 Q. Fair enough. South Charleston's never

7 provided that to you?

8 <A. Wedon'thave cruisers that are equipped with

9 hands free transmitting devices.

10 QQ. Okay. All right. Let's listen to some more.
11 (Whereupon an excerpt of Exhibit 6, Radio

12 Communication with Metro, was played after which the
13 deposition continued as follows:)

 

14 @Q. Allright. We're at 6:21 and you said 43
15 miles an hour.

16 A. Ibelieve | said 43, yes, sir.

17 (Whereupon an excerpt of Exhibit 6, Radio

| 18 Communication with Metro, was played after which the
19 deposition continued as follows:)

20 Q. Now that's the first time | hear a siren.

21 We're at 6:25. That's kind of what | think of when |
22 think of siren.

23 A. | understand what you're --

| 24 QQ. Is that yours or we hearing Harvey?

Page 162
1 A. Wecango back. | don't know. | understand

2 what you're saying, but in terms of my hearing and in

3 terms of I'm by myself at this time and | want to

4 effectively communicate my position and what's going
5 on.

6 Q. Okay. We'll go back a few seconds here.

7 (Whereupon an excerpt of Exhibit 6, Radio

8 Communication with Metro, was played after which the
9 deposition continued as follows:)

10 Q. See that’s Harvey's voice; right?

11. A. I can't -- it possibly is, sir. I think he

12 says I'm starting out that way. | don't know if that’s

13 Patrolman Harvey or Sergeant Moyer because they were
14 together when they left.

15 QQ. That's somebody else communicating when I hear
16 those sirens?

17 A. Ibelieve so, yes.

18 Q. Okay.

19 (Whereupon an excerpt of Exhibit 6, Radio

20 Communication with Metro, was played after which the
21 deposition continued as follows:)

22 QQ. What did you call them, unit? Did you hear
23 that?

(24 =A. Sorry, sir, | didn't.

 

Realtime Reporters, LLC

 

Page 163

1 @Q. That's all right. Let me back it up just a
2 touch.
3. A. Metro position the County units, is that what

4 lasked?

5 Q. It could be. Here, tell me what you think.
6 We're at 8:06.
7 (Whereupon an excerpt of Exhibit 6, Radio

8 Communication with Metro, was played after which the
9 deposition continued as follows:)
10 @Q. Position the County units?
11. A. Have they been notified.
12 (Whereupon an excerpt of Exhibit 6, Radio
13 Communication with Metro, was played after which the
14 deposition continued as follows:)
15  Q. Okay and that's Metro telling you 10-4, the
16 County units are on their way?
17 =A. Yes, sir.
18 @. That would be the position on the opposite
19 side where you guys are going to come out.
20 =A. Yes, sir. | asked, | don't know if you heard
21 it, | know you're reading, a little bit before that, my
22 Sergeant, which is 109, said I'm behind you on Heavenly
23 and then I'm wanting somebody in front of me and that
24 is where Patrolman Harvey catches up with me.
Page 164
1 (Whereupon an excerpt of Exhibit 6, Radio
2 Communication with Metro, was played after which the
3 deposition continued as follows:)
4 Q. Howis she telling you where you are?
5 A. My computer in my car.
6 Q. Like a GPS deal?
7 A. itis. Its an AVL. 1do not know what it
8 stands for, but she's following me by my AVL on my car.
9  Q. Soshecan see you, Metro can see where you're
10 located?
11. +A. Yes, given that there's communication.
12. @Q. Okay.
13 (Whereupon an excerpt of Exhibit 6, Radio
14 Communication with Metro, was played after which the
15 deposition continued as follows:)
16 Q. Was Harvey, at this point, taking over the
17 communication?
18 A. He did just a little bit ago. He said you're
19 going to see me and he said you want me to take it over
20 and that is him transmitting now.
21 @Q. Let me -- I paused it at 10 minutes, 12
22 seconds and it happened a little bit before that.
23 (Whereupon an excerpt of Exhibit 6, Radio
24 Communication with Metro, was played after which the

 

161-164

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 43 of 98 PagelID #: 820

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

ERIC PETERSON
05/04/2021

 

Page 165
1 deposition continued as follows:)

2 Q. That's you; right, at 10:27 saying that and
3 you're saying --
4 A. Yes.
5 Q. - you know the bike's coming apart or
6 something to that effect or this poor guy doesn't know
7 how to ride?
8 A. When | say that, again, I'm talking about the
9 mechanical limits. I've pursued a vehicle before where
10 the engine blew up and it just coasted to the side of
11 the roadway.
12 =‘ 'mnot talking about parts falling off. | haven't
13 seen any parts fall off but in the woods. Once we got
| 14 back on the pavement, I've no longer seen any parts
15 fall off, but he seems to be slowing and, like | said,
16 that's Mr. Means's interpretation.
/17 I don't know what he was doing. He was slowing and
18 | thought the bike was going to give out. Like |
19 thought the mechanical, like the motor was going to
20 give out.
21 (Whereupon an excerpt of Exhibit 6, Radio
22 Communication with Metro, was played after which the
23 deposition continued as follows:)
| 24 @Q. Now that was Harvey talking, but he's saying
1 at 10:47 on the audio the speeds are 40?
2 A. Yes, sir.
| 3 (Whereupon an excerpt of Exhibit 6, Radio
4 Communication with Metro, was played after which the
5 deposition continued as follows:)
6 Q. That was at about 11 minutes and 28 seconds or
7 so and you're asking to have units positioned wherever
8 this route comes out; right?
9 A. Yes.
10 @Q. And! think even a littie bit, few seconds
11 before that, Metro had advised that Boone was notified,
12 that Boone County was notified, did you hear that?
13. A. Yes, sir.
14 (Whereupon an excerpt of Exhibit 6, Radio
15 Communication with Metro, was played after which the
16 deposition continued as follows:)
17 Q. There's at 11:46 Metro is telling you to keep
18 going on Emmons Road, you're going to go into Boone
19 County and Boone County has been he notified; right?
20 =A. =If we continue on. I'm not sure what she
21 said. ! thought she said if we continue on Emmons Road
22 we're going to run into Boone County, yes.
23 (Whereupon an excerpt of Exhibit 6, Radio
24 Communication with Metro, was played after which the

 

Page 166

 

Page 167.
1 deposition continued as follows:)

2  Q. That was at about 13 minutes and 10 seconds

3 and that's Metro advising you all that there's a

4 trooper and a Boone County deputy on the Boone County
5 line on Emmons Road; right?

6 A. Yes, sir.

7  @Q. So there would be someone, if you continued

8 down Emmons, to intercept Mr. Means?

9 A. You're asking me, I'm sorry, ! didn't hear
10 you.
11. Q. Yeah, based on that, if you continue out this

12 road there's going to be law enforcement to intercept
13 Mr. Means; right?
14. A. Yes.
15 Q. Take a look at Exhibit 2 there, the criminal
16 complaint. Look at Page 3.
17. =A. ‘Yes, sir.
18 Q. Allright. Go down on third paragraph down,
19 about halfway through it says "I observed the
20 motorcycle" and | is you here; right?
21 A. Where are we, sir? Give me just a second.
22 You said the third paragraph?
23. Q. Yeah. Third paragraph on Page 3 of 5.
24 A. Okay. Yes, sir. I've got it now.
Page 168
1. Q. "“lLobserved the motorcycle continue." The |
2 there is you; right?
3. «A. Y8@S, sir.
4 Q. "lL observed the motorcycle continue to travel
5 on Emmons Road,” which is what you all are on about
6 this point in the audio; right?

7 ~~ A. No, ft don't know.

8 Q. You haven't gone on Emmons yet?

9 A. No, we're on Emmons. Where did you say we're
10 at?

11. Q. | was just asking you're on Emmons Road at
12 this point in the audio?

13
14
15
16
17
18
19
20
21
22
23
24

A. Yes, we are.

Q. Okay. Just generally. Let me finish reading
this and I'll ask you a question, might help clear it
up. "I observed the motorcycle continue to travel on
Emmons Road on a straight stretch where he accelerated,
almost struck a dachshund K-9 in the roadway and gained
distance between his position and my cruiser.” Where
on Emmons did he almost strike the dog?

A. Okay, so there's -- are we going to go back to
the video?

Q. We'll go back to the video in a minute, you
can show me. | guess | was just trying to figure out

 

 

Realtime Reporters, LLC

165-168

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 44 of 98 PagelD #: 821

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

ERIC PETERSON
05/04/2021

 

 

Page 169
1 where on the audio that occurred because | don't hear

2 you on the audio say anything about a dog.

3 A. Right. Then again, this is based on my

4 recollection of this day, this is after the -- and it

5 was a little dog. | mean, I'm not talking -- this is a

6 little, what | would say, a dachshund type dog, like a

7 small K-9, but, | mean, |! can show you on this video

8 where | --

9 @Q. Yeah, we'll do the video in a minute and you
10 can show me. | just wondered if you knew where about
11 on the audio that might have happened.

12. A. It was prior, | mean, obviously prior to the

13 crash. | believe it was just after the third railroad

14 crossing prior his crash.

15 Q. Okay.
16 <A. There are two straight stretches there.
17 (Whereupon an excerpt of Exhibit 6, Radio

18 Communication with Metro, was played after which the
19 deposition continued as follows:)

20 3=@. That's at 13:35 and that's Harvey saying we're
21 still on Emmons wherever that crossing is.

22. =A. 13:35.
23. = Q. Thirteen minutes and thirty-five seconds is
24 where that was at on this audio?
Page 170 |
1 A. Like I say, I'm not narrating this, he is now,
2 so I'm not sure what crossing he's referring to.
3 @Q. Okay.
4 (Whereupon an excerpt of Exhibit 6, Radio
5 Communication with Metro, was played after which the

6 deposition continued as follows:)

7 Q. That's at 13:50. He says we just passed

8 Holstein Drive.

9 (Whereupon an excerpt of Exhibit 6, Radio

10 Communication with Metro, was played after which the
11 deposition continued as follows:)

12 @Q. Allright, so at 14:35 she's saying that

13 you're at the last street you're going to pass before
14 you go into Boone County and Boone County is where you
15 have been advised now that there is a trooper and a
16 deputy waiting at the line; right?

17. +A. Yes, sir and you said that's where at in the

18 play?

19 QQ. Fourteen minutes and, | believe, thirty-five

20 seconds roughly.

21 A. Yes. So if that’s where she just said we're

22 going to Boone County, that's the last road we passed
23 before it?

24 = Q. Let me just back it up, you can listen to it,

 

Page 171
1 okay, and I'll tell you where we're at and we'll just

2 listen to it. This is 14 minutes and 33 seconds.

3. A. Okay.

4 (Whereupon an excerpt of Exhibit 6, Radio

5 Communication with Metro, was played after which the

6 deposition continued as follows:)

7 Q. She said that's the last street you're going

8 to pass before you go into Boone County.

9 A. Okay.

10 Q. And at that point, | mean, you're being

11 advised of that, you've been told by Metro that there's

12 a Boone County deputy and a state trooper waiting at

13 the Boone County line; right?

14. A. Yes, sir.

15 (Whereupon an excerpt of Exhibit 6, Radio

16 Communication with Metro, was played after which the

17 deposition continued as follows:)

18 QQ. That's at 14:51 and | believe that's Harvey

19 saying Metro he crashed?

20 =A. That was me, sir.

21. @Q. That was you? I'm sorry. Let me back it up

22 starting at 14 minutes and 46 seconds now.

23 (Whereupon an excerpt of Exhibit 6, Radio

24 Communication with Metro, was played after which the
Page 172

deposition continued as follows:)

What did you say there?

Metro he crashed into the railroad?

Okay.

(Whereupon an excerpt of Exhibit 6, Radio

6 Communication with Metro, was played after which the

7 deposition continued as follows:)

8 Q. Allright. You said based on that audio you

9 listened to before you came here today you think the

10 pursuit was about 12 minutes and 7 seconds, where is

11 that from? Where would that start?

12 A. What was saying earlier, when | initiated

13 the stop off of 119 at Trace Fork.

14 @. Okay.

15 A. To that position and I'm -- now that you're

16 saying this though, that's odd because you said it was

17 14 minutes and 33 seconds where she said we were

18 getting ready to go into Boone County.

19 Q. She said -- Harvey had radioed about a road

20 and she radioed back saying this is the last road

21 you'll pass before you go into Boone County.

22 =A. Right. | agree with you. | thought you said

23 that was 14:33.

24 Q. Fourteen thirty roughly, yeah.

1
2 @Q.
3.é«A#SCS
4 @
5

 

 

Realtime Reporters, LLC

169-172

schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 45 of 98 PagelD #: 822

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

ERIC PETERSON
05/04/2021

 

 

Page 173
1 A. Right, I'm just thinking in terms of that and

2 you mentioned about the police officers. There were na
3 -- the Boone County sheriff and the West Virginia State
4 Police were not, from what | remember, anywhere near
5 that. It took them some time to get there. So I'm
6 wondering --
7 Q. You heard Metro earlier say there's a deputy

| 8 and a trooper that will be at the Boone County line?

| 9 A. Yes and I'm wondering --
10 Q. OnEmmons?
11 A. -- what line because that's less than 20

12 seconds later. We're in Boone County and they weren't
13 there and it was some time before they showed up on the
14 scene when you mentioned it.

15 QQ. Let's watch that video. | want you to try to

16 tell me where the dog was.

17 (Whereupon an excerpt of Exhibit 5,

18 Pursuit Path 2, was played after which the deposition

19 continued as follows:)

20 @Q. I'm going to skip ahead there.
21 A. Excuse me again,
22 Q. If you get an idea about where I ought to

23 stop, let me know.
24 A. Okay. Hold on.
Page 174
1 QQ. Let me ask you first, do you know what this
2 park we're passing at 9 minutes, 23 seconds in the
3 Pursuit Path 2 exhibit. There's a park with, like,
4 picnic tables, basketball court, a kids area for like a
5 jungle gym and stuff like that. Do you know what park
6 that is?
7 A. Idon't. | don't remember seeing that park in
8 the pursuit. Harvey was narrating this, but | do
9 remember it when we went back and looked or, excuse me,
10 when we redid this, yes. | don't know what that park's
11 called.
12 @Q. You all were going pretty fast through the
13 first pursuit; right?
14 A. You're getting ready to get to the straight
15 stretches where he sped up and, like | say, this is in
| 16 aturn. If you want to label it a hairpin turn, but
17 Harvey's --
18  Q. He would have been in the opposite lane going
19 around those types of turns in this?
20 A. On this | don't recall. | mean, | wasn't
21 narrating on this. When | tell you the description of
22 something, | like to give -- | know Harvey gave cross
23 streets, but | didn't hear him give much speed or --
24 @. I noticed that you gave a lot more speed than

 

Page 175
1 we noticed out of Harvey when he was narrating this.

2 Is that fair?

3 A. Interms of speeds? | did hear him say a

4 speed earlier. It was in the 40 miles per hour range.
5 Q. Hedid say some.

6 A. Like | said earlier, | like to paint a picture

7 of what's going on.

8 @Q. Okay.

9 A. And what kind of roadway we have and what's
10 going on with the operator.

11 (Whereupon an excerpt of Exhibit 5,

12 Pursuit Path 2, was played after which the deposition
13 continued as follows:)

14 @Q. We're at 9:36, what's the speed limit?
15 A. Twenty-five.
16 (Whereupon an excerpt of Exhibit 5,

17 Pursuit Path 2, was played after which the deposition

18 continued as follows:)

19 Q. Okay. Tell me if you figure out where we get
20 to where the dog was.

21 A. Well, [need to see -- well -- if this is the

22 -- it would be in this straight stretch here, sir.

23 Q. Okay, so we're at 10 minutes and 13 seconds in
24 the straight stretch, little bit further?

Page 176

1 A. I'm not going to mark the dog here, so if you

2 want to let it, but there are two straight stretches

3 and this one was the one -- there are two straight

4 stretches and these are both the ones he accelerate on.

5 @Q. Sohe's going fast through this straight

6 stretch?

7 A. Okay. He accelerates in both, but the one I'm

8 referring to is the next straight stretch.

9 Q. Where the dog was?

10 A. The dog is at the end of this straight stretch

11 where he pulls away from me a little bit of distance

12 and then you'll see. | guess we can --

13 Q. We can watch it. So you're saying the way

14 this is written, the dog is in this straight stretch?

15 A. Prior, yes, there are two straight stretches.

16 Q. Okay. Do your best to tell me to pause it

17 about where, and | understand this was happening very
18 fast, but] want to know about where you thing the

19 dachshund K-9 dog was. Tell me when to pause, okay?
20 =A. Okay.

21 (Whereupon an excerpt of Exhibit 5,

22 Pursuit Path 2, was played after which the deposition

23 continued as follows:}

24 =A. It's going to be around here, but it was in

 

 

Realtime Reporters, LLC

173-176

schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 46 of 98 PagelD #: 823

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

Page 177
1 these row of houses. There's nothing past that third

2 set of railroad tracks. This is a, | mean, this is a

3 long straight stretch. This is one of the longest

4 straight stretches of road we drove that day.

5 QQ. With the number of houses and stuff?

6 A. Well, if you back up, they're spread out, but

7 in terms of residential area, yes. This is spread out,

8 but this is a straighter stretch.

9 @Q. This is at 10 minutes and 43 seconds.

10 A. Okay.

11 (Whereupon an excerpt of Exhibit 5,

12 Pursuit Path 2, was played after which the deposition
13 continued as follows:)

14 @Q. And he would have been accelerating through
15 here?

16 A. Onthe two -- on the two straight stretches

17 prior to the crash he did accelerate.

18 @Q. And you all would have accelerated to keep up
19 with him?

20 A. Yes.

21. @Q. What's this at 10:51 right here on this

22 straight stretch on the right-hand side?

23. +A. Thatis the church that | was telling you

24 about. When we redid this drive, like | said, it was

Page 178
1 ona Sunday, not a Saturday, there was on old fellow

2 here that stopped us and talked to us.

 

3. Q. On the way back?

4 A. Yes, sir.

5 (Whereupon an excerpt of Exhibit 5,

6 Pursuit Path 2, was played after which the deposition
7 continued as follows:)

8 Q. Okay. Have we got to the dog yet?

9 A. Like | said, if there -- the dog was ina

10 stretch of houses, so if that's the last set, although

11 there may be more up here.

12. Q. You watch it. | can back it up if you want me
13 to. Tilt that however you need to. It's a little dark
14 when | don't have it plugged in.

15 (Whereupon an excerpt of Exhibit 5,

16 Pursuit Path 2, was played after which the deposition
17 continued as follows:)

18 A. Best of my recollection that dog crossed, if

19 you want to back up a little bit, | don't know what you
20 want to do in time purposes, was prior to this -- oh,
21 sorry.

22 @. That's all right. Where that little pole is?
23 A. Keep going. Around this area here is where
24 that dog crossed the roadway.

 

ERIC PETERSON
05/04/2021

~~ Page 179 |
1 QQ. We're at 11 minutes and 37 seconds in Pursuit
2 Path 2, whatever exhibit number that was, but exhibit
3 for Pursuit Path 2. Okay and that's where you saw the
4 dog kind of cross and the way you described it, he

5 nearly hits the dog?

6 A. He swerved to miss the dog.

7 Q. You all didn't stop the pursuit at that point,

8 did you?

 

9 A. Ofthe dog?

10 Q. You never pursued the dog, did you?

11. A. No, sir.

12. Q. You didn't stop the pursuit of Mr. Means at
13 that point, did you?

14 A. When he swerved around the dog, sir?

15 Q. Correct.

16 A. No, sir.

17. Q. Okay.

18 (Whereupon an excerpt of Exhibit 5,

19 Pursuit Path 2, was played after which the deposition

20 continued as follows:)

21 Q@. We're getting towards the end. Couple minutes
22 left before we're at the end here. Was that you? Now
23 that was at 11:50 now, but right before that you all,

24 looked like you pulled over to let a car pass. Is this

Page 180
1 road not wide enough for two cars?
2 =A. If you want to rewind it.
3 @. Yeah.
4 A. Wedid slow stop. | don't remember the -- |
5 didn't even. That's a big Ford Expedition, yes.
6 Q. Looks to me like you guys are pulling off the
7 roadway?
8 A. Idid yield for that vehicle.
9 Q. About how fast do you think you're going
10 through there?
11. A. Right now?
12  @Q. Yeah.

13. A. Twenty-five, thirty miles an hour.

14 Q. How about there?

15 A. Stillthe same. You haven't heard my

16 transmission shift into --

17. @Q. Okay. I notice on this you guys stop at all
18 the railroad crossings. What do you do that for?

19 A. See these railroad crossing numbers?

20 @Q. Yeah.

21. ~A. L[called out the railroad crossing number that
22 he crashed at and when | did this, there were

23 actually -- he crashed on the fourth.

24 Q. [heard you say that.

 

 

Realtime Reporters, LLC

177-180

schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 47 of 98 PagelD #: 824

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

Page 181
A. The! said we passed two railroad crossing.

When we went back and did this, we followed the wrecker
driver out so | counted these on the way back out and |
didn't realize there were four until we went back and
drove this and this is the straight stretch we were
speaking of.

Q. Where you all were doing 60?

A. | don't know the speed, sir, | didn’t look at
my speedometer.

Q. Okay.

A. And then --
12 Q. Did you read Harvey's transcript?
13. A. |looked over Harvey's transcript, but | don't
14 recall -- like | said, | don't remember.

Se ONanAwND =

11

15 Q. Okay.

16 A. Idon't recall what he said. This is rough

17 and he was more to the center of here.

18 Q. 12:55?

19 A. Yes, this is a rough set of roadway.

20 @Q. Yeah, pretty rough road. You said he was in

21 the center?

22 ~=A. ‘He's inthe center.
23 Q. Of this rough road, but still accelerating?
24 =A. +=(I'd say, then again, that's for Mr. Means to

Page 182
1 determine, but | would believe that he's attempting to

2 avoid these potholes. You know, I'm not sure what he
3 does. However, go ahead.

4 (Whereupon an excerpt of Exhibit 5,

5 Pursuit Path 2, was played after which the deposition
6 continued as follows:)

7 A. There's a Jeep that crossed right here.

8 Q. AJeep that crossed right here?

9 A. Yes, sir.

10 Q. During on May 2nd?

11. A. Yes, sir.

12 Q. Okay.

13 A. Yellow Jeep Wrangler.

14 Q. Okay. Yellow Jeep Wrangler. You heard the

15 ladies testify last week, you were present for their
16 testimony; right?

17 =A. Iwas.

18 @Q. Is that the Jeep Wrangler we're talking about,
19 the one they were in?

 

20 =A. Idon't know, sir.
21 = Q. Could have been a different Jeep?
|22 A. idon'tknow. Apparently in the time that,

23 you know what I'm saying, apparently in the time | saw

24 the yellow Jeep Wrangler parked behind Harvey's cruiser 24
|

Realtime Reporters, LLC

ERIC PETERSON
05/04/2021

Page 183
1 after this crash and they said they were there and they

2 took this video which, | mean, if you time it up with

3 the markings out here where | mark out here it wasn't,

4 but I'd say 60, 40 to 60 seconds after he crashed.

5 Q. Okay. | guess what I'm asking is we're at

6 12:59 on this video. You said you passed a yellow Jeep
7 in this stretch.

8 A. Uh-huh.

9 Q. Okay. Now, | think the ladies said they

10 passed you at the railroad tracks.

11. A. Yes, sir, but that's not my recollection. My

12 recollection is they passed us here, the crash happened
13 here and they turned around. They would have turned
14 around somewhere down here.

15 @. Okay.

16 A. There was, like | was explaining to you

17 earlier, there were -- we didn't pass any cars going

18 the same direction to swerve around or, you know,

19 attempt to maneuver around, but we did pass -- there
20 were three vehicles going the opposite direction, you

21 know, one on Rabel Mountain, you know, one near that
22 roadside park and then this third being the Jeep.

23  Q. So during the course of the pursuit on May
24 2nd, 2020, after the time you turned onto Trace Fork

 

Page 184
off of 119, would you say you passed three oncoming

vehicles?

A. After we turned off of 119, is that what you
said?

Q. Correct.

A. Yes. And specifically one was on Rabel
Mountain, Rabel Mountain Road, one was before this
roadside park and the next was the Jeep.

9 @Q. Okay. Okay. What were ithe, best of your

10 recollection, what were the other two vehicles?

11. +A. Itwas asmall pickup truck. | believe a Ford

12 Ranger was the first truck we passed. A dark colored
13 four door sedan was the second one and then this was
14 the yellow Jeep Wrangler.

ON Oar ON =

 

15 Q. Iflback it up in a second, can you show me
16 where you passed the other two?

17. A. On--yes. Yes.

18 (Whereupon an excerpt of Exhibit 5,

19 Pursuit Path 2, was played after which the deposition

20 continued as follows:)

21 Q. This is -- is this the crash site? We're at

22 13 minutes and 12 seconds and you're at the crash
23 location; right, that was what you just said | thought,

the narration?

181-184

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 48 of 98 PagelD #: 825

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

ERIC PETERSON
05/04/2021

 

 

Page 185 __
1 A. Sorry. In this video, yes. I'm still

2 thinking -- I'm going back to 14:51 | guess you have

3 written over there.

4 @Q. We have 14:50 something on the audio. We're

5 in Part 2 of this video. We're at 13 minutes and 12

6 seconds. Part 1 ran for a total of 17 minutes, so

7 we've got 17 minutes and about 13 minutes, so we're at
8 30 minutes; is that right, total for that pursuit path?

9 A. Onwhich video, sir?

10 @Q. Sol've got you're at the crash location on

11 Part 2 after running for 13 minutes and 12 seconds;

12 right?

13 A. Yes, sir.

14 @Q. Part1 ran for a total of 17 minutes and 35

15 seconds, so be about 30 minutes that it took you when

16
17
18
19
20
21
22
23
24

you recreated this. From the Chick-fil-A parking lot
it took you about 30 minutes to run this route; right?

A. Yes, sir.

Q. On the audio we listened to, which your
communications with Metro started at the light by
Walmart; right?

A. On the stretch between Green Road and South
Ridge Boulevard, yes.

Q. Okay and that's at 14 minutes and 50 seconds

Page 186 |

roughly?

A. Where he crashes at, | believe we agreed it
was 14:50 or 14:51, yes, sir.

Q. So on May 2nd you ran that route in less than
15 minutes. When you he recreated it, it took you 30.

A. Okay. We've got Chick-fil-A, we've got Sam's,
we've got the access road, we've got the lights, we've
stopped at every intersection, we stopped at that stop
sign up at Heavenly, so, yes, there's some time
difference.

Q. Okay, so the Metro communication, at least the
Metro call we listened to, the audio, you're on with
them by the time you get to the South Ridge light;
right, the Walmart turn light, you're on with Metro at
that point; right?

A. That is correct.

Q. Okay. And on the May 2nd date there's
actually construction in a one lane and there's time
for you to sit there and think, hey, two other officers
can come and you'll be here by the time this guy gets
through the construction; right?

A. Prior to him turning off, yes.

Q. There's some time eaten up with that is my
point.

oN onrht wh =

Neen se nan nnn
SO ON OAR WHND = ©

 

ND
—_

=
rh

Dr
o

| 24

Page 187 |
1 A. There's only two minutes, if it's what 1

2 remember. | mean, | don't know if you want to go back
3 and do that again, but.
4 Q. | could ask you this way: So you timed it
5 yourself, you think it was 12 minutes and 7 seconds
6 from the time that you turned off 119 to the crash
7 time; right? | thought you told me that at the
8 beginning of the day.
9 A. Yes, sir. From the time we turned off 119
10 where | initiated the stop until the crash point.
11. Q. Let's see where you turn off of 119 on this.
12 (Whereupon an excerpt of Exhibit 4,
13 Pursuit Path 1, was played after which the deposition
14 continued as follows:)
15 Q. We're again back on Pursuit Path 1 on that
16 video exhibit. All right. Would you agree with me
17 that says 3 minutes and 34 seconds?
18 A. Yes.
19 Q. Okay, so about 27 minutes it takes you from
20 there on this video to run the route that took you 12
21 minutes when you were chasing Mr. Means.
22 MR. RUGGIER : Objection to the form of
23 the question. It's a different route, but go ahead.
24 MR. FORBES: It's a different route?
Page 188
1 Q. Is this not the exact pursuit route that you
2 went on? We just went through this two parts of the
3 pursuit path video, it’s not the exact route?
4 A. This is a recreation of the route. Those are
5 the same roads.
6 Q. Same roads; right? | mean, you drove the same
7 roads that you would have driven that day?

8 A. I drove the same roads that we drove that day.
9 @Q. And it took you 27 minutes; right, roughly?
10 A. After -- well, | would say after stopping at

11 the stop signs, yielding for vehicles, stopping at the

12 railroad tracks to document the railroad track numbers
13 and whatever, | mean, we haven't watched It, we can go
14 back through it, but.

15 @Q. Wecan watch the whole thing if you want to
16 stay.
17 A. {don't know where we stopped. | can't give

18 you the time difference in this as opposed to 14 as

19 opposed to whatever else.

20) «6. Allright. Let me help.

21 (Whereupon an excerpt of Exhibit 4,

22 Pursuit Path 1, was played after which the deposition
23 continued as follows:)

24 @Q. This is 3 minutes and 34 seconds and we're

 

 

Realtime Reporters, LLC

185-188

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 49 of 98 PagelD #: 826

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

Page 189
turning onto the route.

A. lagree.

Q. Okay. The total time of these videos from
beginning to end is 30 minutes and some odd seconds;
right?

A. Yes.

Q. Okay. That would be about 27 minutes then
from the time you start here to the time where the
crash site is it takes you to get to it?

A. Yes, if that's the depiction on these videos.

Q. That's what the video shows, that’s what the
video shows. On the day of the crash, we've got 14
minutes and 50 seconds from the Walmart light to the
crash location or the time that you call and say he
crashed on the Metro call; right?

A. Yes.

Q. And you yourself said you went back through
and tried to sync that up and you think it's 12 minutes
and 7 seconds from the time he turned off 119?

A. Yes.

Q. Okay, so on May 2nd, 2020 you drove this route
from right here in this video, from the 3 minute 34
seconds mark, you drove that in about 12 minutes and
when you recreated it it took 27 minutes; right?

1
2
3
4
5
6
7
8
9

10
11

12
13
14
15
16
17
18
19
20
21
22
23
24

Page 190 |
A. Yes. Yes.
Q. You all had to be going considerably faster;
right?
A. Which time? Sorry.
Q. On May 2nd?
A. Oh, on May 2nd, we were going whatever speeds
| indicated.
8 Q. Okay. Heck ofa lot faster than when you
9 recreated this thing; right?
10 A. Ididallthe -- yes. Yes.
11. Q. Okay. All right. Let me see where to find
12 the next video. You need a break or anything?

NO Oh WON —

 

(138 A. No thank you. Thank you.

\14 Q. Allright. Let's watch the bystander video.
15 MR. RUGGIER : You going to make this an
16 exhibit?

17 MR. FORBES: Yeah, we'll make the
18 bystander video Exhibit 7?

19 MR. RUGGIER: Seven.

20 MR. FORBES: Exhibit 7.

21 (Whereupon an excerpt of Exhibit 7,

22 Bystander Video, was played after which the deposition
23 continued as follows:)
24 @Q. Allright. Do you know which one of these

 

 

Realtime Reporters, LLC

ERIC PETERSON
05/04/2021

Page 191

1 people you are in the video?

2 A. That's me, sir.

3  Q. You're on the left at the 7 second mark;

4 correct?

5 A. Yes, sir.

6 Q. Okay. Now, did you see the crash itself occur

7 with Mr. Means?

8 A. Okay, when you're talking about crash, we've

9 talked about this. | saw him strike the railroad

10 tracks. That bike spun and ejected him off through the
11 air.

12 Now, when | talk about striking the tracks, | don't |
13 know if it was full body striking the track or if it

14 was his legs that struck the tracks, but | did not see

15 where he land -- did not see where he landed at the

16 time, but afterwards, obviously after getting out and

17 running up here | saw that he was in this ditch line

18 and water. So if you want to back up.

19 Q. Let me ask you this: Where were you in your
20 vehicle at the time that the motorcycle -- did you say
21 the motorcycle struck the tracks or you saw Billy

22 strike the tracks?

23 A. No, the motorcycle strikes the tracks and it

24 spins him. On down here is where the motorcycle struck

 

Page 192
the tracks and it spins him. I'm coming up through

here, as | am stopped, parked on the tracks, he was
airborne.

It looked like his, it appeared that his body or
some part of his body struck the tracks and went into
that ditch line area and then again, exiting my
vehicle, | didn't know, you know, what was over there
or where he was, but.
9 @Q. In this video it shows your vehicle, you're
10 the SUV; correct?
11. A. That is correct.
12 QQ. The beginning of it you're up here on the
13 left, your SUV is on the railroad tracks; right?
14. A. Itis.
15 @Q. Okay. Where was it at the time that you say
16 his bike struck the tracks?
17 +A. I don't know an approximate footage. | was
18 able to see -- | was able to see that motorcycle spin
19 and eject him from the -- | didn't concentrate on the
20 motorcycle, | kept my eyes on him and you want to talk
21 about fast, that all happened so fast, I'm basically
22 coming to a screeching halt and so did Harvey. | mean,
23 Harvey almost struck me.
24 Q. Atthe time you guys are approaching the

1
2
3
4
5
6
7
8

 

189-192

schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 50 of 98 PagelD #: 827

WILLIAM ALLEN MEANS v.

ERIC PETERSON

 

E.M. PETERSON, et al. 05/04/2021
Page 193 Page 195.
1 tracks, however from Billy's bike was your cruiser? 1 stretch approaching this last railroad track?
2 A. ‘don't remember. 2 A. Yés, sir.
3. Q. More than 10 feet? 3 @Q. Allright. Let's watch this video.
4 A. Oh, I'm talking, | would say a car length if 4 (Whereupon an excerpt of Exhibit 7,

5 not two car lengths if not more than that. | don't
6 know in terms of -- | would have to look back and see

7 on this stretch of roadway where --
8 Q. No more than two car lengths?

9 A. Possibly more than car lengths. Like | say,
10 I'd have to look back on this stretch of roadway and

a4
12
13
14
15
16
(17
18
119
20
24
| 22
| 23
24

see where | could possibly see him coming up there. It
had to be more than two car lengths because there's two
car lengths there and here's a third and a fourth, so
three to four.

Q. Okay. Let me ask you this: Would you have
been further than where the yellow Jeep is at the
beginning of the video? Were you further away from him
at that point or closer?

A. Probably in regards to where she is, if not
over here to the left more. I've not driven this road
before. This railroad crossing wasn't marked. The
other one was marked, but this one wasn't and | wasn't
aware these railroad crossings were here until we came
to this intersection.

Page 194 |

Q. You didn't realize you're getting to a
railroad crossing at this point?

A. No, sir.

Q. From what! can tell on your GoPro video, this
is right after a straight stretch where there's a lot
of acceleration, so you guys would have been going
pretty fast; right?

A. Well, we slowed to come over -- the third set
9 of railroad tracks is right here near this set of
10 railroad tracks, so he had that initial straight
11 stretch where he accelerated. He slowed to come over
12 the third -- we all slowed to come over the third set
13. of railroad tracks and then he accelerated.

14 —_ His acceleration wasn't greater than that of the

15 first stretch. That's a long, continuous stretch.

16 When | say accelerated, he accelerated and in terms of

17 speed, | don't know how fast he was going.

18 Q. Would it be fair to say that Harvey would have
19 a better idea of how fast he was going at that time

20 than you would because you weren't reporting speed?
21. ~=~A. Idid not look at my speedometer, no, sir.

22 Q. Back to my question though. Would it be fair
23 to say Harvey would have a more accurate description of
24 how fast you guys were going through that straight

 

5 Bystander Video, was played after which the deposition
6 continued as follows:)

7 @. Is that Harvey bent over there?
8 A. Itis.
9 Q. Okay. We're at 18 seconds and so you're now

10 on the right-hand side of the video. You're the person
11 in the right, Harvey is bent over top of Mr. Means;
12 correct?

13 A. That's correct.
14 Q. Is he pepper spraying him at that point?
15 A. Sir, | don't know. I'm trying to get out on

16 this radio. That's my radio. My radio's come loose,
17 so I'm pulling it back around to walk around back
18 behind Harvey. I've slipped.
19 We exited our vehicles and, like | said, there's 40
20 to 60 seconds here that's not shown. I've entered on
21 this side. I'm on the far side of the ditch and jumped
22 back over on this side and my microphone has come --
23 and I've already slipped and fallen, | think, prior to
24 this and then you'll see me slip and fall again.
Page 196
1 Q. Looks to me like he’s bent down, got something
2 in his hand.
3 A. Ibelieve that's his firearm. | don't think
4 he’s pepper sprayed him yet because --

5 Q. We're at 21 seconds?
6 A. Right.
7 (Whereupon an excerpt of Exhibit 7,

8 Bystander Video, was played after which the deposition
9 continued as follows:)

10 Q. Go ahead. Two of you look like you're kind of
11 bent over here at 31 seconds just looking at him. I'm |
12 trying to figure out what's going on.

13. A. He's screaming. We're telling him to make his
14 hands presentable and | believe that's the buit of his,
15 | believe that's the barrel of his firearm.

16 (Whereupon an excerpt of Exhibit 7,

17 Bystander Video, was played after which the deposition
18 continued as follows:)

 

19 Q. Now we're at 50 seconds. Is that you?
20 =A. +=C(I'min the water, sir.
21 = Q. You're down in the water and this is Harvey on

22 the right with what appears to be probably his gun
23 drawn?
24 =A. Yes, sir. Like | say, | don't know if

 

 

Realtime Reporters, LLC

193-196

schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 51 of 98 PagelD #: 828

WILLIAM ALLEN MEANS v.

ERIC PETERSON

 

 

 

E.M. PETERSON, et al. 05/04/2021
: Page 197 - Page 199
1 that's -- when he had -- whatever he had down beside 1 wrist, wasn't it?
2 his right side looked like the barrel of his firearm. 2 A. Sir, what | remember was we pulled him from
3 @Q. Did you have your gun out at any point in 3 the ditch line and | moved up underneath his armpit or
4 this? 4 his bicep.
5 A. When | exited my vehicle, my gun was drawn and 5 Q. [hear what you're saying, | just don't see on
6 so was Patrolman Harvey's gun, so in essence when I'm 6 the video where you've got him under his armpit?
7 going in he's providing me cover because | reholstered 7 A. Idon'tsee his wrist.
8 and decided to go in the water. 8 @Q. Let's go back a little bit.
9 Q. Atany point during the video that the 9 (Whereupon an excerpt of Exhibit 7,
10 bystanders took did you see yourself with a gun drawn? 10 Bystander Video, was played after which the deposition
11. A. No, sir. 11 continued as follows:)
12 (Whereupon an excerpt of Exhibit 7, 12 + A. That's not his wrist, sir, that's his
| 13 Bystander Video, was played after which the deposition 13 clothing.
| 14 continued as follows:) 14 @. So you got him by his clothing?
15  Q. What about when Patrolman Harvey administered 15 A. His jacket | would say, yes.
16 pepper spray, did you have your gun drawn at that 16 @Q. So you're pulling him by his jacket. At 1:10
17 point? 17 you're pulling him by his jacket up out of the ravine?
18 A. That's a good question. | don't believe so. 18 <A. Yes, sir and whatever | did there, |
19 | would have already been -- | would have already -- | 19 repositioned, so yes.
20 was in this ditch line or and/or in this water more 20 (Whereupon an excerpt of Exhibit 7,
21 than he was. 21 Bystander Video, was played after which the deposition
22 ‘| had water to here and | had to change my pants 22 continued as follows:)
23 and my shoes and my socks or my socks after this. He, 23 Q. Okay. Now we're at 1:26 and someone's coming
24 from what | remember, Harvey didn't enter the water at 24 out behind the gray box and going back toward the
Page 198 Page 200
1 all. He did majority of his positioning from the side. 1 cruiser. Is that you?
2 Q. Okay. Now we're at one minute. 2 A. Thatis me.
3 (Whereupon an excerpt of Exhibit 7, 3  Q. You're on the left side of the video now;
4 Bystander Video, was played after which the deposition 4 right?
5 continued as follows:) 5 A. Yes, sir.
6 Q. What are you all doing there? 6 QQ. What are you going back to do?
7 A. Pulling him across the railroad tracks, sir. 7 A. My hand held would not get out in terms of
8 Q. You have him by his wrist? 8 radio communication, so | ran back to the cruisers and
9 A. No, sir, up underneath his arm. Up underneath 9 used that radio to radio them that we had one detained

10 his armpit.

(11. @. You've got him under his armpit?

}12 A. Yes, sir. His jacket armpit. | think he sill

13 had his jacket on.

14 (Whereupon an excerpt of Exhibit 7,

15 Bystander Video, was played after which the deposition
16 continued as follows:)

17. Q. Which one are you, left or right? Hold on let
18 me back it up.

19 A. I'mstill right here, sir.

20 Q. You're on the left in the video at 1:07?

21. A. Uh-huh.

22 Q. | want you to watch it again.

23 =A. Yes, sir.

24 Q. That was your hand down there holding his

 

10 and we needed EMS.

11 (Whereupon an excerpt of Exhibit 7,

12 Bystander Video, was played after which the deposition
13 continued as follows:)

14 @Q. Allright. Let me show you this again. |

15 want you to watch because we're coming up on -- you see
16 his foot motion there, 1 minute, 31 seconds?

17 ~A. Yes, sir.

18 Q. I think you said earlier that, correct me if

19 I'm wrong, are you saying Harvey told you that he
20 didn't stomp on his head, that he stepped over him?
21 A. Yes, sir.

22 @. Okay. | think earlier you were trying to

23 explain to me how that happened; right?

24 =A. Yes, sir.

 

 

Realtime Reporters, LLC

197-200

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 52 of 98 PagelD #: 829

WILLIAM ALLEN MEANS v.

ERIC PETERSON

 

E.M. PETERSON, et al. 05/04/2021
Page 201 Page 203 |
1. Q. Okay and it looked liked you were going to 1 MR. FORBES: Let's go ahead and switch
2 demonstrate something. Can you show me what you were | 2 tapes.
3 talking about? 3 VIDEO OPERATOR: Time is 5:47 p.m. We're

4 MR. RUGGIER: Watch your --

5 THE DEPONENT: I'm sorry?

6 MR. RUGGIER: Waich your microphone.
7 A. Soin terms of the way | believe he

8 articulated to me is he stepped over him to reposition

9 his weight to move him onto his side. When we brought
10 him over here, he was on his back face up, okay, so

11 now -- | don't know when Harvey handcuffed him.

12 He was not handcuffed when he was laid right here.
13 He was brought over to this side of the railroad

14 tracks. | know from what Harvey stated that he

15 searched him, searched his person and then handcuffed

16 him.
17. Q@ Okay.
18 <A. But Harvey was telling me that he stepped over

19 him to reposition him. | don't know if he positioned
20 him on his side or how he needed to be repositioned,

21 but that's what he stated.
22 @Q. You didn't see it with your own eyes, did you?
23 A. I|did not, no, sir.
24 Q. So the only time you visualized this is what's
Page 202 |
1 shown on the video that these bystanders took; correct?
2 A. Yes, sir.
3 (Whereupon an excerpt of Exhibit 7,

4 Bystander Video, was played after which the deposition
5 continued as follows:)

6 Q. You say when you guys drug him over here

7 behind the box, and we're at 1:30 on the video now,
8 when you left him laying there you're saying he was

9 laying on his back?
10 A. Hewas.
11. Q. When Harvey pepper sprayed him, did he pepper

12 spray him inside the helmet or do you know how that
13 happened?

14. +A. +Idon't -- | know that he was pepper sprayed,

15 but | don't know if it made contact with his skin or

16 got on his helmet or what.

17. Q. He had a helmet on when you guys approached
18 him in the ravine; correct?

19 A. He had a full face helmet on, yes, sir.
20 Q. Was the visor intact or no?
21 A. |don't remember the visor. | don't

22 remember -- | don't remember the visor.
23 VIDEO OPERATOR: I'm sorry to interrupt,
24 but I have less than a minute left on the tape.

 

4 off the record.

5 (A brief recess was taken after which the

6 deposition continued as follows:)

7 VIDEO OPERATOR: The time is 6:10 p.m.

8 we're on the record.

9 BY MR. FORBES:

10 Q. Officer Peterson, when we went off the record

11 | was asking you some questions about the helmet and
12 visor. It's my understanding you don't remember

13 whether or not he had the visor in tact or not;

14 correct?

15 A. No, sir.

16 Q. Did -- to the best of your recollection, at

17 what point did Officer Harvey pepper spray Billy Means?
18 A. When we couldn't get control of his hands. Go

19 ahead.

20 Q. Soit was when you're down in the ravine?
21 =A. Yes.
22 @. And Mr. Means was laying on his back in the

23 water; correct?
24 A. That's how he was when | approached him, sir.

Page 204
1 When | approached him with my gun drawn he was laying

2 on his hands, excuse me, laying on his back with his

3 hands. When we approached him he initially kept his

4 hands there, however he started to move around when we
5 got closer to him | guess is what I'm trying to say.

6 Q. Do you know --

7 A. His hands went underneath the water and they

8 were not visible.

9 @Q. You don't know why they were under there;
10 correct?

11. A. Idonot.

12 Q. Could have been trying to stabilize himself
13 and get up?

14. A. Possibility.

15 Q. Did you see the pepper spray being

16 administered?

17 =A. Idon't -- | remember the pepper spray because
18 | remember the smell of it, but | don't remember when
19 he did it. | mean, | remember it being administered.
20 | remember it being on the exterior of the helmet
21 when we pulled Mr. Means across. That stuff is strong.
22 It doesn't -- it affects everybody different, but it

23 affects me bad.

24 Q. So you're sort of hyper sensitive to pepper

 

 

Realtime Reporters, LLC

201-204

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 53 of 98 PagelID #: 830

WILLIAM ALLEN MEANS v.

ERIC PETERSON

 

E.M. PETERSON, et al. 05/04/2021
Page 205 Page 207
1 spray? 1 what Patrolman Harvey's told you; correct?
2 A. Anything, yeah, like even hot food, so yes. 2 =A. Yes, sir.
3  @Q. So you don't know whether he sprayeditdown 3  Q. You've also been present for the two

4 inside of his visor in his eyes, you don't know if he

5 sprayed it on the exterior of the helmet, you're not

6 sure where he sprayed the pepper spray?

7 A. He administered it from a standing position up

8 above the water. He was never in the water. Officer

9 Harvey was never in the water.
10 Q. Okay.

11. +A. Soit was a distance, so | would say that he

12 didn't -- up close, no. From a distance. And when |

13 say a distance, six to or, excuse me, three feet.

14 @Q. Do you know how long the stream of pepper
15 spray was sprayed for?

16 <A. Couldn't have been long, no, sir.

17. @Q. lunderstand it couldn't have been long. I'm
18 asking do you know how Iong?

19 A. I would say it's a short burst, a second to

20 two seconds.

21 Q. Okay. What measures did you or Officer Harvey
22 take before the pepper spray was administered to get
23 him to comply?

24 =A. =I tried to get one of Mr. Means's hands so |

Page 206

1 was on the left side, it would have been his -- | was

2 on the right side when he came out, so initially his

3 right hand because | was on the opposite side of the

4 ditch line and then | believe it was his left arm that

5 we pulled him out by when | came back and around behind
6 Harvey, vice versa.

7 @. Prior to the pepper spray being administered,

8 you had only gripped on one of Mr. Means's hands; is
9 that correct?

10 A. Yes.

11. Q. Okay. Had Officer Harvey tried to grip the

12 other hand?

13. A. Yes.

14 QQ. Prior to the pepper spray being administered?
15 A. Again, sir, | don't remember the sequence

16 of -- [had my hands on Mr. Means first before

17 Patrolman Harvey and when he wouldn't comply to

18 bringing his hands, when we couldn't get hold of his

19 hands, he was administered OC.

20 Q. We waiched that video together. You didn't

21 actually witness the alleged head stomping by Patrolman
22 Harvey; right, you didn't see that with your own eyes?
23. =A. No, sir.

24 Q. You've watched the video now and you've heard

 

4 bystanders who took the video who actually said in

5 their own words that they saw with their own eyes

6 Patrolman Harvey's foot come into contact and stomp
7 down on Billy Means's head which was in the helmet;
8 right?

9 A. |heard them say that, yes, sir.

10 Q. Okay. Had Patrolman Harvey done that, that
11 would have been a use of force; correct?

12 A. Had he stomped on Mr. Means's head?

13° @. Right.

14. A. Yes, sir.

15 @Q. And it would have been improper for him to

16 have stomped on his head; right?

17. =A. *~Yes.

18 Q. Would have been excessive force if he'd
19 stomped on his head; correct?

20 =A. Inthe manner of Mr. Means laying on his back
21 inhis position, yes.

22 Q. Okay. So it's important that Patrolman Harvey
23 did not stomp on Mr. Means's head; right?
24 «OA. «Yes.

Page 208
1. @Q. I'm going to hand you what we'll mark as

2 Exhibit 8.

3 MR. FORBES: Duane, you've got this.
4 This is the case report if you want to look at it

5 first.

6 MR. RUGGIER: Anything in particular
7 you're going to ask him about?

8 MR. FORBES: Just the parts, just

9 excerpts of his narrative.

10 MR. RUGGIER: Whose narrative?

11 MR. FORBES: Peterson's.

12 MR. RUGGIER: Peterson's, okay.

13 PETERSON DEPOSITION EXHIBIT NO. 8
14 (Incident Report was

15 marked for identification purposes as

16 Peterson Deposition Exhibit No. 8.)

17 @. Do you recognize that document, sir?
18 A. Yes, sir.

19 Q. Whatis it?

20 =~A.._=‘It's the incident report that | completed.

21 @. Andit's 13 pages long?

22 =A. ‘That I'll have to look at.

23 Q. Bottom says Page 1 of 13. That's how | get
24 that.

 

 

Realtime Reporters, LLC

205-208

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 54 of 98 PagelD #: 831

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

ERIC PETERSON
05/04/2021

 

Page 209
1 A. Okay. My portion was -- mine was 1 of -- mine

2 was 1 through 11 is the portion that | completed.

3. @. Allright, so you did not complete Pages 12

4 and 13, that would have been Patrolman Harvey; right?
5 A. Yes, sir.

6 Q. Let me ask you, if you flip over to Page 6

7 there's a narrative by Corporal E.M. Peterson. Is that

8 you?
9 A. Yes, sir.
10 @Q. And to the best of your knowledge is what you

11 wrote in this narrative true?

12 A. Yes, sir.

13. Q. You wouldn't have falsified it in here
14 intentionally, would you?

15 A. No, sir.

16 Q. A lot of what's in here crosses over and is

17 what's in your complaint that we went through earlier;

18 correct?

19 A. Yes, sir.

20 QQ. Kind of the same language?

21 A. Yes, sir.

22 QQ. Let's go over to Page 8 of 13.

23. =A. Yes, sir.

24 @Q. Andit's your name at the bottom as reporting
Page 210

1 officer, that's Peterson, that's you; right?

2 A. Icompleted this, sir, yes, sir.

3 QQ. It says the date of May 2nd, 2020. Is that

4 when you completed this?

5 A. That would be my report date. | don't know --
6 | don't know if | started it that day. | see that the

7 sergeant approved it on the 7th, but | started or did
8 this report on the 2nd.

 

9 @Q. Okay, so you began the report on the 2nd
10 anyway; is that right?
11. A. Yes, sir.
12. Q. Okay.
13 MR. RUGGIER: Is that my copy right
14 there?
15 MR. DITRAPANO: Your what?
16 MR. RUGGIER: Is that my copy?
17 MR. FORBES: | didn't have an extra one.

18 If you need one | can give you mine and take his.

19 MR. RUGGIER: Let me have his.

20 MR. FORBES: You can have this one.

21 MR. RUGGIER: Thanks. | appreciate it.
22 @Q. Allright. We're on Page 8 of 13. Towards

23 the bottom of the page you talk about it says “Harvey
24 deployed his OC spray and sent a burst of OC spray into

 

Page 211 |
1 the suspect's face as he failed to make his hands

2 visible.” That didn't cause him to make his hands

3 visible, did it?

4 A. Idon't know if it assisted in our -- in him

5 making his hands visible or not. | don't recall. |

6 don't recall if that helped or hindered.

7 Q. Well, you've got written in here "The suspect

8 made his hands visible and was removed from the water
9 by Harvey and | sliding up under his armpits." So

10 you've written in here you and Patrolman Harvey used
11 your hands to slide up under his armpits and moved him
12 on his back to a safe location out of the water and

13 away from possible train traffic.

14 A. That's what | recall, yes.

15 QQ. "The suspect was placed into handcuffs once he
16 was moved, detained and cleared of weapons." You

17 didn't assist putting him in handcuffs; right?

18 A. No, sir.

19 @Q. Did you know Patrolman Harvey actually placed
20 the handcuffs behind him initially and cuffed him

21 behind his back?

22 A. [don't recall. | know he that was handcuffed

23 around behind the back, but | don't remember -- he was
24 handcuffed around the back, yes, sir.

 

Page 212
1 Q. Initially; right, and then they were moved?

2 A. Yes, sir. | don't know at what point they

3 were moved. | mean, in terms of --

4 Q. You say "l immediately notified Metro of the

5 suspect being detained and requested fire and EMS

6 assistance for the assessment of the suspect and decon
7 for the OC spray." What assessment did you want done?
8 A. Hewas, well, first of all he's complaining of

9 drowning, he just had his crash and he had OC, so any
10 time we administer OC we have to have EMS. We can't
11 decon suspects ourself.

12 EMS has to come spray them off or try to remove the
13 decontaminant and assess him afterwards to make sure
14 he's, | guess, medically clear for smashed quarters in

15 jail.

16 @Q. Are you trained in some way how to deal with
17 that when people are in vehicle crashes, motorcycle
18 crashes, things like that, is there some kind of

19 initial response training or something that you get as
20 a police officer?

21 A. Yes, sir.

22 Q. What is it?

23 A. We had -- we have like a basic medical class

24 or something like that at the Academy. | was also an

 

 

Realtime Reporters, LLC

209-212

schedulerealtine@gmail.com 304-344-8463
E.M. PETERSON, et al.

 

Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 55 of 98 PagelD #: 832
WILLIAM ALLEN MEANS v.

ERIC PETERSON
05/04/2021

 

 

Page 213
1 EMT for a certain period of time as well prior to my

2 law enforcement career.

3 Q. Were you a certified EMT?

4 A. |was.

5 QQ. Who did you work for?

6 A. Goodness gracious, it's not Jan-Care, it's

7 General Ambulance. It's in Jackson County, Raleigh and
8 Fayette County if they still exist.

9 Q. How long were you an EMT?

10 A. Notlong. Not very long at all. | think the

11 pay was maybe $7.10.

12  @Q. Did you go to school for that?

13. A. | went to training for it.

14 Q. Where did you go to training?

15 A. RESA2. Itis in Dunbar on 22nd Street.

16  Q. How old were you when you went to that program

17 roughly?
18 A. That's a good question. | mean, it's over 15
19 years ago.
20 Q. Okay. Did they train you in what to look for
21 when you're dealing with crash victims?
22 A. No, not necessarily crash victims. | mean,
23 you have to -- one would have to have what we calla
24 chief complaint, what you're complaining of. So once
Page 214.
1 you get a chief complaint, you assess what it is that
2 that person is -- what they're complaining of.
3 _ If your hand hurts, you assess their hand. If
4 their neck hurts, you assess their neck. If their
5 airway is obstructed, you try to unobstruct their
6 airway. If their toe hurts, you try to assess their
7 toe.
8 Q. Do you have a duty as an EMT to do an
9 assessment of a potential patient or person you're
10 dealing with and determine what needs they might have?

11 A. Repeat the question.

12 @Q. Yeah. As an EMT, do you have a duty to do an
13 initial assessment of a patient or person that you're
14 dealing with and try determine what needs they might
15 have?

16 A. Yes.

17. @Q. Okay. What goes into that assessment?

18 A. Airway, breathing, circulation, that's the

19 first thing. You want to make sure their airway is

20 unobstructed, they're breathing and their blood is

21 circulating and then you do a head to toe assessment.
22 @Q. Howdo you do a head to toe assessment?

23 A. You remove clothing to see if there’s any

24 injury or protrusion or intrusion to the body. Then it

Page 215
1 actually is somewhat like a skin pat down from head to

2 toe.

3  Q. Make sure they can feel and have sensory

4 perception?

5 A. It's necessary for a multiple of things.

6 That's one of them and then again to assess if there's

7 any injury or palpitate, you know, to see if a person's

8 injured where that can't be seen.

9 @Q. You didn't do any assessment like that before
10 you moved Billy Means out of that ravine, did you?
11. A. Mr. Means, if I'm going to call it a chief

12 complaint at that time, was drowning. He was spitting
13 up water and he stated I'm drowning. | think he said
14 something like get me out of here or help me or

15 something like that, but he said he was drowning.

16 QQ. I've seen the photos of the ravine and the

17 video. Does it make a lot of sense to you that

18 somebody would drown in a ravine looking like that?
19 A. Sir, | don't know from the time | got out of

20 my car to the time | got to Mr. Means, | don't know if

21 he ingested water or what he was -- what was going on
22 with him. | don't know. | don't know if he was

23 drowning or not. | don't know.

24 Q. You didn't know at that point what his

Page 216
1 injuries were, did you?
2 A. No, sir.
3 QQ. And you all lifted and moved him anyway;
4 correct?
5 A. He was in the water, sir, he asked to be
6 removed from the -- he said I'm drowning, so we removed
7 him from the water.
8 Q. If he asked you to throw him off the bridge
9 would you have done that?
10 A. No, sir, but we can't take him up a ravine,
11 okay, so the easiest point to move him safely, train
12 traffic hadn't been notified that we were on their
13 tracks or that we were near their tracks.
14 He was brought from the other side of the roadway
15 or, excuse me, the other side of the railroad tracks to
16 maybe three to four feet away from the railroad tracks
17 if not greater, a greater distance.
18 QQ. I'mgoing to hand you a series of photos.
19 These are the photos you all produced. Just mark it
20 collectively as Exhibit 9.
21 PETERSON DEPOSITION EXHIBIT NO. 9
22 (Series of Photographs
23 were marked for identification purposes
24 as Peterson Deposition Exhibit No. 9.)

 

 

Realtime Reporters, LLC

213-216

schedulerealtime@gmail.com 304-344-8463
 

|42

Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 56 of 98 PagelD #: 833

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

ERIC PETERSON
05/04/2021

 

 

Page 217
Look at the second photo there.

Yes, sir.
You took this on May 2nd, 2020; right?
I did.
Did you take all these photos?
| don't know. I'll have to review what you
have if that's okay.
Q. Yeah, you can go ahead.
A. Yes, sir.
10 Q. Okay. Look at the second photo, the one with
11 the little red truck in it.

POPrFOPD

oWMWNnN OO A WN =

A. Okay.
13. Q. About where in the ravine was Billy?
14 A. He was prior to the motorcycle. He was after

15 the drainage ditch point, but prior to the motorcycle.

16 In my report | say 10 to 12 feet prior to this in this

17 deep ravine area here.

18 Q. Okay, so you think he's in around there?

19 A. Yes, sir. This is where we pulled him across

20 the tracks here.
21 @Q. Okay. Go ahead and mark for me on there where
22 you think Billy was.

23 +A. Possibly. If we look at that video | may be

24 able to tell you better.

Page 218 |

1 @Q. Yeah because when | look at the video, | can

2 see the little waterfall thing, I guess you call that a

3 drainage ditch, | don't know, whatever it is, looked to

4 me like he was back down this way some, particularly
5 from the fact that you all drug him back behind the

6 gray box in the first video which would make sense to
7 me he's over in there somewhere.

 

8 Let me ask you, so back only the second picture

| 9 with the little red truck, all right, there was nothing
110 preventing you guys from holding him out of the water
11 down here once you had him secured and going and
12 calling for an EMT, was there?

13. A. Sir, what are you talking about? I'm not sure

14 what you're talking about.

15 Q. Why couldn't you just brought him toa

16 shallower end of this muddy ditch and kept him right
17 there or not moved him at all?

18 A. Then again, I'm going to reinstate that we

19 haven't stopped train traffic, okay, we're close to the

20 train tracks.

21. Q. Train's not driving in the ditch, is it?

22  ~A. No, but we're close to that which leads to

23 Officer Harvey, again, was standing up here. He could
24 have been struck by it then. We had vehicles, mine

 

: : Page 219
1 number one, being parked on the roadway and Harvey

2 almost up in my rear end.
3  Q. Okay. When did you move your vehicle off the
4 train track?

5 A. W's in that video, sir.
6 Q. You move your vehicle in the video?
7 A. Oh, no. No, sir. After that video. You hear

8 me relay in and | tel! Patrolman Harvey once those

9 girls go I'm backing those cars up.

10 Q. Okay.

11. A. It was almost immediately after | relayed

12 to -- because Harvey asked someone to bring back -- I'm
13 not there with Harvey for a portion of the time.

14 @Q. Turning back over to Exhibit 8 for a minute.

15 On Page 9 of 13, looks to me like you wrote "Sergeant
16 Moyer and Corporal Vineyard arrived at this time to
17 assist. Paskal alerted Metro to ask CSX to delay rail
18 traffic at our location and they were notified.” So

19 that's Lieutenant Paskal telling CSX, hey, stop trains
20 in the area and that's something you asked them to do;
21 right?

22 A. Asked Lieutenant Paskal to do?
23 @Q. Asked Metro to have somebody to do.
24 A. We'll have to listen to the audio. | thought

Page 220
1 | asked to do that or Harvey asked them to do that

2 prior to Lieutenant Paskel arriving.

3  Q. That's what! thought too. That's what I'm

4 saying, so on the audio it sounds like you or Harvey

5 one are saying, hey, you all need to call somebody and

6 tell CSX to stop trains.

7 =A. Jagree.

8 @Q. Okay. Ali right. Now, that's written here in

9 your report before we get to this next line it says

10 "Once the other units arrived, Harvey and | moved our

11 cruisers out of the roadway to make way for traffic and |

12 other emergency personnel." |

13 Just to be real clear, you didn’t move your cruiser |
|
|

 

14 until after other units came onto the scene, so the

15 cruiser stayed on the railroad tracks until that point;

16 correct?

17 A. Idon't recall specifically, but | do remember

18 the guys were there pretty -- I'd have to look at their

19 mark out time. Moyer and Corporal Vineyard --

20 Q. Can't we just look at your report because you

21 wrote this the day it happened; right, wouldn't that be

22 true or right what you wrote in there?

23 ~=A. |agree with you, but in terms of time, |

24 don't know about time.
|

 

 

Realtime Reporters, LLC

217-220

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 57 of 98 PagelD #: 834

WILLIAM ALLEN MEANS v.

ERIC PETERSON

 

E.M. PETERSON, et al. 05/04/2021
[ Page 221 Page 223

1. Q. I'mnot asking about time, I'm asking about 1 @Q. What?

2 sequence of events. Your sentence there says -- let me 2 A. Stabilization of the neck, backboard, C collar

3 read it again. "Once the other units arrived, Harvey 3 and then backboard immobilization - if | can get that

4 and | moved our cruisers out of the roadway to make way 4 out - and then transport.

5 for traffic and other emergency personnel.” 5 Q. You would have known that to be true on May

6 | guess what I'm getting at is you didn't move your 6 2nd of 2020; correct?

7 cruiser until other units are arriving on the scene. 7 A. Yes, sir.

8 Why do you guys need to drag him out of the ditch 8 QQ. You all didn't use a C collar, a backboard or

9 across the railroad track? 9 any type of spinal immobilization, did you?

10. =A. Sir, | don't know how many times I'm going to 10 A. Sir, we -- no, sir.

11 have to say it, he said he was drowning. If one's 11. @Q. Now, in your training with the State Police

12 drowning in a pool, I'm not going to leave them in 12 Academy, when did you do that?

13 water. I'm going to remove them from --
14 Q. How deep do you think this was?
15 A. ‘don't know, sir, like | said, | don't know

16 what water he ingested when he came into contact with
17 the water. In terms of depth, like | said, | do

18 remember going in -- | don't know if | was in the

19 entire depth, but | was up to my knees and the

20 motorcycle was, if you look at the picture, is the

21 frame and the front tire is somewhat under water.

22 Q. Part of the engine is kind of poking out if

23 you look over there; right?

24 =A. «Yes, sir, but that appears to be a shallower

Page 222 |

1 end, but yes, sir.

2 Q. You can look at it on the exhibit | gave you,

3 the motorcycle picture is in there. You took it;

4 right?

5 A. I|did take these photos, yes, sir, unless --

6 yes, sir.

7  Q. Motorcycle would have been sitting in about as

8 deep as a part of that ditch as there was; correct?

9 A. Ibelieve it was deeper prior the motorcycle.
10 @Q. You think so?

11. A. Yes, sir.

12 Q. Okay.

13. A. That's not going to get to my knee, right

14 there is not.

15 Q. I didn't think so either. All right. So in

16 your EMT training you would agree with me you've got to
17 assess the scene, you've got to assess the individual
18 patient and determine what their needs might be; right?
19 A. Their chief complaint, uh-huh.

20 Q. Are there any special procedures that you're

21 suppose to follow if you're lifting and moving a

22 patient that’s been in an auto accident and is at least
23 appearing unable to get up on their own?

24 =A. Yes. Yes, sir.

 

13 A. That was 2008.
14 @Q. Okay. Do you know who gave you the first
15 responder training?
16 A. No, sir. | remember we had a class, but | do
17 not remember who instructed it.
18 Q. When did you go to the academy, do you
19 remember if it was spring, fall, winter?
20 =A. +Itwas September of 2008 through December of
21 2008 | believe.
22 Q. Have you had any other law enforcement
23 training other than the State Police Academy?
24 =A. Law enforcement training?
Page 224
1 Q. Yes, sir
2 A. Yés, sir.
3 Q. Describe that for me.
4 A. [went to Florida for the Narcotics --

5 goodness gracious, | can't remember. It was a week

6 long course based on a narcotics investigation. I've

7 been to Desert Snow and then we have in service classes
8 that we take yearly.

9 @Q. Is that where someone comes in and lectures
10 you in the Department?

11. +A. No, sir. Various places. | mean,

12 Parkersburg, Bridgeport, excuse me, the last have been
13 here in Charleston because of the Corona virus. Just

14 various places, Florida, Tennessee, various places.

15 Q. Allright. Do you recall being trained at the

16 State Police Academy on lifting and moving patients?
17 A. Idon't remember that training. | remember

18 the first -- | remember the first aid portion of

19 training based on its title, First Aid, but | don't

20 remember the specific training we were given.

21. @. And of course you would have already had your
22 own training as an EMT; correct?

23 A. Yes and my certificate expired in 2008 |

24 believe.

 

 

Realtime Reporters, LLC

221-224

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 58 of 98 PagelD #: 835

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

ERIC PETERSON
05/04/2021

 

| Page 225
1 Q. Do you recall a portion of the training at the

| 2 State Police Academy having to deal with spinal
3 injuries and identifying signs and symptoms of those?

4 A. Idon't recall it, no, sir.

5 @Q. Orcare for spinal injuries?

6 A. Idon't recall that, no, sir.

7 @. Allright. Back to your case report that's

8 there. On Page 8 at the bottom it states “Once across
9 the tracks, the suspect stated he could not feel his

10 legs.”

11. A. Page 8?

12 Q. Isee it on 8, at the bottom of 8.

13 A. Okay, I'm sorry, that's Page 7 on mine, |
14 believe. Is that right?

15 MR. RUGGIER: On mine it's Page 8.
16 THE DEPONENT: It's not mine.

17 Q. Oh, there's two different page numbers.
18 There's a South Charleston PD case number.

19
20
21
22
23
24

A. I'mon?7.

Q. Yeah, but look, I'm looking at this over here.

A. But that one is 6. Yours is 6.

Q. That's a different page. Hold on. Hold on, 8
of 13 is the second.

A. Oh, I’m sorry, okay.

Page 226 |

Q. We're good. | was just looking -- there's two
pages numbers.

A. We're reference the same thing?

Q. Same document. Bottom left corner of Exhibit
8, page 8 of 13, okay, down here, last couple
sentences.

A. Okay.

Q. "Once across the tracks the suspect stated he
could not feel his legs." Now, you didn't mark that in
your report for prior to being across the tracks,
anything about him saying he couldn't feel his legs,
did you?

A. He never stated he couldn't feel his legs

prior to being moved until after being moved.

Q. First time that he complained to you of not
being able to feel his legs was after you all drug him
across the tracks?

A. | believe he complained that to Patrolman
Harvey, yes, and Harvey related to me, yes.

Q. Okay, so the first time he told somebody about
not feeling his legs was after Patrolman Harvey had
been told that?

A. After we moved Mr. Means across the railroad
track, when | go back to my vehicles, when | came back

OoOonN nas OH =

hihi adh
Ono oh wn = ©

—
©

 

mM MY NN NH
fon = ©

 

|

Page 227
1 over to Mr. Means and Harvey, that's when | was

2 informed of --

3  @Q. Okay and we watched the video. That's after

4 the alleged stomping or stepping over or whatever

§ occurred, that's the first time that Patrolman Harvey

6 told you Mr. Means said, hey, | can't feel my legs?

7 A. Yes.

8 Q. Mr. Means never complained of that to you

9 prior to you, in the video, running back over to your

10 cruiser and then coming back over and talking to

11 Harvey; correct?

12 A. No, sir.

13 @Q. No, sir that he never complained of that to

14 you?

15 A. No, sir. He never -- his chief complaint was

16 drowning. When | came back to Mr. Means and Patrolman
17 Harvey, he was complaining of not being able to feel

18 his legs.

19 Q. Ican see that. Allright. That line "Once

20 across the tracks, the suspect stated he could not feel
21 his legs and still felt as if he was drowning and

22 requested his helmet be removed. | informed him that
23 the OC probably was adding to his issue and we were not
24 removing his helmet as it can help stabilize his neck

Page 228
and spine."

So at the time he’s complaining to have his helmet
removed, you've now been informed by Harvey, hey, he's
saying he can't feel his legs and you're thinking we're
not removing your helmet because you could have a
spinal injury?

A. Could possibly be injured further, yes, sir.

Q. Understood. The next line, "I did observe the
suspect to have white foam," this is the top of Page 9
of 13, “white foam around his lips at this time, a
possible sign of substance abuse.” If you look at the
pictures I gave you in the next exhibit, there's some
pictures of Billy, there's two of them. I'm assuming
you took them?

Yes, sir.

The first picture he's got the jacket on?

Yes, sir.

You see that?

Yes, sir.

And he's got what looks like spit to me around
his mouth. Is that what you're talking about, the
white substance?

A. No, sir. No, sir. These were taken after the
EMS was there and the handcuffs had been moved to the

2>O>O>

 

 

Realtime Reporters, LLC

225-228

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 59 of 98 PagelD #: 836

WILLIAM ALLEN MEANS v.

ERIC PETERSON

 

E.M. PETERSON, et al. 05/04/2021
[ OO a 7 Page 229 Page 231

1 front and they removed his clothing. These two photos 1 front to back or any of that kind of stuff until EMT

2 were taken once EMS arrived. 2 arrived and then can do an assessment and figure out
|3  Q. Isee onthe second photo where he just has 3 what needs to be done?

4 the tee shirt on and the stuff's cut? 4 A. He was not moved until the EMTs arrived.

5 A. | got to go back to it, I'm sorry. 5 @Q. Isee. So, for instance, it would be bad for

6 Q. That's all right. The one that's got the big 6 Billy if somebody would have rolled him over from front

7 bruise on his arm, | see that one and it looks like the 7 to back for instance?

8 handcuffs have been moved to the front. 8 A. Yes.

9 A. Right. 9 Q. Okay. And you would not have wanted yourself

10 @Q. The one immediately prior to that, looks 10 or Patrolman Harvey to have done that; right?

11 pretty clear to me like he's got his arms behind him. 11 A. I'msorry?

12 You can see it on the left arm and the jacket is still 12 Q. You would not have wanted yourself or

13 on? 13 Patrolman Harvey to have done that; right, roll him

14. A. Yes, sir. 14 over from back to front or front to back?

15 QQ. That looks to me like the picture is taken 15 A. I didn't roll him over from back to front,

16 when his hands are cuffed behind his back. 16 sir.

17 A. Soin this series what was happening here is | 17. Q. lunderstand. I'm saying you wouldn't have

18 went off to -- Corporal Vineyard, Sergeant Moyer 18 wanted to do that; right?

19 Lieutenant Paskal had come. Corporal Vineyard and 19 A. Sir, you got to think of the situation. He's

20 Patrolman Harvey remained with Mr. Means until he was 20 been brought from the ravine. He's not been cleared of

21 loaded in the ambulance. 21 weapons. He's not been cleared of any substances and
|22 Q. Okay. 22 he was -- he had to be handcuffed.

23 =A. | went off to photograph the scene. The 23 ~~‘ So in terms of that thinking, Patrolman Harvey,

24 trooper and deputy arrived in terms of coming back and 24 from what | remember, what he stated to me, rolled him

Page 230 |
1 taking these photographs, that's when EMS was there and

2 they were beginning to speak with Mr. Means and move
3 these cuffs and do whatnot because Harvey did both

4 cuffing procedures and those are Harvey's cuffs. |

5 don't have any hinged cuffs. | notice that now.

6 Q. What's the difference in his cuffs versus your

7 cutis?

8 A. Idon't have any hinged cuffs. | mean, I'm

9 older. | still have the basic handcuffs.

10 @ Got ya.

11. A. | don't have any plastic things or anything

12 like that. They're just the regular metal cuffs.

13. Q. Okay. Once you came back over after going to
14 radio for everybody and then you come back over and
15 Harvey says he’s saying he can't feel his legs.

16 ‘Billy asks to remove his helmet, you realize as a
17 prior EMT and with your law enforcement training, be

18 dangerous to remove the helmet because he needs to keep
19 his spine immobilized; right?

20 A. Uh-huh.

21. QQ. Right?

22 =A. Yes, sir.

23 Q. Once that occurs, at that point you wouldn't

24 want to move Billy in terms of rolling him over from

 

 

Page 232
1 over on his side and cuffed one hand at a time behind

2 his back and then from that point forward he wasn't

3 moved from his back until the EMS people arrived.

4 Q. Okay.

5 A. I believe he was on his left side when Harvey

6 cuffed him, but I'm not positive.

7 Q. Sowhen you al! drug him across the track he

8 was on his back?

9 A. When we moved him across the tracks.

10 @Q. You can use whatever term you want. After he
11 was moved across the tracks, when you go back to your
12 cruiser, did you leave him laying on his back?

13. A. Hewas still on his back, sir, back facing up,

14 when | left, when I left him and Officer Harvey.

15 @Q. When you came back over, was he handcuffed at
16 that point?

17 A. Idon't recall.

18 Q. Would you agree with me that once someone

19 complains of having trouble feeling their legs and

20 they've been cleared for weapons or secured, handcuffed
21 or whatever, at that point you should not take any

22 action to or as little action as possible to move them
23 or maneuver them until the EMTs arrive?

24 #«2A. lagree.

 

 

 

Realtime Reporters, LLC

229-232

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 60 of 98 PagelD #: 837

WILLIAM ALLEN MEANS v.

ERIC PETERSON
05/04/2021

 

 

E.M. PETERSON, et al.

Page 233
1 Q. Because it can be dangerous for a spinal cord

2 injury; correct?

3. A. Yes.

4 Q. Allright. Let's get back to your case

5 report. Let's go to Page 10 of 13. The paragraph

6 towards the bottom of the page, this is your report;

7 right?

8 A. Itis.

9 QQ. And it says "Based on the combination of

10 speed, length/duration of pursuit and road conditions
11 which created a hazard for the pursuing officers, the
12 public and Means, | obtained a warrant for Means for
13 fleeing with reckless indifference on 07 May 2020;"
14 right?

15 A. Yes, sir.

16 @Q. Would you agree with me that you believed at
17 the time you wrote this that the combination of the
18 speed, the length and duration of the pursuit and the
19 road conditions created a hazard not only for the

20 pursuing officers, but also for the public and

21 ultimately for Billy Means?
22 =A. Inthe initial portion of the pursuit, no, but
23 in the end, yes. Towards the end, yes.
24 Q. Where in this paragraph do you make that
Page 234
1 distinction?
2 A. Idon't, sir.
3. Q. I didn't think so.
4 A. No, sir.

5 Q. At the time you wrote this report, either on

6 May 2nd, 2020 or somewhere between then and May 7th,
7 2020, you did not know that a video existed that had

8 been taken by bystanders at the scene of this, did you?
9 A. No, sir. Allright. Let's mark this one as

10 number --

 

11 MR. FORBES: What am | on?

12 COURT REPORTER: Ten.

13 QQ. -10.

14 PETERSON DEPOSITION EXHIBIT NO. 10

15 (Photograph of License

16 Plate was marked for identification

17 purposes as Peterson Deposition Exhibit

18 No. 10.)

19 Q. This is a picture of a license plate produced,
20 | believe, by you all in the discovery either in this

21 case or in the State criminal prosecution. Is this the
22 license plate with the expired registration that was on
23 Billy Means's bike?

24 ~=OA«.:séOYéess, Sir.

 

Page 235

1 @Q. Okay.

2 MR. FORBES: Let's mark this as 11. Do
3 you need another copy of the Response and Vehicle
4 Pursuit Policy?

5 MR. RUGGIER: No. As long as he has it
6 it's fine.

7 PETERSON DEPOSITION EXHIBIT NO. 11
8 (Emergency Response and

9 Vehicle Pursuit Policy was marked for

10 identification purposes as Peterson

11 Deposition Exhibit No. 11.)
12 Q. Officer Peterson, do you recognize that
13 document?

14 A. Idoyes, sir.
15 @Q. Whatis it?
16 A. It's the South Charleston Police Department's

17 Emergency Response and Vehicle Pursuit Policy.

18 Q. Are you familiar with this policy?
19 A. Somewhat.
20 = Q. Is this a policy that, in your position as a

21 law enforcement officer with South Charleston, you're
22 suppose to be familiar with?

23 A. Yes.
24 = @Q. Is this a policy that you have to abide by?

Page 236
1 A. Yes, sir.

2 Q. Hey, at the end on that, the last page of it,

3 Section 24.0.

4 A. Uh-huh.

5 @Q. What's that?

6 A. Incar audio and video recording equipment

7 policy to be effective at a later date.

8 QQ. Do you know how long that's been in the

9 Policies and Procedures?

10 A. No, sir, | don't.

11. Q. Okay. The 20 -- I'm jumping around a little

12 bit on you, but i'm trying to streamline this because |
13 know it's getting late. The 2017 and 2017 incidents we
14 talked about that you got the write ups for, were your
15 write ups for violations of other portions of the

16 Policy and Procedure Manual?

17. A. ‘Yes, sir.

18 @Q. Soin other words, the portion | got produced
19 in discovery here, they didn't give us a full one, they
20 gave us starting with 23.0 and they gave us from Page
21 141 to 146. We weren't provided with the rest at this
22 point.

23 Would it be fair to say, though, that the rest of

24 the Policy and Procedure Manual, there's portions of

 

 

Realtime Reporters, LLC

233-236

schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 61 of 98 PagelD #: 838

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

Page 237
that for what you agreed to the suspension time for

1
2 having violated?
3. A. In my off duty conduct, yes, sir.
4 Q. Well, the 2017 incident in your off duty
5 conduct. The 2011 incident, are you sure that the
6 write ups are only for off duty conduct there?
7 A. The one -- the one instance was during my work
8 hours where | went to her apartment and began to engage
9 in activity and left to a call.
/10 @Q. Okay. And she was a witness for you all in
}11 criminal, at least one criminal investigation; right?
12. A. Yes and that -- I'm not saying that we met and
113. this happened. We met, there was time in between.
14 That case was -- I'm not talking about her case, the
15 other case was adjudicated and then we did see each
16 other.

17 @. lunderstand.
18 A. After that person's case was adjudicated.
19 @Q. Okay. So let me ask you with respect to that.

20 Did -- did her particular case get dismissed before or
21 after the sexual relationship began?
22 =A. Idon'trecall, but | would say it was before
23 because the entire case had been adjudicated.
24 Q. The case involving whoever she was giving you
Page 238

1 information on?

2 A. Yes, sir.

3 @Q. Did -- do you know if she ever testified in

4 any cases for you?

5 A. She did not testify on any cases for us, no,

6 sir.

7 Q. Did she ever provide you with any additional

8 information after the relationship that you had with

9 her?

10 A. No, sir. After the relationship we've had?

11 We've not spoke since -- we've not spoke since | talked

12 to that guy and we ended that, that seeing each other,

13 prior my suspension, prior me knowing that that

14 envelope was passed around. We ended that relationship
15 when that man contacted me.

16 @Q. Okay and not even about the relationship, but

17 did she -- was she then, to your knowledge, used in any
18 investigations at South Charleston after that point?

19 A. She was not.

20 Q. Did she make -- | know that the guy made some
|21 kind of complaint, whatever this was, did this Amber or
22 whatever her name was, did she make any type of
| 23 complaint that you were using your power as a police
24 officer or your color of title or anything like that in

 

— a _ -

 

Realtime Reporters, LLC

ERIC PETERSON
05/04/2021

Page 239
1 order to get her to engage in this sexual relationship?

2 A. No, sir.

3  @Q. Did this guy who dropped the envelope off, did
4 he make any complaint along those lines?

5 A. No, sir.

6 @Q. And, again, you don't know what was in the

7 envelope?

8 A. Iknow that his complaint was that | was at

9 their residence in a City vehicle or a vehicle engaged

10 in sexual activity in his driveway and then also in

11 his -- in their apartment which she lead me to believe
12 was her apartment.

13 Q. Do you know if there was any photographs or
14 anything in the envelope?

15 A. No, sir. | don't know the contents of the --

16 | don't remember the contents of the envelope.

17 Q. That's what! was asking about. Sounds like
18 you kind of knew what parts of it were, but not the
19 whole thing. | was trying to make sure --

20 =A. After speaking to him, it was a letter |
21 basically to me saying, you know, this is the activity

22 | know you're engaged in, you know, and this is who |

23 am, you know, whatnot and whatnot and it needs to stop.

 

24 @Q. Allright. Let's just take a couple minutes
Page 240
1 and let me look at my notes. We're about done.
2 MR. RUGGIER : Sounds good.
3 VIDEO OPERATOR: Time is 6:53 p.m. We're
4 off the record.
5 (A brief recess was taken after which the
6 deposition continued as follows:)
7 VIDEO OPERATOR: Time is 7:01 p.m. We're

8 onthe record.
9 BY MR. FORBES:

 

10 @Q. Officer Peterson, do you live in Kanawha

41 County?

12 A. Ido.

13. @. You siill live in South Charleston?

14. A. Ido.

15  Q. Are you married or single?

16 A. I'mengaged.

17. Q. What's your fiance's name?

18 A. Cassie Burgess.

19 Q. Have you been married previously?

20 =A. Ihave.
21 @Q. Can you give me the names of your spouses? |
22 A. I've only been married once.

23 @Q. Okay. Who was your spouse?

24 +A. That was Paige and her last name now is

237-240

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 62 of 98 PagelD #: 839

WILLIAM ALLEN MEANS v.

ERIC PETERSON

 

 

 

E.M. PETERSON, et al. 05/04/2021
[ Page 241 ~ — Page 243

1 Conklin, C-O-N-K-L-I-N. 1 not law enforcement. | was a security guard there, but

2 @Q. Does she siill live in the area? 2 | wasn't there long enough to get a uniform. | didn't

3 A. She does. 3 care for that.

4 Q. The lady you're engage to, | assume she lives 4 | was employed at the at Pinkerton Security which

5 around here? 5 ts the one we talked about on the east end here. At

6 A. Wedo. 6 some points | had two jobs at the same time. When |

7 @. You all live together? 7 worked at the roller rink | worked at two car

8 A. Yes, sir. 8 dealerships as well and Pinkerton and | was working at

9 Q. Part of what I'm doing here, if this case goes 9 the roller rink at the same time in between.

10 to trial and we end up in jury selection process, it's 10 Gold Brickers Sports Bar and Restaurant was on

11 important if we figure out if anybody is related to 11 Capitol Street. | managed the restaurant portion of

12 anybody.
13. A. Yeah, you can talk to these people, but go
14 ahead.

15 QQ. How many kids do you have?

16 A. Four.

17. Q. Okay. And are they with different mothers?
18 <A. They are.

19 Q. Can you walk me through the names of the
20 mothers?

21 A. Ican.

22 Q. I figured you probably could?

23 A. Jaden or, goodness, my oldest son, his

24 mother's name is Lindsay Williams, but she just got
Page 242

1 married, so I'm not sure her married name. Have to get

2 back with you on that.

3  Q. That's fine.

4 A. My middle son was the one | already gave you,

5 that's Paige Conklin. The youngest son is Kristen

6 Tolley and my youngest is my daughter and that's Breah

7 Blake.

8 QQ. And your kids age range from what?

9 A. They're all four years apart, sir. They're

10 19, 14, 10 and 6, but they're all getting ready to move

11 to the next age.

12 Q. Okay. Let me ask you, because | don't know

13 that | actually got this kind of solidified and | want

14 to make sure | do. Can you walk me through your

15 employment history from first job to now?

16 A. From 1993 to 2001 | think | was employed or, |

17 mean, | think that was the dates, | was employed at

18 Derek's Roller Arena for a long time. From my ninth

19 grade year through college | was Derek's Roller Arena.

20 After Derek's, gosh, this is awful to say, but | don't

21 remember the years, but | can give you my employers.

22 Q. Just walk me through.

23 A. Derek's was easy. Okay, so | was employed at

24 the dog track, and | forgot to mention that, that was

 

12
13
14
15
16

that for a period of time. General Ambulance, Mesaba |
Airlines which is a Northwest carrier. | was at the
airport for five years total, two airlines and TSA, so
however you want to break that up. | was with TSA for
a year and Chem Lawn for a short portion.

17 | didn't care for that line of work and one other

18 one that | remember was a telemarketing company on the

19 west side down by Washington Street and Millennium

20 Teleservices and | didn't care for that as well.

21 @Q. Okay. Where did the EMT job fit into that?

22 Roughly?

23 =A. I'm going to say it was possibly 2003 or 2004.

24 @Q. Did you ever have any write ups or anything as
Page 244

1 an EMT?

2 A. No, sir.

3. Q. Noemployment issues?

4 A. No, sir.

5 QQ. What job did you have immediately prior to

6 joining South Charleston?

7 A. The TSA.

8 @Q. Okay.

9 A. Forgive me, Verizon.

10 Q. Verizon. Got ya. And did you, when you

11 joined South Charleston, how did that come about, did
12 you just apply for an open testing or, | mean, what?

13. A. lapplied at South Charleston and Charleston

14 and some other agencies and was on Charleston and South
15 Charleston's list. South Charleston interviewed me

16 first and then when | was in the Academy, two weeks

17 into the academy, Charleston called me and offered me a
18 job and I declined as | started with South Charleston.
19 Q. So you were already started with South

20 Charleston then at the Academy when Charleston offered
21 you a position?

22 =A. Yes.

23. @. When you start with South Charleston, do you

24 go out on the street first or do you go straight to the

 

 

Realtime Reporters, LLC

241-244

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 63 of 98 PagelID #: 840

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

ERIC PETERSON
05/04/2021

 

Page 245
1 academy?

2 A. Here we started in August. We did a bunch of,
3 | think it was August 11th is when | got hired, we did

4 abunch of instruction stuff, the range, and then !

5 went to the Academy in September.

6 Q. Let me jump back to the beginning. That

7 Robinson case that you testified about?

8 A. Yes, sir.

9 Q. Were there allegations in the Robinson case
10 involving falsifying a document?

11 A. No, sir.

12 Q. Okay. What are your -- what's your

13 understanding of the allegations of the Robinson case?
14 A. Soin the Robinson case, like | said, they

15 were codefendants and there wasn't much documentation.
16 It was a refile based on another patrolman's --

17. Q. Would you agree with me that you refiled;
18 right, so first a patrolman filed, the case got

19 dismissed, you refiled the charge; correct?

20 A. Sergeant Moyer and | did, yes.

21. @. And in the refiling there's an omitting of

22 information that was in the first filed complaint;
23 correct?

24 A. | don't recall that at all.

Page 246
1 @. Okay.

2 A. We would have to go over that. | don't recall

3 anything being omitted. | remember | believe we may

4 have corrected some of his grammar, but I'm not

5 positive as to what would be omitted from the criminal

6 complaint.

7 @Q. Do you remember that being an allegation in

8 the case?

9 A. |don't recall that. Malicious prosecution is

10 what | remember.

11. Q. Okay. Let me ask you this: Would you agree
12 with me that based on South Charleston's policies for
13 vehicular pursuit, when a pursuit becomes reckless you
14 have a duty to end the pursuit?

15 A. Based on the variations of what is going on

16 and the reconsideration of and constant review, if it

17 were to be too reckless, yes.

18 Q. Okay. Allright. So a little bit reckless is

19 okay? I'm confused by this too reckless deal because |
20 don't -- it seems a strange terminology to me. Explain
21 it.

22. A. Iguess based on my previous experience and

23 previous experiences with pursuits, initially this

24 wasn't an extremely reckless pursuit being that we

 

Realtime Reporters, LLC

Page 247
1 didn't come into contact with any pedestrian, vehicle

2 or traffic, we weren't weaving in and out of heavy,

3 busy traffic. There was nobody at the church. There
4 was nobody at the park.

5 _ I've discontinued a pursuit before when | came into
6 heavy traffic area and the subject, even without being
7 followed, still fled and crashed a time later, so my

8 basis is relayed -- my basis relies on the previous

9 pursuits that I've had and experience that I've had in
10 terms of, | guess, justifying this pursuit.

11. @. Okay. So you've discontinued a pursuit in the
12 past?

13 A. Yes, sir.

14 Q. Why? Why did you discontinue that pursuit?
15 <A. Wecame to a heavy populated area of vehicle

16 traffic and possible pedestrian traffic. Just a really

17 dense, populated area with pedestrian traffic and

18 vehicular traffic.

19 @Q. Are there certain number of vehicles that have
20 to be in the traffic area for it to become reckless?

21 =A. +=(If you are -- that's based on officer's |
22 discretion. | would say based on this, we didn't meet
23 any -- we didn't force any vehicles off the roadway.
24 ~=—‘There was a vehicle that moved off the roadway,

 

Page 248
1 that was the one that you and | were talking about that

2 | was going to show you where it was. That was the one
3 right before the park around that turn.

4 @Q. Okay, so right before the park in the video we
5 saw earlier, there’s that park with the picnic tables

6 and the basketball court and the kids’ play area. |

7 can pull up the video if you want, but we both know --
8 A. | can give you -- yes, sir.

9 @Q. Okay. At that point a vehicle pulled off to

10 the side to allow your pursuit to go forward?

11 A. Yes, sir.

12 QQ. Okay. What vehicle was that?

13. A. That was the dark sedan, the four door sedan.

14 That's the only way | remember. | don't remember the
15 make and model. The first vehicle | remember | believe
16 was a Ford Ranger, an older Ford Ranger.

17 Q. Did that vehicle have to pull off the roadway?
18 A. That vehicle continued past us and that was on
19 Rabel Mountain Road.

20 Q. Okay, so Rabel Mountain Road, when you passed
21 that vehicle, about where on Rabel Mountain, do you
22 know?

23 A. When we were coming up out of the creek bed

24 and we turn left, there's a straight stretch there and |

 

245-248

schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 64 of 98 PagelD #: 841

WILLIAM ALLEN MEANS v.

ERIC PETERSON

 

E.M. PETERSON, et al. 05/04/2021
Page 249 Page 251
1 we passed that Ford Ex or, excuse me, Ranger then. 1 that time.
2 Q. Before or after Harvey joined the pursuit? 2 Q. But, ! mean, you guys did not discontinue the
3. A. That was before. 3 pursuit, you continued that pursuit; right?
4 Q. Okay. The vehicle at the park, it pulled off 4 A. Wecontinued to pursue Mr. Means, yes.
5 to the side and you guys continue around that sort of 5 Q. And you continued to pursue Mr. Means after

6 turn at the park. Do you know about where the vehicle
7 had to pull off?

 

8 A. No, sir.

9 Q. Did you ever --

10 A. Ijust-- go ahead.

11. Q. Did you ever talk to the people in the

|12 vehicle?

13. A. Sir, we didn't see any other traffic that day

14 other than the yellow Jeep and we didn't speak to

15 anybody. Nobody stuck around. Nobody stayed around.

16 Q. Was there a Monte Carlo that kept driving
17 around the scene?

18 A. Black Monte Carlo.

19 QQ. What was the story there?

20 =A. Idon't know. That car passed the tracks and

21 kept coming back and forth. | don't know if that was a
22 gawker or somebody knew what was going on or what, but
23 there was a black Monte Carlo that came up and back on
24 the railroad tracks.
Page 250 |

1 Q. When did you first see the black Monte Carlo?

2 A. Well, it was -- it had been there two

3 different times if not three, but | don't remember

4 specifically. | did see it cross the tracks and then

5 come back once that | know of. But the other officers

6 had seen it as well and then, of course, there was that

7 red truck that was in the pictures.

8 QQ. Did anyone ever talk to, to your knowledge,

9 from any police agency, talk to the people in the black
10 Monte Carlo or the red truck?

11 A. No, sir.

12 @Q. Are there a certain number of pedestrians that

13 have to be involved when you're in a pursuit before you
14 call it off?

15 A. No, sir. | didn't observe any pedestrians on

16 that date.

17 @Q. What about the dog? The dog was in danger;
18 right?

19 A. The dog was in danger?

20 QQ. Yeah.

21 A. Yes, sir.

22 Q. You guys didn't stop this pursuit at the park

23 when the guy pulled off in the dark sedan, did you?
24 =A. No, sir. We were slowing to take that turn at

 

6 you saw the dog; right?

7 A. Sir, | don't know if you'd call that an act of

8 nature. | mean, the vehicle obviously is more

9 observant, more forward coming. The dog is what !'m
10 going to say was unpredictable, but no, if you're

11 asking me if we stopped after we swerved around -- |
12 had to swerve around the dog. | believe Mr. Means went
13 to the left of the dog and | went to the right and it

14 continued to cross the road.

15 Q. Your vehicle nearly hit the dog too?

16 A. Well, if that dog's running in a path down the
17 road, yes, sir.

18 Q. You didn’t discontinue the pursuit at that

19 point?

20 A. After we almost struck the dog?

21 @Q. Correct.

22 =A. No, sir.

23 Q. And you knew that the pursuit became reckless

24 at some point; right?
Page 252

1 A. When we came onto Emmons Road, | know we
2 didn't go through the video either, we talked about, |

3 talked about a coned off area that was on a straight

4 stretch.

5 Mr. Means, Harvey and | were able to see there was
6 no traffic coming either although he did - what am |

7 trying to say - he did not obey the traffic signal, |

8 guess, there at the time.

9 Q. The alternating traffic or whatever?

10 A. Yes, sir, there was no traffic, but the only

11. traffic --

12. Q. Luckily; right?

13. A. I'msorry?

14 @Q. Luckily; right?

15 A. Wecould see that and | believe that's when

16 Harvey's talking about he was going 40 miles an hour or
17 whatever. That was prior to us turning on Emmons Road,
18 but, yes, after the straight stretch on Emmons, there

19 was a point on Emmons where it runs along the river

20 that we'd slowed down because it was -- it's in a

21 different elevation, so Mr. Means slowed down and we
22 slowed down.

23. Q. My question was there's a point where this

24 pursuit became reckless; right?

 

 

Realtime Reporters, LLC

249-252

schedulerealtime@gmail.com 304-344-8463
 

 

Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 65 of 98 PagelD #: 842

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

ERIC PETERSON
05/04/2021

 

Page 253
1 A. From the end, okay, let's say maybe two

2 minutes prior, three minutes before Mr. Means crashed,

3 yes, sir.

4 @Q. Okay, so two to three minutes prior to the

5 crash the pursuit was reckless?

6 A. Inthose straight stretches | say Mr. Means's

7 operation of his vehicle became reckless.

8 Q. And you wrote in your own report it became a

9 danger to the pursuing officers; right; is that right?

10 A. Yes.

11 Q. It became a danger to the public; correct?

12 A. Yes.

13. Q. And it became a danger to Billy Means; right?
14. A. Yes.

15 QQ. And what you wrote there is true; correct?

16 A. Yes.

17 QQ. Because this pursuit became reckless and

18 became a danger to all three of those categories that |
19 just mentioned; right?
20 «6A. Yes.
21 Q. You were instructed at the beginning of the
22 pursuit by Lieutenant Paskel that if it became reckless
23 to stop the pursuit; right?

24 =A. ‘Yes, sir, at the beginning initially, that's
Page 264 |
1 correct.
2 @Q. Okay. Hey, what does serious felony mean to
3 you?
4 A. Serious felony?

5 @Q. Yeah, | mean, do you know what, you know, you
6 can look -- in fact, if you want to look in the exhibit
7 onthe emergency response and vehicular pursuit, Page
8 142, it defines serious felony.

| 9 <A. Oh, 1 understand on 142. If you look at 23.12

10 it says "If a suspect is known to commit a serious

11 felony or if a felony is being committed, the person

12 fleeing is a suspect, every reasonable effort will be

13 made to apprehend him."

14 — | didn't know who he was. | believe, like | said,

15 this thing could be altered, possibly stolen. |

16 believed this motorcycle was stolen based on my

17 previous dealings with altered and painted vehicles. |

18 believed this was possibly a felony in progress.

19 Might itbe a murder or something? No. Might it

20 be a violent assault or rape? No, sir. | believe this

21 could possibly be a felony.

22 Q. Would you agree with me that under 23.2 in the

23 policies and procedures of South Charleston that a

24 serious felony states "A felony that involves an actual

Realtime Reporters, LLC

Page 255 |
1 or threatened attack which the officer has reasonable

2 cause to believe could or has resulted in death or

3 serious bodily injury, i.e. aggravated assault, armed

4 robbery or murder.”

5 A. That's in terms of definitions, yes, sir.

6 Q. Yeah. Okay. All right. We've been over

7 this, but | want to make sure, based on what you just

8 said, we both understand it because | understand you're
9 saying that in your mind you think this might have been
10 astolen bike. As we sit here today, a year later --

11 A. Yes, sir.

12 Q. -acouple days over a year later; right, you

13 don't have any information that that bike was actually
14 stolen, do you?

15 A. Sir, I've never been able to locate the

16 registered owner of that vehicle because it's not

17 registered to anyone. We asked the DMV, excuse me, we
18 asked the dispatchers through communication if they can
19 figure out who this bike belongs to and they didn't and

20 they were able to use a system cailed Inlets, which |

21 don't know anything about, | can't speculate or

22 understand what or how they determined what this

23 motorcycle was.

24 @Q. Are you aware that the motorcycle, that Billy

 

Page 256 |
1 Means built motorcycles and the motorcycle was various

2 parts of different bikes? Are you aware of that?

3. A. I'm not aware of that or | wasn't aware of

4 that, excuse me.

5 Q. You didn’t charge Billy Means with stealing

6 that motorcycle?

7 A. We're unable to determine if that motorcycle

8 was stolen and we were unable to determine who the

9 registered owner of that motorcycle is.

10 Q. So that’s ano to my question? You did not

11 charge Billy Means with stealing that motorcycle?

12 A. No because | could not prove that it was

13. stolen.

14 Q. Infact, you don't have any information it was

15 stolen, do you?

16 A. Orwho the registered owner was, no, sir, |

17 don't.

18 Q. Atthe time you initiated the pursuit, the

19 only lawful reason you had to stop Billy Means was the
20 expired registration and the dead sticker; correct?

21 A. That was, yes. Yes, my belief was based on

22 my --
23 «Q.
24

 

! understand what your gut reaction --
MR. RUGGIER: Wait, let him talk. He

 

253-256

schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 66 of 98 PagelD #: 843

WILLIAM ALLEN MEANS v.

ERIC PETERSON

 

E.M. PETERSON, et al. 05/04/2021
[ Page 257 Page 259 |
| 1 gets to answer it. 1 A. Yes, sir.

2 MR. FORBES: I've been letting him talk. 2 @Q. Are you aware whether a pursuit notification
3. A. I|know we're going around, but based on my 3 report was done following this incident?

4 belief, people spray paint and alter vehicles so they 4 A. Sir, if there's a report notification, what

5 don't show the make and the model. I've had multiple
| 6 vehicles that were spray painted different colors to
7 hide their make and model and/or just simply the color
8 and some people leave the registration still on them.
9 They paint them thinking that's going to change an
10 officer's mind based on that. That's why on that date
11 | continued to follow that vehicle instead of take Rick
12 breakfast and go on about my day.
13 ‘I'm sure that there are occasions where improper
14 registrations don't lead to a stolen motorcycle which,
15 then again, we haven't determined that on this, but
16 that's why | continued on that day.
17 Q. lunderstand. I'm just making sure that we
18 both are on the same page, but you agree with me at the
19 time you initiated the pursuit, the only lawful reason
20 to stop him was the registration and the expired tag?
21 A. Yes.
22 @Q. Would you also agree with me that there are a
23 jot of perfectly legal motorcycles out there that are
24 spray painted matte black?

Page 258

A. Sir, | haven't seen many people spray paint
over the emblems or the model like a Suzuki or a Ninja
or anything like that. | have not seen many people
spray paint their motorcycles.

Q. Would you agree with me that in 23.94 of your
regulations under Termination of Pursuit that the
underlined part there in the first paragraph where it
says shall, that shall means shall; right? It’s not
may, you don't get a choice, it means shall.

A. | don't know the Webster's dictionary of
shall, but | agree that it says shall.

Q. Okay. The next section under responsibility
23.95.

A. Yes, sir.

Q. It says "The initial pursuing unit will be
responsible for the conduct of the pursuit." That
would be you; right?

A. Yes, sir.

Q. At the end of this at 23.15 and 23.16 there's
a part about reporting and a pursuit notification
report.

A. Okay.

Q. And then there's a part about a pursuit
review.

Ono uh oh =

o

10
11

12
13
14
15
|16
17
18
19
20
21
22
23
24

 

5 did you call it, a report notification?

6 Q. They call it in here under 23.15 it says "Any
7 time a member is involved in a pursuit, the supervisor
8 will write a pursuit notification report before

9 completing his or her tour of duty and forward it to
10 the chief."

11. A. Okay.

12  Q. Do you know whether a pursuit notification
13 report was done from this incident?

14. A. ‘Sir, the only thing that | know is that the

15 lieutenant contacted, | believe, the assistant chief or
16 the chief and let them know about this pursuit and

17 that's been primarily what the lieutenant or the

18 sergeant does when we have pursuits.

19 In terms of the shift that | was on on that date,

20 we have a debrief afterwards and we talk about the
21 incident. But in terms of what you're stating here,

22 |'ve not seen that form.

23 QQ. Who was present at the debrief that day?
24 =A. The officers that were involved.

Page 260
. Which --

| mean, it was the shift.

The whole shift; right?

Yes, sir.

. Who was the supervisor of the shift?

. Lieutenant Paskel.

7 Q. The next, part 23.15, Reporting, no, I'm

8 sorry, next part, 23.16, Pursuit Review. Says "The

9 chief of police will conduct an administrative review
10 in each pursuit to ensure compliance.” Are you aware
11 of any administrative review that was done from this
12 pursuit?

13. =A. Sir, that would have to be handled or that

14 would have to be asked of the administration. | am

15 not.

16 QQ. Understood. Are you aware of ever having any
17 kind of written pursuit notification report done from
18 any of your pursuits?

19 A. I'msorry. One more time.

20 @Q. Sure. It says, I'm back under 23.15. Are you
21 aware of a written pursuit notification report being

22 done from any pursuit you've been involved in?

23 =A. ‘I'm not aware of that report.

24 Q. Okay, so you don't know whether one was done

Q
A.
Q.
A.
Q
A

noah wh —

 

 

Realtime Reporters, LLC

257-260

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 67 of 98 PagelD #: 844

WILLIAM ALLEN MEANS v.

ERIC PETERSON

 

E.M. PETERSON, et al. 05/04/2021
[—t~<CstisCS Page 261 Page 263 |

1 here or not? 1. @Q. We got the video of the FBI interview and

2 A. Idon't know. | don't know that -- | don't 2 watched it and they asked you that question and you

3 know that Paskel completed this form or whatnot. | 3 replied that there's been routine maintenance.

4 have not seen this form that this speaks of or report. 4 A. Uh-huh.

5 _ Basically the accident or, excuse me, my report was 5 Q. What's routine maintenance?

6 completed, a jurisdiction accident report was 6 A. Oilchanges, tire rotation, brakes and so

7 completed, so that's the only reports that | know are 7 forth.

8 completed and Sergeant or, excuse me, Patrolman 8 Q. Okay, but to your knowledge, no paint jobs,

9 Harvey's narrative. 9 fender repairs, buffing out scratches or stuff like

10 Q. And you know Patrolman Harvey did a use of
11 force report?

12 A. Yes. Based on the -- yes.

13. Q. Give me just a second here. Are you aware

14 that 23.15 states that the supervisor will write a

15 pursuit notification report. Would you agree with me
16 that that says they have to write that?

17 =A. Yes.

18 Q. Allright. Let me show you one more

19 electronic picture and we'll make this Exhibit Number
20 12 and we'll send this to the court reporter

21 electronically.

22 MR. FORBES: Duane, you want to look at

23 it first? It's a picture from the inspection.

24 MR. RUGGIER: Yeah.
Page 262 |
1 @Q. Allright. Do you recognize this picture or
2 do you recognize what's in this picture | guess would
3 be a better way to describe it?
4 A. Thatis a motorcycle.
5 Q. Okay. Are you aware this is your -- the

6 cruiser that was involved that day?

7 A. Ifyou tell me. Is that my cruiser?

8 MR. RUGGIER: You're the one being asked

9 the question.

10 A. Idon't know. | don't see the number on it,

11 sir.

12. @. Are you aware an inspection was done in this

13 case where a motorcycle and your cruiser were
14 inspected?

 

15 A. Yes, sir.

16 Q. Okay. All right. I'm going to represent to

17 you that this was a picture taken of the motorcycle and
18 your cruiser.

19 A. Yes, sir.

20 = @Q. Are you still driving the same cruiser?

21 =A. Yes, sir.

22 QQ. Has there been any body work done to the

23 cruiser since May 2nd, 2020?
24 =A. No, sir.

10 that?
11. A. No, sir. We have two different departments

 

12 that do that. Our City garage does all the routine
13 maintenance and another shop elsewhere does all our

14 body work.
15 QQ. Okay and to your knowledge since May 2nd, 2020
16 the SUV you were involved in has not had any body work?
17 A. No, sir.
18 QQ. Hasn't been to that other shop that does body
19 work?
20 =A. «NO, sir.
21 QQ. Letmeask you: Can you see this light
22 scratch area up here?

23. «OA. =Ido.

24 @. Do you know what that's from?

Page 264 |

1 A. Yes.

2 Q. What was it?

3 A. Avehicular accident on 11, well, I'm going

4 say 11 of '19 because | don't know the exact date.

5 @Q. Okay. What happened with that vehicle

6 accident?

7 A. That vehicle was -- do you know where South

8 Ridge Boulevard and the One Stop is?

9 @Q. Yes.

10 A. Okay. That vehicle came to pass me on an

11 upper edge, like if you have a curve or the mulchy

12 grassy area and struck it, passed me on the right and
13 struck me on the front fender.

14 @Q. What kind of vehicle was it?

15 A. ltwas a motorcycle, but | don't know the make
16 and model.

17. @Q. What color was it?

18 A. Idon't remember that, sir. | wasn't behind

19 it, it was behind me.

20 Q. Was there a report done?

21 =A. Yes.

22 Q. Was somebody determined at fault or pay any
23 damages for it?

24 ~~ A. The insured was to pay for the fender.

 

 

Realtime Reporters, LLC

261-264

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 68 of 98 PagelD #: 845

 

 

WILLIAM ALLEN MEANS v. ERIC PETERSON
E.M. PETERSON, et al. 05/04/2021
[" — ~ Page 265 Page 267

1 Q. Do you know if that was done? 1 in the month or do you know?

2 A. That was never done. 2 =A. =If it was that morning they probably haven't

3  Q. Okay. If we asked for a copy of that report, 3 been completed yet because we don't do that until

4 is that something you can get for us? 4 10:00 a.m.

5 A. The accident report, sir? 5 Q. Well, the morning that this occurred was a

6 @Q. Yeah. 6 Saturday.

7 A. Yes, sir. 7 A. Oh, Saturday. On the following Sunday? No

8 QQ. Do you know who did the accident report? 8 because the crash report, | don't know if Lieutenant

9 A. Sheriff's deputy and | believe his last name 9 Paskel did a vehicle inspection on that Sunday, but a

10 is Gaddy, G-A-D-D-Y.
11. @Q@. Okay. See the scratches up here in the front
12 by the light?

13. A. Yes, sir.
14. @Q. What's that from?
15. +A. Thai's from a construction cone in the exact

16 same stretch of highway we were talking about on 119
17 south.
18  Q. What happened with the construction cone?
19 A. Istruck a construction cone.
20 Q. Do you need to do a report when you damage the
21 vehicle like that?
22 A. When it's something cosmetic like this, no.
23 If | was striking another vehicle, | have had prior
24 accidents and notified my supervisors and persons
Page 266.
1 immediately, but in terms of this, this was -- |
2 informed my supervisor of this and the assistant or the
3 patrol, they call them the patrol commander now.
4 QQ. So the scratches on the front of the vehicle
5 from the cone are not reported anywhere?
6 A. No, sir. Well, they are on a vehicle
7 inspection form.

 

8 Q. Okay.
9 A. It's done once monthly.
10 @Q. You geta vehicle inspection form once a month

| 11 done. Who does the inspection?
12 <A. We were talking about that earlier. That's
13 the sergeant or the lieutenant. That's done on Sunday
14 day shift once a month.
15 QQ. So when they do the inspection of the
16 vehicles, they actually produce a written report?

17. A. Should -- they should, sir, yes.

18 Q. Okay.

19 A. Itis aform.

20 Q. What day of the month are those done?
21. A. On Sundays.

22 Q. Do you recall whether one was done the

23 immediate, like the next day after May 2nd, that
24 Sunday, or whether it would have been, you know, later

 

10 crash report was done for this accident.
11. Q. For the accident on the May 2nd by the State
12 Trooper?

13. A. Yes, sir. And what are you asking?

14 @Q. I'm asking about the vehicle inspection

15 report.

16 A. Was it completed the next day on May 3rd?

17. @Q. Yeah, correct.

18 A. Idonot know.

19 Q. There would be a record, assuming those are

20 done, a written report, there would be a record at
21 South Charleston of those vehicle inspection reports;

22 right?
23 «A. Yes.
24 @Q. Okay. Hey, let me ask you too: So this was

Page 268
1 the bike Billy was on in the picture here, --

2 A. Yes, sir.

3 @Q. - this exhibit we're looking at. About how
4 wide would you say that bike is? It's a street bike.
5 It's pretty narrow.

6 A. I don't know the dimensions of street bikes,
7 sir.
8 @Q. Fair enough. And, you know, we can get

9 measurements of the bike. | was curious. Looks like a
10 pretty narrow bike to me.
11. A. Okay.

12 QQ. Let's take a -- just a break.

13 VIDEO OPERATOR: Time is 7:33. We're off
14 the record.

15 (A brief recess was taken after which the

16 deposition continued as follows:)
17 VIDEO OPERATOR: Time is 7:35 p.m. We're
18 back on the record.

 

19 PETERSON DEPOSITION EXHIBIT NO. 13
20 (Ambulance Report was

21 marked for identification purposes as

22 Peterson Deposition Exhibit No. 13.)

23 BY MR. FORBES:
24 Q. I'm going to hand you what was marked as

 

 

 

 

Realtime Reporters, LLC

265-268

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 69 of 98 PagelD #: 846

WILLIAM ALLEN MEANS v.

ERIC PETERSON

 

E.M. PETERSON, et al. 05/04/2021
Page 269 Page 271
1 deposition as Exhibit 13. Have you seen that before? 1. @Q. And the EMTs put him on a backboard and
2 A. If this was with his other medical paperwork, 2 secured that with spider straps; right? I think it
3 yes. 3 says that in the middle.
4 @Q. And that report indicates in the narrative, 4 A. Sir, then again, | wasn't present for that.
5 this is a Boone County Ambulance Authority Report, the 5 Q. !understand. When you left, | was listening
6 narrative it says “They were dispatched to the scene to | 6 to the Metro call towards the end, it sounded like you
7 assist law enforcement via 911. 911 stated law 7 made a call and had his Social Security number and
8 enforcement was in a high speed pursuit with subject 8 stuff like that at some point. Do you know how you got
9 and subject had crashed." Would you agree this wasa 9 that?
10 high speed pursuit? 10 A. That's not me, sir, that's Sergeant Moyer,
11. A._Initially, no. In the end, yes. 11 Sergeant Moyer --
12  Q. Certainly at some portions throughout; right, 12 QQ. You guys been working together so long you
13 when you're doing 47 in a 25? 13 sound alike.
14 A. Ona straight stretch of highway, yes. 14 A. Patrolman Harvey and Vineyard, | mean, | hate
15 Unobstructed, yes. 15 to say immediate because it wasn't immediate immediate,
16 @Q. Allright. Next part it indicates that "The 16 but when those guys got there, | moved those cars and
17 patient was handcuffed and was short of breath solaw 17 started photograph -- | remember walking up and
18 enforcement cuffed patient with hands in front and 18 shooting the scene back and started taking photographs
19 rolled patient onto his back.” 19 of everything.
20 = So this report indicates that, seems to indicate 20 = Q. How long after Moyer got there did the EMTs
21 that after the EMTs got there they asked to move the 21 arrive or did they come at the same time?
22 handcuffs to the front. Is that your understanding? 22 A. Oh, no, sir. No, sir. If you look at that on
23 =A. Like | said, sir, | don't remember being there 23 scene time, it says 8:34. It says at patient 8:35 and
24 during the exchange of his handcuffs. 24 | don't know if that's accurate or not, but Sergeant
Page 270 Page 272
1 Q. Do you know if any other law enforcement did 1 Moyer, Lieutenant Paskel and, well, actually Sergeant
2 that, not you? 2 Moyer and Corporal Vineyard, | believe, arrived first
3 A. Sir, Harvey did whatever handcuffing there was 3 and you can hear them mark out. It was maybe a minute
4 here. | didn't handcuff Mr. Means at all. | didn't 4 40 seconds or whatever and then Lieutenant Paskel gets
5 move his cuffs either. Like | said, when Corporal 5 there.
6 Vineyard and specifically | can remember him, he and 6 Q. Okay. When you took those pictures | gave
7 Patrolman Harvey remained with Mr. Means during his 7 you, | don't remember what exhibit it is, you got all
8 assessment and then until he was loaded into the 8 the pictures over there. Tell me what exhibits those
9 ambulance. 9 are.
10 @Q. This indicates that law enforcement cuffed 10 A. Exhibit 9.
11 patient with hands in front and rolled patient onto his 11 = Q. Would you flip through there and find the
12 back seeming to indicate that law enforcement did that 12 picture that's got the backpacks?
13 rolling. Was that you or somebody else? 13 A. Yes, sir.
14. A. Sir, like | said, | didn't have -- my hands 14 @Q. Letme make sure we're looking at the same
15 were not on Mr. Means after he was removed from the 15 one. | think we are. Yeah, same one. So this picture
16 water, moved across the railroad tracks. | no longer 16 here has got, | mean, | see three bags here. I'm
17 assisted with any of Mr. Means's movements | guess is 17 trying to figure out what's going on.
18 what I'm trying to say. 18 A. I'mnot sure - I'm not sure what this is.
19 Q. Then it looks to me like on down there the 19 That looks like clothing, but I'm not positive, but |
20 patient was given several medications including 20 believe this bag was inside this bag and these contents
21 Fentanyl; right, | see towards the end says -- 21 were inside this bag.
22 A. 80 mcs of Fentanyl for pain. 22 Q. Okay, so you think, just for purposes of
23 Q. And Zofran for nausea. 23 making this record, we've got a picture here that at
24 —=OAC.s#éYes, sir. 24 the botiom has a couple canisters; right?

 

 

 

Realtime Reporters, LLC

269-272

schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 70 of 98 PagelD #: 847

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

 

Page 273
1 A. Yes, sir.

2 @Q. Then we've got a blue bag on the right. We've
3 got some kind of black something on the left with cords
4 out of it and we've got what looks like a black

5 backpack at the top.

6 A. Yes, sir.

7  Q. Do you think this black backpack was inside
8 the blue bag, is that what you're saying?

9 A. Allthese contents came from one of these two

10 bags. Excuse me, all these contents came from one of
11 these two bags, okay? | believe that's clothing, but

12 I'mnot positive. | can't tell you what that is, but

13 these came from one of these two bags. Whether this
14 bag was in this bag or this bag was in that bag.

15 Q. Okay. Is that how they were laying or did you
16 move them there?

17. A. No, sir. So when | brought them over across

18 from the creek, that's when | began to go through them.
19 Q. Okay. Was anybody else with you when you
20 opened them up or just you?

21. A. Ican't remember if it was just me or if -- |
22 don't remember. | don't recall.

23 @Q. Did you take all these pictures?

24 =A. Yes.

Page 274
1 Q. On the first picture on the front of the

2 exhibit here, okay, can you describe for me where the
3 bike went off the road?

4 A. This bike traveled around in the corner and up

5 through here. It didn't go around here. It went up

6 through -- it was more of a straight -- straight --

7 more of a straight -- more of a straight angle of

8 travel. Almost like he was going up the railroad

9 tracks.

10 QQ. I want you to draw that on here, okay?

11. A. Okay.

12 @. Give you -- on the first page there on Exhibit

13 9 if you could draw me the direction of travel of
14 Billy's bike.

15 A. The best of my recollection, through that way.
16 Q. Doan arrow for me there.

17 A. Meaning the direction of travel?

18 QQ. Yeah. And then just write Billy's bike along

19 the line there. Means bike, whatever you want. Okay.
20 Your cruiser in the video ends up over here right on
21 the railroad tracks; right?

 

22 A. Where is the one --
23. @Q. May be a better picture to do this from.
24 A. There's one shooting back.

ERIC PETERSON
05/04/2021

Page 275

1. @Q. Yeah, let's see if we can find it in there.

2 A. There should be one going back. There it is,

3 sir.

4 Q. This the one you're talking about? Mark about
5 where your cruiser was parked on it.

6 A. I'd have to look at that video again to give

7 you an accurate depiction.

8 @Q. It was definitely up on the railroad tracks?
9 A. Itwas, yes, sir.
10 Q. You don't need to mark it then. That's fine.

11. +A. And Harvey's was positioned here with the more
12 the ambulance in the middle in the bed of this truck

13 because, like | said, | heard him screeching to either

14 avoid me or | don't know.
15 @Q. And there's nothing on the Metro
16 communications at that point really, } mean, you come
17 on and say there's a crash and then it kind of goes
18 silent. Did you all get out of your vehicles at

19 different times or the same time?
20 =A. ‘That's when | relayed that he has crashed. If

21 you hear me relay he's crashed.

22 Q. Yeah.

23 A. And when I'm getting out, Harvey is screeching

24 in. He gets out. | approached from the left, he

Page 276

1 approached from the right. We approach Mr. Means

2 pretty much -- I'm a couple steps ahead of him, but |

3 guess at the same length of view he approaches from the
4 right, | approach from the left and | did immediately

5 go into the water.

6 Q. Okay. Billy's bike goes off the way you

7 showed me there on the thing and then, what, you just
8 slam the brakes on?

9 A. I'msorry?

10 Q. Billy's bike goes off the railroad tracks and

11 you just slam the brakes on?

12 A. My vehicle went more of a left turn, more

13 toward like a left turn. Like if he'd gotten up to run

14 or something like that, | could have continued up on

15 the railroad tracks. Patrolman Harvey's is more at a

16 straight angle.

17. Q. About how far was your vehicle from Billy's
18 bike when it went off the railroad tracks?

19 A. Like | said, in terms of car lengths, | don't

20 remember. | don't recall. We looked at that video

21 earlier and we said one, two, three, there was four car
22 jengths, so between three and a half and four.

23 @Q. I thought earlier you said it could have been
24 two?

 

 

Realtime Reporters, LLC

2/3-276

schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 71 of 98 PagelD #: 848

 

WILLIAM ALLEN MEANS v. ERIC PETERSON
E.M. PETERSON, et al. 05/04/2021
_ ~ Page 277 Page 279 |

1 A. Originally -- 1 MR. FORBES: Is he going to read or
2 Q. You're just not sure? 2 waive?
3. A. Originally when we looked at that, | thought | 3 MR. RUGGIER : He will read.
4 said well, there's two cars, so two, then a space here 4 VIDEO OPERATOR: Time is 7:49 p.m. and
5 and then the Jeep, so between three and a half and 5 this concludes the deposition.
6 four. 6 (Having indicated he would like to read
7 _ It was -- both ours was immediate halt. Mine was 7 his deposition before filing, further this deponent
8 immediate halt coming on the railroad tracks and 8 saith not.)
9 Harvey's was a very immediate halt because, like | 9
10 said, | believed he was going to strike me. 10
11. @Q. You understand that Billy Means is paralyzed = 11
12 today; correct? 12
13. A. Yeah. 13
14 Q. {don't have any other questions. 14
15 MR. RUGGIER : I just have a couple of 15
16 questions for you. 16
17 EXAMINATION 17
18 BY MR. RUGGIER: 18
19 QQ. Getting back to the reason why you initially 19
20 noticed Billy Means and his motorcycle. When you -- 20
21 what was your initial reason for getting behind Billy 21
22 Means? 22
23 A. What caught my eye was the spray painted 23
24 motorcycle in which | couldn't tell a make or model. 24
Page 278 | Page 280
1 Q. Did that make you think that the motorcycle 1 STATE OF WEST VIRGINIA,
. COUNTY OF KANAWHA, to wit;
2 might be stolen? 2
3 A. Yes. I, Angela L. Curtis, a Notary Public within and
3 for the County and State aforesaid, duly commissioned and
4 Q. And when you get behind Billy Means, does he qualified, do hereby certify that the foregoing deposition |
5 continually look back at you? * Tard and plas chdtfof cha puspons Specified tn ahe
6 A. Yes. 5 caption hereof, the said witness having been by me first
7 Q. Does that make you think that the motorcycle gy Sworn
8 might be stolen? I further certify that the attached deposition
7 transcript of Eric Peterson meets the requirements set
9 A. Yes. forth within article twenty-seven, chapter forty-seven of
10 Q. And when the registration came back, did that B rhe Hest Witginis Code to the hest of my ability.
9 I do further certify that the said deposition was
11 make you think that the vehicle, the motorcycle, might correctly taken by me in shorthand notes, and that the

10 same were accurately written ont in full and reduced to
typewriting and that the witness did request to read his

 

12 be stolen?
|

 

 

 

}13 A. Yes. 11 transcript.
|14  @. And when you go to turn on your lights and ese Ee, nor cetetel «© or Gupieyan by, ery cf te
15 initiate a stop and Billy fled on his motorcycle, did 13 parties to the action in which this deposition is taken,

. . and further that I am not a relative or employee of any
16 that make you think that the motorcycle might be 14 attorney or counsel employed by the parties or financially
17 stolen? 1s interested in the action.
18 A. Yes. My commission expires August 23, 2022. Given
19 @Q. Do you agree with me that one of the reasons ry Mndes my Rand this Teh day of May 202.
20 why you attempted to pull over Billy Means was because 12
21 you thought the motorcycle might be stolen? 30
22 MR. FORBES: Object to the form. oD
23 «OA. SCY. 23
24 Q. I don't have any further questions. -

Realtime Reporters, LLC 277-280

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 72 of 98 PagelD #: 849

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

ERIC PETERSON
05/04/2021

 

1

woh

Dw wo a ND OH

10
11
12
13
14
45
16
17
18
19
20
21
22
23
24
25

18

19
20

21

22
23
24
25

 

Page 281
STATE OF WEST VIRGINIA

COUNTY OF KANAWHA, to wit:

I, Teresa Evans, owner of Realtime
Reporters, LLC, do hereby certify that the attached
deposition transcript of Eric Peterson meets the
requirements set forth within article twenty-seven,
chapter forty-seven of the West Virginia Code to the best

of my ability.

Given under my hand this 7th day of May
2021.

/s/ Teresa Evans

Registered Professional

Reporter/Certified Realtime Reporter

Page 282
ERRATA SHEET

I, Eric Peterson, do hereby certify that the
foregoing is a true and correct transcript of my
deposition with the exception of the following
corrections:

PAGE LINE CORRECTION

 

 

 

 

 

 

 

DEPONENT'S SIGNATURE

STATE OF ——$— +
COUNTY OF <=,

Sworn to before me, Notary

$+

Public, this day of , 20

NOTARY PUBLIC

 

 

Realtime Reporters, LLC
schedulerealtine@gmail.com 304-344-8463

281-282
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21

WILLIAM ALLEN MEANS v.

E.M. PETERSON, et al.

 

Exhibits

Exhibit 1 4:2

Exhibit 2 4:3 44:11,
13,16 45:22 117:8
118:11 123:5,6
130:18 132:21 167:15

Exhibit 3 4:4 95:22
96:1,2,11

Exhibit 8 4:9 208:2,
13,16 219:14 226:4,5

Exhibit 9 4:10
216:20,21,24 272:10
274:12,13

Exhibit 10 4:11
234:14,17,18

Exhibit 11 4:12
235:7,11

Exhibit 12 4:14
261:19,20

Exhibit 13 4:15
268:19,22 26971

$

$200 81:11
$500 100:1
$7.10 213:11

0

03 62:19
07 233:13

1 46:3 102:13,21
103:12 104:12 105:9,
18,24 108:7,9 110:10,
12 114:8 115:19
116:6 117:24 118:21
122:17 127:15 129:1,
21 135:15 156:12
185:6,14 187:13,15
188:22 200:16 208:23
209:1,2

10 105:24 108:7,19
109:13 128:22 149:16

 

 

164:21 167:2 175:23
177:9 193:3 217:16
233:5 234:13,14,18
242:10

10-4 163:15
100 151:23
109 163:22
10:00 267:4
10:27 165:2
10:30 36:17
10:47 166:1
10:51 177:21

11 166:6 179:1 209:2
235:2,7,11 264:3,4

119 49:13 50:5,8 52:6
107:13 108:19 109:5
115:6 141:4 145:19
146:11 147:1 158:17
172:13 184:1,3 187:6,
9,11 189:19 265:16

11:09 129:10
11:46 166:17
11:50 179:23
11:55 129:24

W1th 12:18,23 13:1,
11,12 53:4 245:3

12 49:2,3 50:3,5,6,7,
12 52:5 124:15 140:2,
13 164:21 172:10
184:22 185:5,11
187:5,20 189:18,23
209:3 217:16 261:20

120 151:23 152:2
12:55 181:18
12:59 183:6

12th 13:18,20 16:9
22:6,9 28:9,13

13 58:13 131:15 155:8
167:2 175:23 184:22
185:5,7,11 208:21,23
209:4,22 210:22
219:15 225:23 226:5
228:10 233:5 268:19,
22 269:1

13:35 169:20,22

Page 73 of 98 PagelD #: 850

ERIC PETERSON

05/04/2021 Index: $200..304 533-0461

 

13:50 170:7

14 140:13 171:2,22
172:17 185:24 188:18
189:12 242:10

141 236:21
142 254:8,9

| 145 135-10

 

146 236:21
14:33 172:23
14:35 170:12
14:50 185:4 186:3

14:51 171:18 185:2
186:3

14:53 136:8

15 17:8 117:11,14,21
118:13 124:7 136:13
153:22 186:5 213:18

16 119:22

17 48:20 87:24 88:1
102:14 185:6,7,14

17.35 87:24
18 87:21 195:9
19 242:10 264:4
1993 242:16
1:07 198:20
1:08 5:13
1:10 199:16
1:24 65:21
1:26 199:23
1:30 202:7
1:51 138:15

2

2 44:11,13,16 45:22
47:1 108:19 109:13
113:23 117:7,8
118:11 123:5,6
130:18 132:21 13771,
5,12 145:12 156:11,
15,23 157:7 158:18
159:4 167:15 173:18
174:3 175:12,17
176:22 177:12 178:6,

 

16 179:2,3,19 182:5
184:19 185:5,11
213:15

20 64:6 122:20 173:11
236:11

2001 242:16
2003 61:16 243:23
2004 243:23

2008 58:3,5,7,14,18
81:1 223:13,20,21
224:23

2011 58:8,18,19 70:20
78:18 81:7 85:11,18
236:13 237:5

2012 70:20 78:18
2014 17:8 25:3

2015 25:3 96:21
97:10,24 98:1 100:7

2017 59:8 63:18 65:9,
11 70:10 79:5 80:22
135:22 236:13 237:4

2018 25:1,6 58:19,20
59:2 81:8 85:13,19
86:7,11,14,16 87:7,
13,22 89:24

2019 89:1,7,24 90:12
92:9,19 94:3

2020 37:13 38:14
43:5,9,13 46:17 48:14
57:18 58:20 92:20
94:9,23 104:1,5
119:4,8 133:9,17
139:15 143:1 152:14
183:24 189:21 210:3
217:3 223:6 233:13
234:6,7 262:23
263:15

2021 5:9 12:18 13:2
19:16 58:21 95:9
100:8 101:3

21 114:22 196:5

214 139:19 141:7
149:22

22 127:6

22nd 53:17 213:15
23 174:2

23.0 236:20

 

23.12 254:9

23.15 258:19 259:6
260:7,20 261:14

23.16 258:19 260:8
23.2 254:22
23.94 258:5
23.95 258:13
24.0 236:3

25 118:16 120:5,7
123:171 147:14
148:14,16 151:14
269:13

26 19:16

26th 19:15 52:18
53:20 55:3,19 56:7

27 148:10 187:19
188:9 189:7,24

28 145:12 147:19
166:6

2:00 55:20
2:02 56:14
2:15 56:18
2:38 146:15

2nd 43:5,9,13 46:17
48:14 57:18 102:2
104:1,5 131:18
132:15 133:9,17 |
141:13 152:14 182:10
183:24 186:4,17
189:21 190:5,6 210:3,
8,9 217:3 223:6 234:6
262:23 263:15 266:23
267:11

 

3

3 44:23 95:21,22 96:2,
11:114:24 115:11,14,
23 117:9 147:12,19
148:10 156:7,11,23
158:18 159:4 167:16,
23 187:17 188:24
189:22

30 138:10 151:14
185:8,15,17 186:5
189:4

304 533-0461 27:2

 

 

Realtime Reporters, LLC
schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 74 of 98 PagelD #: 851
WILLIAM ALLEN MEANS v.

E.M. PETERSON, et al.

ERIC PETERSON

05/04/2021 Index: 30th..ahead

 

30th 19:9,11

31 131:15 158:21
196:11 200:16

33 171:2 172:17

34 115:11,15,24
187:17 188:24 189:22

35 119:21,22,23
148:16 185:14

37 179:1

38 120:6

3:18 110:2
3:34 115:19
3:46 110:6
3:54 148:20
3rd 267:16

4

4 98:15 99:16 102:12,
20 103:11 104:11
105:17 108:8 110:11
114:7 116:5 117:23
118:20 122:16 127:14
128:24 129:20 135:14
136:22,23 149:16
150:20 187:12 188:21

40 99:23 166:1 175:4
183:4 195:19 252:16
272:4

400 22:17

43 161:14,16 177:9
44 120:7

45 151:13,16

46 113:24 171:22

47 147:23 148:3
151:4,9,17 269:13

4:09 116:17
4:40 150:3

5

5 44:23,24 45:1 99:19
137:1,4 147512
167:23 173:17
175:11,16 176:21
177711 178:5,15

 

179:18 182:4 184:18

| 5-7 46:23

 

50 101:19,22 139:22
142:10 157:5 185:24
189:13 196:19

53 117:11,15,21
118:5,14

55 128:22
56 150:21
§:18 153:22
§:47 203:3

6

6 26:21 27:1 105:9
137:19 138:1,12
145:9 146:12 147:3,9,
16 148:5,17 149:13,
24 150:17 153:19
154:19 164:11,17
162:7,19 163:7,12
164:1,13,23 165:21
166:3,14,23 169:17
170:4,9 171:4,15,23
172:5 209:6 225:21
242:10

60 151:23 181:7 183:4
195:20

65 151:23 15211
6:10 203:7
6:21 161:14
6:25 161:21
6:53 240:3

7

7 47:1 49:2 50:6,7,12
52:5 76:12 77:12
119:22 120:6,7
124:15 172:10 187:5
189:19 190:18,20,21
191:3 195:4 196:7,16
197:12 198:3,14
199:9,20 200:11
202:3 225:13,19

72 145:23
73 145:23

 

74 112:23 113:17,23
141:4

7:00 104:22,23
7:01 240:7
7:33 268:13
7:35 268:17
7:49 279:4

7th 46:19 47:2,7,13
210:7 234:6

8

8 208:2,13,16 209:22
210:22 219:14 225:8,
11,12,15,22 226:5

80 151:23 152:2
270:22

85 151:23 152:2
8:06 163:6
8:34 271:23
8:35 271:23

8th 13:18,19 14:9,12,
13 16:8 22:5,6,9
27:14 28:9,13 30:16
32:13 33:18,22 38:5

9

9 49:3 50:6 122:20
127:6 174:2 216:20,
21,24 219:15 228:9
272:10 274:13

90 151:23 152:2
911 269:7

9:00 55:20

9:36 175:14

9th 13:14,15 14:13

A

a.m. 55:20 267:4
abide 235:24
abilities 121:8 123:17

ability 7:10 8:3 98:24
122:9 151:1,2

 

absolutely 104:10
159:6

abuse 228:11

academy 212:24
223:12,18,23 224:16
225:2 244:16,17,20
245:1,5

accelerate 51:17
134:3 176:4 177:17

accelerated 50:22
51:15,19 168:17
177:18 194:11,13,16

accelerates 176:7

accelerating 177:14
181:23

acceleration 116:20
194:6,14

accept 74:11

access 98:19 127:18
130:20 186:7

accessed 39:2

accident 222:22
261:5,6 264:3,6
265:5,8 267:10,11

accidents 265:24
accountable 75:2

accurate 194:23
271:24 275:7

accusation 38:5
act 72:56 251:7

action 5:4 153:1
232:22

activated 109:22

activity 78:14 237:9
239:10,21

actual 43:21 254:24
add 99:22 100:18
adding 227:23

additional 134:10
238:7

address 90:16

addressed 72:13
92:8 93:11

 

adhere 74:10

adjudicated 237:15,
18,23

administer 212:10

administered 197:15
204:16,19 205:7,22
206:7,14,19

administration
260:14

administrative
260:9,11

adrenaline 140:6
Advanced 82:15 83:1

advice 33:12 35:6,8,
14

advised 166:11
170:15 171:11
advising 167:3
advocate 97:13
affects 204:22,23
affirmed 46:10
age 242:8,11
agencies 244:14
agency 8:10 250:9
agent 13:5
agents 12:23 31:24
aggravated 255:3
aggressive 125:10

agree 50:11 78:18
118:8 151:6,12
172:22 187:16 189:2
220:7,23 222:16
232:18,24 233:16
245:17 246:11 254:22
257:18,22 258:5,11
261:15 269:9 278:19

agreed 186:2 237:1

ahead 23:17 28:21
44:10 91:12 98:3,4,5
105:15 106:10 121:17
136:23 138:11 157:2
173:20 182:3 187:23
196:10 203:1,19
217:8,21 241:14
249:10 276:2

 

 

Realtime Reporters, LLC
schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 75 of 98 PagelD #: 852
WILLIAM ALLEN MEANS v.

E.M. PETERSON, et al.

 

aid 224:18,19

air 134:15 191:11
airborne 192:3
airlines 243:13,14
airport 243:14
airway 214:5,6,18,19

alcohol 7:9 64:2,23
69:17,18 70:12

alerted 219:17

alignment 134:16,24
135:2

alike 271:13
allegation 11:4 246:7

allegations 37:18
245:9,13

alleged 206:21 227:4
Allegedly 11:1
Allen 5:3

allowed 98:22

alter 107:4 257:4

altered 107:3 254:15,
17

alternating 129:6
252:9

alternative 94:4
Amazon 86:19 87:15

Amber 75:17 76:7,11
77:2 238:21

Amber's 77:21

ambulance 213:7
229:21 243:12 268:20
269:5 270:9 275:12

Amendment 7:23 8:4
amount 33:12 64:5
amounts 12:8
analysis 94:19

and/or 81:13 90:24
197:20 257:7

anger 64:24
Angie 5:12
angle 274:7 276:16

 

 

ankle 154:5

anticipation 28:24
29:12

anymore 37:7 59:24
82:17

apartment 66:12
68:4 71:22 237:8
239:11,12

apartments 68:6,14,
16,24 69:1

apparently 140:1
182:22,23

appeared 109:7
130:23 192:4

appearing 222:23

appears 12:17 42:7
46:18 132:18 196:22
221:24

Apple 24:21 25:10
applied 244:13
apply 244:12
apprehend 254:13
approach 276:1,4

approached 112:23
135:9 202:17 203:24
204:1,3 275:24 276:1

approaches 276:3

approaching 113:23
131:10 132:22 156:2
192:24 195:1

approved 210:7

approximate 87:12
133:2 192:17

approximately 5:13
apps 25:11

April 55:3,19 113:1,13
139:3,15 141:12,15,
17 144:8

area 39:12 60:15 72:4
80:9 97:23 157:15
174:4 177:7 178:23
192:6 217:17 219:20
241:2 247:6,15,17,20
248:6 252:3 263:22
264:12

 

ERIC PETERSON

05/04/2021 Index: aid..backpacks

 

Arena 242:18,19
argue 75:4
argument 59:10,22

arm 198:9 206:4
229:7,12

armed 255:3

armpit 198:10,11,12
199:3,6

armpits 211:9,11
arms 229:11
arose 10:6,23
arranged 31:8

arrest 46:7 62:9 77:5
79:13,19 140:6

arrive 232:23 271:21

arrived 19:23 80:5
219:16 220:10 221:3
229:2,24 231:2,4
232:3 272:2

arriving 220:2 221:7
arrow 274:16

article 95:24 96:12,20
97:8,22

articulated 201:8
asks 230:16
assault 254:20 255:3
assert 8:4
asserting 18:19

assess 52:3 212:13
214:1,3,4,6 215:6
22217

assessment 212:6,7
214:9,13,17,21,22
215:9 231:2 270:8

asset 10:13

assigned 60:18
71:10 78:20

assignment 58:8

assist 135:11 211:17
219:17 269:7

| assistance 149:8

212:6

 

assistant 97:1
259:15 266:2

assisted 11:1 20:7
70:23,24 75:18,24
211:4 270:17

Association 82:21

assume 6:21 23:13
74:24 77:2 241:4

assuming 228:13
267:19

atrium 10:15
attack 255:1

attempt 110:15
114:11 143:18 183:19

attempted 278:20

attempting 111:8
130:8 134:2 18271

attend 69:18

attention 42:19
106:22,23 107:6

attorney 12:2,3 15:9,
11,12,13,16 29:24

audible 155:14 156:8
158:11

audio 82:3 112:21
114:16 115:17,18,22
116:24 117:1 118:8
121:3 132:11 138:10
142:5 145:13,17
148:11 153:10 155:3
156:8,11 166:1 168:6,
12 169:1,2,11,24
172:8 185:4,19
186:12 219:24 220:4
236:6

August 21:8 38:14
43:18 245:2,3

Authority 68:7 269:5
auto 222:22
Avenue 22:18 68:8
AVL 164:7,8

avoid 127:4 182:2
275:14

aware 13:2 19:4
42:16 44:3 54:6
160:24 161:3 193:23
255:24 256:2,3 259:2

 

260:10,16,21 23
261:13 262:5,12

awtul 242:20

back 7:2 27:8,14 29:3
42:10 47:6 49:18 52:4
56:21 ,24 60:10 63:18
64:16 65:20 80:24
81:1 83:11,12 85:12
86:7,12,14 87:2,4,5
98:1 102:2 103:23
104:6 106:18,20
107:8 109:17 110:18
111:4,12,20 112:4,12,
22 113:20 118:10
120:5,14,16 130:14,
18 131:5,16 133:14
136:21 137:16 138:5
139:14 141:7 144:13
145:8 148:1,2 151:18
153:16 154:15 155:19
156:15,23 157:7,16
159:4,20 162:1,6
163:1 165:14 168:21,
23 170:24 171:21
172:20 174:9 177:6
178:3,12,19 181:2,3,4
184:15 185:2 187:2,
15 188:14 189:17
191:18 193:6,10
194:22 195:17,22
198:18 199:8,24
200:6,8 201:10 202:9
203:22 204:2 206:5
207:20 211:12,21,23,
24 218:4,5,8 219:12,
14 225:7 226:24
227:9,10,16 229:5,16,
24 230:13,14 231:1,7,
14,15 232:2,3,8,11,
12,13,15 233:4 242:2
245:6 249:21 23
250:5 260:20 268:18
269:19 270:12 271:18
274:24 275:2 277:19
278:5,10

backboard 223:2,3,8
271:1

backing 219:9

backpack 130:9,10,
24 273:5,7

backpacks 272:12

 

 

Realtime Reporters, LLC
schedulerealtine@gmail.com 304-344-8463
E.M. PETERSON, et al.

Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 76 of 98 PagelD #: 853
WILLIAM ALLEN MEANS v.

ERIC PETERSON

05/04/2021 Index: backup..called

 

 

 

backup 146:6,9
backward 111:5
backwards 156:11

bad 7:3 76:15 204:23
231:5

badge 37:1

bag 272:20,21 273:2,
8,14

bags 272:16 273:10,
11,13

bail 142:1 157:6
bailed 157:9
balance 121:24
Banana 61:17,19
Bar 243:10

barrel 196:15 197:2
base 48:6

based 6:22 11:10
33:13 51:9 98:18
123:24 133:1,15
154:8 167:11 169:3
172:8 224:6,19 233:9
245:16 246:12,15,22
247:21,22 254:16
255:7 256:21 257:3,
10 261:12

basic 212:23 230:9

basically 11:3 16:24
192:21 239:21 261:5

basing 154:11
basis 247:8

basketball 174:4
248'6

battery 83:10
bay 80:4,9
Beam 70:5
Bean 90:7 94:12
beat 132:9

bed 131:11,12 132:22
140:8 248:23 275:12

bedroom 69:3
beeped 140:6

 

beer 140:3

began 58:14 60:16
72:3 94:22 210:9
237:8,21 273:18

begin 55:23

beginning 94:9,22,23
140:16 187:8 189:4
192:12 193:17 230:2
245:6 253:21,24

begun 56:3
behalf 5:16,17
behold 60:11

belief 47:2 48:13
256:21 257:4

believed 143:23
154:18 233:16
254:16,18 277:10

belligerent 80:1
belongs 255:19

bent 195:7,11 196:1,
11

bicep 199:4

big 99:6 137:8 180:5
229:6

bigger 40:10
biggest 153:11

bike 105:12 107:9
141:10 143:17 165:18
191:10 192:16 193:1
234:23 255:10,13,19
268:1,4,9,10 274:3,4,
14,18,19 276:6,10,18

bike's 165:5
bikes 256:2 268:6

Billy 5:16 26:7 37:22
43:8 92:20 104:7
107:9 113:3 141:18
191:21 203:17 207:7
215:10 217:13,22
228:13 230:16,24
231:6 233:21 234:23
253:13 255:24 256:5,
11,19 268:1 277:11,
20,21 278:4,15,20

Billy's 38:6 105:12
193:1 274:14,18
276:6,10,17

 

bit 42:12 95:20 103:4
137:2 139:20 163:21
164:18,22 166:10
175:24 176:11 178:19
199:8 236:12 246:18

black 107:1,6,10
111:15 130:11
249:18,23 250:1,9
257:24 273:3,4,7

Blake 242:7
blaring 159:5
blast 156:19
blasts 158:9
bleeding 140:8
blew 165:10

blind 34:9,10,13
35:16 36:6

blocked 146:1
blood 214:20
blue 273:2,8
boat 61:20,23
Bob 96:24
bodies 95:11
bodily 255:3

body 82:2 91:6 95:14
97:9 100:10,12,15,17,
22,23 101:1 191:13
192:4,5 214:24
262:22 263:14,16,18

Boone 166:11,12,18,
19,22 167:4 170:14,
22 171:8,12,13
172:18,21 173:3,8,12
269:5

bottle 140:3
bottles 140:2

bottom 99:16 208:23
209:24 210:23 225:8,
12 226:4 233:6
272:24

bought 82:8,11,12,
14,24 86:8 87:7,13,14
89:22 90:5 100:14

Boulevard 49:14
50:2 185:23 264:8

 

 

bouncer 61:23
bouncers 62:3

box 199:24 202:7
218:6

Brad 18:11

brakes 263:6 276:8,
11

brand 26:5
brands 94:13,14
Breah 242:6

break 6:9 7:12,14,16
12:16 16:13 50:17
56:11 66:16 95:16,18
102:3 190:12 243:15
268:12

breakfast 103:22
104:6,14 106:17
107:8,20 143:22
257:12

breaking 156:22
breaks 72:1

breath 269:17
breathing 214:18,20
Brickers 243:10
bridge 216:8
Bridgeport 224:12

briefly 104:17,24
146:10

bring 102:13,15
219:12

bringing 206:18
broken 140:3
brother 99:6

brought 38:8 42:19
72:12 99:5 134:24
135:1,3,4 160:7
201:9,13 216:14
218:15 231:20 273:17

Brounland 51:5
135:10

Brown 5:8
bruise 229:7
Buffalo 105:3

 

|

buffing 263:9
building 69:2
built 256:1

bumped 28:10

bunch 84:16 94:20
245:2,4

Burgess 240:18
burn 93:19
burst 205:19 210:24

business 36:11
71:21 72:23 73:2,5

| busy 36:12 63:13

 

247:3
butt 196:14
button 160:14,15

buy 86:16,18 87:6
94:5 99:23

buying 86:20
BW3S 105:10

bystander 38:1 52:24
53:3 190:14,18,22
195:5 196:8,17
197:13 198:4,15
199:10,21 200:12
202:4

bystanders 31:16,18
197:10 202:1 207:4
234:8

c

C-O-N-K-L-I-N 241:1
Cadillac 95:12
calendar 19:14 47:11

call 12:22 13:5,13,24
24:1 30:24 72:4,9,10
73:10 78:21 80:17
81:15 13771 15:23
162:22 186:12
189:14,15 213:23
215:11 218:2 220:5
237:9 250:14 251:7
259:5,6 266:3 271:6,7

called 5:22 14:1 60:9
61:17 62:10 72:19
75:6 137:12 174:11

 

 

Realtime Reporters, LLC
schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 77 of 98 PagelD #: 854
WILLIAM ALLEN MEANS v.

E.M. PETERSON, et al.

ERIG PETERSON

05/04/2021 Index: calling..communication

 

180:21 244:17 255:20
calling 141:24 218:12
calls 47:5 78:20

calm 62:1

cam 57:20,22 58:4
80:22 81:3 82:2 83:19
85:8 86:8,16 88:3,15
100:10,12,15,17
101:1

| Camera 57:15 68:22
81:20 83:18 84:17
86:21 92:22 95:1,14
97:16 100:22,23,24
104:1

cameras 60:14
68:11,19 69:5 81:9,
15,16 82:24 83:9,22,
23 85:5 86:1 89:5,22
90:2,5 97:9,13,19
98:1 99:20,23 100:1

cams 84:24 85:13,18,
23 91:6,10 94:3,5
95:7

cancelled 14:4
canisters 272:24
capable 133:9
capacity 78:16

| Capitol 243:11

Car 68:2 89:5,14 92:19
95:14 107:4 124:24
133:5 142:10 157:9

| 158:22,23 164:5,8
179:24 193:4,5,8,9,
12,13 215:20 236:6
243:7 249:20 276:19,
21

card 83:16,17 90:3
93:18

cards 92:24

care 69:16 98:20
225:5 243:3,17,20

career 139:13 142:7,
10 143:18 151:22
152:8 213:2

Cares 62:10,13

Carlo 249:16,18,23
250:1,10

 

 

carrier 243:13
carrying 17:9

cars 92:6 107:4
160:24 180:1 183:17
219:9 271:16 277:4

case 8:22 9:1,12,13
10:1,21,22 11:1,11,21
12:13 15:18,24 17:13
18:7,8 20:2,8,10 21:5,
7,12 26:7 27:8 29:8,
13,23 37:22 56:23
57:8 66:22 70:23 71:1
75:19,22 76:2,3,7
80:19 93:13,16,19,20
138:20 141:20,24
208:4 225:7,18 233:4
234:21 237:14,15,18,
20,23,24 241:9 245:7,
9,13,14,18 246:8
262313

cases 20:18,20,22
76:4 238:4,5

Cassie 240:18
catch 49:13 107:14
catches 163:24
categories 253:18

caught 77:11 106:21,
23 107:6 277:23

caused 65:18
caveat 7:13

cell 24:22 39:20 40:2
60:2

center 106:3 181:17,
21,22

certificate 224:23
certified 5:11 213:3
chain 91:16,23
challenge 99:1

chance 45:8,19 96:4,
19

change 81:5 87:21
109:24 197:22 257:9

changed 85:16,22
110:20

characterize 34:19
65:18 159:12

 

charge 47:19 62:16
79:13,19 245:19
256:5,11

charged 54:20 61:9,
12 62:14,17 152:6,11,
13

charges 11:9,17,18

charleston 5:6,8 6:7
9:22 10:19 16:4 22:17
30:17 53:24 54:2,22
58:5,12,16,23 62:24
63:6,21 67:16 68:7,9,
22 69:13 70:15 71:9
72:24 74:15 75:8
77:4,17 78:12,16
85:20 88:2 91:5 95:3,
23 96:20,23 97:4,11,
24 100:13 101:7,13,
18 106:12 224:13
225:18 235:16,21
238:18 240:13 244:6,
11,13,14,15,17,18,20,
23 254:23 267:21

Charleston's 97:1
161:6 244:15 246:12

chasing 187:21
chatter 138:5
check 99:10
Chem 243:16
Chevy 105:2

Chick-fil-a_ 48:23
49:11 103:15,20
104:5 113:8 185:16
186:6

chief 13:24 16:9
18:11 19:2 23:9,13
28:14 90:18 92:17
93:4 97:1 213:24
21431 215:11 222:19
227:15 259:10,15,16
260:9

Chief's 72:16 90:14,
15

Childress 139:19
145:24 149:20

choice 70:1,2 258:9
choose 99:22
choosing 8:4

 

chose 29:8 30:2
Chris 5:10

church 119:16,17,20
120:1 177:23 247:3

circulating 214:21
circulation 214:18

circumstances
133:19

citation 77:21 78:7,9
152:11

cited 48:10
citizens 97:20

City 6:7 8:22 20:19,20
24:21,22 36:24 60:18
71:10 77:16 78:20
103:21 138:8 239:9
263:12

civil 5:4 7:21 11:20
18:8 27:8 74:24

claimed 11:5
class 212:23 223:16
classes 69:17 224:7

clear 16:2 17:16
24:14,15 25:23 26:16,
17 42:2 97:14 111:11
143:1 144:3 156:5
168:15 212:14 220:13
229:11

cleared 25:6 211:16
231:20,21 232:20

clearing 24:19
click 160:9
clients 62:13
clock 72:7

close 43:4 113:9
205:12 218:19,22

closed 76:14 145:22

closer 107:11 193:18
204:5

clothes 10:19 58:20
64:13 70:21 77:3
79:12

clothing 72:5 199:13,
14 214:23 22911
272119 273:11

|
|
|
|

 

cloud 25:17,18 26:14
98:18

clue 120:3
coasted 165:10

Code 48:1,3,7,10
53:12 153:3

codefendants
245:15

Cole 80:18,20

collar 81:10,24 223:2,
8

collectively 216:20
college 242:19

color 130:10 139:5
143:20 238:24 257:7
264:17

colored 130:15
184:12

colors 257:6

combination 158:19
233:9,17

commander 266:3
comment 41:24 42:1
commented 66:14
comments 121:3
Commission 74:24
commit 254:10
committed 254:11
committee 94:12
committees 98:9

communicate 156:4,
15 157:8 158:24
162:4

communicating
29:3 154:15 157:21
162:15

communication
16:7,18 65:8 91:9
109:1 137:20 138:2,
13 145:10 146:13
147:4,10,17 148:6,18
149:14 150:1,18
153:8,20 154:20
161:12,18 162:8,20
163:8,13 164:2,11,14,

 

Realtime Reporters, LLC
schedulerealtime@gmail.com 304-344-8463

 
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

Page 78 of 98 PagelD #: 855

ERIC PETERSON

05/04/2021 Index: communications..creek

 

 

 

17,24 165:22 166:4,
15,24 169:18 170:5,
10 171:5,16,24 172:6
186:11 200:8 255:18

communications
17:19,21 104:16
109:1 136:19 185:20
275:16

community 69:2

companies 94:18
95:2

company 71:5 82:17
95:2,3 243:18

complainant's 46:4

complained 226:15,
18 227:8,13

complaining 212:8
213:24 214:2 227:17
228:2

complains 232:19

 

complaint 44:7,14,18
45:23 47:20 48:11
51:9 53:9 78:15 97:15
117:8 123:5 128:6
130:2,18 153:15
167:16 209:17 213:24
21411 215:12 222:19
227:15 238:21 23
239:4,8 245:22 246:6

complaints 78:18
99:10

complete 42:11
209:3

completed 64:3
208:20 209:2 210:2,4
261:3,6,7,8 267:3,16

completely 107:1
completing 259:9
compliance 260:10

comply 205:23
206:17

computer 40:11
42:17 164:5

computers 73:8
concentrate 192:19
concept 86:1

 

concerned 26:8
91:15,23 92:3 97:7
111:21,24 121:10
12211

contents 239:15,16
272:20 273:9,10

continually 278:5

continuation 5:1
137:11

continue 110:9
117:10 118:12 122:14
134:9 138:11 145:3
157:1 166:20,21
167:11 168:1,4,16
249:5

continued 14:4 44:12
47:5 56:17 64:17
102:22 103:13 104:13
105:19 108:10 110:5,

concerns 99:5
concludes 279:5

conditions 233:10,
19

conducive 64:14

conduct 60:23 237:3,
5,6 258:16 260:9

conducted 55:19
cone 265:15,18,19

266:5 13 114:9 116:7 118:1,
coned 110:21 131:21 22 122:18 127:16
146:22 252:3 129:2,22 130:22
135:8,16 137:6,21
cones 146:1

138:3,14 145:11
146:14 147:5,11,18
148:7,19 149:15
150:2,19 153:21
154:21 161:13,19
162:9,21 163:9,14
164:3,15 1657123
166:5,16 167:1,7
169:19 170:6,11
171:6,17 172:1,7
173:19 175:13,18
176:23 177:13 178:7,
17 179:20 182:6
184:20 187:14 188:23
190:23 195:6 196:9,

conference 82:21 ,22

conferences 82:18,
19

confident 30:13

confused 149:21
246:19

confusion 135:20

Conklin 241:1 242:5
connection 127:22
considerably 51:11

190:2 18 197:14 198:5,16
constant 158:4 199:11,22 200:13
246:16 202:5 203:6 240:6

248:18 251:3,4,5,14

constantly 152:19 257:11,16 268:16

construction 63:11 276:14
110:23 114:15 145:20 continues 110:18
146:2 186:18,21 116:9

265:15,18,19

contact 21:12,13
72:18 76:10 152:22
202:15 207:6 221:16
24711

continuous 194:15

continuously
111:20,21

control 125:12,13,19,
20,21,22 151:2
203:18

contacted 21:14
23:3,5,21 35:7 59:20
60:5,6 63:6 65:16 conversation 14:8,

77:19 238:15 259:15 16,21 18:9,14,16,20

content 59:19 76:23 21:2 22:2,8,10,11,12
91:4 | 28:15,18 29:7 30:20

34:22 35:18 36:7,8,13

 

 

38:4,10,15 41:6,14,
16,22,23 42:13 49:21

64:12 94:21 115:17 |

conversations 17:23
20:1,13,15,17 21:4,6,
8,10 28:23 29:16,22
30:16 35:12

convict 78:6

Cook 38:20 40:13,16,
19,21,22 41:1 42:14,
16 43:5,14

Cook's 39:3,20 40:8
cooperating 82:5

copy 12:14 44:18
55:9,24 56:6 93:18
96:14 150:21 210:13,
16 235:3 265:3

cord 233:1
cords 273:3

corner 62:8 76:12
121313 155:10 226:4
274:4

Corona 94:24 140:16

22413 |

corporal 8:15,17
209:7 219:16 220:19
229:18,19 270:5
272:2

correct 10:20 12:20
13:4 27:12 43:11 44:8
46:1,8,14 49:23 52:18
93:5 54:9 70:17 79:19
108:18 128:20 130:6
144:6 147:15 148:3
150:15 179:15 184:5
186:16 191:4 192:10,
11 195:12,13 200:18
202:1,18 203:14,23
204:10 206:9 207:1,
11,19 209:18 216:4
220:16 222:8 223:6
224:22 227:11 233:2
245:19,23 251:21
253:11,15 254:1
256:20 267:17 277:12

corrected 246:4
correctly 48:22 49:1
cosmetic 265:22
cost 87:9 94:18 98:6,

 

10,11,13

counsel 5:13 7:24 8:2
12:15 22:1 31:11
32:23

counseling 64:2,17
65:5 69:17

counted 181:3
country 97:18

county 67:17,18
71:20 148:21 163:3,
10,16 166:12,19,22
167:4 170:14,22
171:8,12,13 172:18,
21 173:3,8,12 213:7,8
240:11 269:5

couple 67:12 97:15
107:2 131:19 179:21
226:5 239:24 255:12
272:24 276:2 277:15

court 5:5,11,19 7:5
9:20 174:4 234:12
248:6 261:20

courthouse 9:21

cover 91:3 143:19
197:7

covered 68:19

coworker 10:2 67:10,
11

crash 49:2 169:13,14
177:17 183:1,12
184:21,22 185:10
187:6,10 189:9,12,14
191:6,8 212:9 213:21,
22 253:5 267:8,10
275:17

crashed 139:8
144:19,22 145:2
171:19 172:3 180:22,
23 183:4 189:15
247:7 253:2 269:9
275:20,21

crashes 49:4 50:5
186:2 212:17,18

crashing 154:5
created 233:11,19

creek 105:13 106:3
131:10,12 132:22
134:6 135:8 140:8
248:23 273:18

 

 

 

Realtime Reporters, LLC
schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 79 of 98 PagelD #: 856
WILLIAM ALLEN MEANS v.

E.M. PETERSON, et al.

ERIC PETERSON
05/04/2021 Index: crime..determined

 

crime 81:8 100:14
111:12,14

crimes 58:19,22,23
64:11 71:9 81:10
83:2,5,23,24 85:4.6,7,
9,12 94:11

criminal 8:1 11:18
15:8,10,12,13,15,21
32:14,15,18,23 33:8
34:23 35:3,17 44:7,
14,17 45:23 47:20
48:7 53:8 57:8 61:12

| 117:8 153:15 167:15

234:21 237:11 246:5

criminally 61:10
62:17

cross 50:19 123:13
125:16 126:14,15
127:5 133:23 174:22
179:4 250:4 251:14

crossed 178:18,24
182:7,8

crosses 209:16

crossing 169:14,21
170:2 180:19,21
181:1 193:21 194:2

crossings 180:18
193:23

cruiser 57:17 88:4,6,
15 100:20,23 24
133:2 134:2 168:19
182:24 193:1 200:1
220:13,15 221:7
227:10 232:12 262:6,
7,13,18,20,23 274:20
275:5

cruisers 80:22 81:3
85:14,19,24 86:3,5
95:7 101:13,22,24
161:8 200:8 220:11
221:4

CSX 219:17,19 220:6

cuffed 211:20 229:16
232:1,6 269:18

| 270:10

cuffing 230:4

cuffs 230:3,4,5,6,7,8,
12 270:5

 

curious 268:9

 

 

current 97:14 101:20
Curtis 5:12

curve 50:17 125:24
264:11

custody 91:23
cut 229:4

D

dachshund 168:18
169:6 176:19

daggone 133:4
daily 24:14,16,20
damage 265:20
damages 264:23

dancing 61:23 66:12,
13

danger 250:17,19
253:9,11,13,18

dangerous 230:18
23331

Daniels 70:5
Dante 5:15

dark 70:4 130:15
178:13 184:12 248:13
250:23

darted 146:23
darts 114:18,19

Dascoli 31:12,13
32:15 33:13,15 35:7,
12,19

dash 57:20,22 58:4
80:22 81:3 83:19
85:8,13,18,23 86:8,16
88:3,15 91:6,10 92:22
94:3,5 95:7 100:24
101:1

data 137:8

date 12:23 13:11
31:16 33:4 43:1,21
55:13 73:24 77:12
124:13 141:14 186:17
210:3,5 236:7 250:16
257:10 259:19 264:4

dates 33:6 242:17

 

daughter 242:6

Davis 11:8,15 105:13
106:2

day 5:9 13:8 24:17
25:8 26:19 27:12,21
31:19 39:17 41:15
47:5,8,12 53:1,16
55:14 57:18 60:23
72:2 103:15 104:2
137:10,11 143:22
150:12 169:4 177:4
187°8 188:7,8 189:12
210:6 220:21 249:13
257:12,16 259:23
262:6 266:14,20,23
267:16

days 13:6 47:3 52:17
255:12

dead 143:7,11 157:5
256:20

deal 73:11 158:7
164:6 212:16 225:2
246:19

dealerships 243:8

dealing 152:14
213:21 214:10,14

dealings 254:17
death 255:2
debrief 259:20,23

December 37:12
223:20

decide 77:3 78:6

decided 107:7,10
197:8

decides 138:16,20
141:20 146:11

decision 95:5

decisions 70:12
declined 244:18
decon 212:6,11

decontaminant
212:13

deep 132:19 217:17
221:14 222:8

deeper 222:9
defendant 11:1 18:23

 

 

19:2 29:23

defendants 11:6,7
29:2,7

defer 78:6
deferral 78:5
defines 254:8
definitions 255:5
delay 219:17
delete 25:8

deleted 26:8,9 27:11
29:17 90:23

deleting 29:4
demonstrate 201:2
dense 247:17
Dent 80:15

department 13:23
14:6 42:18 62:4 74:15
78:16 85:3 91:1 93:3,
6 94:4 97:23 98:22
100:17 131:8 224:10

Department's 99:24
235:16

departments 263:11

depiction 189:10
275:7

deployed 210:24

deponent 95:17 96:3,
9 201:5 225:16 279:7

deposition 5:2 6:8,
11 8:21 9:5,8,9,24
12:10,16 19:7,12
44:12,13,16 51:23
52:7,15 53:7 55:2,3,
10,18,19,22 56:2,6,17
95:22 96:1 102:22
103:13 104:13 105:19
108:10 110:5,13
114:9 116:7 118:1,22
122:18 127:16 129:2,
22 135:16 137:6,21
138:3,14 145:11
146:14 147:5,11,18
148:7,19 149:15
150:2,19 153:21
154:21 161:13,19
162:9,21 163:9,14
164:3,15 165:1,23
166:5,16 167:1

Realtime Reporters, LLC
schedulerealtine@gmail.com 304-344-8463

 

169:19 170:6,11
171:6,17 172:1,7
173:18 175:12,17
176:22 177:12 178:6,
16 179:19 182:5
184:19 187:13 188:22
190:22 195:5 196:8,
17 197:13 198:4,15
199:10,21 200:12
202:4 203:6 208:13,
16 216:21,24 234:14,
17 235:7,11 240:6
268:16,19,22 26971
279:5,7

depositions 8:19
depression 65:3
depth 221:17,19

deputy 167:4 170:16
171:12 173:7 229:24
265:9

Derek's 242:18,19,
20,23

describe 69:23
125:19 127:17 132:21
224:3 262:3 274:2

describing 153:24

description 174:21
194:23

Desert 224:7

desk 40:10,12 93:17,
18

details 12:8 35:10

detained 200:9
211:16 212:5

detaining 10:15

Detective 8:23 10:12
11:8 38:20 39:20
40:8,19,21,22 41:1
42:14,16 43:5,14
71:7,24 72:1 76:3
77:15 81:9 84:5,9,22
98:8

detention 10:17

determine 132:12
182:1 214:10,14
222:18 256:7,8

determined 255:22
257:15 264:22

]

 
E.M. PETERSON, et al.

Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 80 of 98 PagelD #: 857
WILLIAM ALLEN MEANS v.

ERIC PETERSON

05/04/2021 Index: device..ended

 

 

device 26:9,12 39:3
40:1,2,9 81:13 99:1
133:15

devices 84:3,8,10,21
85:1 97:23 98:17
161:9

dictionary 258:10

difference 140:18
186:10 188:18 230:6

difficult 7:5 81:17
difficulty 137:23
dimensions 268:6

direction 21:1 29:17
111:6 125:9,10
129:14 141:5 183:18,
20 274:13,17

directive 54:17 92:14

directly 13:20 19:20
105:1 107:19 135:23
142:8,9

dirt 130:20
disciplinary 75:7

discipline 63:21
74:2,22 78:11

disciplined 70:15

discontinue 247:14
251:2,18

discontinued 247:5,
11

discovery 20:9 21:2
93:21 234:20 236:19

discretion 247:22
discuss 30:2
discussed 20:16

discussing 36:5
145:16

discussion 60:15
disjointed 58:10
disk 93:19 102:9

dismissed 11:13,17,
18 77:21 237:20
245:19

dispatch 115:17
159:24

 

dispatched 269-6

dispatcher 104:15
114:17 130:7 138:9
156:16 157:8,22
158:19,23 159:1

dispatchers 156:5
255:18

dispel 99:10
disregard 146:16,18

disrespect 74:20
79:7

disrespectful 60:19

distance 168:19
176:11 205:11,12,13
216:17

distinction 234:1
District 5:5,6

ditch 191:17 192:6
195:21 197:20 199:3
206:4 217315 218:3,
16,21 221:8 222:8

ditrapano 5:16 96:7
210:15

division 58:18 85:4
DMV 255:17
doctor 140:17

document 44:21
45:21 74:8 88:9
188:12 208:17 226:4
235713 245:10

documentation 20:8
86:20 245:15

documents 87:3

dog 168:20 169:2,5,6
173:16 175:20 176:1,
9,10,14,19 178:8,9,
18,24 179:4,5,6,9,10,
14 242:24 250:17,19
251:6,9,12,13,15,20

dog's 251:16
dollars 87:10 88:1

door 31:3 62:6,7
133:16 184:13 248:13

double 118:8

download 83:14
93:12,15

 

downtown 63:6
68:22

downward 42:9
draft 55:9 56:6
drag 221:8

drainage 217:15
218:3

draw 274:10,13

drawn 196:23 197:5,
10,16 204:1

drink 69:21,24 70:3,4,
11,12

drinking 60:3 62:3
67:8 69:23

drive 25:12,14,15,20,
21 48:24 49:12 59:21
98:21 111:14 11271
117:13,16,17,20
118:3,15 120:18
121:5 122:2,24 123:1,
3,9,10,18,20 130:19
132:1 159:17 170:8
177:24

driven 188:7 193:20

driver 136:11 139:9
181:3

drives 81:21,23

driveway 71:3 72:8
239:10

driving 48:15 50:13
67:21 111:20 112:4
152:3,7 160:15,17,18
218:21 249:16 262:20

dropped 141:8 239:3

drove 19:20 57:3
177:4 181:5 188:6,8
189:21,23

drown 215:18

drowning 157:12
212:9 215:12,13,15,
23 216:6 221:11,12
227:16,21

drug 37:9 76:2,3,4,7
84:4 202:6 218:5
226:16 232:7

drugs 7:8

 

 

Duane 5:17 18:20
44:17 96:12 102:17
208:3 261:22

due 67:3 130:22 131:2
duly 5:23

Dunbar 213:15
duplex 69:1
duration 233:18
duties 54:5

duty 59:8,7 64:20
72:8 78:14 89:18,19
92:12 214:8,12 237:3,
4,6 246:14 259:9

E

e-mail 89:3 90:10,13,
16,19 91:9,14 92:5

e-mails 16:6
E.M. 5:2,4 209:7
ear 156:19

earlier 14:10 36:1
43:17 59:16 60:3,19
75:23 103:5 125:11
144:2 148:13 151:1
152:19 153:5 172:12
173:7 175:4,6 183:17
200:18,22 209:17
248:5 266:12 276:21,
23

early 13:1 82:2
earth 29:4
easiest 216:11
east 243:5
easy 242:23

eat 72:2 103:23 104:6
106:18 107:8

eaten 186:23
edge 264:11
effect 34:6 165:6
effective 236:7
effectively 162:4
effort 254:12
eject 192:19

ejected 191:10
electronic 261:19

electronically
261:21

elevation 252:21
Eleven 76:12 77:12
embankment 140:3
emblems 258:2

emergency 220:12
221:5 235:8,17 254:7

Emmons 51:5
166:18,21 167:5,8
168:5,8,9,11,17,20
169:21 173:10 252:1,
17,18,19

emotion 34:18

employed 6:6
242:16,17,23 243:4

employees 16:4
employers 242:21

employment 242:15
244:3

EMS 200:10 212:5,10,
12 228:24 229:2
230:1 232:3

EMT 213:1,3,9 214:8,
12 218:12 222:16

| 224:22 230:17 231:1

243:21 244:1

EMTS 231:4 232:23
| 269:21 271:1,20

 

encounter 72:3

encountered 121:18
128:7 135:12

encounters 78:22

end 11:20 25:8 27:11
50:14,15,21,24 51:1
100:5 149:6 157:5
176:10 179:21,22
189:4 218:16 219:2
22231 233:23 236:2
241:10 243:5 246:14
25371 258:19 269:11
270:21 271:6

| ended 36:12 238:12,
| 14

 

 

Realtime Reporters, LLC
schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 81 of 98 PagelD #: 858
WILLIAM ALLEN MEANS v.

E.M. PETERSON, et al.

ERIC PETERSON

05/04/2021 Index: ends..figure

 

ends 274:20

enforcement 8:10
36:23 47:21 48:8
63:1,6 82:22 167:12
213:2 223:22,24
230:17 235:21 243:1
269:7,8,18 270:1,10,
12

engage 145:17 237:8
239:1 241:4

engaged 65:12
239:9,22 240:16

engine 165:10 221:22
enlies 65:17
ensure 260:10
enter 197:24
entered 195:20

entire 132:1 157:8
221:19 237:23

entirety 55:15,16
entities 63:10
entitled 97:8
entitles 33:12
Entrance 136:6
entryway 10:16

envelope 73:16,17
238:14 239:3,7,14,16

environment 64:14,
15

equipment 98:10
146:2 161:4 236:6

equipped 161:8

 

equivalent 75:1
ER 80:4
erase 98:24

Eric 6:5

essence 197:6
essentially 158:9
establishment 62:5
estimate 43:16 87:11
estimates 133:18
estimating 133:12

 

 

estimation 123:21

evening 60:4 67:7
104:23

events 88:9 97:14
12431 221:2

everybody's 39:12

everyday 25:7 27:11,
15 14071

evidence 65:19

exact 34:4 47:12
89:11 91:4 141:14
144:19 188:1,3 264:4
265:15

EXAMINATION 6:1
277.17

excerpt 102:20
103:11 104:11 105:17
108:8 110:11 114:7
116:5 117:23 118:20
122:16 127:14 128:24
129:20 135:14 137:4,
19 138:1,12 145:9
146:12 147:3,9,16
148:5,17 149:13,24
150:17 153:19 164:19
161:11,17 162:7,19
163:7,12 164:1,13,23
165:21 166:3,14,23
169:17 170:4,9 171:4,
15,23 172:5 173:17
175:11,16 176:21
177:11 178:5,15
179:18 182:4 184:18
187:12 188:21 190:21
195:4 196:7,16
197:12 198:3,14
199:9,20 200:11
202:3

excerpts 208:9
excessive 207:18
exchange 269:24

excuse 45:5 53:12,21
96:18 123:7 156:8
173:21 174:9 204:2
205:13 216:15 224112
24971 258:17 256:4
261:5,8 273:10

exhibit 44:11,13,16
45:22 95:22 96:1,11,
15 102:12,20 103:11
104:11 105:17 108:8

 

110:11 114:7 115:20,
23 116:5 117:8,23
118:11,20 122:16
123:5,6 127:14
128:24 129:20 130:18
132:21 135:14
136:22,23 137:1,4,19
138:1,12 145:9
146:12 147:3,9,16
148:5,17 149:13,24
150:17 153:19 154:19
161:11,17 162:7,19
163:7,12 164:1,13,23
165:21 166:3,14,23
167:15 169:17 170:4,
9 171:4,15,23 172:5
173:17 174:3 175711,
16 176:21 177:11
178:5,15 179:2,18
182:4 184:18 187:12,
16 188:21 190:16,18,
20,21 195:4 196:7,16
197:12 198:3,14
199:9,20 200:11
202:3 208:2,13,16
216:20,21,24 219:14
222:2 226:4 228:12
234:14,17 235:7,11
254:6 261:19 268:3,
19,22 269:1 272:7,10
274:2,12

exhibits 272:8
exist 213:8
existed 38:1 234:7
exists 62:11

exit 59:24 105:3,10

exited 60:1 195:19
197:5

exiting 146:4 192:6
Expedition 180:5

experience 63:1
107:2 111:18 246:22
247:9

experiences 246:23
expert 154:10

expired 107:24
112:13,15,20 114:1
144:5 224:23 234:22
256:20 257:20

explain 200:23
246:20

 

explaining 183:16
express 34:12
extensive 112:1
exterior 204:20 205:5
external 25:20
extra 96:14 210:17
extreme 98:13 |

extremely 51:18
116:12 128:21 246:24

eye 277:23

eyes 192:20 201:22
205:4 206:22 207:5

F

face 14:20 201:10
202:19 21171

Facebook 38:21
39:23 42:18

facing 106:3 232:13

fact 218:5 254:6
256:14

factored 94:20
failed 211:1
failing 121:7,11

fair 6:24 47:14 117:13
144:14 161:6 175:2
194:18,22 236:23
268:8

Fairfield 60:22
fairly 133:5 140:13

fall 119:4,7,8 131:1
153:16 165:13,15
195:24 223719

fallen 195:23
falling 121:11 165:12
falsified 209:13
falsifying 245:10

familiar 54:3 62:11
133:5 235:18,22

fashioned 25:19

fast 51:11 116:13,21
120:8 128:21 174:12

 

Realtime Reporters, LLC
schedulerealtime@gmail.com 304-344-8463

176:5,18 180:9
192:21 194:7,17,19,
24

faster 190:2,8
fault 264:22
Fayette 213:8

FBI 12:12,17 13:3,21
14:1,5 15:1 16:8,21
17:10,11,24 18:2 20:2
21:13,14,16,20,24
22:22 23:4,6,21 31:7,
8,10 33:18,24 37:18,
20 53:3 55:24 86:23
26371

February 86:13,14
Federal 7:20 9:21

feel 36:6 55:18 215:3
225:9 226:9,11,13,16
227:6,17,20 228:4
230:15

feeling 226:21 232:19
fees 98:12

feet 132:24 133:3,11, |
12,13 134:15,22
135:4 193:3 205:13
216:16 217:16

fell 82:20 140:2
fellow 79:7 178:1

 

felonies 8:8

felony 254:2,4,8,11,
18,21,24

felt 34:10,13 133:15
227:21

female 70:22 75:14
76:18 107:3

female's 66:12

fender 133:16 263:9
264:13,24

Fentanyl 270:21 ,22

fiance 59:9,22 65:8,
13 66:11,16

fiance's 240:17

figure 34:14 41:21
77:6 158:14 168:24
175:19 196:12 231:2
241:11 255:19 272:17

 
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 82 of 98 PagelD #: 859
WILLIAM ALLEN MEANS v.

E.M. PETERSON, et al.

ERIC PETERSON

05/04/2021 Index: figured..guilty

 

figured 241:22

file 75:8,13 93:13,16,
19,20

filed 18:6 21:8 27:9
28:23 42:24 43:3,22
44:7 45:23,24 46:13,
16,18 47:3,6 245:18,
22

filing 155:7 279:7

filled 131:13 132:2,4,
15,19

film 84:22
filming 99:12,18
finally 95:2

find 190:11 272:11
27511

fine 44:2 102:7
142:23,24 143113
235:6 242:3 275:10

finish 168:14
fire 212:5

firearm 196:3,15
197:2

firm 12:1 29:8 30:1
fit 243:21

flabbergasted 33:24
34:7,8 36:6

flag 102:10
Flanagan 5:7

fled 48:8 49:9 139:10
154312 247:7 278:15

flee 113:20 116:9,10
138:16,17,20 141:20
147:7 149:4

fleeing 47:21 152:15
153:4 233:13 254:12

fleet 101:15

flip 17:9 160:15 209:6
272:11

Florida 224:4,14

flowing 131:11
132:23

foam 228:9,10

 

 

folder 72:13

follow 54:8,23 92:17
107:8,10,21 135:8
150:14 222:21 257:11

food 205:2

foot 50:20 113:20
121:1,14,16,19,22
123:15 124:8,9
126:22 128:1 131:11
132:23 139:10,21
142:1 154:3 200:16
207:6

footage 69:10,14
83:15 90:22 92:24
192:17

FOP 33:13

Forbes 5:15 6:2
15:10,15 18:19 29:2,
15,20 30:6,9,13 44:17
45:7,12 56:20 67:2
95:21 96:12 102:10,
17 110:8 158:6
187:24 190:17,20
203:1,9 208:3,8,11
210:17,20 234:11
235:2 240:9 257:2
261:22 268:23 278:22
27971

force 207:11,18
247:23 261:11

Forced 98:19

Ford 180:5 184:11
248:16 24974

forgive 63:2 84:2
143:14 244:9

forgot 242:24

Fork 116:16,17
117:10,14,16,20
118:3,13 119:24
120:13,20 123:19
141:6 147:13,20
148:13 158:17 172:13
183:24

form 23:16 143:8,12,
13 187:22 259:22
261 33,4 266:7,10,19
278:22

formal 63:20 65:5
78:15

 

 

forty-seven 147:24
148:8

Forty-three 147:24

forward 8:5 232:2
248:10 251:9 259:9

found 35:20,22 46:7
71:15

Fourteen 170:19
172:24

fourth 180:23 193:13
Fowler 5:7

frame 37:15 39:17
42:20 50:12,24
124:17 131:2 221:21

Frank 97:12

frankly 66:22 77:10
100:6

fraternal 33:11
free 161:9
freeway 146:4
fresh 141:18

Friday 18:5 19:6,9,10,
15 27:18

friend 62:1
friends 61:23

front 46:4 74:24
105:1,6 107:19 111:3,
22,23,24 114:18
139:22 142:4 156:12
157:19 163:23 221:21
229:1,8 231:1,6,14,15
264:13 265:11 266:4
269:18,22 270:11
27471

full. 191:13 202:19
236:19

function 90:2
fund 33:11 35:5

G

G-A-D-D-Y 265:10
Gaddy 265:10
gained 168:18

 

garage 103:21,23
104:6,15 138:8
263:12

gas 103:21
gashed 140:3
Gatlinburg 82:23

gave 6:22 72:17 75:22
89:2 98:23 112:10
117:3 174:22,24
222:2 223:14 228:12
236:20 242:4 272:6

gawker 249:22
Gazette 95:23 96:20

general 17:13 213:7
243:12

generally 27:19
168:14

gentlemen 139:18

girl 71:21 72:21 76:21
77:20 78:23

girl's 75:24

girls 219:9

give 6:14 14:1 43:16
60:9 74:8,14 76:11,
16,17 78:4 153:11,12,
13 165:18,20 167:21
174:22,23 188:17
210:18 236:19 240:21
242:21 248:8 261:13
274:12 275:6

giving 87:11 237:24

glued 140:15

Gold 243:10

good 97:19,20 107:18
138:22 158:6 197:18
213:18 226:1 240:2

goodness 213:6
224:5 241:23

Gopro 57:13,16 194:4

Gordon 14:5,8,17
16:9 18:11,15,23
20:2,7,15 23:9,14
94:11

gosh 242:20
Goshorn 68:18

 

GPS 127:21 164:6
grab 96:7

gracious 213:6 224:5
grade 242:19
grammar 246:4
grand 57:8

grants 100:2

grass 146:3

grassy 264:12

gravel 127:18 130:1,
5,20 131:14,17 132:3
141:9

gray 103:19 199:24
218:6

greater 194:14
216:17

greatest 122:11

green 50:1 107:12
108:11 119:7 185:22

Greenway 68:18
grip 206:14

 

gripped 206:8
ground 6:14 42:14
group 61:22
guaranteed 22:8
guard 63:5,8,12 243:1
guardrail 139:24

guess 20:7 26:15
35:5 38:23 56:23
71:11 75:4 76:15
84:23 87:1 94:15
124:8 132:3,7,16
133:16,19,20 143:23
154:9 159:13 168:24
176:12 183:5 185:2
204:5 212:14 218:2
221:6 246:22 247:10
252:8 262:2 270:17
276:3

guesstimated 133:1
guidance 54:10
guideline 54:17
guilty 11:7

 

 

Realtime Reporters, LLC
schedulerealtime@gmail.com 304-344-8463
E.M. PETERSON, et al.

 

Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 83 of 98 PagelID #: 860
WILLIAM ALLEN MEANS v.

gun 196:22 197:3,5,6,
10,16 20471

gut 256:23

guy 39:1 42:18 72:20
104:15 113:19 121:4
136:3 154:1,7,16
155:8 165:6 186:20
238:12,20 239:3
250:23

guy's 73:9 82:14

guys 10:18 30:16,20
36:5 39:19 57:6,11
60:7 63:7 77:5 78:6
79:12,22 89:10 93:7
94:4 104:21 113:8
131:16 137:13 156:5
163:19 180:6,17
192:24 194:6,24
202:6,17 218:10
220:18 221:8 249:5
250:22 251:2 271:12,
16

gym 14:19 174:5

H

hairpin 50:17 174:16

half 102:14,16 276:22
2775

halfway 167:19

Halloween 67:10,13,
15,20

halt 192:22 277:7,8,9

hand 26:10,12 95:20
96:10,16 114:19
146:20,21 157:10,12
159:21 22,2324
160:4,6,8,17,18,22
196:2 198:24 200:7
206:3,12 20871 214:3
216:18 232:1 268:24

handcuff 42:4 270:4

handcuffed 201:11,
12,15 211:22,24
231:22 232:15,20
269:17

handcuffing 270:3

handcuffs 132:8,9
211:15,17,20 228:24
229:8 230:9 269:22,

handed 44:21 45:21

 

ERIC PETERSON

05/04/2021 Index: gun..idea

 

24

87:1
handle 122:3 135:4
handlebar 135:5

handlebars 134:16,
23,24

handled 12:2 260:13
handling 59:19

hands 61:24 161:1,9
196:14 203:18 204:2,
3,4,7 205:24 206:8,
16,18,19 211:1,2,5,8,
11 229:16 269:18
270:11,14

handy 88:11

Handycam 81:13
82:7 83:20,21 84:24

Hang 103:8
hanging 132:10
happen 73:15

happened 10:11,24
22:8 74:21 88:13
93:22 108:22 131:19
139:14 164:22 169:11
183312 192:21 200:23
202:13 220:21 237:13
264:5 265:18

happening 123:18
176317 229:17

happy 6:18

hard 25:12,20 98:21
111:7

Harry 22:19

Harvey 5:18 14:6
16:10 18:2,12,14 21:3
23:8,10,14 24:7 26:3,
6 27:7 28:7,17 30:17
31:18 32:2,12,14
33:21 34:12 38:5
40:18,20,23 41:5,14
42:1 51:2 80:18,19
103:17 113:8 135:10,
13,21 ,24 136:9,15,18
138:7 145:15 149:18, |
19 153:7 160:20
161:24 162:13 163:24
164:16 165:24 169:20 |

 

 

171:18 172:19 174:8,
22 175:1 192:22,23
194:18,23 195:7,11,
18 196:21 197:15,24
200:19 201:11,14,18
202:11 203:17 205:9,
21 206°6,11,17,22
207:10,22 209:4
210:23 211:9,10,19
218:23 219:1,8,12,13
220:1,4,10 221:3
226:19,21 227:1,5,11,
17 228:3 229:20
230:3,15 231:10,13,
23 232:5,14 249:2
252:5 261:10 270:3,7
271:14 275.23

Harvey's 27:3 55:10,
19 56:6 162:10
174:117 181:12,13
182:24 197:6 207:1,6
230:4 252:16 261:9
275:11 276:15 277:9

Harveys 136:3
hat 84:20 85:2
hate 271:14
hazard 233:11,19

head 38:6,12 103:17,
18 200:20 206:21
207:7,12,16,19,23
214:21,22 215:1

healed 140:20

hear 29:20 50:7 52:4
132:8 142:4 145:4,8
153:10 155:4 156:19
167:2,13 159:3
161:20 162:15,22
166:12 167:9 169:1
174:23 175:3 199:5
219:7 272:3 275:21

heard 13:20 31:16
148:24 154:23 158:13
163:20 173:7 180:15,
24 182:14 206:24
207:9 275:13

hearing 11:15 74:13,
23 91:22 156:18,22
161:24 162:2

Heart 63:9

Heavenly 117:12,16,

17,20 118:2,15

 

120:15 122:15,24
123:1,2,9,10,18,20
130:19 132:1 147:21
163:22 186:9

heavy 247:2,6,15
Heck 190:8

held 5:7 58:17
157:10,12 160:7,22
200:7

helmet 202:12,16,17,
19 203:11 204:20
205:5 207:7 227:22,
24 228:2,5 230:16,18

helped 211:6
helpful 45:6
helping 141:24

hey 14:1 73:1,14,18
74:7 77:3,19 94:5
113:9 138:19 141:19
186:19 219:19 220:5
227:6 228:3 236:2
254:2 267:24

hide 100:7 257:7

high 123:14 133:4
269:8,10

higher 121:21
highest 81:11
highlights 97:18

highway 109:20
113:2,7 116:13 118:9
129:17 131:21 265:16
269:14

hillside 134:18
hindered 211:6
hinged 230:5,8
hip 140:4
hire 35:2

hired 33:15 58:3
63:12 245:3

history 242:15

hit 56:11 131:2 153:5
155:11 157:24 158:15
251715

hits 179:5
hoard 156:14

 

hold 136:10 160:3,14
173:24 198:17 206:18
225:22

holding 160:4,6,8
198:24 218:10

Holstein 170:8
home 59:9,21 60:22
horn 155:11 158:1,9
horns 158:15
horrible 83:11
hospital 55:6 80:4,8
hot 205:2

Houck 96:24 97:7,21
98:14,17,20,21 99:8,
11,18,22,24

hour 56:10 88:1
104:23 117:11,12,14,
15 118:13,14,17
124:8 147:23 148:4, |
14 151:4,9,13,14,24
152:2 153:23 161:15
175:4 180:13 252:16

hours 64:6 66:15
237:8

house 73:23

houses 156:2,3
177:1,5 178:10

Housing 68:7

 

hovering 145:5
huge 146:1
hung 80:9
Huntington 95:4
hurt 139:9
hurts 214:3,4,6
husband 71:17
hyper 204:24

I's 94:21
i.e. 255:3
icloud 25:10,23

idea 99:9 173:22
194:19

 

 

Realtime Reporters, LLC
schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 84 of 98 PagelD #: 861
WILLIAM ALLEN MEANS v.

E.M. PETERSON, et al.

ERIC PETERSON

05/04/2021 Index: identification..kind

 

identification 44:15
95:24 208:15 216:23
234316 235:10 268:21

identify 127:7
identifying 225:3
identity 143:20

illegal 10:16 32:24
33:2,4,5

iNustrated 135:17

immediately 19:15
212:4 219311 229:10
244:5 266:1 276:4

immobilization
223:3,9

immobilized 230:19
impact 7:9
impairment 156:18

important 207:22
241311

improper 114:2
141:1 143:6,10 144:5,
8,11 207:15 257:13

improperly 112:20
140:22

inaccurate 143:9
inches 133:7

| incident 9:6,7 10:7,8
43:4,5,8 44:2 59:6,7
60:17 63:18,24 67:3,4
69:11,14 70:14,16
78:18 79:5 92:20
119:12 135:22 152:13
208:14,20 237:4,5
259:3,13,21

incidents 10:6,9
78:10 236:13

included 66:11
including 270:20
India 106:3
indicating 158:5
indictment 55:7

indifference 47:22,
23 48:3,12 152:15
233:13

| individual 84:7

 

 

 

222:17

individuals 82:6
90:24

influence 7:8
informant 84:6

information 75:22
76:7,11,17 77:20,22
78:4,24 93:7 138:9
23811 ,8 245:22
255:13 256:14

informed 227:2,22
228:3 266:2

ingested 215:21
221:16

initial 114:24 116:19
131:23 152:21 158:16
194:10 212:19 214:13
233:22 258:15 277:21

initially 35:7 48:17
50:16 51:6 52:1 77:14
125:12 152:24 155:9,
10 158:16 204:3
206:2 211:20 212:1
246:23 253:24 269:11
277:19

initiate 115:4 116:1
139:7 157:24 278:15

initiated 49:1 50:4,9
116:2 141:2,3 144:3,
11 155:20 157:21
172:12 187:10 256:18
257:19

initiating 134:11
149:3

injured 139:12,13,17
156:21 215:8 228:7

injuries 139:12 216:1
225:3,5

injury 214:24 215:7
228:6 233:2 255:3

Inlets 255:20

inside 61:20 84:18
140:12 202:12 205:4
272:20,21 273:7

inspect 49:15
inspected 262:14

inspection 89:17
92:8 261:23 262:12

 

 

266:7,10,11,15 267:9,
14,21

inspections 89:13,
15,23

installed 101:3

instance 18:3 32:24
62:14 66:3 70:20
71:24 11371 231:5,7
237:7

instances 71:14 74:1
78:22

instructed 223:17
253:21

instructing 30:4
88:20

instruction 245:4
insured 264:24
intact 202:20
intended 119:3
intentionally 209:14
interaction 99:13,18
intercept 167:8,12
interchange 49:14
intercourse 66:1
interest 41:24
intern 140:17

interpretation
165:16

interrupt 202:23

intersection 50:1
115:9 117:12 118:14
123:2,9 128:14 135:9
139:19 141:9 186:8
193:24

interview 12:18,21
13:21 15:1 55:24
86:24 263:1

interviewed 12:12
244:15

interviews 96:23,24
intox 62:15,16

intoxicated 60:20
61:1

 

| intoxication 62:9

79:7
introduce 5:13
intrusion 214:24
investigate 34:1

investigation 7:20
13:3 15:1 16:6,21
17:10,11,24 18:2 20:3
22:22 35:21 224:6
237:11

investigations 48:6
238:18

involved 20:19 80:19
113:13 138:21,24
142:8,9,16 143:2
250:13 259:7,24
260:22 262:6 263:16

involves 254:24

involving 237:24
245:10

ipad 26:17 39:21 ,22
ipads 11:2

iphone 24:21 26:3,21
2771

issue 7:21 12:11 44:1
65:13,15,16 227:23

issued 24:22 46:7
100:17

issues 65:7,8 79:3,5
244:3

J

Jack 70:4 82:15,24

jacket 198:12,13
199:15,16,17 228:16
229:12

Jackson 213:7
Jaden 241:23
Jagermeister 70:3
jail 212:15

Jake 80:15
Jan-care 213:6

January 37:12,13
96:21 97:10

Realtime Reporters, LLC
schedulerealtine@gmail.com 304-344-8463

 

 

Jeep 182:7,8,13,14,
18,21,24 183:6,22
184:8,14 193:16
249:14 277:5

Jesse 5:15
jet 107:5
Jim 70:5

job 54:5 63:16 75:11
155:9 156:21 242:15
243:21 244:5,18

jobs 243:6 263:8
Joe's 61:17,20

joined 83:1 136:9
244:11 249:2

joining 244:6
joins 51:2 136:15,18
Jones 68:8,18,20
jump 245:6

jumped 139:24
95:21

jumping 236:11
jungle 174:5
jurisdiction 261:6
jury 57:8 241:10
justified 114:5
justifying 247:10

K

K-9 168:18 169:7
176:19

Kanawha 240:10
Kentucky 76:13
keys 60:2

kids 174:4 241:15
242:8

kids’ 248:6

kind 16:13 34:9 54:16
56:24 57:13,15 71:4
78:3 82:19 99:8
120:21 123:18 141:18
158:4 161:21 175:9
179:4 196:10 209:20
212:18 221:22 23111

 
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21

WILLIAM ALLEN MEANS v.

E.M. PETERSON, et al.

Page 85 of 98 PagelD #: 862

ERIC PETERSON

05/04/2021 Index: kitchen..make

 

 

 

238:21 239:18 242:13
260:17 264:14 273:3
275:17

kitchen 96:8
knee 42:10 222:13
knees 221:19

knew 21:7 37:22 38:1
60:14 69:7 113:9,17
151:16 169:10 239:18
249:22 251:23

knowing 126:2
238713

knowledge 8:10 11:9
18:22 19:5 43:13
47:16 92:1 209:10
238:17 250:8 263:8,
15

Kristen 242:5

L

label 152:21 174:16

lack 34:8 66:7 68:21
75:5 138:4

ladies 182:15 183:9
lady 241:4

laid 141:10 201:12
Lake 76:13

land 191:15
landed 191:15

lane 106:6 110:20,21,
24 111:2 114:19,20
123:13,22 124:18,22
125:1,17 126:1,14,16,
23,24 127:1,2,11,24
128:16 129:3,9
146:21 174:18 186:18

lanes 145:22 146:3
language 209:20

lapel 81:14,15,19
83:22 84:24

laptop 40:10
larger 101:15
lasted 144:12
late 236:13

 

latest 99:21

law 8:10 29:8,24
36:23 47:21 48:8
63:1,5 82:22 167:12
213:2 223:22,24
230:17 235:21 243:1
269:7,17 270:1,10,12

lawful 256:19 257:19
Lawn 243:16

lawsuit 18:24 19:3
29:3 42:24 43:3,22
66:24

lawsuit's 28:22

lawyer 15:7,21 17:20,
271 18:1,15 20:14
32:14,16,18 33:9
34:23 35:3,17

lawyers 14:24
lawyers’ 14:24

laying 202:8,9 203:22
20411 ,2 207:20
232712 273115

lead 59:21 67:7
239:11 257:14

leading 77:18
leads 218:22
learned 23:20

leave 67:20 85:11
221712 232:12 257:8

leaving 110:14
lectures 224:9

left 48:23 49:11,24
58:7 60:4,21 67:21
72:10 83:4 102:9
106:6 107:13,20
113:8,21 114:19
115:1,2 120:18 124:7
132:17 134:18 140:19
146:20,21 156:19
162:14 179:22 191:3
192:13 193:20
198:17,20 200:3
202:8,24 206:1,4
226:4 229:12 232:5,
14 237:9 248:24
251:13 271:5 273:3
275:24 276:4,12,13

legal 5:11 33:12 35:6,

 

7,13 144:4,7 257:23

legs 191:14 225:10
226:9,11,13,16,21
227:6,18,21 228:4
230:15 232:19

Leigh 5:10

length 193:4 233:18
276:3

length/duration
233:10

lengths 193:5,8,9,12,
13 276:19,22

lengthy 64:19 73:15
letter 239:20
letting 257:2

level 135:5 160:5
license 234:15,19,22
licensing 98:12

lieutenant 13:24
14:5,8,17 16:9 18:11,
23 20:2,7,15 23:9,14
89:3,6,8,20 94:11
150:5,11 154:15
219:19,22 220:2
229:19 253:22
259:15,17 260:6
266:13 267:8 272:1,4

lieutenants 89:9 92:5
93:5

life 83:10
lifted 216:3
lifting 222:21 224:16

light 105:7,8,13,21
106:2,5,14 107:12,15
108:3,4,5,11,13,15,20
109:10,12,13 110:14
112:12 155:10,18
185:20 186:13,14
189:13 263:21 265:12

lights 109:21 110:19
114:12 115:5 11671
121:20 144:3 155:9,
18,19,20 156:3,9,10
157:19,20 186:7
278:14

liking 99:9
limit 50:17 118:3,6,9,

 

16 119:21 121:8
123:10 133:7 151:10
175:14

limitations 8:8
limits 151:7 165:9
Lindsay 241:24

lines 15:2 28:21 65:6
90:3 121:5 239:4

lips 228:10
liquor 70:4
list 244:15
listed 79:5

listen 52:14 115:18
11771 118:7 121:4
161:10 170:24 171:2
219:24

listened 52:12,20,21,
22 135:19 172:9
185:19 186:12

listening 147:2 271:5

litigation 28:24
29:12,13

live 240:10,13 241:2,7
lives 241:4

livestock 152:23
living 69:2 71:1 72:20

loaded 62:8,10
229:21 270:8

local 64:1
locate 255:15

located 159:14
164:10

location 60:5 89:11
114:24 131:23 158:16
184:23 185:10 189:14
211:12 219:18

long 34:2 37:11 41:13
43:14 64:4 83:9,10
92:5 102:16 138:10
151:11 154:11 177:3
194:15 205:14,16,17,
18 208:21 213:9,10
224:6 235:5 236:8
242:18 243:2 271112,
20

 

| low 60:11 123:15

 

Realtime Reporters, LLC
schedulerealtime@gmail.com 304-344-8463

longer 24:23 62:11
64:14 70:3,4 82:18
128:16 165:14 270:16

longest 177:3

looked 20:18 52:8
53:15,16 55:1,4,5,6,8
57:13 81:22 86:24
94:14 95:12 98:22
106:24 109:17 174:9
179:24 181:13 192:4
197:2 201:1 218:3
276:20 277:3

loose 195:16
lose 74:7

lot 35:2 55:4 61:18
63:7 81:12 82:5
101:23,24 124:10
132:5 139:1 142:5
174:24 185:16 190:8
194:5 209:16 215:17
257:23

loud 155:13 156:4
159:5

loudest 158:21

125:12
luck 126:2 158:6

Luckily 125:5,7
252:12,14

lunch 72:1

made 42:1,16 66:5
89:4 95:5 121:3
147:7,8 202:15 211:8
238:20 254:13 271:7

magistrate 46:6,23

maintenance 104:15
263:3,5,13

majority 111:19
198:1

make 16:13 26:16
35:2 40:6 44:11 45:15
70:11 76:5 84:12 92:6
115:12,14 125:10
135:18,19 136:1
142:24 143:20 144:2
149:5 158:3 160:14

 
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 86 of 98 PagelD #: 863

WILLIAM ALLEN MEANS v. ERIC PETERSON
E.M. PETERSON, et al. 05/04/2021 Index: makes..month

 

 

161:3 190:15,17
196:13 211:1,2
212:13 214:19 215:3,
17 218:6 220:11
221:4 233:24 238:20,
22 239:4,19 242:14
248:15 255:7 257:5,7
261:19 264:15 272:14
277:24 278:1,7,11,16

makes 7:5 71:12
. 146:8

making 66:13 88:1
146:5 211:5 257117
272:23

male 71:1 72:12 140:5 |

male's 38:23
malfunctioned 83:6

malicious 9:2 10:22
11:5,10 246:9

man 73:1 103:20
238315

managed 243:11
management 64:24

maneuver 183:19
232:23

manilla 72:13 73:16

manner 48:12 112:5
207:20

manual 54:1,6,8,11
236:16,24

manufacturer 83:11

March 12:18,23 13:1,
11,12,14,15 14:9,14
16:8 19:9,11,15,16
22:5 27:14 30:16
32:13 33:18,22 37:15
38:5 53:4 94:24

mark 87:24 95:21
102:12 137:1,17
176:1 183:3 189:23
191:3 208:1 216:19
217:21 220:19 226:9
234:9 235:2 272:3
275:4,10

marked 44:15 45:22
95:24 96:10 115:20
124:21 126:17
193:21,22 208:15
216:23 234:16 235:9

 

268:21 24

marker 112:23
113:17,23 141:4
145:23,24

market 98:17
markings 183:3

married 59:12 65:9,
10,11 67:12 71:2,18
240:15,19,22 24271

material 29:21
matte 257:24

matter 5:3 7:20 13:3
34:1 60:12

mayor 95:12 97:6,12
100:2

mayor's 100:5
mcs 270:22

meaning 18:8 93:8
150:22 274:17

means 5:3,16 20:22
26:7 37:22 42:2,8
43'8 47:19 48:15,23
49:12,16 50:10 92:20
104:8 105:5,6,7
106:13,15 107:10,14
113:3,12 116:3
141:18 143:14,15,16
146:19 152:13 167:8,
13 179:12 181:24
187:21 191:7 195:11
203:17,22 204:21
206:16 207:20
215:10,11,20 226:23
227:1,6,8,16 229:20
23072 233:12,21
251:4,5,12 252:5,21
253:2,13 256:1,5,11,
19 258:8,9 270:4,7,15
274:19 27671 277:11,
20,22 278:4,20

Means's 49:2 55:6
107:9 165:16 205:24
206:8 207:7,12,23
234:23 253:6 270:17

measure 133:13

measurement
133:14

measurements
268:9

 

measures 75:7
205:21

mechanical 121:8,23
151:2 153:24 165:9,
19

media 92:2
medical 212:23 269:2
medically 212:14

medications 7:9
270:20

meet 13:8,11 30:2
31:8 247:22

meeting 13:6 18:10
19:6,8,18 20:1 32:13
33:17,20 37:17 74:6
76:18

meetings 69:18
94:18 95:4

member 29:24 33:10
259:7

members 90:9
119:17 120:1

membership 33:14

memo 88:20 89:2
92:11 93:4,11

mention 242:24

mentioned 10:22
12:22 75:14 128:5
173:2,14 253:19

mentions 32:14
34:22 35:17 99:11

merchandise 11:2
Mesaba 243:12
message 24:1 28:3

messaged 14:23
16:2,5

messager 17:5

messages 24:11,12,
18 25:6,9 26:19 29:4
59:11,17 61:5

messaging 14:18
16:5 24:15 25:22

Messer 90:6
Messer's 57:16

 

met 31:24 76:12,23
140217 237:12,13

metal 230:12
method 98:20

Metro 37:9 49:18,22
104:16 109:1,15
136:19,20 137:18,20
138:2,4,13,16,19
145:10 146:13 147:4,
6,10,17 148:6,18
149:14 150:1,18
153:20 154:15,20
161:12,18 162:8,20
163:3,8,13,15 164:2,
9,14,24 165:22 166:4,
11,15,17,24 167:3
169:18 170:5,10
171:5,11,16,19,24
172:3,6 173:7 185:20
186:11,12,14 189:15
212:4 219:17,23
271:6 275:15

mic 82:20

microphone 195:22
201:6

middle 22:17 27:15
30:17 66:4 159:16
242:4 271:3 275:12

mile 112:23 113:23
141:4 145:23,24
148:14

miles 117:11,12,14,
15 118:13,14,16
124:7 147:23 148:4
151:4,9,13,14,23
152:2 153:23 161:15
175:4 180:13 252:16

Millennium 243:19
millisecond 122:21

mind 141:19 255:9
257:10

mine 60:7 67:11
209:1 210:18 218:24
225:13,15,16 277:7

minute 49:9 59:21
68:3 105:9,24 108:7
109:13 115:19 117:2
123:8 139:16 151:8
168:23 169:9 189:22
198:2 200:16 202:24
219714 272:3

 

minutes 48:20,24
49:2,3 50:3,5,6,7,12
51:3,4 52:5 68:3
102:9,15,16 108:19
113:24 114:21
115:11,15,24 119:22
120:6,7 122:20
124:15 127:6 128:22
131:15 136:13 138:10
139:8 144:13 145:12
147:12,19 148:10
149:16 150:21
154:22,24 155:3
158:13 164:21 166:6
167:2 169:23 170:19
171:2,22 172:10,17
174:2 175:23 177:9
179:1,21 184:22
185:5,6,7,8,11,14,15,
17,24 186:5 187:1,5,
17,19,21 188:9,24
189:4,7,13,18,23,24
239:24 253:2,4

mirror 86:1
misdemeanor 11:16
misheard 156:17

misinterpreted
115:16

mistake 89:22
mistaken 156:17

misunderstood
156:17

misused 90:24

model 98:22 99:5
143:20 248:15 257:5,
7 258:2 264:16
277:24

models 98:16
Molly 12:3
moment 154:14
Monday 27:17 47:9

money 9:15 87:17
88:3

Monster 84:17 85:1

Monte 249:16,18,23
250:1,10

month 89:16 141:11,
16 266:10,14,20
26771

 

Realtime Reporters, LLC
schedulerealtine@gmail.com 304-344-8463

 
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 87 of 98 PagelD #: 864

WILLIAM ALLEN MEANS v. ERIC PETERSON
E.M. PETERSON, et al. 05/04/2021 Index: monthly..officers

 

 

 

 

monthly 92:8 266:9

months 9:14 12:6
16:24 44:3,6 75:23
76:8

morning 36:11,14
52:20,23 53:17,19
56:7 65:21 104:22
125:23 267:2,5

mother’s 241:24
mothers 241:17,20

motion 18:6 42:10,11
200:16

motioning 135:1

motor 121:12,13
125:4 143:19 154:8
165:19

motorcycle 48:8,15
49:15 104:7 106:21,
23 107:10,16 108:1,
12 109:4 111:5,15
412:1 117:9 118:12
121:7,10,19,22,24
122:5,11 123711
125:15,21 126:13
130:19,21,22 131:1,
10 132:22 134:14,16,
17 135:8 139:3,5,16
140:21,22 141:1,17
142:6,15,19 143:23
144:4 151:2,21 152:5
154:5,11,16 167:20
168:1,4,16 191:20,21,
23,24 192:18,20
212:17 217:14,15
221:20 222:3,7,9
254:16 255:23,24
256:1,6,7,9,11 257:14
262:4,13,17 264:15
277:20,24 278:1,7,11,
15,16,21

motorcycle's 123:17

motorcycles 122:8,9
139:1 142:11,13
143:3,19 154:10,13
256:1 257:23 258:4

motorcyclist 111:19
134:3 150:23

motorcyclists
114:19 122:8 151:22

mount 99:3,4

 

Mountain 132:2
134:21 135:9 149:9
157:16 183:21 184:7
248:19,20,21

mounted 160:16

mouth 106:11 108:23
228:21

move 8:5 145:7,8
201:9 204:4 216:11
219:3,6 220:13 221:6
230:2,24 232:22
242:10 269:21 270:5
273:16

moved 135:7 141:8
199:3 211:11,16
212:1,3 215:10 216:3
218:17 220:10 221:4
226:14,23 228:24
229:8 231:4 232:3,9,
11 247:24 270:16
271:16

movement 121:19,21

movements 125:11
270:17

moving 146:19
222:21 224:16

Moyer 8:23 10:12
11:8 12:3,4 57:3,5
71:7,24 72:1 76:4
77:15 81:9 82:8 84:5,
9,22 94:10 98:8
103:2,5,16 113:8
145:15 162:13 219:16
220:19 229:18 245:20
271:10,11,20 272:1,2

muddy 218:16
mulchy 264:11
Mullens 97:12,17
multi 69:1

multiple 130:20
215:5 257:5

murder 254:19 255:4

N

name's 77:2

named 10:2,3 18:23
19:2 63:10 76:7

 

names 240:21 241:19

narcotics 82:21
224:4,6

narrate 136:12

narrating 170:1
174:8,21 175:1

narration 114:22
136:13,14 184:24

narrative 53:9 153:10
208:9,10 209:7,11
261:9 269:4,6

narrow 268:5,10
Naturally 78:1
nature 65:24 251:8
nausea 270:23

necessarily 23:16
35:9 53:8 64:22 98:7
213:22

neck 214:4 223:2
227:24

needed 20:8 62:2
100:4 104:24 200:10
201:20

negative 97:21
122:10

negotiating 123:12,
23 124:19 125:15
126:13

neighborhood 55:21

night 47:10 60:21
61:10 66:4,14 14571

nights 103:21
Ninja 258:2

ninth 242:18
normal 36:21
Northwest 243:13

note 30:7,9,11 66:20,
24 67:2

noted 30:5,14
notes 240:1

notice 5:23 180:17
230:5

noticed 109:19 128:3
155:6 174:24 175:1

 

277:20
noticing 45:7

notification 258:20
259:2,4,5,8,12
260:17,21 261:15

notified 23:9 38:20,
21 40:18 163:11
166:11,12,19 212:4
216:12 219:18 265:24

hotify 49:10 148:21

number 5:4 26:23,24
27:3 45:1 72:18 95:21
97:13 98:16 101:21
156:11,12 157:10
177:5 179:2 180:21
219:1 225:18 234:10
247:19 250:12 261:19
262:10 271:7

numbers 60:7,8
180:19 188:12 225:17
226:2

Oo

Oakhurst 48:24
49:12

oath 46:14 56:2
obey 252:7

object 23:15 28:20,21
66:19 278:22

objection 29:20 30:5,
8,10,12,13 66:24 67:2
143:8,12 187:22

objectionable 30:4
observant 251:9

observe 228:8
250:15

observed 38:22
117:9 118:12 123:11
125:15 126:10,12
130:24 131:10 132:22
134:14,17 135:10
167:19 168:1,4,16

obstructed 214:5
obtained 233:12
obvious 51:22

OC 206:19 210:24

Realtime Reporters, LLC
schedulerealtine@gmail.com 304-344-8463

 

212:7,9,10 227:23
occasions 257:13
occur 78:14 191:6

occurred 20:5 169:1
227:5 267:5

occurs 114:14 230:23

October 59:8 92:9

odd 154:3,7 172:16
189:4

Oddly 124:16
offender 144:21
offense 61:13 145:2
offer 93:6 94:4
offered 244:17,20

office 16:20 22:15,16
28:8,11,12 29:6
30:22,23 38:17 39:5,
8,11,12,13,14,17 69:3
72:13,16 90:14,15
93:17 119:3

officer 5:18 8:17,18
13:2 18:22 29:23
30:24 36:23 45:24
54:3 56:21 57:16
59:11 60:24 61:2,8,9
62:20 73:22 74:19,20
79:6 80:12,20 88:2
90:7 92:15 96:17
100:20,22 101:11
110:9 136:21 138:24
139:7,15,20 140:7
141:2 144:10,13
151:11 203:10,17
205:8,21 206:11
210:1 212:20 218:23
232:14 235:12,21
238:24 240:10 255:1

officer's 59:10,20
247:21 257:10

officers 10:13,14,19
16:3 60:16 62:7 77:4
79:7,12,15 80:5,16
82:21 97:9,13 98:16,
22 99:4,5,10,11,17,
19,24 101:17,21
114:17 149:6 156:16
159:1 160:1 173:2
186:19 233:11,20
250:5 253:9 259:24

 

 
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 88 of 98 PagelD #: 865
WILLIAM ALLEN MEANS v.

E.M. PETERSON, et al.

ERIC PETERSON

05/04/2021 Index: offices..phone's

 

offices 5:7
official 78:15
Oil 263:6

older 139:20 230:9
248:16

oldest 241:23
omitted 246:3,5
omitting 245:21

oncoming 123:14
127:4,5 184:1

one's 143:6 221:11
online 87:13

open 31:3 146:21
244:12

opened 72:14 131:24
273:20

operate 25:10,18
59:13 78:2 121:7
154:13 160:3

operates 48:11

operating 48:15
111:5

Operation 110:22
122:8 130:21 253:7

operator 5:1,19
56:14,18 102:8 110:2,
6 122:12 123:12
125:15 126:13 130:21
133:22 134:13,15
175:10 202:23 203:3,
7 240:3,7 268:13,17
279:4

opinion 42:9 140:18

opposed 42:8
188:18,19

 

opposing 129:11

opposite 97:16
123:13,22 124:18,22
125:1,8,16 126:1,14,
16 127:2,24 129:14
141:5 146:2 163:18
174:18 183:20 206:3

| order 159:8 239:1
original 19:12

originally 23:20
277:1,3

ourself 212:11
outcome 78:8
oversaw 71:15
oversee 90:23

owner 255:16 256:9,
16

owns 72:23

P

p.m. 5:13 56:14,18
110:2,6 203:3,7
240:3,7 268:17 279:4

pack 130:14 140:2

| pages 208:21 209:3
226:2

| paid 9:15
Paige 240:24 242:5
pain 270:22

paint 143:19 153:13,
14 175:6 257:4,9
258:1,4 263:8

painted 107:1,6
143:17 254:17 25756,
24 277:23

 

painting 107:5
palpitate 215:7
pants 140:7 197:22

paperwork 55:6
269:2

paragraph 99:19
117:9 167:18,22,23
233:5,24 258:7

paralyzed 277:11

park 68:8,18 174:2,3,
5,7 183:22 184:8
247:4 248:3,4,5
249:4,6 250:22

park's 174:10

parked 104:19 182:24
192:2 21911 275:5

Parker 120:18,19
| Parkersburg 224:12

 

parking 185:16

 

Parkland 68:6,14,24
69:5

Parsons 61:6,7,8,9

part 9:24 20:14 29:6
51:4 54:5 56:23 57:7
68:7 78:19 110:10
136:24 141:3 152:21
185:5,6,11,14 192:5
221222 222:8 241:9
258:7,20,23 260:7,8
269:16

parts 45:10 131:1,3
132:16 137:9,13
165:12,13,14 188:2
208:8 239:18 256:2

party 67:10,13,15,20

Paskal 89:9 219:17,
19,22 229:19

Paskel 150:5,11
220:2 253:22 260:6
261:3 267:9 272:1,4

pass 125:3,8 170:13
171:8 172:21 179:24
183:17,19 264:10

passed 72:15 125:9
170:7,22 181:1 183:6,
10,12 184:1,12,16
238:14 248:20 249:1,
20 264:12

passenger 141:7,8
passing 28:7 174:2

past 177:1 247:12
248:18

pat 215:1

path 57:9 102:13,21
103:12 104:12 105:18
108:9 110:12 114:8
116:6 117:24 118:21
122:17 123:14 127:15
129:1,21 131:16
135:15 137:1,5,12
173:18 174:3 175:12,
17 176:22 177:12
178:6,16 179:2,3,19
182:5 184:19 185:8
187:13,15 188:3,22
251:16

patient 214:9,13
222:18,22 269:17,18,
19 270:11,20 271:23

 

patients 224:16

patrol 39:8,10,13,14
58:7,18,21 60:16
85:11,13,20 86:7,12,
14 266:3

patrolman 16:10
18:12 21:3 23:10 24:7
26:3,6 28:7,17 32:12
33:21 34:12 38:5
40:20 42:1 51:2
55:10,19 56:6 61:6,7
65:14 79:18 80:19
90:6 135:10,12,24
162:13 163:24 197:6,
15 206:17,21 207:1,6,
10,22 209:4 211:10,
19 219:8 226:18,21
227:5,16 229:20
231:10,13,23 245:18
261:8,10 270:7
271:14 276:15

patrolman’s 245:16

patrolmen 60:24
79:17

pause 102:11 108:15
122:19 176:16,19

paused 150:20
164:21

pavement 121:1
123:16 154:4 165:14

paving 111:2

pay 33:11 63:24 64:7,
8 67:3 87:20 213:11
264:22,24

PC 39:4 40:1,9
PCP 64:1
PD 95:3,4 225:18

pedestrian 247:1,16,
17

pedestrians 152:23
250:12,15

peers 74:20
pending 7:14 9:20

Pennsylvania 68:17,
18,19

Pens 84:20

people 11:2 17:6,7
49:7,9,10 55:17 61:22

 

88:13 91:19 92:2
96:23 99:12,17 107:3
109:8 112:1 141:22,
23 142:1,3 143:18
154:12,13 191:1
212:17 232:3 241:13
249:11 250:9 257:4,8
258:1,3

pepper 195:14 196:4
197:16 202:11,14
203:17 204:15,17,24
205:6,14,22 206:7,14

perception 215:4
perfectly 257:23

period 64:19 81:14
21331 243:12

periods 51:10,11

person 10:1,15 14:17
22:10,12 64:19 66:2,9
67:14 76:6 77:2 84:11
195:10 201:15 214:2,
9,13 254:11

person's 10:3 215:7
237:18

personal 42:9

personnel 75:8,13
220712 221:5

persons 265:24
perspective 51:1

Peterson 5:2,4,18 6:5
8:16,17,18 13:2 18:22
44:13,16 95:22 96:1,
17 110:9 203:10
208:13,16 209:7
210:1 216:21,24
234:14,17 235:7,10,
12 240:10 268:19,22

Peterson's 208:11,
12

phased 85:23 86:2,4

phone 12:22 13:5
14:17 17:8,9 22:10
24:9,12,14,15,20,22
25:2,6,11,23 26:5,11,
17,18 27:5 39:21 40:3
59:16 60:2,17,18
72:18 84:12

phone's 26:8

 

 

Realtime Reporters, LLC
schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 89 of 98 PagelD #: 866
WILLIAM ALLEN MEANS v.

E.M. PETERSON, et al.

ERIC PETERSON

05/04/2021 Index: photo..procedures

 

 

 

photo 217:1,10 229:3

photograph 229:23
234:15 271:17

photographs 216:22
230:1 239:13 271:18

photos 25:11,15
130:12 215:16
216:18,19 217:5
222:5 229:1

physically 93:16
121:11

physician 69:17
pick 60:5 80:6 150:9
151:18

picked 80:12
pickup 184:11
picnic 174:4 248:5

picture 153:11,14
175:6 218:8 221:20
222:3 228:16 229:15
234:19 261:19,23
262:1,2,17 268:1
272:12,15,23 274:1,
23

pictures 228:12,13
250:7 272:6,8 273:23

piece 100:1
pieced 106:24

pills 76:20 77:5,11,14,
15

Pinkerton 243:4,8
pinned 81:23
pinpoint 27:21
pivotal 113:18

place 22:13,15 38:15
42:14 62:10 93:13,15,
19 110:16 119:12
121:16,19,21 124:9
134:15 136:2 140:5
151:9 154:3

places 47:24 224:11,
14

placing 50:20 121:1

plain 10:19 58:20
64:13 70:21 77:3
79:12

 

plaintiff 5:3,22
plan 99:23
plastic 230:11

plate 107:23 108:21
234:16,19,22

play 40:13 57:8
122:21 148:1,2
170:18 248:6

played 102:21 103:12
104:12 105:18 108:9
110:12 114:8 116:6
117:24 118:21 122:17
127:15 129:1,21
135:15 137:5,20
138:2,13 145:10
146:13 147:4,10,17
148:6,18 149:14
150:1,18 153:20
154:20 161:12,18
162:8,20 163:8,13
164:2,14,24 165:22
166:4,15,24 169:18
170:5,10 171:5,16,24
172:6 173:18 175:12,
17 176:22 177:12
178:6,16 179:19
182:5 184:19 187:13
188:22 190:22 195:5
196:8,17 197:13
198:4,15 199:10,21
200:12 202:4

playing 114:10
plea 55:7

pled 11:7,16
plenty 146:6
plug 83:17 93:17
plugged 178:14
pocket 81:24
Poe 5:8 12:3

point 7:16 24:24
36:11 41:23 49:17,19,
21 56:2 59:23 62:6,22
68:1 69:19 73:13 75:9
77:5 85:13 87:1 95:9,
18 100:3,12 104:7
106:15 107:7,11,23
109:21 111:9,11
112:4,9,14,18 113:18,
24 114:5 116:11
119:23 120:23 123:21

 

124:14,17 126:3,5
127:17 128:21 129:16
133:22 136:17,20
138:17 140:20 146:8
147:6,7,20 151:17
152:5,17,24 153:24
159:2 164:16 168:6,
12 171:10 179:7,13
186:15,24 187:10
193:18 194:2 195:14
197:3,9,17 203:17
212:2 215:24 216:11
217:15 220:15 230:23
232:2,16,21 236:22
238:18 248:9 251:19,
24 252:19,23 271:8
275:16

points 72:1 243:6
poison 70:6
poking 221:22
pole 178:22

police 10:14 33:11
53:24 54:2,22 62:4,20
73:22 74:15 77:4
78:16 88:2 91:1 97:1,
9,20,23 99:21 100:22 |
101:21 160:1,24
173:2,4 212:20
223:11,23 224:16
225:2 235:16 238:23
250:9 260:9

policies 54:22 74:17
75:3 91:5 236:9
246:12 254:23

policy 53:12,14,23,24
54:19,21 74:9 75:3
79:2,4 88:20 89:2
91:2,3,7 235:4,9,17,
18,20,24 236:7,16,24

pool 221:12

 

poor 165:6
populated 247:15,17

portion 49:4 51:5,19
116:13,14 157:14
209:1,2 219713
224:18 225:1 233:22
236:18 243:11,16

portions 50:13,14,15
51:15 54:11 236:15,
24 269:12

 

position 60:13 79:10
145:23 156:7,9,10
162:4 163:3,10,18
168:19 172:15 205:7
207:21 235:20 244:21

positioned 139:22
142:1,3 166:7 201:19
275:11

positioning 198:1
positions 58:16

positive 81:7 87:24
90:8 127:24 128:9
144:20 232:6 246:5
272:19 273112

possibility 154:4
204:14

possibly 91:2 98:12
125:3 140:14 162:11
193:9,11 217:23
228:7 243:23 254:15,
18,21

posted 66:6,8 118:16
120:10 123:10 151:7

postponed 56:1
potential 66:23 214:9
potentially 8:13

potholes 112:1
130:21 182:2

power 238:23

pre 48:22
preemptive 49:5,6
preferred 134:12
preliminary 11:15
premature 153:7

preparing 51:22
53:18

prescription 77:15

present 18:10,15
28:15 29:24 30:1,18
41:3,16 80:3 182:15
207:3 259:23 271:4

presentable 196:14
presume 30:7 147:20

pretty 51:21 62:5
133:4 160:19 174:12
181:20 194:7 220:18

 

229:11 268:5,10
276:2

preventing 98:13
218:10

previous 78:24
111:18 112:24 113:19
154:12 246:22.23
247:8 254:17

previously 115:10
240:19

primarily 76:3,4
89:11 259:17

primary 69:16
print 87:4
printed 74:18 87:5

prior 8:19,21 12:23
13:6 20:18,20,22
36:17 43:3 55:2,3
56:8 59:18 62:19
75:22 76:8 107:1
113:11,13 119:2
131:22 134:10 146:4,
5 149:3 169:12,14
176:15 177:17 178:20
186:22 195:23 206:7,
14 213:1 217:14,15,
16 220:2 222:9
226:10,14 227:9
229710 230:17 238:13
244:5 252:17 253:2,4
265:23

prioritize 24:17
private 39:11
privileged 18:20
privy 94:21

pro 78:3
probable 46:7

problem 62:5 93:10,
11 103:9 121:23
154:1

problems 71:13
98:15

procedure 53:13
54:1 93:24 236:16,24

procedures 53:14,23
54:22 74:17 91:7
222:20 230:4 236:9
254:23

 

 

Realtime Reporters, LLC
schedulerealtime@gmail.com 304-344-8463
 

 

Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 90 of 98 PagelD #: 867
WILLIAM ALLEN MEANS v.

E.M. PETERSON, et al.

process 35:5 241:10
produce 266:16

produced 86:24
137:14 216:19 234:19
236:18

product 28:22 29:5,
10,13,14

program 213:16
progress 254:18
prong 79:21

proof 65:17,19 66:7
proper 143:13
properly 122:2,4

prosecution 9:2
10:22 11:5,10 234:21
246:9

prosecutor 93:20
prosecutor's 119:3
protection 10:13
protections 7:24 8:3
protrusion 214:24
prove 256:12
provide 77:19 238:7

provided 12:15 77:22
78:23 161:7 236:21

providing 197:7
provisions 74:16

public 8:12 60:20
61:1 62:9,15,16 79:6
84:23 233:12,20
253:11

pull 40:13 48:7 104:17
110:15 137:24 145:18
158:10 248:7,17
249:7 278:20

pulled 40:1 60:14
106:14 108:21 109:5
113:10 179:24 199:2
204:21 206:5 217:19
248:9 249:4 250:23

Pullin 5:7

pulling 107:12 180:6
195:17 198:7 199:16,
17

 

pulls 176:11
pumps 103:21
punishment 74:11

purchase 77:4 84:12
88:3

purchased 81:9 85:3
95:10,13 100:19
101:2,5

purchases 99:21

purchasing 76:20
84:6 94:15

purpose 33:20

purposes 44:15 96:1
178:20 208:15 216:23
234:17 235:10 268:21
272:22

purse 60:3,10,11
pursuant 5:22 113:11

pursue 128:13 251:4,
5

pursued 128:14,19
142:21 165:9 179:10

pursuing 49:3
233:11,20 253:9
258:15

pursuit 48:14,20
51:12 57:1,9 102:12,
21 103:12 104:12
105:18 108:9 110:12
112:24 113:6,13
114:8 116:6 117:24
118:21 120:2 122:17
123:22 124:14 127:15
129:1,21 130:4
131:16,18 135:15
136:18 137:1,5,12
139:7,8,16 140:24
141:16 144:11 152:17
172:10 173:18 174:3,
8,13 175:12,17
176:22 177:12 178:6,
16 179:1,3,7,12,19
182:5 183:23 184:19
185:8 187:13,15
18811 3,22 233:10,18,
22 235:4,9,17 246:13,
14,24 247:5,10,11,14
248:10 249:2 250:13,
22 251:3,18,23
252:24 253:5,17,22,

 

23 254:7 256:18
257:19 258:6,16,20,
23 259:2,7,8,12,16
260:8,10,12,17,21,22
261:15 269:8,10

pursuits 52:1 142:6,
10,15,18,19 143:2,5
246:23 247:9 259:18
260:18

put 25:11,15,17 94:5
106:10 108:22 121:14
128:3 134:22,23
271:1

putting 20:9 97:13
123:15 211:17

Q

quality 81:11
quarters 212:14

question 6:16,20
7:14,15 17:22 23:16
43:7 52:4 76:15 77:10
106:16 120:11 121:6
125:18 143:9,13
168:15 187:23 194:22
197:18 213:18 214:11
252:23 256:10 262:9
263:2

questioning 12:12
37:21

questions 6:15 51:21
56:3 67:1,4 203:11
277:14,16 278:24

quick 56:11 136:24
quid 78:3

quit 153:9

quo 78:3

quoted 100:2,5
quotes 97:11

R

Rabel 132:2 134:19,
20,21 135:8 149:9
157:16 158:11 183:21
184:6,7 248:19,20,21

radio 49:17 52:9,10,
12 136:18,20 137:17,

 

ERIC PETERSON

05/04/2021 Index: process..recess

19 138:1,12 141:22,

24 145:9 146:12
147:3,9,16 148:5,17
149:13,24 150:17
153:8,19 154:19
158:21,23 159:19,20,
21,23 160:23 161:11,
17 162:7,19 163:7,12
164:1,13,23 165:21
166:3,14,23 169:17
170:4,9 171:4,15,23
172:5 195:16 200:8,9
230:14

radio's 195:16
radioed 172:19,20
radioing 141:19
rail 219:17

 

railroad 169:13 172:3 |

177:2 180:18,19,21
181:1 183:10 188:12
191:9 192:13 193:21,
23 194:2,9,10,13
195:1 198:7 201:13
216:15,16 220:15
221:9 226:23 249:24
270:16 274:8,21
275:8 276:10,15,18
2778

Raleigh 213:7

ran 112:11 128:6
129:12,15 156:3
185:6,14 186:4 200:8

range 22:7 119:5,9
175:4 242:8 245:4

Ranger 184:12
248716 249:1

ranging 117:11
118:13

rank 89:19
rape 254:20
rate 87:20

ravine 139:18,24
199:17 202:18 203:20
215:10,16,18 216:10
217:13,17 231:20

reached 11:20 14:5
reaction 256:23

read 40:7 45:14,16,19
48:1,4 53:22 55:1,9,

 

12,15,16 56:7 109:9,
10,14 115:23 123:8
181:12 221:3 279:1,3,
6

reader 83:17 93:18

reading 128:5 163:21
168:14

ready 128:15 141:19
172:18 174:14 242:10

real 88:11 128:15
136:24 220:13

realize 151:14 181:4
194:1 230:16

rear 85:24 86:1
156:12 157:20 219:2

reason 59:1 112:10,
14,17 114:1 140:24
143:16,21,22 144:4,7,
23 156:4,18 256:19
257:19 277:19,21

reasonable 254:12
255:1

reasons 114:4 143:5
144:15 278:19

recall 16:10,22 17:4,
10,15 19:17 24:3
27:17 28:5 31:6,22
32:4,9,11 33:3 34:15,
18 37:6 38:18 39:3
41:4,12,17 43:1,2
55:5,7 63:15 64:5
75:16 77:23 78:8
79:11 81:6 82:16 83:8
127:11 130:11 139:6
140:12 141:2 143:6
144:15,17 152:11
160:21 174:20
181:14,16 211:5,6,14,
22 220:17 224:15
225:1,4,6 232:17
237:22 245:24 246:2,
9 266:22 273:22
276:20

receive 24:12 32:23
64:1

received 13:5,13
24:21 55:13,14 56:22
59:18 69:14 138:9

recently 139:1
recess 56:16 110:4

 

 

Realtime Reporters, LLC
schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21

WILLIAM ALLEN MEANS v.

E.M. PETERSON, et al.

 

203:5 240:5 268:15

reckless 47:21,23
48:3,12,16 50:13
51:6,7,8 52:2 112:5
150:10 151:19,20,22
152:3,7,15,18 153:1,4
233:13 246:13,17,18,
19,24 247:20 251:23
252:24 253:5,7,17,22

recognize 45:15
102:23 208:17 235:12
262:1,2

recollection 9:10,11
40:24 124:1 169:4
178:18 183:11,12
184:10 203:16 274:15

recommended
74:22

reconsideration
246:16

record 5:12 6:38:13
47:12 56:15,19 60:15
84:3,13 110:1,3,7
115:14 203:4,8,10
240:4,8 267:19,20
268:14,18 272:23

record's 115:23
recorded 81:12 93:12

recording 60:17 79:8
| 84:3,8,10 236:6

recordings 93:14
records 75:10,12

 

recreated 185:16
186:5 189:24 190:9

recreation 104:3
188:4

red 105:7,8,12 106:5,
14 108:13 217:11
218:9 250:7,10

redact 45:3

redid 111:1 124:4
174:10 177:24

redriven 124:3
reduction 64:2
reenactment 155:22
reevaluating 152:20

 

| refer 144:10
reference 226:3
referring 170:2 176:8
refile 245:16

refiled 11:8 245:17,19
refiling 245:21
reflected 75:8
regard 15:18

registered 112:20,21
140:22 255:16,17
256:9,16

registration 49:16
107:15,24 109:3,4,6,
7,14 114:2 141:1
143:7,10 144:5,9,12
234:22 256:20 257:8,
20 278:10

registrations 257:14

regular 85:11,12
230:12

regulations 258:6
reholstered 197:7
reinstate 218:18

related 64:22 79:22
113:7 226:19 241:11

relations 71:2

relationship 65:4
76:8 237721 238:8,10,
14,16 239:1

relay 107:15 108:24
109:14 219:8 275:21

relayed 12:4,5
116:22,23 149:11
219:11 247:8 275:20

relaying 113:18
151:17

released 38:13
relevance 66:23
relevant 29:21 30:3
relies 247:8

remained 229:20
270:7

remember 8:23,24
10:3 34:4 42:20 43:21

 

 

 

50:18 51:13 52:10
53:2 55:5 75:17,24
76:19,22 79:4 89:7
91:4,22 98:2,6 119:6,
10,11,18 120:9 124:6
127:1,9 128:8,10,12
141:14 144:18,20
145:1 146:21 148:1
173:4 174:7,9 180:4
181:14 187°2 193:2
197:24 199:2 202:21,
22 203:12 204:17,18,
19,20 206:15 211:23
220:17 221:18
223:16,17,19 224:5,
17,18,20 231:24
239:16 242:21 243:18
246:3,7,10 248:14,15
250:3 264:18 269:23
270:6 271717 272:7
273:21,22 276:20

remembering 32:6

remove 212:12
214:23 221113
230:16,18

removed 64:10 211:8
216:6 227:22 228:3
22971 270715

removing 227:24
228:5

rent 107:4

rented 107:4
repair 129:5
repairs 263:9
Repeat 43:7 214:11
repeatedly 156:23
repetitive 6:10

rephrase 6:16,18
128:5

replied 263:3

report 44:7 53:8,10
121:2 123:5 128:3,6
151:15 153:15 208:4,
14,20 210:5,8,9
217:16 220:9,20
225:7 226:10 233:5,6
234:5 253:8 258:21
259:3,4,5,8,13
260:17,21,23 261:4,5,
6,11,15 264:20 265:3,

 

Page 91 of 98 PagelD #: 868

ERIC PETERSON

05/04/2021 Index: reckless..road

 

5,8,20 266:16 267:8,

10,15,20 268:20
269:4,5,20

report's 123:24
reported 266:5

reporter 5:11,19 7:5
234:12 261:20

reporting 194:20
209:24 258:20 260:7

reports 48:5 51:10
261:7 267:21

reposition 201:8,19

repositioned 199:19
201:20

repository 93:7

represent 5:14 29:9
262:16

represented 12:1,2
representing 8:9
request 134:10

requested 212:5
227:22

requests 21:2
require 98:18
RESA 213:15
reset 42:11
residence 239:9
residential 177:7
resource 30:24 31:2
resources 134:10
respect 237:19
respond 78:20
responded 80:16
responder 223:15

response 212:19
235:3,8,17 254:7

responses 20:10

responsibility
258:12

responsible 258:16

rest 36:7,8 47:4 56:1
236:21,23

 

 

| Rise 97:9

|
river 252:19
road 50:1 51:5 58:12

restaurant 243:10,11
restored 127:22
restroom 56:11

result 9:12 11:11
63:20 77:22

resulted 255:2

retained 8:2 22:1
31:11 33:13 35:5,13,
19

retake 124:4
retrieval 90:22 91:16
return 64:20 83:13

review 45:9 53:14
217:6 246:16 258:24
260:8,9,11

reviewed 52:7 53:6

| reviewing 12:17

rewind 180:2

Rick 104:14 143:21
257:11

ridden 154:11

ride 19:18 80:1,6
122:8 131:2 150:22
153:23 154:7,16
165:7

rider 122:5
riders 121:16,18

Ridge 49:14 50:1
107:15 108:16 112:12
185:23 186:13 264:8

Ridges 136:7,8
riding 154:10

right-hand 177:22
195:10

 

Rinehart 16:9 18:11,
14 19:2

rink 243:7,9
ripped 140:7

risk 48:8

64:16 113:14 116:15

 

 

Realtime Reporters, LLC
schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

Page 92 of 98 PagelD #: 869

ERIC PETERSON
05/04/2021 Index: roads..show

 

 

117:10 118:13 120:12
127:18 130:1,5,20
132:5,13 134:21
135:9,10 139:19
145:24 149:20 157:16
158:17 166:18,21
167:5,12 168:5,11,17
170:22 172:19,20
177:4 180:1 181:20,
23 184:7 185:22
186:7 193:20 233:10,
19 248:19,20 251:14,
17 252:1,17 274:3

roads 188:5,6,7,8

roadside 183:22
184:8

roadway 118:16
119:23 123:11,19
124:21,22 125:23
126:16 131:2 132:7,
17,18 135:11 145:21,
22 146:3,11 151:7
154:4 165:11 168:18
175:9 178:24 180:7
181:19 193:7,10
216:14 219:1 220:11
221:4 247:23,24
248:17

roadways 151:13
robbery 255:4

Robinson 8:22 10:21
11:8,16 245:7,9,13,14

Rock 76:13
rode 140:2
roll 231:13,15

rolled 231:6,24
269:19 270:11

roller 242:18,19
243:7,9

rolling 230:24 270:13
room 18:6 30:24
rotated 59:1
rotation 263:6

rough 127:18 130:22
131:2 181:16,19,20,
23

roughage 132:13
rougher 132:5,14

 

roughly 43:15 101:14
170:20 172:24 18671
188:9 213:17 243/22

round 99:21
rounded 109:5

rounding 126:22
128:2

route 57:1 102:2
149:6,20 166:8
185:17 186:4 187:20,
23,24 188:1,3,4
189:1,21

routine 263:3,5,12
row 177:1

Ruggier 5:17 15:3,8,
17 16:1,10,18 17:14
18:21 23:15 28:20
29:11,18 30:5,7,11
44:19 45:6,10 66:19
95:15 96:5 102:19
143:8,12 187:22
190:15,19 201:4,6
208:6,10,12 210:13,
16,19,21 225:15
235:5 240:2 256:24
261:24 262:8 277:15,
18 279:3

rules 6:14

run 107:23 156:2
166:22 185:17 187:20
276:13

running 113:20
139:23 185:11 191:17
227:9 251716

ruNS 38:20 252:19

ruts 127:18 130:5,20
132:17

s

safe 211:12

safely 216:11
safety 48:9,13
saith 279:8

Sam's 186:6

sat 18:6 80:5
Saturday 119:11,12,

 

19 178:1 267:6,7
save 25:14 93:18
saved 98:18
scale 139:24

scene 130:13 135:22
173:14 220:14 221:7
222:17 229:23 234:8
249:17 269:6 271:18,
23

schedule 27:19
scheduled 52:16

school 22:17 27:15
31:1 35:15 36:10,18,
24 58:21 213:12

scratch 263:22

scratches 263:9
265:11 266:4

screaming 196:13

screeching 192:22
275:13,23

script 77:16

SD 83:16 90:3 92:24
search 42:3
searched 201:15
seat 159:16

seconds 49:23 50:3,
6,8,12 52:6 105:9,24
108:7,20 109:13
113:24 114:22
115:11,15,24 119:23
120:6,8 122:20
124:15 127:6 128:23
131:15 145:12
147:12,19 148:10
149:16 150:21 162:6
164:22 166:6,10
167:2 169:23 170:20
171:2,22 172:10,17
173:12 174:2 175:23
177:9 179:1 183:4
184:22 185:6,11,15,
24 187:5,17 188:24

189:4,13,19,23 195:9,.

20 196:5,11,19
200:16 205:20 272:4

section 48:10 69:2,3
74:18 117:17 118:9
123:19 131:21,22

 

132:1 145:21 146:22
156:24 157:3 236:3
258:12

secured 218:11
232:20 271:2

security 63:5,8,12
243114 271:7

sedan 184:13 248:13
250:23

seized 71:6,7
select 95:2
selection 241:10
send 83:11 261:20
senior 69:2

sense 35:2 71:12
120:21 215:17 218:6

sensitive 204:24
sensory 215:3

sentence 221:2
sentences 226:6
sentencing 55:7

separate 10:9 29:7
30:23

separated 80:3
separately 19:19

September 38:14
43:18 89:1,24 90:12
92:9,19 94:3 223:20
245:5

sequence 206:15
221:2

sergeant 8:16 56:24
57:3,5 89:20 94:9,10,
11 103:2,5,16 162:13
163:22 210:7 219:15
229:18 245:20 259:18
261:8 266:13 271:10,
11,24 272:1

series 216:18,22
229:17

service 37:7 74:24
101:7 224:7

session 64:20

set 51:18 57:14 94:17
177:2 178:10 181:19

 

194:8,9,12

settled 9:13 11:14
12:5

settlement 9:15
11:20

Seventeen 102:16
Seventh 46:20
sewed 140:18

sexual 59:19 65:24
71:2 72:3 76:8 78:22
237:21 239:1,10

shallower 218:16
221:24

shame 100:2
share 39:16

shared 39:14 90:24
100:21

sharp 123:12 124:6
125:16 126:13

sheet 45:1
sheriff 173:3
Sheriff's 265:9

shift 38:16 39:15,16
47:6,8,10 60:7,8
89:10 90:6 92:11,12
104:24 180:16 259:19
260:2,3,5 266:14

shifts 64:6,8 74:4,7,
12

shirt 81:10,24 229:4
shoes 197:23

shooting 271:18
274:24

shop 263:13,18

short 205:19 243:16
269:17

shot 119:10
shotgun 156:19
shoulder 130:23
shout 14:2

show 24:2 37:2 57:9
97:14 102:13 104:19
115:2 116:13 118:10
135:12 136:23 146:6

 

Realtime Reporters, LLC
schedulerealtine@gmail.com 304-344-8463

 
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 93 of 98 PagelID #: 870

WILLIAM ALLEN MEANS v. ERIC PETERSON
E.M. PETERSON, et al. 05/04/2021 Index: showed..specifics

 

 

 

168:24 169:7,10
184:15 200:14 201:2
248:2 257:5 261:18

showed 43:2 60:16
92:12 173:13 276:7

showing 48:12
shown 195:20 202:1

shows 35:15 155:12
160:20 189:11,12
192:9

shut 31:3,4
sic 65:17

side 103:19 134:5,8
145:24 163:19 165:10
177:22 195:10,21,22
197:2 198:1 200:3
201:9,13,20 206:1,2,3
216:14,15 232:1,5
243:19 248:10 249:5

sided 34:9,10,13
35:16 36:6

sides 97:15

Sign 36:18 128:2
129:11,15,18 186:9
228:11

signal 252:7
signaling 106:13
signature 46:3,4

signed 36:23 47:14,
15

signs 46:23 128:4,7
129:13 156:1 188:11
225:3

silent 275:18
sill 198:12
Silverado 105:2
simply 257:7
single 240:15
sinuses 96:4

sir 6:4,19 9:19 10:9
11:12,19 12:9,24 13:5
14:15,22 15:14,22,24
17:5,14,15 19:1,4,12,
20 22:6 23:12,24
24:5,10,17,23 25:4,9,
16 26:2,10,13,22

 

27:4,6,10,13,20 28:2,
16,19 30:19 31:2,14,
20 32:17,19 33:7,10,
19 34:11 35:11 36:15,
20 37:4,10,16,24
38:3,7,9 39:18,22
41:20 42:22 43:12
44:5,9,22 45:1,18,20
46:2,5,9,12,15,18,21
47:4,18 48:22 50:14
51:24 52:13,23 54:4,
7,10,24 55:11 56:4,9
57:19,21,23 58:1,24
59:4 61:3,6,11,14
62:14,18,21,23 63:2,
19,22 65:1,10,15
66:18 68:12,24 69:6,
9,20,22 70:3,13
71:10,18 72:10,22
73:1 75:2,10,13 78:1,
13 79:15,20,24 80:7,
10,20,23 81:4 83:3,20
84:14 85:10,15,17
86:9,15,17 87:8,16,
19,23 88:16 90:18
92:4 95:8,10 96:22
97:3,5 98:2 100:9,11,
16,18 101:4,6,9,12,15
103:7 106:1,4,21,22
108:1 109:23 111:7,
10,16 112:11 113:4
114:3,6 116:24
117:22 118:24 120:3,
9 121:6 127:8 129:5,
14 130:3 131:4,6,13
433:1 135:6 136:21
137:22 138:18,21
139:4 142:13,19
143:4,16 147:22
148:9,12,22 149:2,8
150:7,13,16,21 152:4,
19 158:12 159:9,23
160:10 161:16
162:11,24 163:17,20
166:2,13 167:6,17,21,
24 168:3 170:17
171:14,20 175:22
178:4 179:11,14,16
181:8 182:9,11,20
183:11 185:9,13,18
186:3 187:9 191:2,5
194:3,21 195:2,15
196:20,24 197:11
198:7,9,12,19,23
199:2,12,18 200:5,17,
21,24 201:23 202:2,
19 203:15,24 205:16
206:15,23 207:2,9,14

 

208:17,18 209:5,9,12,
15,19,21,23 210:2,11
211:18,24 212:2,21
215:19 216:2,5,10
217:2,9,19 218:13
219:5,7 221:10,15,24
222:1,5,6,11,24
223:7,10,16 224:1,2,
11 225:4,6 227:12,13,
15 228:7,15,17,19,23
229:14 230:22
231:16,19 232:13
233:15 234:2,4,9,24
235:14 236:1,10,17
237:3 238:2,6,10
239:2,5,15 241:8
242:9 244:2,4 245:8,
11 247:13 248:8,11
249:8,13 250:11,15,
21,24 251:7,17,22
252110 253:3,24
254:20 255:5,11,15
256:16 258:1,14,18
259:1,4,14 260:4,13
262:11,15,19,21,24
263:11,17,20 264:18
265:5,7,13 266:6,17
267:13 268:2,7
269:23 270:3,14,24
271:4,10,22 272:13
273:1,6,17 275:3,9

siren 110:19 154:23
155:4,5 156:9 157:11,
18,20,23 158:2,4,15
159:3 161:20,22

sirens 109:22 115:4
144:3 155:9 156:3
162:16

sit 45:14 100:7 186:19
255:10

site 63:11 184:21
189:9

sitting 43:21 146:2
154:14 160:6 222:7

situation 35:8 59:24
80:3 231:19

situations 52:1 78:14
Sixty-seven 87:10
skim 55:14
skimmed 56:7

skin 202:15 215:1

 

skip 107:20 173:20
slam 276:8,11
slated 101:19
slide 211:11
sliding 211:9

Slight 123:12 125:16
126:14

slip 129:5 195:24
slipped 195:18,23

slow 50:19,20 51:12
117:3 120:24 180:4

slowed 50:18 120:23
121:13 124:7 127:3
128:20 130:16,21
194:8,11,12 252:20,
21,22 ‘

slowing 121:23
165:15,17 250:24

small 108:1 169:7
184:11

smart 17:8 25:2 59:16
smashed 212:14
smell 204:18
smoother 132:3
Snap 66:3,5

Snapchat 59:13,14,
18 61:4 65:20

Snapchats 59:11,12
snapping 154:5
Snow 224:7

Social 271:7
socks 197:23

software 73:8 94:19
98:11

solely 22:21
solidified 242:13

somebody's 39:5
118:5

someone's 199:23
SON 241:23 242:45

Sony 81:13 82:7
83:18,20,21 84:24

 

sooner 13:17

sort 10:17 65:5 68:22
74:5 82:2 108:11
133:6 138:5,11
204:24 249:5

sound 153:23 158:1
271:13

sounded 271:6

sounds 27:24 77:1
121:2,17 128:6
155:11 220:4 239:17
240:2

soures 82:6

south 6:7 10:19 16:3,
4 22:17 30:17 49:13
50:1 53:24 54:2,21
58:4,12,16,23 62:24
63:21 67:15 68:7,8,22
69:13 70:15 71:9
72:23 74:14 75:8
77:3,17 78:11,16
85:20 88:1 91:5
96:23,24 97:4,11,24
100:13 101:7,13,17
107:13,15 108:16
112:12 161:6 185:22
186:13 225:18
235:16,21 238:18
240:13 244:6,11,13,
14,15,18,19,23
246:12 254:23 264:7
265:17 267:21

Southern 5:6 82:22
space 277:4

speak 14:6 21:23
23:1,8 80:2 91:21
230:2 249:14

speaking 11:22,23
31:7 60:19 80:1 98:7
150:4 181:6 239:20

speaks 261:4
special 222:20
specialist 5:11

specific 78:9 94:13
107:3 224:20

specifically 11:3
18:7 22:24 184:6
220:17 250:4 270:6

specifics 34:17

 

 

 

Realtime Reporters, LLC
schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 94 of 98 PagelD #: 871
WILLIAM ALLEN MEANS v.

E.M. PETERSON, et al.

ERIC PETERSON
05/04/2021 Index: speculate..Sundays

 

 

speculate 255:21
sped 174:15

speed 50:17 117:11
118:3,6,9,14,16
119:21 120:11 123:10
125:12 127:3 134:6,
15 147:13 151:7,10
174:23,24 175:4,14
181:8 194:17,20
233:10,18 269:8,10

speeding 145:2
151:3,4

speedometer 153:7
181:9 194:21

speeds 117:10,18,20
118:13 120:21 121:21
123:15 150:9 151:18,
20,22 153:12 166:1
175:3 190:6

 

spend 88:3
spent 51:22
spider 271:2
Spin 192:18

spinal 223:9 225:2,5
228:6 233:1

spine 228:1 230:19
spins 191:24 192:
spit 228:20
spitting 215:12
split 63:9 137:8,13

spoke 12:1,3 14:3
15:18,24 17:14 21:20
28:13 35:13 36:9
37:20 43:17 73:13
82:7 104:24 119:17
120:1 238:11

spoken 15:20 21:15,
19 31:13

Sports 243:10
spot 46:6 77:7
spotlight 132:9,10

 

spouse 240:23
spouses 240:21

spray 107:1 143:17,
18 197:16 202:12
203:17 204:15,17 |

205:1,6,15,22 206:7,
14 210:24 212:7,12
257:4,6,24 258:1,4
277123

sprayed 196:4
202:11,14 205:3,5,6,
15

spraying 195:14
spread 177:6,7
spring 223:19
spun 191:10
Stabilization 223:2

stabilize 204:12
227:24

staff 14:24

standing 60:13 69:8
205:7 218:23

stands 164:8

Stanley 104:16,18,19
105:6 106:12,13

Stanley's 106:7

start 7:2 16:15 20:2
24:19 49:17,21 55:22
130:1 13121 172:11
189:8 244:23

started 6:8 11:23
58:10,11 64:16 70:21,
24 72:5 77:6 81:2
89:10 94:12,14 99:8
109:17 113:6,19
115:6 134:3 185:20
204:4 210:6,7 244:18,
19 245:2 271:17,18

starting 58:15 103:14
162:12 171:22 236:20

starts 50:8 116:10
137:2 150:3,9

state 6:3 144:18,19
148:21 171:12 173:3
223:11,23 224:16
225:2 234:21 267:11

stated 60:9 138:7
153:5 154:17 201:14,
21 215:13 225:9
226:8,13 227:20
231:24 269:7

statement 46:11,14

 

states 48:11 225:8
254:24 261:14

stating 47:15 259:21

station 14:19 22:14
39:6,7 42:14

statute 8:7
stay 68:10 188:16

stayed 60:13,21
143:16,22 220:15
249:15

staying 71:22
stays 158:22

stealing 11:3 256:5,
11

step 17:12 42:7,11

stepped 38:11 41:18
42:7 61:24 200:20
201:8,18

stepping 42:2,5
227:4

steps 276:2
stick 133:14

sticker 143:7,11
144:5 256:20

sticks 142:4,5
stitches 140:9

stolen 140:23 143:23
144:18,19,21 254:15,
16 255:10,14 256:8,
13,15 257:14 278:2,8,
12,17,21

stomp 42:1,8 200:20
207:6,23

stomped 38:6
207:12,16,19

stomping 206:21
227:4

stop 22:23 50:9 55:23
70:7,8 102:15 105:20
111:8 112:5,10,15,17
114:1,24 116:2,11,12
121:20 128:2,4,7,11,
17,18 129:11,12,15,
18 130:16 131:23
133:23 134:11 142:4,
5 144:4 149:4 152:2
155:18 157:21,24

 

 

158:16 172:13 173:23
179:7,12 180:4,17
186:8 187:10 188:11
219:19 220:6 239:23
250:22 253:23 256:19
257:20 264:8 278:15

stopped 12:10 105:8
108:4 119:17 120:4
129:6 130:16 133:21,
23 134:1,8 141:7,8
178:2 186:8 188:17
192:2 218:19 251:11

stopping 114:5
144:24 188:10,11

stops 99:12,17
144:16

storage 94:19 98:11,
17

store 93:8

stored 26:14 27:5
91:17 98:21

storing 91:16
storm 65:18
story 249:19

straight 51:13,14,19
153:6 168:17 169:16
174:14 175:22,24
176:2,3,5,8,10,14,15
177:3,4,16,22 181:5
194:5,10,24 244:24
248:24 252:3,18
253:6 269:14 274:6,7
276:16

straightaways 50:22
straighter 177:8
strange 246:20
straps 271:2
stream 205:14
streamline 236:12

street 58:19,22,23
64:10 68:8,20 71:9
76:13 81:8,10 83:1,5,
23,24 85:4,6,7,9,12
94:10 100:14 141:10
170:13 171:7 213115
243:11,19 244:24
268:4,6

streets 68:21 69:1

 

174:23

stretch 102:6 109:20
113:2,7,14 124:22
129:17 146:1 168:17

_ 175:22,24 176:6,8,10,
14 177'3,8,22 178:10
181:5 183:7 185:22
193:7,10 194:5,11,15
195:1 248:24 252:4,
18 265:16 269:14

stretches 51:14,19
153:6 169:16 174:15
176:2,4,15 177:4,16
253:6

strike 168:20 191:9,
22 277:10

strikes 191:23

striking 191:12,13
265:23

strong 204:21

struck 59:15 125:1
168:18 191:14,21,24
192:5,16,23 218:24
251:20 264:12,13
265:19

stuck 249:15
studies 94:15,19

Stuff 55:4 93:1 100:14
103:9 108:17 130:5
138:20 174:5 177:5
204:21 231:1 245:4
263:9 271:8

stuff's 229:4

subject 7:20 13:3
247:6 269:8,9

subscribe 98:19

substance 18:14
20:6 37:21 78:19
228:11,22

substances 76:22
231:21

success 130:24
suit 7:21 113:19

Sunday 47:8 119:10,
14,18 178:1 266:13,
24 267:7,9

Sundays 89:16
266:21

 

 

Realtime Reporters, LLC
schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 95 of 98 PagelD #: 872
WILLIAM ALLEN MEANS v.

E.M. PETERSON, et al.

superior 92:14

supervisor 89:18,19
450:11 151:18 259:7
260:5 261:14 266:2

supervisors 91:13,
15,22 98:23 99:9
265:24

suppose 10:11 54:3,
6,23 55:22 140:15
222:21 235:22

supposed 10:23
surface 132:3
surveillance 68:23

suspect 84:23 211:7,
15 212:5,6 225:9
226:8 227:20 228:9
254:10,12

suspect's 211:1
suspects 212:11
suspended 63:24

suspension 64:3,4
67:3 72:12 74:12
237:1 238:13

suspicion 112:19

SUV 57:18 133:8
192:10,13 263:16

SUVS 133:6
Suzuki 258:2
swear 5:20
swearing 47:16

swerve 125:10
183:18 251:12

swerved 179:6,14
251:11

switch 156:7,15
159:13,14,19 160:9,
15,23 203:1

swore 126:8,10
sworn 5:23 46:10,14

 

symptoms 225:3
sync 189:18

system 36:24 58:21
98:18,19 100:21
255:20

 

T

tables 174:4 248:5
tackle 134:3,13
tact 203:13
tactful 67:5

tag 112:11,12,15
114:1 257:20

tags 108:1

takes 42:13 136:18
187:19 189:9

taking 11:2 60:1
159:7,21 164:16
230:1 271:18

talk 7:3 15:19 22:21
23:22 30:15 31:10
33:17 35:15 37:17
38:4,19 59:23 72:17
73:8 98:15 99:2,23
104:17 115:22 120:24
126:5 127:21 155:9
161:1 191:12 192:20
210:23 241:13 249:11
250:8,9 256:24 257:2
259:20

talked 17:24 18:1,2,5,
7 78:11 90:22 91:2
100:13 103:4 135:21
178:2 191:9 236:14
238:11 243:5 252:2.3

talking 26:18 37:15
40:2,7,9 51:1 53:23
73:13 76:6,24 84:11
98:2,6 99:13 103:24
115:19,21 121:12
123:17 126:18 132:11
136:14 138:6,7
143:14 149:17 153:12
155:22 158:8 165:8,
12,24 169:5 182:18
191:8 193:4 201:3
218:13,14 227:10
228:21 237:14 248:1
252:16 265:16 266:12
275:4

tape 154:24 202:24
tapes 110:1 203:2
taser 41:24
tax 87:10,14

 

 

tech 39:1

technical 103:9
137:23

Technology 82:16
83:1

tee 229:4

telemarketing
243:18

telephone 26:24
Teleservices 243:20

telling 18:13 26:13
43:5 79:22 80:1 92:15
4113:2 114:15,17
138:16,19 145:13
147:6 163:15 164:4
166:17 177:23 196:13
201:18 219:19

tells 88:13 150:14

ten 59:21 77:1 102:8
234112

Tennessee 224:14
term 34:9 232:10
Termination 258:6

terminology 73:20
246:20

terms 25:19 33:24
41:23 42:7 70:1 72:5
132:7,18 151:20
153:3 162:2,3 17331
175:3 177:7 193:6
194:16 200:7 201:7
212:3 220:23 221:17
229:24 230:24 231:23
247:10 255:5 259:19,
21 266:1 276:19

Terrace 68:6,14,24
69:5

terrain 130:22

testified 5:24 15:20
238:3 245:7

testify 7:10 8:5
182:15 238:5

testifying 8:11

testimony 23:17,18
31:17 182:16

testing 99:6 244:12

 

ERIC PETERSON

05/04/2021 Index: superior..times

text 14:23 16:2,5 17:2,
4 24:4,6,11,12,18
25:8,22

texted 16:21 27:7

texting 16:11,15
17:10

texts 26:6 29:16
theft 76:2
thicker 40:10

thing 32:7 45:15
73:12 84:22 97:21
100:18 107:5 122:2
137:9 153:8 156:22
160:19 176:18 188:15
190:9 214:19 218:2
226:3 239:19 254:15
259-14 276:7

things 7:6 20:9 30:3
44:8 45:13 61:18
78:2,19 84:16 94:20
134:19 141:19 152:20
153:17 158:20 212:18
215:5 230:11

thinking 17:3 63:3
145:19 146:4,6 158:4,
7 173:1 185:2 228:4
231:23 257:9

Thirteen 169:23
thirty 172:24 180:13

thirty-five 148:15
169:23 170:19

Thomas 80:4

thought 10:12,15,18
37:8 60:1 75:18 76:5
86:23 97:22 103:18
106:16 133:22 134:1
135:18 138:23 148:22
149:3,4,12,21 154:3
157:5,6,23 165:18,19
166:21 172:22 184:23
187:7 219:24 220:3
276:23 277:3 278:21

thoughts 23:1 35:4
threatened 255:1
throughs 37:1
throw 216:8
thrown 67:11

 

Realtime Reporters, LLC
schedulerealtine@gmail.com 304-344-8463

 

 

| timed 48:22 49:1 52:5

throws 140:1

thumb 25:14,15,20
81:21,23

Thursday 13:12
47:10

Tilt 178:13

time 5:12 7:12,19 8:1
10:3 13:20 19:5 28:1
31:8,17 36:16 37:15
39:17 41:1,6,11 42:20
43:4 48:14 49:1,2
50:4,5,11,24 51:1,22
52:6 53:2,17 55:16
56:5,14,18,22 58:1,3,
10,15 60:18 61:17,19,
20 62:2,4 64:18,20
65:11 66:15 68:6 71:7
72:19 76:19 78:2
81:14,22 82:11 83:23
85:5,7,9 86:8 87:3
89:9 94:24 96:13,24
97:12 98:8 101:10
102:18 107:2,4 |
109:20 110:2,6,24
119:15 124:17 125:23
126:21 127:1 130:6
131:16,18 135:24
140:16 144:3 145:1,
21 146:6,9 151:6,11
154:11,14,18 157:8
158:18 159:7,9,24
161:20 162:3 173:5,
13 178:20 182:22,23
183:2,24 186:9,13,18,
20,23 187:6,7,9
188:18 189:3,8,14,19
190:4 191:16,20
192:15,24 194:19
201:24 203:3,7
212:10 213:1 215:12,
19,20 219:13,16
220:19,23,24 22171
226:15,20 227:5
228:2,10 232:1
233:17 234:5 23771,
13 240:3,7 242:18
243:6,9,12 247:7
251:1 252:8 256:18
257:19 259:7 260:19
268:13,17 271:21,23
275:19 279:4

 

187:4
times 31:23 32:1,3,7

 
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 96 of 98 PagelD #: 873
WILLIAM ALLEN MEANS v.

E.M. PETERSON, et al.

81:21 156:21 221:10
250:3 275:19

tiny 81:16
tire 221:21 263:6

title 61:7 224:19
238:24

titled 9:3

today 7:10 8:4,12
43:21 52:8 53:7 55:2
56:8 100:8 172:9
255:10 277:12

toe 214:6,7,21,22
215:2

told 13:23 14:5 21:19
23:14 25:2 31:8,11
32:23 38:11 94:2
99:11,17 131:23
171:11 187:7 200:19
207:1 226:20,22
227:6

Tolley 242:6

top 40:10,12 93:17,18
117:11 118:14 132:1
195:11 228:9 273:5

total 81:11 142:11
185:6,8,14 189:3
243:14

touch 163:2
tour 259:9
Town 63:9

Trace 116:16,17
117:10,14,16,20
118:3,12 119:24
120:13,20 123:19
141:6 147:13,20
148:13 158:17 172:13
183:24

track 188:12 191:13
19571 219:4 221:9
226:24 232:7 242:24

tracks 177:2 183:10
188:12 191:10,12,14,
21,22,23 192:1,2,5,
13,16 193:1 194:9,10,
13 198:7 201:14
216:13,15,16 217:20
218:20 220:15 225:9
226:8,10,17 227:20
232:9,11 249:20,24

 

 

|

 

 

250:4 270:16 274:9,
21 275:8 276:10,15,
18 277:8

tractor 142:21

traffic 50:9,19 52:10,
11,12 99:12,17 111:3
114:18 116:2 124:23
125:1,8 127:2,4,5,24
129:6 141:22,24
142:5 149:3 156:14
211:13 216:12 218:19
219:18 220:11 221:5
247:2,3,6,16,17,18,20
249:13 252:6,7,9,10,
11

trailer 142:22

train 211:13 213:20
216:11 218:19,20
219:4

Train's 218:21

trained 212:16
224:15

training 212:19
213:13,14 222:16
223:11,15,23,24
224:17,19,20,22
225:1 230:17

trains 219:19 220:6
transactions 84:4
transcribe 155:15
transcribing 158:6

transcript 55:10
115:12 181:12,13

transferred 64:11
transition 42:3

transmission 159:5
180:16

transmit 158:18
159:3

transmitting 156:24
161:9 164:20

transport 223:4
trash 101:7

travel 117:10 118:12
123:13,14,23 124:18
125:17 126:1,14,16
127:11 133:7 134:17,

 

 

18 168:4,16 274:8,13,
17

traveled 145:20
274:4

traveling 49:12 133:9

trial 9:18 11:13 57:9
241:10

trooper 167:4 170:15
171:12 173:8 229:24
267:12

trouble 232:19

truck 104:20 105:2
184:11,12 217:11
218:9 250:7,10
275:12

true 47:16,17 101:10
209:11 220:22 223:5
253:15

trust 65:7
truthfully 7:10

TSA 62:22,24 63:16
243:14,15 244:7

Tuesday 13:10 47:9

turn 50:20 51:4 73:15
93:12 107:20 109:5,
12 114:12 120:12
124:6,20 126:15,19,
21,22 127:2,7,8,23
128:2 134:18 143:21
146:5,8,11 147:7,8
156:23 157:4 159:7
174:16 186:14 187:11
248:3,24 249:6
250:24 276:12,13
278:14

turned 49:12 50:5,8
93:21 106:20 107:18
120:14,16 123:9
130:19 141:4,5,7
147:13 149:21 155:20
156:15 157:4,7
158:17 183:13,24
184:3 187:6,9 189:19

turning 107:12,13
114:19,20 116:17
129:23 141:6 146:21
186:22 189:1 219:14
252:17

turns 52:6 108:11
115:3 118:15 123:12,

 

 

23 124:11,19 125:16
126:14,18,21 174:19

TV 155:12
Twenty 64:8

Twenty-five 118:4
4148:15 175:15 180:13

Twenty-sixth 53:21

type 69:18 70:12
84:10 86:1 100:21
124:11 151:9 158:7
169:6 223:9 238:22

types 94:13 174:19

U

uh-huh 16:16 43:10
46:24 48:19 70:9
104:4 105:11 106:19
114:23 123:4 183:8
198:21 222:19 230:20
236:4 263:4

ultimately 233:21

unable 222:23 256:7,
8

unbecoming 60:23
74:19 79:6

unbeknownst
139:23

underlined 258:7

underneath 198:9
199:3 204:7

understand 6:10,15,
17 7:23 8:2,7,11
16:13 34:16 40:7
43:15 47:13 55:17
79:23 85:19 108:2
410:19 136:1 144:1
150:6 155:6 157:12
161:23 162:1 176:17
205:17 231:17 237:17
254:9 255:8,22
256:23 257:17 271:5
277711

understandable
121:20

understanding 6:23
12:19 13:14 48:2
72:17 133:6 203:12
245:13 269:22

 

 

ERIC PETERSON
05/04/2021 Index: tiny..vehicle

understood 6:21
19:13,24 34:21 43:23
75:3 79:4 228:8
260:16

unfolded 88:9

uniform 37:5 100:8
243:2

uniformed 37:6
79:15

unit 37:9 58:20,22,23
64:11 70:21,24 71:9
135:10 160:7 162:22
258:15

units 69:4 163:3,10,
16 166:7 220:10,14
221:3,7

unmarked 71:5,6
unobstruct 214:5

unobstructed
214:20 269:15

unopened 65:21
unpaid 74:3
unplugging 102:16

unpredictable
251:10

unsure 123:16
upper 264:11

ups 75:6,7 236:14,15
237:6 243:24

user 98:19

Vv

valid 77:16
vantage 126:3,5
variance 117:3
variant 125:12
variations 246:15
varying 117:14
vegetation 119:7

vehicle 48:12 57:4,20
59:24 60:1 67:23
68:16 71:3,4,5,6,8,11
78:20 99:21 106:8
109:7 112:10 113:21

 

Realtime Reporters, LLC

schedulerealtine@gmail.com 304-344-8463

 
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

Page 97 of 98 PagelD #: 874

ERIC PETERSON
05/04/2021 Index: vehicles..written

 

 

122:3 133:22 139:21
142:3 152:23 165:9
180:8 191:20 192:7,9
197:5 212:17 219:3,6
235:3,9,17 239:9
247:1,15,24 248:9,12,
15,17,18,21 249:4,6,
12 251:8,15 253:7
255:16 257:11 26455,
7,10,14 265:21 ,23
266:4,6,10 267:9,14,
21 276:12,17 278:11

vehicles 58:5 85:8
88:21 93:6 94:3 95:11
99:20 111:23 123:14
125:4 143:19 183:20
184:2,10 188:11
195:19 218:24 226:24
247:19,23 254:17
257:4,6 266:16
275:18

vehicular 246:13
247:18 254:7 264:3

Verizon 244:9,10
versa 40:18 206:6
version 95:13

versus 8:22 39:11
230:6

vice 40:18 206:6
victim 45:1
victims 213:21,22

video 5:1,11,19
31:15,16,17 32:10,12
38:1,13,21,22,23,24
40:19,20 41:7,9,14
42:12,15,17 43:2,6,
15,20 44:4 52:24 53:3
96:14,18 57:1,2,3
65:23 66:12,13 82:3
88:11 89:5 93:21
102:1,8,14,17,21,23
103:2,6,12 104:12
105:18 108:9,20
110:2,6,10,12 112:10
113:22,24 114:8,10
115:12,13,19 116°6,
18 117:24 118:21,23
119:9,14 122:17
124:5,12 127:7,15
128:23 129:1,10,21,
24 131:17 135:15
136:13,24 137:5,7,10

 

151:8 153:14 155:19,
21,22 168:22,23
169:7,9 173:15 183:2,
6 185:1,5,9 187:16,20
188:3 189:11,12,22
190:12,14,18,22
191:1 192:9 193:17
194:4 195:3,5,10
196:8,17 197:9,13
198:4,15,20 199:6,10,
21 200:3,12 202:1,4,
7,23 203:3,7 206:20,
24 207:4 215:17
217:23 218:1,6 219:5,
6,7 227:3,9 234:7
236:6 240:3,7 248:4,7
252:2 263:1 268:13,
17 274:20 275:6
276:20 279:4

videos 89:5 91:16,20,
24 92:1 98:18,20,23
145:6 189:3,10

view 38:24 41:10
85:24 86:1 154:16
276:3

viewed 38:22 39:22,
23 40:8,16,19,20
41:1,8,9 43:20

viewing 32:12 40:23
53:3 91:18

Vineyard 89:8 219:16
220:19 229:18,19
270:6 271:14 272:2

violated 74:16 128:2
129:18 237:2

violations 74:9
236:15

violent 254:20

Virginia 5:6,8 8:8
48:6 97:10 151:12
157:11 173:3

Virus 224:13

visible 89:12,23
204:8 211:2,3,5,8

visor 202:20,21,22
203:12,13 205:4

visual 156:8,11,12
visualized 201:24
visually 49:15

 

voice 135:17 162:10

Ww

wagon 62:10

wait 108:13 145:13,17
146:16,18 152:1
256:24

waiting 49:8 135:11
170:16 171:12

waive 279:2
waived 120:4

walk 37:1,2 52:6 58:9,
15 108:21 145:18
195:17 241:19
242:14,22

walked 60:4 68:20
80:4

walking 89:13 271:17
wall 66:6,8

Walmart 10:1,4,7,11,
18,19,23 11:3 108:17
109:13 110:15 185:21
186:14 189:13

wanted 14:6 68:1,10
76:5 95:12 144:21
161:3 231:9,12,18

wanting 15:1 33:24
59:23 142:24 163:23

warrant 46:7 233:12
Washington 243:19

watch 31:15 42:12
43:15 52:24 99:7
173:15 176:13 178:12
188:15 190:14 195:3
198:22 200:15 201:4,
6

watched 31:18,21,23
32:7,8 39:19 40:22
41:3,7,13 42:15
188:13 206:20,24
227:3 263:2

watching 49:8 124:5

water 96:3,6 127:19
131:11 132:23,24
133:5,7,18,23,24
134:4,17,22 191:18
196:20,21 197:8,20,

 

 

22,24 203:23 204:7
205:8,9 211:8,12
215:13,21 216:5,7
218:10 221:13,16,17,
21 270:16 276:5

waterfall 218:2

weapons 211:16
231:21 232:20

wear 81:10
wearing 37:5 130:9
weaving 247:2
Webster's 258:10

Wednesday 13:9,10
47:9

week 6:9 12:11,16
13:17,19 14:4,9,12
16:8 18:5 22:3,24
27:15,16 28:1,4,8,9,
12 30:16 32:13 33:18,
21 35:24 72:16 77:18
104:8 182:15 224:5

weeks 77:18 244:16
weight 42:3 201:9

west 5:6,8 8:8 48:6
97:9 144:18 151:12
157:11 173:3 243:19

whatnot 14:13 112:2
121:20 124:8 230:3
239:23 261:3

wheel 159:22 161:1
whichever 148:15
white 228:9,10,22
wide 180:1 268:4

wife 59:20 60:24 61:4
65:16 72:2

Wild 105:3

William 5:3 47:19
48:15 113:12

Williams 241:24
window 57:14
windshield 89:12
Wings 105:4
winter 223:19
wise 65:4

 

 

wondered 104:21
169:10

wondering 85:21
103:17 173:6,9

wooded 157:15

woods 51:18 157:3,4
165:13

woop 158:1,9

word 33:23 34:13
54:12 64:10 65:2
68:22 75:5 138:5

words 31:6 34:4 40:6
106:10 108:22 114:24
118:11 126:6 207:5
236:18

work 19:21 28:22
29:5,9,13,14 36:9
67:12 78:1 81:12 82:5
94:10 139:14 213:5
237:7 243:17 262:22
263:14,16,19

worked 10:18 71:21
73:3 76:4 243:7

working 38:16 39:16
62:8 64:13,16 89:8
135:23 243:8 271:12

works 67:13 103:21
104:22

world's 122:11
worn 100:15
worried 33:1 91:19

Wrangler 182:13,14,
18,24 184:14

wreck 139:17
wrecker 181:2

wrist 198:8 199:1,7,
12

write 48:5 74:5 75:7
126:6 236:14,15
237:6 243:24 259:8
261:14,16 274:18

writer 54:18
writes 75:6

written 44:7 51:9,14
78:15 91:6 123:24
176:14 185:3 211:7,
10 220:8 260:17,21

 

Realtime Reporters, LLC
schedulerealtime@gmail.com 304-344-8463

 

 
Case 2:20-cv-00561 Document 89-5 Filed 07/08/21 Page 98 of 98 PagelD #: 875

WILLIAM ALLEN MEANS v. ERIC PETERSON
E.M. PETERSON, et al. 05/04/2021 Index: wrong..Zoom

 

266:16 267:20

wrong 33:9 66:2
100:6 126:23,24
127:11 200:19

wrongful 10:17

wrote 77:16 124:13
126:8 151:15 209:11
219:15 220:21 ,22
233317 234:5 253:8,
15

y'all 99:7

ya 12:7 22:19 45:2
52:4 70:7 117:5
149:23 230:10 244:10

yards 139:22 157:5

year 9:8 12:18 37:13
75:23 82:12 94:9,23
142:13,15,17 143:1
155:8 242:19 243:16
255:10,12

yearly 33:12 82:18
224:8

years 9:4,5,7,10
58:13 63:14 64:13
77:1 97:14,15 99:20
141:21,22 213:19
242:9,21 243:14

yellow 182:13,14,24
183:6 184:14 193:16
249:14

yelp 155:11
yield 180:8
yielding 188:11

 

younger 138:24
youngest 242:5,6

 

Z

 

Zofran 270:23
zone 148:14
Zoom 94:17 95:1

 

 

Realtime Reporters, LLC
schedulerealtine@gmail.com 304-344-8463
